Exhibit 10.1

Execution Version

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

LUMP SUM TURNKEY AGREEMENT

for the

ENGINEERING, PROCUREMENT AND CONSTRUCTION

of the

SABINE PASS LNG STAGE 3 LIQUEFACTION FACILITY

by and between

SABINE PASS LIQUEFACTION, LLC

as Owner

and

BECHTEL OIL, GAS AND CHEMICALS, INC.

as Contractor

Dated as of the 4th Day of May, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

  1   

ARTICLE 1

DEFINITIONS   2   

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS   20   

2.1  

Status of Contractor   20   

2.2  

Key Personnel, Organization Chart and Contractor Representative   20   

2.3  

Subcontractors and Sub-subcontractors   21   

2.4  

Subcontracts and Sub-subcontracts   21   

2.5  

Contractor Acknowledgements   23   

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES   24   

3.1  

Scope of Work   24   

3.2  

Specific Obligations   25   

3.3  

Design and Engineering Work   26   

3.4  

Spare Parts   28   

3.5  

Training Program in General   28   

3.6  

Environmental Regulations and Environmental Compliance   29   

3.7  

Construction Equipment   29   

3.8  

Employment of Personnel   29   

3.9  

Clean-Up   30   

3.10

HSE Plan; Security   30   

3.11

Emergencies   32   

3.12

Contractor Permits   32   

3.13

Books, Records and Audits   32   

3.14

Tax Accounting   33   

3.15

Temporary Utilities, Roads, Facilities and Storage   33   

3.16

Subordination of Liens   33   

3.17

Hazardous Materials   34   

3.18

Quality Control   34   

3.19

Reports   34   

3.20

Payment   35   

3.21

Commercial Activities   35   

3.22

Title to Materials Found   35   

3.23

Survey Control Points and Layout   35   

3.24

Cooperation with Others at the Site   35   

3.25

Integration with Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility and Stage 4 Liquefaction Facility   36   

3.26

Responsibility for Property   39   

3.27

Explosives   40   

3.28

Taxes   40   

3.29

Equipment Quality   40   

3.30

Loss of LNG or Natural Gas   40   



--------------------------------------------------------------------------------

ARTICLE 4

OWNER’S RESPONSIBILITIES   41   

4.1  

Payment and Financing   41   

4.2  

Owner Permits   42   

4.3  

Access to the Site, Laydown Areas and Off-Site Rights of Way and Easements   42
  

4.4  

Operation Personnel   43   

4.5  

Sales and Use Tax Matters   43   

4.6  

Legal Description and Survey   45   

4.7  

Hazardous Materials   45   

4.8  

Owner-Provided Items   45   

4.9  

Owner Representative   46   

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS   46   

5.1  

Commencement of Work   46   

5.2  

Limited Notice to Proceed/Notice to Proceed   46   

5.3  

Project Schedule   48   

5.4  

CPM Schedule Submissions   48   

5.5  

Recovery and Recovery Schedule   49   

5.6  

Acceleration and Acceleration Schedule   50   

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY   51   

6.1  

Change Orders Requested by Owner   51   

6.2  

Change Orders Requested by Contractor   53   

6.3  

Contract Price Adjustment; Contractor Documentation   56   

6.4  

Change Orders Act as Accord and Satisfaction   56   

6.5  

Timing Requirements for Notifications and Change Order Requests by Contractor  
56   

6.6  

Evidence of Funds   57   

6.7  

Adjustment Only Through Change Order   57   

6.8  

Force Majeure   58   

6.9  

Extensions of Time and Adjustment of Compensation   59   

6.10

Delay   59   

6.11

Contractor Obligation to Mitigate Delay   59   

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR   60   

7.1  

Contract Price   60   

7.2  

Interim Payments   60   

7.3  

Final Completion and Final Payment   64   

7.4  

Payments Not Acceptance of Work   64   

7.5  

Payments Withheld   64   

7.6  

Interest on Late Payments and Improper Collection   65   

7.7  

Offset   65   

7.8  

Procedure for Withholding, Offset and Collection on the Letter of Credit   66   

7.9  

Payment Error   66   

 

-  ii  -



--------------------------------------------------------------------------------

ARTICLE 8

TITLE AND RISK OF LOSS   66   

8.1  

Title   66   

8.2  

Risk of Loss   67   

ARTICLE 9

INSURANCE AND LETTER OF CREDIT   69   

9.1  

Insurance   69   

9.2  

Irrevocable Standby Letter of Credit   70   

9.3  

DSU Insurance   71   

ARTICLE 10

OWNERSHIP OF DOCUMENTATION   72   

10.1

Work Product   72   

10.2

Owner Provided Documents   74   

10.3

License to Use Liquefaction Facility   74   

ARTICLE 11

COMPLETION   75   

11.1

Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing and LNG Production   75   

11.2

Notice and Requirements for Substantial Completion   77   

11.3

Owner Acceptance of RFSU and Substantial Completion   78   

11.4

Minimum Acceptance Criteria and Performance Liquidated Damages   79   

11.5

Punchlist   81   

11.6

Notice and Requirements for Final Completion   82   

11.7

Operations Activities   82   

ARTICLE 12

WARRANTY AND CORRECTION OF WORK   83   

12.1

Warranty   83   

12.2

Correction of Work Prior to Substantial Completion   84   

12.3

Correction of Work After Substantial Completion   85   

12.4

Assignability of Warranties   87   

12.5

Waiver of Implied Warranties   87   

ARTICLE 13

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS   87   

13.1

Delay Liquidated Damages   87   

13.2

Schedule Bonus   87   

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS   88   

14.1

Corporate Standing   88   

14.2

No Violation of Law; Litigation   88   

14.3

Licenses   88   

14.4

No Breach   88   

14.5

Corporate Action   88   

14.6

Financial Solvency   88   

ARTICLE 15

OWNER’S REPRESENTATIONS   89   

15.1

Standing   89   

15.2

No Violation of Law; Litigation   89   

 

-  iii  -



--------------------------------------------------------------------------------

15.3

Licenses   89   

15.4

No Breach   89   

15.5

Corporate Action   89   

15.6

Financial Solvency   89   

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION   90   

16.1

Default by Contractor   90   

16.2

Termination for Convenience by Owner   91   

16.3

Suspension of Work   92   

16.4

Suspension by Contractor   93   

16.5

Termination by Contractor   94   

16.6

Termination in the Event of an Extended Force Majeure   94   

16.7

Termination in the Event of Delayed Notice to Proceed   95   

16.8

Contractor’s Right to Terminate   95   

ARTICLE 17

RELEASES AND INDEMNITIES   95   

17.1

General Indemnification   95   

17.2

Injuries to Contractor’s Employees and Damage to Contractor’s Property   97   

17.3

Injuries to Owner’s Employees and Damage to Owner’s Property   97   

17.4

Patent and Copyright Indemnification Procedure   100   

17.5

Lien Indemnification   100   

17.6

Owner’s Failure to Comply with Applicable Law   101   

17.7

Landowner Claims   101   

17.8

Legal Defense   101   

17.9

Enforceability   102   

ARTICLE 18

DISPUTE RESOLUTION   103   

18.1

Negotiation   103   

18.2

Arbitration   103   

18.3

Continuation of Work During Dispute   104   

18.4

Escrow of Certain Disputed Amounts By Owner   104   

ARTICLE 19

CONFIDENTIALITY   105   

19.1

Contractor’s Obligations   105   

19.2

Owner’s Obligations   105   

19.3

Definitions   105   

19.4

Exceptions   106   

19.5

Equitable Relief   106   

19.6

Term   106   

ARTICLE 20

LIMITATION OF LIABILITY   106   

20.1

Contractor Aggregate Liability   106   

20.2

Limitation on Contractor’s Liability for Liquidated Damages   108   

20.3

Liquidated Damages In General   109   

20.4

Consequential Damages   109   

20.5

Exclusive Remedies   110   

 

-  iv  -



--------------------------------------------------------------------------------

20.6

Applicability   110   

20.7

Term Limit   110   

ARTICLE 21

MISCELLANEOUS PROVISIONS   110   

21.1  

Entire Agreement   110   

21.2  

Amendments   111   

21.3  

Joint Effort   111   

21.4  

Captions   111   

21.5  

Notice   111   

21.6  

Severability   112   

21.7  

Assignment   112   

21.8  

No Waiver   112   

21.9  

Governing Law   112   

21.10

Successors and Assigns   113   

21.11

Attachments and Schedules   113   

21.12

Obligations   113   

21.13

Further Assurances   113   

21.14

Priority   113   

21.15

Restrictions on Public Announcements   113   

21.16

Potential Lenders, Potential Equity Investors and Equity Participants   114   

21.17

Foreign Corrupt Practices Act   114   

21.18

Parent Guarantee   115   

21.19

Language   115   

21.20

Counterparts   115   

21.21

Federal Energy Regulatory Commission Approval   115   

21.22

Owner’s Lender   115   

21.23

Independent Engineer   115   

21.24

Liquefaction Facility   115   

21.25

Survival   116   

 

-  v  -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

Scope of Work and Basis of Design

        SCHEDULE A-1

Scope of Work

        SCHEDULE A-2

FEED Documents

ATTACHMENT B

Contractor Deliverables

ATTACHMENT C

Payment Schedule

        SCHEDULE C-1

Milestone Payment Schedule

        SCHEDULE C-2

Monthly Payment Schedule

ATTACHMENT D

Form of Change Order

        SCHEDULE D-1

Change Order Form

        SCHEDULE D-2

Unilateral Change Order Form

        SCHEDULE D-3

Contractor’s Change Order Request Form/Contractor’s Response to a Change Order

Proposed by Owner

        SCHEDULE D-4

Unit Rates for Change Orders Performed on a Time and Material Basis

        SCHEDULE D-5

Existing & Stages 1 and 2 Liquefaction Facility Labor Unit Rates

ATTACHMENT E

Project Schedule

ATTACHMENT F

Key Personnel and Contractor’s Organization

ATTACHMENT G

Approved Subcontractors and Sub-subcontractors and List of Major Equipment

ATTACHMENT H

Form of Limited Notice to Proceed and Notice to Proceed

        SCHEDULE H-1

Form of Limited Notice to Proceed

        SCHEDULE H-2

Form of Notice to Proceed

ATTACHMENT I

Form of Contractor’s Invoices

    SCHEDULE I-1

Form of Contractor’s Interim Invoice

 

-  vi  -



--------------------------------------------------------------------------------

        SCHEDULE I-2

Form of Contractor’s Final Invoice

ATTACHMENT J

HSE Plan Requirements

ATTACHMENT K

Form of Lien and Claim Waivers

        SCHEDULE K-1

Contractor’s Interim Conditional Lien Waiver

        SCHEDULE K-2

Contractor’s Interim Unconditional Lien Waiver

        SCHEDULE K-3

Subcontractor’s Interim Conditional Lien Waiver

        SCHEDULE K-4

Subcontractor’s Interim Unconditional Lien Waiver

        SCHEDULE K-5

Contractor’s Final Conditional Lien and Claim Waiver

        SCHEDULE K-6

Contractor’s Final Unconditional Lien and Claim Waiver

        SCHEDULE K-7

Subcontractor’s Final Conditional Lien and Claim Waiver

        SCHEDULE K-8

Subcontractor’s Final Unconditional Lien and Claim Waiver

ATTACHMENT L

Form of RFSU Completion Certificate

ATTACHMENT M

Form of Substantial Completion Certificate

ATTACHMENT N

Form of Final Completion Certificate

ATTACHMENT O

Insurance

        SCHEDULE O-1

Insurance Requirements

        SCHEDULE O-2

Form of Umbrella Agreement

ATTACHMENT P

Contractor Permits

ATTACHMENT Q

Owner Permits

ATTACHMENT R

Form of Irrevocable, Standby Letter of Credit

ATTACHMENT S

Performance Tests and Commissioning Tests

ATTACHMENT T

Performance Guarantee, Performance Liquidated Damages, Minimum Acceptance
Criteria,

and Delay Liquidated Damages

ATTACHMENT U

Owner Provided Items and Responsibility

 

-  vii  -



--------------------------------------------------------------------------------

ATTACHMENT V

Pre-Commissioning, Commissioning, Start-Up, and Training

ATTACHMENT W

Form of Operating Spare Parts List

ATTACHMENT X

Work in Existing Facility, Stage 1 Liquefaction Facility and

Stage 2 Liquefaction Facility

ATTACHMENT Y

Site and Off-Site Rights of Way and Easements

ATTACHMENT Z

Landowner Access

ATTACHMENT AA

Form of Acknowledgement and Consent Agreement

ATTACHMENT BB

Form of Owner Confirmations

        SCHEDULE BB-1

Form of Owner Quarterly Confirmation

ATTACHMENT CC

Independent Engineer Activities

ATTACHMENT DD

Form of Escrow Agreement

ATTACHMENT EE

Provisional Sums

ATTACHMENT FF

Form of Parent Guarantee

 

-  viii  -



--------------------------------------------------------------------------------

SABINE PASS LNG STAGE 3 LIQUEFACTION FACILITY

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 4th Day of May, 2015 (the “Contract Date”), is entered into by
and between SABINE PASS LIQUEFACTION, LLC, a Delaware limited liability company,
having its principal place of business at 700 Milam, Suite 1900, Houston, Texas
77002 (“Owner”), and BECHTEL OIL, GAS AND CHEMICALS, INC., a Delaware
corporation, having an address at 3000 Post Oak Boulevard, Houston, Texas 77056
(“Contractor” and, together with Owner, each a “Party” and together the
“Parties”).

RECITALS

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the following:

(a) the engineering, procurement and construction of:

 

  i. a turnkey LNG liquefaction facility comprised of one LNG train with a
nominal production capacity of approximately 4.5 mtpa to be owned by Owner,
located at the Stage 3 Site (as defined below), and all related appurtenances
thereto (as more fully described below, the “Stage 3 Liquefaction Facility”);

 

  ii. certain modifications and improvements to Subproject 1, Subproject 2,
Subproject 3, and Subproject 4 (as defined below and collectively, with
Subproject 5 and Subproject 6, the “Liquefaction Facility”), such Subproject 1
and Subproject 2 being engineered, procured, constructed, commissioned,
started-up and tested pursuant to the engineering, procurement and construction
agreement between Owner and Contractor dated November 11, 2011 (“Stage 1 EPC
Agreement”) and which are located at the Stage 1 Site (as defined below), and
such Subproject 3 and Subproject 4 being engineered, procured, constructed,
commissioned, started-up and tested pursuant to the engineering, procurement and
construction agreement between Owner and Contractor dated December 20, 2012
(“Stage 2 EPC Agreement”) and which are located at the Stage 2 Site (as defined
below and collectively, with the Stage 1 Site, the Stage 3 Site and the Stage 4
Site the “Liquefaction Facility Site”); and

 

  iii certain modifications and improvements to the existing LNG receiving,
storage and regasification facilities (as more fully described below, the
“Existing Facility”) located at the Existing Facility Site (as defined below);
and

(b) the commissioning, start-up and testing of the Stage 3 Liquefaction
Facility, all as further described herein (collectively, the “Project”); and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a turnkey lump sum
basis;

 

-  1  -



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 18.2.

“AAA Rules” has the meaning set forth in Section 18.2.

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Aggregate Cap” has the meaning set forth in Section 20.1A.

“Aggregate Provisional Sum” has the meaning set forth in Section 7.1A.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment A.

“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site, the Off-Site Rights of Way and Easements or the
Project or performance of all or any portion of the Work or the operation of the
Project, or other legislative or administrative action of a Governmental
Instrumentality, or a final decree, judgment or order of a court which relates
to the performance of Work hereunder.

 

-  2  -



--------------------------------------------------------------------------------

“Books and Records” has the meaning set forth in Section 3.13A.

“Bulk Order Subcontractors” means the Subcontractors listed as such in
Attachment G.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Carve-Outs” has the meaning set forth in Section 20.1.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after May 15, 2011. A Change in Law shall include any official
change in the interpretation or application of Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law), provided that such
change is expressed in writing by the applicable Governmental Instrumentality.

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Cheniere” means Cheniere Energy, Inc.

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.

“Commissioning Feed Gas” has the meaning set forth in Section 4.8C.

“Commissioning LNG” has the meaning set forth in Section 11.1C.

“Commissioning Period” has the meaning set forth in Attachment T.

“Confidential Information” has the meaning set forth in Section 19.3.

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

“ConocoPhillips Intellectual Property” has the meaning set forth in
Section 10.1D.

“ConocoPhillips License Agreement” means the license agreement between
ConocoPhillips Company and Owner relating to the Optimized Cascade Process for
Subproject 5.

 

-  3  -



--------------------------------------------------------------------------------

“ConocoPhillips Work Product” has the meaning set forth in Section 10.1D.

“Consequential Damages” has the meaning set forth in Section 20.4.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Project.

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

“Contract Date” has the meaning set forth in the preamble.

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Existing Intellectual Assets” has the meaning set forth in
Section 10.1A.

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, and representatives of each
Person specified in clause (i) above.

“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below—260°F) through the use of
LNG, which shall be set forth in the Project Commissioning Plan. A system has
achieved “Cool Down” when it has reached its cryogenic temperature in a stable
condition.

“Corpus Christi Stage 1 EPC Agreement” means the fixed price separated turnkey
agreement for the engineering, procurement and construction of the stage 1
liquefaction facility located near Portland, Texas by and between Corpus Christi
Liquefaction, LLC and Contractor dated December 6th, 2013.

 

-  4  -



--------------------------------------------------------------------------------

“Corpus Christi Stage 2 EPC Agreement” means the fixed price separated turnkey
agreement for the engineering, procurement and construction of the stage 2
liquefaction facility located near Portland, Texas by and between Corpus Christi
Liquefaction, LLC and Contractor dated December 6th, 2013.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4.

“Currency Provisional Sum” has the meaning set forth in Attachment EE.

“Daily Quantities” has the meaning set forth in Section 11.1B.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion of Subproject 5 and ending eighteen (18) months thereafter, provided
that the Defect Correction Period for certain portions of the Work may commence
earlier in accordance with Section 8.2C.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Basis” means the basis of design and technical limits and parameters of
the Stage 3 Liquefaction Facility and the modifications and improvements to the
Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, and the Existing
Facility as set forth in Attachment A.

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.

“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Stage 3 Liquefaction Facility and the
modifications and improvements to the Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility and the Existing Facility, generally including plans,
elevations, sections, details, schedules and diagrams, which are prepared as a
part of and during the performance of the Work.

“Effective Date” means the earlier of the date on which Owner issues the
(i) Limited Notice to Proceed in accordance with Section 5.1 or (ii) NTP in
accordance with Section 5.2B.

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Stage 3
Liquefaction Facility, the

 

-  5  -



--------------------------------------------------------------------------------

Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility and the
Existing Facility. Notwithstanding the foregoing, equipment required to be
engineered, procured or constructed under the Stage 1 EPC Agreement, the Stage 2
EPC Agreement and the Stage 4 EPC Agreement shall not be considered Equipment
under this Agreement.

“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.

“Escrowed Amounts” has the meaning set forth in Section 18.4.

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station 417174
BPT, Port Arthur AP Beaumont TX, as specified in the National Oceanic and
Atmospheric Administration publication titled “Climatography of the U.S. No. 81,
Supplement No. 1, Monthly Precipitation Probabilities and Quintiles, 1971-2000”:

 

  (1) For the period from Contractor’s mobilization to the Site until
twenty-five (25) Months after NTP, the selected probability level of 0.6 shall
apply; and

 

  (2) For all other periods after Contractor’s mobilization to the Site, the
selected probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

“Existing Facility” means the existing LNG receiving, storage and regasification
facilities located at the Existing Facility Site which is adjacent to the
Liquefaction Facility Site. For the avoidance of doubt, the Stage 1 Liquefaction
Facility, the Stage 2 Liquefaction Facility, the Stage 3 Liquefaction Facility
and the Stage 4 Liquefaction Facility shall not be considered part of the
Existing Facility.

“Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional Sum” has the
meaning set forth in Attachment EE.

“Existing Facility Site” means those areas where the Existing Facility is
located as shown in greater detail in Attachment Y.

“Feed Document” has the meaning set forth in Attachment A.

“Feed Gas” means the Natural Gas that is to be used as feed stock for the Stage
3 Liquefaction Facility.

“FERC” means the Federal Energy Regulatory Commission.

 

-  6  -



--------------------------------------------------------------------------------

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
September 30, 2013, in Docket No. CP13-552-000 (as may be amended from time to
time) pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

“FERC Authorization for Commissioning” has the meaning set forth in
Section 11.1A.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion of Subproject 5; (ii) the completion of all Punchlist items;
(iii) delivery by Contractor to Owner of a fully executed Final Conditional Lien
and Claim Waiver in the form of Schedule K-5; (iv) delivery by Contractor to
Owner of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Completion, including Record Drawings;
(v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form of Schedule K-7; (vii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
form of Schedule K-7; (viii) delivery by Contractor to Owner of a Final
Completion Certificate in the form of Attachment N and as required under
Section 11.6; (ix) Contractor has, pursuant to Section 3.4, delivered to the
Project all Operating Spare Parts required by the Operating Spare Parts List to
be delivered to the Project prior to Final Completion; and (x) if pursuant to
Section 11.4A Substantial Completion was achieved without Contractor having
achieved the Performance Guarantee, Contractor has achieved the Performance
Guarantee or has paid the applicable Performance Liquidated Damages.

“Final Completion Certificate” has the meaning set forth in Section 11.6.

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Lien Waiver Subcontractors and Major Sub-subcontractors
in accordance with the requirements of Section 7.3, which shall be in the form
of Attachment K, Schedules K-5 and K-7.

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.

“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence and (iii) could not have been prevented or avoided by
the affected Party through the exercise of

 

-  7  -



--------------------------------------------------------------------------------

due diligence. Force Majeure may include catastrophic storms or floods,
Excessive Monthly Precipitation, lightning, tornadoes, hurricanes, a named
tropical storm, earthquakes and other acts of God, wars, civil disturbances,
revolution, acts of public enemy, acts of terrorism, credible threats of
terrorism, revolts, insurrections, sabotage, riot, plague, epidemic, commercial
embargoes, expropriation or confiscation of the Project, epidemics, fires,
explosions, industrial action or strike (except as excluded below), and actions
of a Governmental Instrumentality that were not requested, promoted, or caused
by the affected Party. For avoidance of doubt, Force Majeure shall not include
any of the following: (i) economic hardship unless such economic hardship was
otherwise caused by Force Majeure; (ii) changes in market conditions unless any
such change in market conditions was otherwise caused by Force Majeure;
(iii) industrial actions and strikes involving only the employees of Contractor
or any of its Subcontractors; or (iv) nonperformance or delay by Contractor or
its Subcontractors or Sub-subcontractors, unless such nonperformance or delay
was otherwise caused by Force Majeure.

“Fuel Provisional Sum” has the meaning set forth in Attachment EE.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by Owner to Contractor prior to the
Contract Date: (i) Geotechnical Data Report Cheniere Liquefaction Expansion
Project Trains 1 And 2 Cameron Parish, Louisiana—Prepared for Cheniere Energy
Houston, Texas—April, 2011—Project No. 10.14.071; (ii) Geotechnical
Recommendations Report Cheniere Liquefaction Expansion Project Trains 1 And 2
Cameron Parish, Louisiana—Prepared for Cheniere Energy Houston, Texas—April,
2011—Project No. 10.14.071; (iii) Geotechnical Data Report Sabine Pass
Liquefaction Project Trains 3 And 4 Cameron Parish, Louisiana—Prepared for
Cheniere Energy Houston, Texas—May, 2011—Project No. 11.14.005;
(iv) Geotechnical Recommendations Report Sabine Pass Liquefaction Project Trains
3 And 4 Cameron Parish, Louisiana—Prepared for Cheniere Energy Houston,
Texas—June, 2011—Project No. 11.14.005; (v) Geotechnical Data Report Sabine Pass
Liquefaction Project Trains 5 and 6 Cameron Parish, Louisiana, Prepared for
Cheniere Energy Houston, Texas—June 2013—Project No. 12.14.123.004;
(vi) Geotechnical Recommendations Report Sabine Pass Liquefaction Project Trains
5 and 6 Cameron Parish, Louisiana, Prepared for Cheniere Energy Houston,
Texas—September 2013—Project No. 12.13.123.004; and (vii) Final Report
Supplement Geotechnical Exploration Heavy Haul Road, Flare Pipe Rack, GTG and
Existing Dike Area, Sabine Pass LNG, Cameron Parish, LA.—April 13, 2015.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as the
Project, in accordance with Applicable Law and Applicable Codes and Standards.

 

-  8  -



--------------------------------------------------------------------------------

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project, the Site or the Off-Site Rights
of Way and Easements.

“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.

“Guaranteed Substantial Completion Date” has the meaning set forth in
Section 5.3B as may be adjusted by Change Order in accordance with the terms of
this Agreement.

“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or that is or may be required to be
remediated, including (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls and processes and certain
cooling systems that use chlorofluorocarbons, (ii) any chemicals, materials or
substances which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Applicable Law,
or (iii) any other chemical, material, substance or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

“Heavy Haul Road” has the meaning set forth in Attachment Y.

“HSE Plan” has the meaning set forth in Section 3.10A.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Lender.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.

“Insurance Provisional Sum” has the meaning set forth in Attachment EE.

“Intellectual Property” has the meaning set forth in Section 10.1A.

 

-  9  -



--------------------------------------------------------------------------------

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2D, which shall be in the form of Attachment K,
Schedules K-2 and K-4.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with the Project.

“Laydown Areas” has the meaning set forth in Attachment Y.

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Project.

“Letter of Credit” has the meaning set forth in Section 9.2.

“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The Level
II CPM Schedule may be resource loaded to check staffing levels or installation
rates.

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000) activities. The
Level III CPM Schedule is developed with the assistance of and accepted by
Contractor’s Key Personnel. All Major Equipment (including bulk material
requirements) are scheduled at area level and detailed construction activities
at each commodity level follow the same area concept. The Subcontract schedules
are similarly developed for each area, as applicable.

 

-  10  -



--------------------------------------------------------------------------------

“Lien Waiver Subcontract” means any Subcontract either (i) having an aggregate
value in excess of *** U.S. Dollars (U.S.$***), (ii) multiple Subcontracts with
one Subcontractor that have an aggregate value in excess of *** U.S. Dollars
(U.S.$***), or (iii) entered into with a Major Subcontractor. “Lien Waiver
Subcontractor” is any Subcontractor who has entered into a Lien Waiver
Subcontract.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

“Liquefaction Common Areas” has the meaning set forth in Attachment Y.

“Liquefaction Facility” means collectively Subproject 1, Subproject 2,
Subproject 3, Subproject 4, Subproject 5 and Subproject 6.

“Liquefaction Facility Site” means collectively Stage 1 Site, Stage 2 Site,
Stage 3 Site and Stage 4 Site.

“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied Natural Gas.

“LNG Production Rate” has the meaning set forth in Attachment T.

“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment S.

“LNG Production Rate MAC” has the meaning set forth in Attachment T.

“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment T.

“LNG Production Rate Performance Test” has the meaning set forth in Attachment
T.

“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.

“LNG Train” means LNG Train 5.

“LNG Train 1” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 2” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 3” has the meaning set forth in the Stage 2 EPC Agreement.

“LNG Train 4” has the meaning set forth in the Stage 2 EPC Agreement.

“LNG Train 5” is a portion of Subproject 5 and has the meaning set forth in
Attachment A.

“LNG Train 6” has the meaning set forth in the Stage 4 EPC Agreement.

 

-  11  -



--------------------------------------------------------------------------------

“LNTP Work” means the Work, if any, defined by the Parties by Change Order which
shall be performed upon issuance of the LNTP.

“Louisiana Sales and Use Tax” means Louisiana state, parish and local-option
sales and use tax.

“Louisiana Sales and Use Tax Provisional Sum” has the meaning set forth in
Attachment EE.

“Major Equipment” means the items of Equipment listed as such in Attachment G.

“Major Subcontract” means any Subcontract with a Subcontractor for those
portions of the Work listed in Section 1.3 of Attachment G.

“Major Subcontractor” means a Subcontractor who enters into a Major Subcontract.

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor for
those portions of the Work listed in Section 1.4 of Attachment G.

“Major Sub-subcontractor” means a Sub-subcontractor who enters into a Major
Sub-subcontract.

“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.

“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.4B.

“MMBtu” means million British thermal units.

“MMSCF” means million SCF.

“MMSCFD” means million SCFD.

“Mobilization Payment” has the meaning set forth in Section 7.2A.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Payments” has the meaning set forth in Section 7.2B.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

“Month N” has the meaning set forth in Section 7.2C.

 

-  12  -



--------------------------------------------------------------------------------

“Month N-1” means the Month prior to Month N.

“Month N-2” means the Month prior to Month N-1.

“Month N-3” means the Month prior to Month N-2.

“Month N+1” has the meaning set forth in Section 7.2C.1.

“Natural Gas” means combustible gas consisting primarily of methane.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2B.

“Off-Site Rights of Way and Easements” means those off-Site rights of way and
easements listed in Attachment Y.

“Operating Spare Part Provisional Sum” has the meaning set forth in Attachment
EE.

“Operating Spare Parts” has the meaning set forth in Section 3.4.

“Operating Spare Parts List” has the meaning set forth in Section 3.4.

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.7.

“Optimized Cascade Process” means ConocoPhillips Company’s natural gas cascade
liquefaction process for transforming a methane-rich gas stream from the gas
state to the liquid state wherein refrigerative cooling is provided by three
cascaded refrigeration cycles which employ predominantly pure refrigerants and
wherein the final refrigerant is either methane or predominantly methane in an
open or closed cycle configuration.

“OSBL Facilities” has the meaning specified in the Scope of Facilities.

“Outstanding Claims” has the meaning set forth in Section 20.1B.

“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.

“Owner” has the meaning set forth in the preamble hereto.

“Owner Default” has the meaning set forth in Section 16.5.

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Liquefaction Facility and which are required to
be obtained in Owner’s name pursuant to Applicable Law.

“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1A.

 

-  13  -



--------------------------------------------------------------------------------

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 21.18.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.

“Performance Guarantee” means the LNG Production Rate Performance Guarantee.

“Performance LD Exposure” has the meaning set forth in Section 20.1B.

“Performance Liquidated Damages” has the meaning set forth in Attachment T.

“Performance Test Procedures” has the meaning set forth in Section 11.2.

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether the Project meets the Performance Guarantee and/or Minimum
Acceptance Criteria set forth in Attachment T, which tests shall be as specified
in and consistent with Attachment S.

“Permit” means any valid waiver, certificate, approval (including FERC
Authorization), consent, license, exemption, variance, franchise, permit,
authorization or similar order or authorization from any Governmental
Instrumentality required to be obtained or maintained in connection with the
Project, the Site, the Work or the Off-Site Rights of Way and Easements,
including any condition or requirement imposed under any of the foregoing.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Potential Lender” has the meaning set forth in Section 21.16A.

“Pre-Subproject 5 Substantial Completion Liabilities” has the meaning set forth
in Section 20.1B.

“Project” has the meaning set forth in the recitals hereto.

 

-  14  -



--------------------------------------------------------------------------------

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.

“Project Insurances” has the meaning set forth in Attachment EE.

“Project Schedule” means the schedule for performance of the Work, including the
date for NTP, Target Substantial Completion Date and the Guaranteed Substantial
Completion Date, as more particularly described in Attachment E.

“Provisional Sum” means, collectively or individually, the Louisiana Sales and
Use Tax Provisional Sum, the Insurance Provisional Sum, the Operating Spare Part
Provisional Sum, the Soils Preparation Provisional Sum, the Existing & Stages 1
and 2 Liquefaction Facility Labor Provisional Sum, the Currency Provisional Sum
and the Fuel Provisional Sum.

“PSIG” means pounds per square inch, gauge.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Project after Substantial Completion of
Subproject 5, as more fully described in Section 11.5 of this Agreement.

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Project.

“Ready for Performance Testing” means that all of the following have occurred
with respect to Subproject 5: (i) the Subproject has started operation and
successfully produced LNG; (ii) all OSBL Facilities and modifications and
improvements to the Existing Facility, Stage 1 Liquefaction Facility, and Stage
2 Liquefaction Facility required for the Subproject to start operation and
successfully produce LNG are operational sufficiently to start the Performance
Test; (iii) Contractor has completed all procurement, fabrication, assembly,
erection, installation and pre-commissioning checks and tests of the Project to
ensure that the entire Work, and each component thereof, of the Subproject was
sufficiently fabricated, assembled, erected and installed so as to be capable of
being operated safely within the requirements contained in this Agreement; and
(iv) all portions of the Project have attained the state of completion necessary
for commencement of the LNG Production Rate Performance Test for Subproject 5.

“Ready for Start Up” or “RFSU” means that, with respect to Subproject 5, all of
the following have occurred: (i) Contractor has completed all applicable Work in
accordance with the requirements contained in this Agreement to ensure that the
Subproject is ready for use to receive Natural Gas; and (ii) Contractor has
delivered to Owner a RFSU Completion Certificate for the Subproject in the form
of Attachment L as required under Section 11.1A.

 

-  15  -



--------------------------------------------------------------------------------

“Rebatable Louisiana Sales and Use Tax” has the meaning set forth in
Section 4.5A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Project showing the “as-built” conditions of the completed
Project, as required under Attachment B. The foregoing record Drawings are also
referred to herein as “Record Drawings”.

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Reduction” has the meaning set forth in Section 20.1B.

“Reduction Date” has the meaning set forth in Section 20.1B.

“RFSU Completion Certificate” has the meaning set forth in Section 11.1A.

“Safety Standards” has the meaning set forth in Section 3.10A.

“SCF” means standard cubic feet.

“SCFD” means standard cubic feet per Day.

“Schedule Bonus for SP5” has the meaning specified in Section 13.2A.

“Schedule Bonus Date for SP5” has the meaning specified in Section 13.2A.

“Scope of Facilities” has the meaning set forth in Attachment A.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Site” means the Liquefaction Facility Site, the Laydown Areas, Liquefaction
Common Areas, Heavy Haul Road, and the Existing Facility Site together.

“Soils Preparation Provisional Sum” has the meaning set forth in Attachment EE.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

“Stage 1 EPC Agreement” has the meaning specified in the preamble.

“Stage 1 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 1 EPC Agreement, including LNG
Train 1, LNG Train 2 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 1 EPC Agreement, as further described in the Stage 1 EPC Agreement.

 

-  16  -



--------------------------------------------------------------------------------

“Stage 1 Site” means those areas where the Stage 1 Liquefaction Facility will be
located as further described in the Stage 1 EPC Agreement and Attachment Y.

“Stage 2 EPC Agreement” has the meaning specified in the preamble.

“Stage 2 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 2 EPC Agreement, including LNG
Train 3, LNG Train 4 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 2 EPC Agreement, as further described in the Stage 2 EPC Agreement.

“Stage 2 Site” means those areas where the Stage 2 Liquefaction Facility will be
located as further described in the Stage 2 EPC Agreement and Attachment Y.

“Stage 3 Liquefaction Facility” means the facilities contemplated in this
Agreement (including the Scope of Work), including LNG Train 5 and related
facilities to be engineered, procured, constructed, pre-commissioned,
commissioned and tested by Contractor under this Agreement.

“Stage 3 Site” has the meaning set forth in Attachment Y.

“Stage 4 EPC Agreement” means the engineering, procurement and construction
agreement being contemplated by (or if executed, then between) Owner and
Contractor for the engineering, procurement, construction, commissioning,
start-up and testing of the Stage 4 Liquefaction Facility, to be located at the
Stage 4 Site.

“Stage 4 Liquefaction Facility” means the facilities that are to be engineered,
procured and constructed pursuant to the Stage 4 EPC Agreement, if the Stage 4
EPC Agreement is executed, including LNG Train 6 and related facilities, as
further described in the Stage 4 EPC Agreement.

“Stage 4 Site” means those areas where the Stage 4 Liquefaction Facility will be
located as further described in the Stage 4 EPC Agreement.

“Start Up” means the start-up of Subproject 5 or portion thereof as described in
Attachment V.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.

 

-  17  -



--------------------------------------------------------------------------------

“Subproject” means, unless otherwise expressly stated in this Agreement,
Subproject 5, which constitutes the entire Project.

“Subproject 1” has the meaning set forth in the Stage 1 EPC Agreement.

“Subproject 2” has the meaning set forth in the Stage 1 EPC Agreement.

“Subproject 3” has the meaning set forth in the Stage 2 EPC Agreement.

“Subproject 4” has the meaning set forth in the Stage 2 EPC Agreement.

“Subproject 5” means the Stage 3 Liquefaction Facility, including LNG Train 5,
and all OSBL Facilities and modifications and improvements to the Stage 1
Liquefaction Facility, the Stage 2 Liquefaction Facility and the Existing
Facility required for LNG Train 5 to receive Natural Gas, produce LNG, and
transfer LNG to all Tanks.

“Subproject 6” has the meaning set forth in the Stage 4 EPC Agreement.

“Substantial Completion” means that all of the following have occurred with
respect to Subproject 5: (i) the Minimum Acceptance Criteria has been achieved;
(ii) the Performance Guarantee has been achieved, or if the Performance
Guarantee has not been achieved but the MAC has been achieved, Contractor either
(A) has paid the applicable Performance Liquidated Damages or (B) elects or is
directed to take corrective actions to achieve the Performance Guarantee
pursuant to Section 11.4A(ii); (iii) the Work (including training in accordance
with Section 3.5 and the delivery of all documentation required as a condition
of Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) has been completed in accordance with
the requirements of this Agreement other than any Work which meets the
definition of Punchlist; (iv) Contractor has delivered to Owner the Substantial
Completion Certificate in the form of Attachment M, as required under
Section 11.2; (v) Contractor has obtained all Contractor Permits; and
(vi) Contractor has, pursuant to Section 3.4, delivered to the Site all
Operating Spare Parts required by the Operating Spare Parts List to be delivered
to the Site prior to Substantial Completion.

“Substantial Completion Certificate” has the meaning set forth in Section 11.2.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.

“Subsurface Soil Conditions” means subsurface conditions at the Site.

 

-  18  -



--------------------------------------------------------------------------------

“Tank” means any of the existing LNG tanks S101, S102, S103, S104 or S105 of the
Existing Facility and located at the Existing Facility Site.

“Target Substantial Completion Date” means the date specified in Attachment E,
which represents the target date for achieving Substantial Completion of
Subproject 5.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
Louisiana Sales and Use Taxes, value-added, sales, use, gross receipts, license,
payroll, federal, state, local or foreign income, environmental, profits,
premium, franchise, property, excise, capital stock, import, stamp, transfer,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, imposts and withholding, together with any and all penalties, interest
and additions thereto.

“Technical Services Agreement” means the Technical Services Agreement between
Sabine Pass Liquefaction, LLC and Contractor, dated May 3, 2013 and any
amendments thereto.

“Texas Construction Anti-Indemnity Statute” means Texas Statutes and Codes
Annotated, Insurance Code § 151.

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.

“Unit Rates” has the meaning set forth in Section 6.1C.

“USACE” means the United States Army Corps of Engineers.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Windstorms” has the meaning set forth in Section 8.2.

“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor under this Agreement in connection with the
procurement, engineering, design, fabrication, erection, installation,
manufacture, inspection, repair (including Corrective Work), testing (including
Performance Tests), training, pre-commissioning, commissioning and placing into
service of the Stage 3 Liquefaction Facility and the related component Equipment
and Subproject (including the modifications and improvements to the Stage 1
Liquefaction Facility, the Stage 2 Liquefaction Facility and the Existing
Facility), and the required related labor and materials, all in accordance with
the terms of this Agreement and the various Attachments, including Attachment A.

“Work Product” has the meaning set forth in Section 10.1A.

 

-  19  -



--------------------------------------------------------------------------------

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments or Schedules to this Agreement) unless
expressly stated otherwise, and a reference in this Agreement to an Attachment
or Schedule shall be a reference to an Attachment or Schedule attached to this
Agreement unless expressly stated otherwise.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform the Work in compliance with this Agreement. Except to
the extent set forth in this Agreement, including Sections 6.1C, 6.2D, 11.7 and
16.3, and subject at all times to Section 6.7, Owner shall not be entitled to
issue any instruction or directive to Contractor or any of its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Owner shall
provide a copy to Contractor of any written communication from Owner to any
Subcontractor or Sub-subcontractor that relates to Contractor’s performance of
the Work.

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
Substantial Completion of Subproject 5, and Key Personnel shall not be removed
or reassigned without Owner’s prior written approval (such approval not to be
unreasonably withheld); provided, however, Owner’s prior written approval shall
not be required in the event Contractor removes or reassigns a Key Person at any
time prior to Owner’s issuance of the NTP. All requests for the substitution of
Key Personnel shall include a detailed explanation and reason for the request
and the resumes of professional education and experience for a minimum of two
(2) candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least one (1) week during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The additional cost of any

 

-  20  -



--------------------------------------------------------------------------------

replacement of such Key Personnel and overlap time shall be entirely at
Contractor’s expense. Owner shall have the right, but not the obligation, at any
time to reasonably request that Contractor replace any Key Person with another
employee acceptable to Owner. In such event, Contractor shall reasonably
consider Owner’s request that Contractor replace such Key Person.

B. Contractor Representative. Contractor designates *** as the Contractor
Representative. Notification of a change in Contractor Representative shall be
provided in advance, in writing, to Owner. The Contractor Representative is a
Key Person.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall Contractor be entitled to any adjustment of the Contract Price
or Project Schedule as a result of compliance with such regulations and policies
set forth in the HSE Plan, or any removal of personnel necessitated by
non-compliance. Nothing contained herein shall (i) create any contractual
relationship between any Subcontractor and Owner, or between any
Sub-subcontractor and Owner, or (ii) obligate Owner to pay or cause the payment
of any amounts to Subcontractor or Sub-subcontractor.

2.4 Subcontracts and Sub-subcontracts.

A. Approved List. Section 1.7 of Attachment G sets forth a list of contractors
and suppliers that Contractor and Owner have agreed are approved for selection
as Subcontractors for the performance of that portion of the Work specified in
Attachment G. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.

B. Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed in Section 1.7 of
Attachment G for a Major Subcontract, Contractor shall (i) notify Owner of such
proposed Subcontractor as soon as reasonably practicable during the selection
process and furnish to Owner all information reasonably requested by Owner with
respect to Contractor’s selection criteria, and (ii) notify Owner no less than
ten (10) Business Days prior to the execution of the

 

-  21  -



--------------------------------------------------------------------------------

Subcontract with such Subcontractor not listed on Attachment G. Owner shall have
the discretion, not to be unreasonably exercised, to reject any such proposed
Subcontractor. Contractor shall not enter into any Subcontract with a proposed
Subcontractor that is rejected by Owner in accordance with the preceding
sentence. Owner shall undertake in good faith to review the information provided
by Contractor pursuant to this Section 2.4B expeditiously and shall notify
Contractor of its decision to accept or reject a proposed Major Subcontractor as
soon as practicable after such decision is made. Failure of Owner to accept or
reject a proposed Major Subcontractor within ten (10) Business Days shall be
deemed to be an acceptance of such Subcontractor, but Owner’s acceptance of a
proposed Major Subcontractor shall in no way relieve Contractor of its
responsibility for performing the Work in compliance with this Agreement. After
execution of such Subcontract, the Subcontract shall be considered a Major
Subcontract and the Subcontractor shall be considered a Major Subcontractor.

C. Other Additional Proposed Subcontractors. For any Subcontractor not covered
by Section 2.4A or 2.4B and which would be entering into either (a) a
Subcontract having an aggregate value in excess of *** U.S. Dollars (U.S.$***),
or (b) multiple Subcontracts having an aggregate value in excess of *** U.S.
Dollars (U.S.$***), Contractor shall, within fifteen (15) Business Days after
the execution of any such Subcontract, notify Owner in writing of the selection
of such Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing.

D. Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.

E. Terms of Major Subcontracts and Major Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:

1. the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and

2. so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.

 

-  22  -



--------------------------------------------------------------------------------

F. Contractor’s Affiliates. If Contractor subcontracts with an Affiliate of
Contractor for certain Work, and such Affiliate subcontracts with any entities
for a portion of the Work undertaken by such Affiliate, such entities shall be
treated as a Subcontractor under this Agreement.

2.5 Contractor Acknowledgements.

A. The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreement, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to Section 4.8) listed in
Attachment A, for the purpose of determining that such information is adequate
and sufficiently complete for Contractor to engineer, procure, construct,
pre-commission, commission, start-up and test a fully operational LNG export,
liquefaction and send-out terminal facility and to engineer, procure and
construct certain improvements and modifications to the Stage 1 Liquefaction
Facility, the Stage 2 Liquefaction Facility and the Existing Facility for the
Contract Price, within the required times set forth in the Project Schedule, and
in accordance with all requirements of this Agreement, including Applicable
Codes and Standards, Applicable Law, Warranties, Minimum Acceptance Criteria and
Performance Guarantee. Further, Contractor and its Affiliates originally
engineered and constructed the Existing Facility pursuant to separate agreements
entered into with Owner’s Affiliates and have engineered, procured and
constructed, or are in the process of engineering, procuring and constructing,
the Stage 1 Liquefaction Facility pursuant to the Stage 1 EPC Agreement and the
Stage 2 Liquefaction Facility pursuant to the Stage 2 EPC Agreement.
Accordingly, subject to Section 4.8 and Section 3.1 of Attachment A, Contractor
(i) hereby agrees that it shall have no right to claim or seek an increase in
the Contract Price or an adjustment to the Project Schedule with respect to any
incomplete, inaccurate or inadequate information that may be contained or
referenced in Attachment A, (ii) hereby waives and releases Owner from and
against any such claims, and (iii) shall not be relieved of its responsibility
to achieve all requirements under this Agreement (including meeting Applicable
Codes and Standards, Applicable Law, Minimum Acceptance Criteria and Performance
Guarantee) due to any such incomplete, inaccurate or inadequate information.
Subject to Section 4.8, Owner makes no guaranty or warranty, express or implied,
as to the accuracy, adequacy or completeness of any information that is
contained in or referenced in Attachment A.

B. Conditions of the Site.

1. Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Liquefaction
Facility Site, the Laydown Areas, the Existing Facility Site (to the extent
related to the Work) and the Off-Site Rights of Way and Easements to perform the
Work in accordance with the Project Schedule, and understands the climate,
terrain, logistics, and other difficulties that it may encounter in performing
the Work in accordance with the Project Schedule. Except as otherwise provided
in

 

-  23  -



--------------------------------------------------------------------------------

this Agreement, including Contractor’s rights pursuant to Section 6.8A,
Contractor waives any right to claim an adjustment in the Contract Price or the
Project Schedule in respect of any failure to timely perform the Work in
accordance with the Project Schedule as a result of any of the following
conditions at the Site: (i) river levels; (ii) climatic conditions, tides, and
seasons; (iii) availability of laborers, Subcontractors, Sub-subcontractors,
Construction Equipment or any other items or supplies; (iv) adequate
availability and transportation of Equipment; and (v) breakdown or other failure
of Construction Equipment; provided, however, that Contractor does not assume
the risk or waive its rights with respect to those conditions in Section 2.5B.2.
This Section 2.5B.1 shall not affect the rights of Contractor with respect to
Change Orders in accordance with Section 4.3.

2. If Contractor encounters Subsurface Soil Conditions (including any subsurface
man-made objects, e.g. below grade tanks, vaults or pipelines) that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as provided in the Geotechnical Reports (including the encountering
of Subsurface Soil Conditions that could not reasonably be anticipated by
Contractor using GECP based on the information provided in the Geotechnical
Reports) and (ii) adversely affects (a) Contractor’s costs of performance of the
Work, (b) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (c) Contractor’s ability to perform any material obligation
under this Agreement, Contractor shall be entitled to a Change Order; provided
that Contractor complies with the requirements set forth in Sections 6.2, 6.5
and 6.9.

C. Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law in existence as of May 15, 2011
and Applicable Codes and Standards set forth or listed in any document or
Drawing listed in Attachment A, and warrants that it can perform the Work at the
Contract Price and within the Project Schedule in accordance with such
Applicable Law and such Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and such Applicable Codes and
Standards; provided, however, Contractor shall be entitled to a Change Order for
any Change in Law to the extent allowed under Section 6.2A.1. Contractor shall
advise Owner of any change in Applicable Codes and Standards which does not
constitute a Change in Law and, upon such advisement, Owner may elect, at its
sole option, to implement a change in accordance with Section 6.1D.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU of Subproject
5, Substantial Completion of Subproject 5 and Final Completion in accordance
with the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee. Contractor shall be required to
integrate and use Owner’s operations personnel in its pre-commissioning,
commissioning, testing, and start-up efforts,

 

-  24  -



--------------------------------------------------------------------------------

subject to Owner’s obligations under Section 4.4. Contractor shall perform the
Work in accordance with GECP, Applicable Law, Applicable Codes and Standards,
and all other terms and provisions of this Agreement, with the explicit
understanding that: (i) the Stage 3 Liquefaction Facility will operate as an LNG
export, liquefaction and send-out terminal facility meeting all requirements and
specifications of this Agreement, (ii) that the Existing Facility will continue
to operate as an LNG receiving, storage and regasification facility; (iii) once
completed pursuant to the Stage 1 EPC Agreement, the Stage 1 Liquefaction
Facility will continue to operate as an LNG export, liquefaction and send-out
terminal facility; and, (iv) once completed pursuant to the Stage 2 EPC
Agreement, the Stage 2 Liquefaction Facility will continue to operate as an LNG
export, liquefaction and send-out terminal facility. It is understood and agreed
that the Work shall include any incidental work that can reasonably be inferred
as necessary to complete the Project in accordance with GECP, Applicable Law,
Applicable Codes and Standards, and all other terms and provisions of this
Agreement, excluding only those items which Owner has specifically agreed to
provide under the terms of this Agreement. Without limiting the generality of
the foregoing, the Work is more specifically described in Attachment A.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) LNG; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.8; (iv) legal description of the Site and a survey of
the Site showing the boundaries of the Site and one survey control point
pursuant to Section 4.6; and (v) any other obligations or requirements set forth
in this Agreement as required to be performed by Owner.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. provide construction, construction management (including the furnishing of
all Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in Sections
2.3 and 2.4;

D. perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. until Substantial Completion of Subproject 5, conduct and manage all
pre-commissioning, start-up, operations, commissioning, and Performance Testing,
while supervising and directing operating personnel provided by Owner;

 

-  25  -



--------------------------------------------------------------------------------

G. obtain all Contractor Permits;

H. provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);

I. provide training for Owner’s operating and maintenance personnel per
Section 3.5;

J. cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (except to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);

K. be responsible for connecting the Stage 3 Liquefaction Facility to the
permanent utilities to the extent set forth in Attachment A;

L. be responsible for connecting the Stage 3 Liquefaction Facility to the Stage
1 Liquefaction Facility and the Stage 2 Liquefaction Facility;

M. supply all initial fills, excluding LNG and Feed Gas; and

N. perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee.

B. Drawings and Specifications. Upon receipt of the Limited Notice to Proceed or
Notice to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.

 

-  26  -



--------------------------------------------------------------------------------

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment B to Owner for formal review, comment or
disapproval in accordance with Attachment B.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.3C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner with revised and corrected Drawings and
Specifications as soon as possible thereafter. In the event Owner unreasonably
disapproves such Drawings and Specifications and such unreasonable disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.

Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.

E. CAD Drawings. Those Drawings and Record Drawings specified in Attachment A
and Attachment B and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment B along with six (6) hard
copies.

 

-  27  -



--------------------------------------------------------------------------------

F. Progress P&ID’s. During the Project, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.

G. Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment A and Attachment B.

H. Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment B within and in accordance with
the requirements and timing set forth in Attachment B.

3.4 Spare Parts.

A. Operating Spare Parts. Not later than three hundred sixty-five (365) Days
prior to the Guaranteed Substantial Completion Date for Subproject 5, Contractor
shall deliver to Owner a detailed list of all manufacturer and
Contractor-recommended spare parts and special tools necessary for operating and
maintaining all Equipment (including components and systems of such Equipment)
for two (2) years following Substantial Completion of Subproject 5 (“Operating
Spare Parts”). Within thirty (30) Days thereafter, Owner shall specify in
writing which items on the list it wishes Contractor to purchase and whether
such items are requested to be delivered to the Site prior to Substantial
Completion or Final Completion. Within a further thirty (30) Days, Contractor
shall confirm the extent to which it is able to comply with Owner’s request and
shall submit to Owner the final list of Operating Spare Parts to be purchased.
The list of Operating Spare Parts to be procured by Contractor and delivered to
Owner (“Operating Spare Parts List”) shall be mutually agreed upon via a Change
Order. Prior to and as a condition precedent to Substantial Completion,
Contractor shall deliver to the Site all Operating Spare Parts required by the
above referenced Change Order to be delivered to the Site prior to Substantial
Completion as set forth in the Operating Spare Parts List. Prior to and as a
condition to achieving Final Completion, Contractor shall deliver to the Site
all Operating Spare Parts required to be delivered to the Site prior to Final
Completion as set forth in the Operating Spare Parts List. The Operating Spare
Parts List shall include all information specified in Attachment W. A
Provisional Sum for the cost of Operating Spare Parts is included in the
Contract Price as set forth in Section 7.1 and Attachment EE.

3.5 Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment V) shall be given a training course
designed and administered by Contractor, which shall be based on the outline of
the program contained in Attachment V and shall cover at a minimum the following
topics: (i) the testing of each item of Equipment; (ii) the start-up, operation
and shut-down of each item of Equipment; (iii) the performance of routine,
preventative and emergency maintenance for each item of Equipment; and
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal. Training shall be provided by personnel selected by
Contractor who, in Contractor’s and the Equipment Subcontractor’s or
Sub-subcontractor’s judgment, are qualified to provide such training, and shall
take place at such locations and at such times as agreed upon by the Parties.
Contractor shall provide trainees with

 

-  28  -



--------------------------------------------------------------------------------

materials described in Attachment V. Contractor shall also provide to Owner all
training materials and aids developed to conduct such training in order to
facilitate future training by Owner of additional personnel.

3.6 Environmental Regulations and Environmental Compliance. Without limitation
of Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Stage 3 Liquefaction Facility
and, as applicable, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility and the Existing Facility, in compliance with Contractor’s HSE Plan.
Contractor shall dispose of all non-hazardous wastes and Hazardous Materials
brought onto the Site by Contractor or any of its Subcontractors or
Sub-subcontractors or generated during performance of the Work, all of which
shall be disposed in off-Site locations permitted to receive such non-hazardous
wastes and Hazardous Materials. Contractor shall deliver to Owner (i) notice
of any pending or threatened material environmental claim with respect to the
Project, and (ii) promptly upon their becoming available, copies of written
communications with any Governmental Instrumentality relating to any such
material environmental claim.

3.7 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. Contractor shall require all insurance policies (including policies
of Contractor and all Subcontractors and Sub-subcontractors) in any way relating
to such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against
Owner, Lender and any Owner Affiliates.

3.8 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in connection with the Work any
Person who does not meet the foregoing requirements. In addition, Contractor
agrees that, after receipt of written notice from Owner, it shall promptly
remove from the Work any employee or agent of Contractor or of Contractor’s
Subcontractors or Sub-subcontractors who, in Owner’s reasonable opinion, is
unsafe, incompetent, careless, unqualified to perform the Work assigned to such
Person, creates an unsafe work environment, disregards the terms and conditions
of this Agreement, or is interrupting, interfering with or impeding the timely
and proper completion of the Work. NOTWITHSTANDING THE FOREGOING, OWNER SHALL
HAVE NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR
NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY
SUCH EMPLOYEE (INCLUDING ANY KEY PERSONS) OR REMOVE SUCH EMPLOYEE FROM

 

-  29  -



--------------------------------------------------------------------------------

THE PROJECT WHO FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY
OWNER TO HAVE SUCH EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be
replaced at the cost and expense of Contractor or the relevant Subcontractor, as
appropriate; provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, CONTRACTOR SHALL BE ENTITLED TO A
RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO ANY CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES OF WHATEVER KIND OR NATURE,
WHICH MAY DIRECTLY OR INDIRECTLY ARISE FROM CONTRACTOR’S REMOVAL OF ANY SUCH
EMPLOYEE (INCLUDING ANY KEY PERSONS) FROM THE PROJECT.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors and Sub-subcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. Contractor shall inform Owner promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
Contractor further agrees to inform Owner, before any commitments are made,
during the negotiations of any agreements or understandings with local or
national labor organizations.

3.9 Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment A. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with permitting and
transportation.

3.10 HSE Plan; Security.

A. Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of LNTP or NTP,
Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) meeting the requirements
set forth in Attachment J (the “HSE Plan”). Contractor further agrees to perform
the Work in accordance with the health, safety and environmental rules and
standards of Applicable Law, GECP and the HSE Plan (collectively, the “Safety
Standards”), and Contractor shall assume all costs associated with compliance
therewith. Owner’s review of the HSE Plan shall not in any way relieve
Contractor of its obligations

 

-  30  -



--------------------------------------------------------------------------------

under this Agreement (including Contractor’s obligations to conduct the Work in
accordance with the health, safety and environmental rules of Applicable Law and
GECP). Contractor shall appoint one or more (as appropriate) safety
representative(s) reasonably acceptable to Owner who shall be resident at the
Liquefaction Facility Site, have responsibility to correct unsafe conditions or
unsafe acts associated with the Work and the Project, act on behalf of
Contractor on health, safety and environmental matters, and participate in
periodic safety meetings with Owner. Contractor further agrees to provide or
cause to be provided necessary training and safety equipment to its employees,
Subcontractors and Sub-subcontractors and to Owner personnel temporarily
visiting the Site to ensure their compliance with the foregoing Safety Standards
and enforce the use of such training and safety equipment. Contractor shall
maintain all accident, injury and any other records required by Applicable Law
or by Permit and shall furnish Owner a Monthly summary of injuries and labor
hours lost due to injuries. Should Owner at any time observe Contractor, or any
of its Subcontractors or Sub-subcontractors, performing the Work at the Site in
violation of the Safety Standards or in an unsafe manner, or in a manner that
would, if continued, violate the Safety Standards or become unsafe, then Owner
shall have the right (but not the obligation) to require Contractor to stop the
affected Work until such time as the manner of performing such Work has been
rendered safe; provided, however, that at no time shall Contractor be entitled
to an adjustment of the Contract Price or Project Schedule based on such Work
stoppage. Contractor shall be responsible for the security, fencing, guarding,
lighting, and supervision of the Stage 3 Liquefaction Facility until all of the
requirements of Substantial Completion of Subproject 5 have been satisfied. With
respect to all Work within the Existing Facility Site, the applicable portions
of the Stage 1 Site after substantial completion of Subproject 1 or Subproject 2
(as applicable) under the Stage 1 EPC Agreement, the applicable portions of the
Stage 2 Site after substantial completion of Subproject 3 or Subproject 4 (as
applicable) under the Stage 2 EPC Agreement, and the applicable portions of the
Stage 4 Site after substantial completion of Subproject 6 under the Stage 4 EPC
Agreement, Contractor shall comply, and cause its Subcontractors and
Sub-subcontractors to comply, with Owner’s health, safety, security and
environmental policies governing the Existing Facility, Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, Subproject 3 or Subproject 4 after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, or Subproject 6 after substantial completion of
Subproject 6 under the Stage 4 EPC Agreement.

B. All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal Regulations, Parts 192 (to the extent
applicable) and 193 and in Title 33 C.F.R. Part 127. Contractor shall comply
with requirements of the Operator Qualification Program that are outlined in
Sub-Part H of 49 C.F.R. Part 193 and Sub-Part G of C.F.R. Part 195, where
applicable, in connection with the Work. The term “pipeline facilities” shall
include new and existing pipe, rights-of-way, and any equipment, facility, or
building used in the transportation of gas, including LNG, or treatment of gas
during the course of transportation. The term “transportation of gas” shall
include the gathering, transmission, or distribution of gas by pipeline or the
storage of gas.

 

-  31  -



--------------------------------------------------------------------------------

3.11 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

3.12 Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion, or such greater period of time
as may be required under Applicable Law.

B. Upon reasonable notice, Owner shall have the right to have audited
Contractor’s Books and Records by Owner’s third party auditors but only to the
extent necessary to validate payments made to Contractor or invoiced by
Contractor for any Change Orders based on a time and materials basis, for any
costs paid with respect to any Provisional Sums and as permitted under
Section 4.5; except that these rights shall not extend to lump sums, or the
composition of fixed unit rates or percentages. When requested by Owner,
Contractor shall provide Owner’s third party auditors with reasonable access to
all such relevant Books and Records, and Contractor’s personnel shall cooperate
with such third party auditors to effectuate the audit or audits hereunder.
Owner shall have the right upon consent of Contractor (such consent not to be
unreasonably withheld or delayed) to have the third party auditors copy all such
Books and Records. Contractor shall bear all costs incurred by it in assisting
with audits performed pursuant to this Section 3.13 except that copying of
Contractor’s Books and Records shall be at Owner’s expense. Contractor shall
include audit provisions identical to this Section 3.13 in all Major
Subcontracts. No

 

-  32  -



--------------------------------------------------------------------------------

access to Books and Records shall be granted to any of Owner’s third party
auditors until such third party auditor has signed a confidentiality agreement
with Contractor in accordance with the standard practice in the auditing
industry for audits of this kind. The restrictions in this Section 3.13B to the
audit rights of Owner shall not be used by Contractor to avoid any obligations
Contractor might have to produce documents under Applicable Law or in any
litigation or arbitration against Contractor or against Guarantor under the
Parent Guarantee.

C. Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

3.14 Tax Accounting. Within a reasonable period of time following a request
thereof by Owner, subject to Section 4.5C, Contractor shall provide Owner’s tax
consultant with any information (including Books and Records) regarding
quantities and descriptions of any Equipment installed on or ordered for the
Project and any other information as Owner’s tax consultant may deem reasonably
necessary in connection with the preparation of Owner’s tax returns (including
information reasonably required to determine the amount of Qualified Research
Expenditures incurred in connection with the Work) or other tax documentation in
connection with the Project; provided, however, if, in connection with such
preparation, Owner’s tax consultant requests information relating to the actual
cost for any item of Work and such item of Work is included in the Contract
Price or in any lump sum Change Order, Contractor shall provide such information
to Owner’s tax consultant as provided in Section 4.5C. No access to the
aforementioned information (including Books and Records) shall be granted to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor in accordance with the standard practice in the
auditing industry for audits of this kind.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion of Subproject 5, Contractor shall provide and pay for all temporary
utilities (i.e., electricity, water (other than the water provided by Owner for
the hydrotest in accordance with Attachment U), communication, cable, telephone,
waste and sewer) necessary for the performance of the Work, including
installation and usage costs. Subject to Section 4.3, Contractor shall construct
and maintain temporary access and haul roads as may be necessary for the proper
performance of this Agreement. Contractor shall provide Owner with sufficient
office space at the time of Contractor’s mobilization at the Site to accommodate
Owner’s Site representative and support staff at the Site. Contractor shall
provide Owner with all office space, construction trailers, utilities, storage
and warehousing, security, telephones, furnishings, and other temporary
facilities required for their oversight of the Work, as set forth in more detail
in Attachment A. Once title to Equipment has passed to Owner as set forth in
Section 8.1B, such Equipment shall, if stored at a location other than on the
Site, be segregated from other goods, and shall be clearly marked as “Property
of Sabine Pass Liquefaction, LLC”.

3.16 Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against

 

-  33  -



--------------------------------------------------------------------------------

any or all of the Work, the Site or the Project to any liens granted in favor of
Lender, whether such lien in favor of Lender is created, attached or perfected
prior to or after any such liens, claims or encumbrances, and shall require its
Subcontractors and Sub-subcontractors to similarly subordinate their lien, claim
and encumbrance rights. Contractor agrees to comply with reasonable requests of
Owner for supporting documentation required by Lender in connection with such
subordination, including any necessary lien subordination agreements by
Contractor. Nothing in this Section 3.16 shall be construed as a limitation on
or waiver by Contractor of any of its rights under Applicable Law to file a lien
or claim or otherwise encumber the Project as security for any undisputed
payments owed to it by Owner hereunder which are past due; provided that such
lien, claim or encumbrance shall be subordinate to any liens granted in favor of
Lenders.

3.17 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the Site
or the Off-Site Rights of Way and Easements and shall bear all responsibility
and liability for such materials; provided, however, that Contractor may bring
onto the Site or the Off-Site Rights of Way and Easements such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law, Applicable Codes and Standards, and the HSE
Plan, and Contractor shall remain responsible and liable for all such Hazardous
Materials. If Contractor or any Subcontractor or Sub-subcontractor encounter
pre-existing Hazardous Materials at the Site or the Off-Site Rights of Way and
Easements, and Contractor or any Subcontractor or Sub-subcontractor knows or
suspects that such material is Hazardous Material, Contractor and its
Subcontractors and Sub-subcontractors shall promptly stop Work in the affected
area and notify Owner. If under such circumstances Contractor or any of its
Subcontractors or Sub-subcontractors fail to stop Work and notify Owner,
Contractor shall be responsible and liable to Owner for all damages, costs,
losses and expenses to the extent such failure increases the damages, costs,
losses and expenses with respect to such pre-existing Hazardous Materials at the
Site; provided that Contractor’s liability to Owner for such failure shall not
exceed *** U.S. Dollars (U.S.$***) in the aggregate.

3.18 Quality Control. No later than sixty (60) Days after the date Owner issues
the NTP, Contractor shall submit to Owner for its written approval (which
approval shall not be unreasonably withheld), a Project-specific quality control
plan and an inspection plan, including witness points, but excluding tests and
inspections relating to commissioning. No later than one hundred twenty
(120) Days after the date Owner issues the NTP, Contractor shall submit to Owner
for its review detailed inspection procedures. Contractor’s quality control plan
shall provide for a quality control individual to be present at the Site to
supervise the implementation of the quality control plan, the inspection plan,
and the inspection procedures. Owner’s review and/or approval of Contractor’s
quality control plan, inspection plan and inspection procedure shall in no way
relieve Contractor of its responsibility for performing the Work in compliance
with this Agreement.

3.19 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

 

-  34  -



--------------------------------------------------------------------------------

1. minutes for all weekly status and other Project-related meetings with Owner
within five (5) Business Days following such meeting;

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and

3. Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment A.

B. At Owner’s request and after Contractor’s agreement, Contractor shall
consolidate any or all reports and other documentation required under this
Section 3.19 (or other provisions under this Agreement) for Subproject 5 with
the reports required under similar provisions for Subproject 1 and Subproject 2
in the Stage 1 EPC Agreement, Subproject 3 and Subproject 4 in the Stage 2 EPC
Agreement, and Subproject 6 in the Stage 4 EPC Agreement.

3.20 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.21 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.22 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.23 Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.

3.24 Cooperation with Others at the Site.

A. Subject to the provisions of this Agreement, including Section 4.3,
Contractor acknowledges that Landowners, Owner and Owner’s other contractors or
subcontractors may be performing certain activities at the Site, including those
activities

 

-  35  -



--------------------------------------------------------------------------------

described in Attachment Z to be performed by Landowners or their
representatives, during the performance of this Agreement and Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. Owner shall provide Contractor with reasonable notice of
any request for access to the Stage 3 Site by (i) any of Owner’s other
contractors or subcontractors seeking to perform work at the Stage 3 Site
(except with respect to Contractor’s work performed under the Stage 1 EPC
Agreement, the Stage 2 EPC Agreement or the Stage 4 EPC Agreement) or (ii) any
Landowner. Subject to Section 4.3, Contractor agrees to use reasonable efforts
to accommodate such request and to coordinate the performance of the Work with
those certain activities to be performed by Landowners or any of Owner’s other
contractors or subcontractors at the Stage 3 Site so as not to materially
interfere with the performance of such activities at the Stage 3 Site.
Contractor shall provide Owner access to the Stage 3 Site at all times.

B. Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and Easements by (i) any of Owner’s other contractors or subcontractors
seeking to perform work within such Off-Site Rights of Way and Easements (except
with respect to Contractor’s work performed under the Stage 1 EPC Agreement, the
Stage 2 EPC Agreement or the Stage 4 EPC Agreement), and (ii) any Landowner.
Likewise, Contractor shall provide Owner with reasonable prior notice of any
access to the Off-Site Rights of Way and Easements by Contractor or any of its
Subcontractors or Sub-subcontractors. Subject to the provisions of this
Agreement, including Section 4.3, Contractor acknowledges that Owner or Owner’s
other contractors or subcontractors may be working within the Off-Site Rights of
Way and Easements and that other Persons (including any Landowner) may be on or
using the Off-Site Rights of Way and Easements during the performance of this
Agreement and Contractor’s Work or use of certain facilities may be interfered
with as a result of such concurrent activities. Subject to Section 4.3,
Contractor agrees to use reasonable efforts to coordinate the performance of the
Work with such other contractors or subcontractors performing work within the
Off-Site Rights of Way and Easements so as not to materially interfere with any
of Owner’s other contractors or subcontractors performing work within the
Off-Site Rights of Way and Easements; provided, however, Contractor shall in all
cases coordinate the Work with any Persons (other than Owner or Owner’s other
contractors or subcontractors, which shall not be deemed to include the
Contractor or its subcontractors performing work under the Stage 1 EPC
Agreement, the Stage 2 EPC Agreement or the Stage 4 EPC Agreement) on or using
the Off-Site Rights of Way and Easements pursuant to Attachment Z. All
coordination required of Contractor in this Section 3.24B with other Persons
shall be done through Owner.

3.25 Integration with Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility and Stage 4 Liquefaction Facility.

A. No Interference with Existing Facility, Stage 1 Liquefaction Facility, Stage
2 Liquefaction Facility or Stage 4 Liquefaction Facility. Performance of the
Work shall at no time cause a suspension of operation of the Existing Facility
(or any portion thereof), Subproject 1 or Subproject 2 (or any portion thereof)
after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement, or

 

-  36  -



--------------------------------------------------------------------------------

Subproject 3 or Subproject 4 (or any portion thereof) after substantial
completion of Subproject 3 or Subproject 4 (as applicable) under the Stage 2 EPC
Agreement, or Subproject 6 (or any portion thereof) after substantial completion
of Subproject 6 under the Stage 4 EPC Agreement, or cause a delay in any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 4 EPC
Agreement, except to the extent agreed by the Owner Representative in writing.
Notwithstanding the foregoing, under no circumstance shall any Work that is
permitted to interfere with the operation of the Existing Facility, Subproject 1
or Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, or Subproject 6 after substantial completion of
Subproject 6 under the Stage 4 EPC Agreement, as described in the immediately
preceding sentence be scheduled or performed by Contractor where: (i) more than
one (1) marine berth is unavailable at any given time; (ii) more than one
(1) Tank is unavailable at any given time; or (iii) the time to perform any
individual service outage required to accommodate tie-ins of the modified
facilities for the Existing Facility, the Stage 1 Liquefaction Facility, the
Stage 2 Liquefaction Facility or the Stage 4 Liquefaction Facility exceeds forty
eight (48) consecutive hours, or the cumulative time to perform any combination
of service outages during any given calendar year exceeds ten (10) Days
aggregate in such given calendar year. For purposes of this Section 3.25,
“individual service outage” means that by action of the Contractor, any of the
following are not possible: (a) berthing, loading, and unloading LNG from an LNG
tanker at one or both marine berths; (b) loading, storing, and sending out LNG
from at least three Tanks; (c) with respect to the Existing Facility, vaporizing
LNG at a constant rate of 2000 MMSCFD and sending the resultant Natural Gas to
the export pipeline; (d) with respect to Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2, as applicable, producing
LNG at a rate of at least 100% of capacity; (e) with respect to Subproject 3 or
Subproject 4 after substantial completion of Subproject 3 or Subproject 4, as
applicable, producing LNG at a rate of at least 100% of capacity; (f) with
respect to Subproject 6 after substantial completion of Subproject 6 producing
LNG at a rate of at least 100% of capacity; or (g) providing sufficient
electrical power, control systems, safety systems, utilities, and other
equipment, infrastructure, facilities, and systems needed for any of the above
actions.

B. Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of the Existing Facility, Subproject
1 or Subproject 2 after substantial completion of Subproject 1 or Subproject 2
(as applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, or Subproject 6 after substantial completion of
Subproject 6 under the Stage 4 EPC Agreement, or that may delay any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 4 EPC
Agreement (whether specified in Attachment X or agreed by Owner Representative
in writing), Contractor shall provide Owner with a written integration plan
listing the scheduled, interfering Work and proposing in detail how Contractor
intends that such Work will be performed to minimize, to the greatest extent
reasonably possible, interference with the operation of the Existing Facility,
Subproject 1 or

 

-  37  -



--------------------------------------------------------------------------------

Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, and Subproject 6 after substantial completion
of Subproject 6 under the Stage 4 EPC Agreement, and delay of any target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 4 EPC Agreement.
Such proposed plan shall (i) comply with the requirements of Section 3.25A,
(ii) be scheduled so that it is not on the critical path, and (iii) at a
minimum, address each of the activities identified in Attachment X and list
(a) the component of the Existing Facility, the Stage 1 Liquefaction Facility,
Stage 2 Liquefaction Facility or the Stage 4 Liquefaction Facility or the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 4 EPC Agreement
that will be impacted by such activity, (b) how such component or work will be
impacted, and (c) the duration of such impact. If the plan proposed by
Contractor does not meet any of the requirements in the immediately preceding
sentence, or if Owner reasonably believes that the plan proposed by Contractor
has not been developed to reasonably minimize the impact on the operations of
the Existing Facility, Subproject 6 after substantial completion of Subproject 6
under the Stage 4 EPC Agreement, Subproject 1 or Subproject 2 after substantial
completion of Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC
Agreement, or Subproject 3 or Subproject 4 after substantial completion of
Subproject 3 or Subproject 4 (as applicable) under the Stage 2 EPC Agreement or
the delay of any target substantial completion dates or guaranteed substantial
completion dates under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or
the Stage 4 EPC Agreement, then Owner may, not later than fourteen (14) Days
following receipt of the proposed plan, instruct Contractor in writing to modify
the proposed plan. If Owner’s instruction restricts the duration or extent of
the Work covered in the plan more than what is required by
Section 3.25A(i)-(iii), then Contractor shall be entitled to a Change Order to
the extent permitted under Section 6.9. Contractor shall proceed to execute such
Work in accordance with the mutually agreed plan; provided that, if Owner does
not respond and comment upon the Contractor’s proposed plan within fourteen
(14) Days following receipt of Contractor’s proposed plan, then Contractor shall
proceed to execute such Work in accordance with Contractor’s proposed plan as
long as it complies with the limitations specified in Section 3.25A.
Notwithstanding Owner’s agreement (or failure to agree) to the schedule and the
plan for the performance of such Work, Owner may, in its sole discretion,
subsequently prohibit the performance of such Work occurring on the scheduled
date, but in such case Contractor shall be entitled to a Change Order to the
extent permitted under Section 6.9. If Owner fails to provide Contractor with
access when and for the duration required by Contractor for the Work, other than
for non-compliance with Section 3.25A(i)-(iii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then,
Contractor shall be entitled to a Change Order to the extent permitted under
Section 6.9.

C. Unscheduled Activities. It is the Parties’ intent that except for the
activities (if any) listed in Attachment X, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of the Existing Facility, Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement, or Subproject 3 or

 

-  38  -



--------------------------------------------------------------------------------

Subproject 4 after substantial completion of Subproject 3 or Subproject 4 (as
applicable) under the Stage 2 EPC Agreement, or Subproject 6 after substantial
completion of Subproject 6 under the Stage 4 EPC Agreement, or cause a delay in
any of the target substantial completion dates or guaranteed substantial
completion dates under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or
the Stage 4 EPC Agreement. During the performance of the Work, should a
situation arise that Contractor reasonably believes has the potential of
interfering with the operation of the Existing Facility, Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, Subproject 3 or Subproject 4 after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, or Subproject 6 after substantial completion of
Subproject 6 under the Stage 4 EPC Agreement, or cause a delay in any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 4 EPC
Agreement, Contractor shall, except in an emergency endangering property or any
Persons, give Owner written notice as soon as possible but no later than
fourteen (14) Days prior to the time that Contractor plans to perform such Work,
detailing a plan that is least disruptive, to the greatest extent reasonably
possible, to operations of the Existing Facility, Subproject 1 or Subproject 2
after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4 after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, or Subproject 6 after substantial completion of
Subproject 6 under the Stage 4 EPC Agreement, or to the target substantial
completion dates or guaranteed substantial completion dates under the Stage 1
EPC Agreement, the Stage 2 EPC Agreement or the Stage 4 EPC Agreement. Emergency
actions are governed by Section 3.11. Prior to performing such Work, Owner and
Contractor shall mutually agree on a proposed plan for Contractor to execute
such Work; provided that, if Owner fails to provide Contractor with access when
and for the duration required by Contractor for the Work, other than for
non-compliance with Section 3.25A(i)-(iii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then Contractor
shall be entitled to a Change Order to the extent permitted under Section 6.9.
Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole discretion, subsequently
prohibit the performance of such Work on such scheduled date, and Contractor
shall work with Owner to develop a new plan and date for performing such Work in
accordance with this Section 3.25C, and in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9.

3.26 Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Stage 3 Site, Laydown Areas,
Off-Site Rights of Way and Easements and the Heavy Haul Road. Contractor shall
plan and conduct its operations so that neither Contractor nor any of its
Subcontractors or Sub-subcontractors shall (i) enter upon lands (other than the
Stage 3 Site, Laydown Areas, Off-Site Rights of Way and Easements and the Heavy
Haul Road) or waterbodies in their natural state unless authorized by the
appropriate owner or entity; (ii) close or obstruct any utility installation,
highway, waterway, harbor, road or other property unless Permits are obtained
and authorized by the appropriate entity or authority; or (iii) disrupt or
otherwise interfere with the operation of any portion of any pipeline,
telephone, conduit or electric transmission line, ditch, navigational aid, dock
or structure unless otherwise specifically

 

-  39  -



--------------------------------------------------------------------------------

authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. If damage occurs to the Existing Facility,
Contractor’s liability for such damage shall be limited as specified in
Section 17.1G and if damage occurs to Subproject 1 or Subproject 2 prior to
substantial completion of such applicable Subproject 1 or Subproject 2,
liability for such damage shall be governed by the Stage 1 EPC Agreement, if
damage occurs to Subproject 3 or Subproject 4 prior to substantial completion of
such applicable Subproject 3 or Subproject 4, liability for such damage shall be
governed by the Stage 2 EPC Agreement, and if damage occurs to Subproject 6
prior to substantial completion of Subproject 6, liability for such damage shall
be governed by the Stage 4 EPC Agreement.

3.27 Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall assume full
responsibility for damages claimed by any Third Party to the extent caused by
the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.

3.28 Taxes. Subject to Section 7.1, the Contract Price includes all Taxes
imposed on or payable by Contractor, its Subcontractors and Sub-subcontractors
in connection with the Work. Contractor shall be responsible for the payment of
all Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.

3.29 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into the
Project, Contractor shall not use any Major Equipment other than as specified in
this Agreement. If Contractor wishes to modify the requirements contained herein
with respect to Major Equipment, then it shall make written application to Owner
for Owner’s approval (such approval not to be unreasonably withheld), prior to
performing any such Work. Such application shall (i) identify the requirements
being modified, (ii) certify that the quality of the proposed substitute is
equal to or better than that currently specified, and (iii) certify that the
substitute is suited to the same use and capable of performing the same function
as that specified. If the preceding requirements are not followed, then any
substitution shall constitute a material failure by Contractor to comply with
its obligations under this Agreement. All Major Equipment shall be fabricated,
applied, installed, connected, operated (during start-up and testing), cleaned
and conditioned in accordance with the instructions of the applicable
Subcontractor or Sub-subcontractor.

3.30 Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the Stage 3
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.

 

-  40  -



--------------------------------------------------------------------------------

ARTICLE 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

4.1 Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain funds and financing as required by Section 4.1B for
the Project sufficient to make payments to Contractor in accordance with the
terms of this Agreement.

A. Owner Quarterly Confirmation. Beginning with Owner’s issuance of NTP, and
continuing quarterly thereafter, Owner shall deliver to Contractor a statement
in the form of Schedule BB-1 (“Owner Quarterly Confirmation”) confirming that
Owner has sufficient funds, in an amount at least equal to the committed fund
levels as required by Section 4.1B, through itself and financing to continue to
fulfill its payment obligations under this Agreement and confirming that no
event has come to the attention of Owner which would materially and adversely
affect the continued availability of such funding. Such Owner Quarterly
Confirmation shall be signed by an appropriate senior officer of Owner. For the
purposes of this Section 4.1A, “quarterly” shall mean the beginning and middle
of each six (6) Month period described in Section 4.1B.

B. Sufficiency of Committed Funds. The term “sufficient funds” for purposes of
Section 4.1A shall mean the following:

1. After NTP and Bechtel’s receipt of the Mobilization Payment, and through the
first twelve (12) Months, One Billion Three Hundred Million U.S. Dollars (U.S.$
1,300,000,000); and

2. After the first twelve (12) Months and through the first twenty-four
(24) Months, Eight Hundred Fifty Million U.S. Dollars (U.S.$ 850,000,000); and

3. After the first twenty-four (24) Months and through the first thirty-six
(36) Months, Six Hundred Million U.S. Dollars (U.S.$ 600,000,000); and

4. After the first thirty-six (36) Months and through the first forty-eight
(48) Months, Two Hundred Million U.S. Dollars (U.S.$ 200,000,000); and

5. After the first forty-eight (48) Months and through the first sixty
(60) Months, Fifty Million U.S. Dollars (U.S.$ $50,000,000).

The committed fund levels under this Section 4.1B are in addition to and
exclusive of (a) undisputed amounts owed to Contractor from Owner through the
date of the applicable Owner Quarterly Confirmation, (b) any disputed amounts
placed in escrow under Section 18.4 and (c) any funds committed to fulfill
Owner’s payment obligations to Contractor under the Stage 1 EPC Agreement, the
Stage 2 EPC Agreement, the Stage 4 EPC Agreement (after Owner has issued notice
to proceed under the Stage 4 EPC Agreement, if it does so), the Corpus Christi
Stage 1 EPC Agreement and the Corpus Christi Stage 2 EPC Agreement.

 

-  41  -



--------------------------------------------------------------------------------

4.2 Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment Q and
Owner shall provide Contractor with complete copies of such Owner Permits within
five (5) Business Days after obtaining them. The terms of all such Permits shall
be compatible with Contractor’s performance of the Work, and Owner shall
promptly notify Contractor of any changes to the terms of any such Owner Permit
that impacts Contractor’s performance of the Work under this Agreement. Owner
shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.

4.3 Access to the Site, Laydown Areas and Off-Site Rights of Way and Easements.

A. Subject to the terms of this Agreement, including Section 3.24, Owner shall,
at NTP, provide Contractor with access to and care and custody of the Stage 3
Site. Such access shall be sufficient to permit Contractor to progress with
construction on a continuous basis without material interruption or interference
by others. To the extent that (i) any of Owner’s other contractors or
subcontractors working at the Stage 3 Site prior to Substantial Completion of
Subproject 5, (ii) any Landowner accessing the Stage 3 Site prior to Substantial
Completion of Subproject 5 (except as described in Attachment Z), or (iii) the
lack of such sufficient access or a Change in Law, in any such case materially
interrupts or interferes with Contractor’s performance of the Work and such
interruption or interference adversely affects Contractor’s ability to perform
the Work in accordance with the Project Schedule or Contractor’s cost of
performance of the Work for Subproject 5, Contractor shall be entitled to a
Change Order; provided that, subject to Section 3.25, Contractor complies with
the requirements in Sections 6.2, 6.5 and 6.9. In addition, Owner shall provide
Contractor with reasonable access to the Existing Facility Site, the Stage 1
Site and the Stage 2 Site necessary for the performance of the Work and in
accordance with Section 3.25. For the avoidance of doubt, Contractor shall not
be entitled to a Change Order pursuant to this Section 4.3 as a result of a
Landowner or its representatives accessing the Site to perform any of those
activities described in Attachment Z.

B. The Contract Price is based on Owner providing Contractor with access to the
Laydown Areas, Off-Site Rights of Way and Easements and Heavy Haul Road
sufficient to permit Contractor to progress with construction without material
interruption or interference by others while adhering to the requirements in
Attachment Z. To the extent Contractor is not provided with sufficient access to
such Laydown Areas, Off-Site Rights of Ways and Easements and Heavy Haul Road to
progress with construction without material interruption or interference by
others, and such interruption or interference adversely affects Contractor’s
cost of performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that (i) Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9, and (ii) at or prior to the Contract Date, Contractor
did not know (based on information described in Attachment Z) that its access
was or would be restricted.

 

-  42  -



--------------------------------------------------------------------------------

C. Owner shall, or shall cause its Affiliates to, maintain care, custody and
control at all times of the Existing Facility Site, the Existing Facility and,
upon transfer of risk of loss from Contractor to Owner under Section 8.2C, the
modifications and improvements to the Existing Facility. Owner shall, or shall
cause its Affiliates to, be responsible for the security, fencing, guarding and
lighting of the Existing Facility. The Parties’ responsibilities for the Stage 1
Site and the Stage 1 Liquefaction Facility are set forth in the Stage 1 EPC
Agreement, and the Parties’ responsibilities for the Stage 2 Site and the Stage
2 Liquefaction Facility are set forth in the Stage 2 EPC Agreement.

4.4 Operation Personnel. Owner shall provide to Contractor a minimum of sixty
(60) qualified and competent operating and maintenance personnel sufficient to
commission and test the Project under the supervision of Contractor as set forth
in Attachment V. Until Substantial Completion of Subproject 5, such personnel
shall be under the direction and control of and supervised by Contractor. Such
operating and maintenance personnel shall be available for training as required
pursuant to Section 3.5. To the extent not set forth in Attachment V, Contractor
shall prepare for Owner’s review a Project Commissioning Plan regarding the
utilization of Owner’s operation and maintenance personnel and Contractor’s
personnel during commissioning and for the conduct of Performance Tests. Such
Project Commissioning Plan shall be mutually agreed-upon by the Parties, each
acting reasonably, no later than forty-five (45) Days after Owner’s receipt of
Contractor’s proposed Project Commissioning Plan. Without in any way limiting
Contractor’s obligation to provide forces and labor during commissioning and
Performance Testing, Contractor agrees that if any activity during commissioning
and Performance Testing requires direct supervision by Contractor, such
supervision shall be performed by Contractor or a Subcontractor or
Sub-subcontractor. Owner shall remain responsible for all costs associated with
Owner’s operation and maintenance personnel, including salaries, travel and
expenses.

4.5 Sales and Use Tax Matters.

A. Owner shall participate in the Louisiana Enterprise Zone Program or Louisiana
Quality Jobs Program, which shall allow Owner to receive a rebate directly from
the State of Louisiana Department of Revenue of the rebatable portion of
Louisiana state, parish and local-option sales and use tax (“Rebatable Louisiana
Sales and Use Tax”) incurred and paid by Contractor and its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Contractor shall
provide to Owner, for itself and its Subcontractors and Sub-subcontractors, all
documentation as may be reasonably requested by Owner or Owner’s tax consultant
and available to Contractor and its Subcontractors and Sub-subcontractors in
order to allow Owner to secure such rebate. Such documentation shall include
submitted and signed Forms R-1029 (Louisiana Department of Revenue Sales Tax
Return) and invoice documentation supporting all Louisiana Sales and Use Taxes
paid by Contractor and its Subcontractors and Sub-subcontractors for the
purchase of Equipment, including purchases of Equipment made under lump sum
contract agreements. Such Forms R-1029 (Louisiana Department of Revenue Sales
Tax Return) shall be provided to Owner within thirty (30) Days after submission,
by the Contractor or its Subcontractor or

 

-  43  -



--------------------------------------------------------------------------------

Sub-subcontractors, of the Form R-1029 (Louisiana Department of Revenue Sales
Tax Return) to the Governmental Instrumentality. Such invoice documentation
shall be provided to Owner within ninety (90) Days after receipt of such invoice
documentation by Contractor or its Subcontractors or Sub-subcontractors. The
invoice documentation shall clearly identify (i) the item of Equipment
purchased, (ii) the amounts of itemized Louisiana Sales and Use Tax paid, and
(iii) all information (including Owner’s name, the taxpayer’s name, the Project
name and the Project address) to properly establish that the Equipment was used
in connection with or incorporated into the Liquefaction Facility. If the
Equipment was taken from Contractor’s, Subcontractor’s or Sub-subcontractor’s
inventory, subject to Section 4.5C, Contractor shall provide Owner with an
invoice, journal vouchers or other similar documentation as may be required to
evidence that the applicable Louisiana Sales and Use Tax was paid by Contractor,
Subcontractor or Sub-subcontractor on such inventory. Owner’s tax consultant (as
notified by Owner to Contractor) shall assist Owner to secure all available
rebates of Rebatable Louisiana Sales and Use Taxes and is authorized to request
and receive information directly from Contractor and its Subcontractors and
Sub-subcontractors on behalf of Owner. No information shall be provided to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor and any applicable Subcontractor and Sub-subcontractor
with terms customary in the audit industry for audits of this kind.

B. Contractor and Owner shall reasonably cooperate with each other to minimize
any and all Taxes relating to the Project. If Contractor or any Subcontractor or
Sub-subcontractor incurs any sales and use taxes on any items of Equipment for
which Owner has previously provided Contractor with an applicable sales and use
tax exemption certificate, Contractor shall be responsible for the payment of
such sales and use taxes without any reimbursement from Owner; provided,
however, the foregoing provision shall not affect Contractor’s right to a Change
Order in accordance with Section 7.1.

C. Pursuant to Section 3.14 and Section 7.1, Owner shall have the right to have
its tax consultant audit the Books and Records of Contractor and its
Sub-contractors or Sub-subcontractors to confirm that all Louisiana Sales and
Use Taxes paid by Contractor and its Subcontractors and Sub-subcontractors in
connection with the Work are properly owed under Applicable Law; provided,
however, if the determination of the proper amount of such Louisiana Sales and
Use Tax assessed on any one or more items of Equipment is dependent upon knowing
the actual cost incurred by Contractor or its Sub-contractors or
Sub-subcontractors for such item of Equipment and the compensation of such item
of Equipment is included in the Contract Price or in any lump sum Change Order,
that portion of the audit devoted to reviewing the actual cost incurred by
Contractor or its Sub-contractors or Sub-subcontractors for such item of
Equipment shall be performed by Owner’s tax consultant, which shall be retained
by Owner at Owner’s sole expense. The Parties agree that (unless the amount of
Louisiana Sales and Use Tax properly payable for an item of Equipment is subject
to audit, litigation, arbitration, subpoena or summons issued by a Governmental
Instrumentality ) such tax consultant shall not disclose to Owner the actual
cost incurred by Contractor or its Sub-contractors or Sub-subcontractors for any
item of Equipment included in the Contract Price, but the Parties agree that
such tax consultant may report to Owner the proper Louisiana Sales and Use Taxes
properly payable under Applicable Law. No access to Books and Records shall be
granted to Owner’s tax

 

-  44  -



--------------------------------------------------------------------------------

consultant until such tax consultant has signed a confidentiality agreement with
Contractor and any applicable Subcontractor or Sub-subcontractor with terms
customary in the audit industry for audits of this kind.

4.6 Legal Description and Survey. Prior to NTP (or prior to any LNTP Work where
applicable), Owner shall provide to Contractor (i) the legal description of the
Site as set forth in Attachment Y and (ii) a survey of the Site showing the
boundaries of the Site and one survey control point. Contractor shall be
entitled to rely upon the accuracy of this information. To the extent any
existing structures or utilities are shown in the survey, Contractor shall
independently verify the locations of such existing structures and utilities.

4.7 Hazardous Materials. Owner shall, or shall cause its Affiliates to, remove,
transport and, as appropriate, dispose of any Hazardous Materials discovered or
released at the Site, including any Hazardous Materials brought on the Site or
generated by Third Parties, but excluding any Hazardous Materials brought on to
the Site or generated by Contractor or any of its Subcontractors or
Sub-subcontractors. In addition, as between Owner and Contractor, Owner shall be
responsible for any Hazardous Materials discovered or released within the
Off-Site Rights of Way and Easements, including any Hazardous Materials brought
on the Off-Site Rights of Way and Easements or generated by Third Parties but
excluding any Hazardous Materials brought on the Off-Site Rights of Way and
Easements by Contractor or any of its Subcontractors or Sub-subcontractors.
Owner shall defend, indemnify and hold harmless Contractor Group and its
Subcontractors and Sub-subcontractors from and against all damages, losses,
costs and expenses (including all reasonable attorneys’ fees and litigation or
arbitration expenses) incurred by Contractor Group or its Subcontractors and
Sub-subcontractors to the extent arising from any contamination or pollution
resulting from any Hazardous Materials for which Owner is responsible under this
Section 4.7.

4.8 Owner-Provided Items.

A. Owner shall be responsible for those items of information so identified in
Attachment A, including information defined as “Rely Upon” in the Design Basis
included in Attachment A, and for providing to Contractor the information
specified in Attachment U. Contractor shall not be required to examine or be
deemed to have examined any such information and Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
If Owner makes a change to any such information, or if Contractor discovers an
error in such information or non-compliance of such information with Applicable
Law or Applicable Codes and Standards, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9. All other information in the Design Basis shall be
the responsibility of Contractor.

B. Owner shall provide those items in Attachment A which are expressly listed as
being the obligation of Owner and the items listed in Attachment U (within the
times listed in Attachment U). The items already provided by Owner are listed in
Attachment U.

C. Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial Completion (“Commissioning Feed Gas”) in accordance with the notice
procedures specified in Section 11.1.

 

-  45  -



--------------------------------------------------------------------------------

D. Owner shall provide storage, through Tanks, tankers or otherwise, for
Commissioning LNG in accordance with the notice procedures specified in
Section 11.1.

4.9 Owner Representative. Owner designates *** as the Owner Representative.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING

OBLIGATIONS

5.1 Commencement of Work. Upon Contractor’s receipt from Owner of the limited
notice to proceed (“Limited Notice to Proceed” or “LNTP”), Contractor shall
promptly commence with the performance of the portion of the Work specified in
such LNTP; provided that the Parties have executed a Change Order defining the
LNTP Work. The LNTP shall be issued in the form attached hereto as Attachment H,
Schedule H-1. Contractor shall not, and shall not be obligated to, commence
performance of such Work until receipt from Owner of such LNTP.

5.2 Limited Notice to Proceed/Notice to Proceed.

A. Limited Notice to Proceed. The portion of the Contract Price payable for the
LNTP Work shall be made in accordance with the Payment Schedule set forth in
Attachment C (as may be amended by Change Order) and the applicable provisions
of Article 7. Owner shall not issue the LNTP until the following conditions have
been met:

1. Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;

2. Owner has obtained all Owner Permits that are necessary for performance of
the LNTP Work, or if Owner has not obtained all such Owner Permits at the
commencement of such LNTP Work, by issuance of the LNTP, Owner commits to obtain
any such remaining Owner Permits in such time so as to not delay the performance
of such LNTP Work; and

3. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the performance of the LNTP Work.

B. Notice to Proceed. Contractor shall not, and shall not be obligated to,
commence performance of the Work (other than the LNTP Work) until Owner issues
the full notice to proceed (“Notice to Proceed” or “NTP”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP,

 

-  46  -



--------------------------------------------------------------------------------

Contractor shall promptly commence with the performance of the Work. The NTP
shall be issued in the form attached hereto as Attachment H, Schedule H-2.
Contractor shall timely file in the required superior court and post at the Site
a notice of commencement as required under La. Rev. Stat. §9:4801, et. seq. and
shall provide copies of such notice of commencement to Subcontractors and
Sub-subcontractors as required under La. Rev. Stat. §9:4801, et. seq. Owner
shall not issue an NTP until the following conditions have been met:

1. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds and (ii) has obtained financing from one or more
Lenders, which combined are sufficient to fulfill Owner’s payment obligations
under this Agreement, including (a) satisfaction, or waiver by Lenders, of all
applicable conditions precedent to the occurrence of the closing date of the
financing, which shall be prior to or contemporaneous with the issuance of the
Notice to Proceed, and (b) evidence of the execution of the credit agreement
with respect to such financing by Owner and Lenders (including a copy of such
executed credit agreement).

For purposes of this Section 5.2B.1, funds and financing “sufficient to fulfill
Owner’s payment obligations” shall mean that Owner has at NTP One Billion Two
Hundred Million U.S. Dollars (U.S.$1,200,000,000) committed to fulfill Owner’s
payment obligations to Contractor under this Agreement. This committed fund
amount is in addition to and exclusive of the (a) Mobilization Payment and
(b) any funds committed to fulfill Owner’s payment obligations to Contractor
under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement, the Stage 4 EPC
Agreement (after Owner has issued notice to proceed under the Stage 4 EPC
Agreement) the Corpus Christi Stage 1 EPC Agreement and the Corpus Christi Stage
2 EPC Agreement;

2. Owner has obtained all Owner Permits (including the FERC Authorization) which
are shown in Attachment Q as required to be obtained prior to the issuance of
the NTP;

3. Owner has made payment to Contractor of all undisputed amounts owed as of the
date of the NTP that were earned in connection with Contractor’s performance of
the LNTP Work;

4. The Mobilization Payment has been received by Contractor in cleared funds;

5. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the commencement of the Work;

6. Owner has executed the ConocoPhillips License Agreement;

7. Owner has delivered to Contractor a release from Sabine Pass LNG- GP, LLC
releasing Contractor Group and its Subcontractors and Sub-subcontractors:
(a) from and against all damages, losses, costs and expenses

 

-  47  -



--------------------------------------------------------------------------------

(including all reasonable attorneys’ fees, and litigation or arbitration
expenses) resulting from or related to damage to or destruction of the Existing
Facility (excluding the Work related thereto) but only to the extent such
damages, losses, costs and expenses exceed the lesser of (i) *** U.S. Dollars
(U.S.$***) per occurrence or (ii) the actual amounts of insurance proceeds paid
per such occurrence under the policies of insurance required to be provided by
Contractor under this Agreement, however caused and even if caused by Contractor
Group or its Subcontractors or Sub-subcontractors; and (b) Consequential Damages
for which Contractor is released under Section 20.4 and arising out of or
relating to such damage to or destruction of the Existing Facility. Such release
shall be binding on and extend to any Affiliate of Owner that takes equity
ownership in the Existing Facility; and

8. Owner has executed the Umbrella Agreement as set forth in Section 9.1.

C. Delayed NTP. In the event Owner fails to issue the NTP in accordance with
Section 5.2B by June 30, 2015, then Contractor shall, at the end of every three
Month period thereafter until NTP (if any) is issued by Owner, notify Owner in
writing of any impacts such delay has on Contractor’s costs of performance of
the Work, including Subcontractor prices, and Contractor’s ability to perform
the Work in accordance with the Agreement, including the Project Schedule and
other Changed Criteria. Contractor shall not be entitled to the relief in this
Section 5.2C to the extent the reason for Owner failing to issue NTP is because
Contractor failed to provide the Letter of Credit in accordance with
Section 9.2A.

5.3 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.

A. Target Substantial Completion Date. Listed in Attachment E is the Target
Substantial Completion Date for Subproject 5. The Target Substantial Completion
Date shall only be adjusted by Change Order as provided under this Agreement

B. Guaranteed Substantial Completion Date. Contractor shall achieve Substantial
Completion of Subproject 5 no later than the date specified in Attachment E
(“Guaranteed Substantial Completion Date”). The Guaranteed Substantial
Completion Date shall only be adjusted by Change Order as provided under this
Agreement.

C. Final Completion. Contractor shall achieve Final Completion no later than ***
(***) Days after achieving Substantial Completion of Subproject 5 or as soon as
reasonably practicable thereafter if the Parties mutually agree (both acting
reasonably).

5.4 CPM Schedule Submissions. Within fifteen (15) Days after NTP is issued in
accordance with Section 5.2B, Contractor shall prepare and submit to Owner for
its review a critical path method schedule (“CPM Schedule”) for the Work
identifying a critical path for Subproject 5, which shall be detailed at a Level
II for all activities for the Project (including engineering, procurement,
construction, pre-commissioning, commissioning, testing and startup). In
addition, no later than one hundred and twenty (120) Days after NTP is issued in
accordance

 

-  48  -



--------------------------------------------------------------------------------

with Section 5.2B, Contractor shall submit to Owner for its review a revised CPM
Schedule, which shall be detailed at a Level III for all activities for the
Project (including engineering, procurement, construction, pre-commissioning,
commissioning, testing and startup). The initial CPM Schedule shall govern
Contractor’s Work until the revised CPM Schedule is prepared and reviewed by
Owner. Each of the initial and revised CPM Schedules shall be referred to as the
“CPM Schedule,” and each shall comply with the requirements of this Section 5.4
and shall be provided to Owner in its native electronic format. The CPM Schedule
shall be prepared by Contractor using Primavera Project Planner. Without
limitation of the foregoing, the CPM Schedule shall include the information and
meet the requirements set forth in Section 8.4 of Attachment A.

5.5 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly Progress Report in compliance with the
requirements of this Agreement and Owner reasonably determines that any activity
on the critical path is forty-five (45) or more Days behind schedule and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare a schedule to explain and display how it intends to regain
compliance with the CPM Schedule (“Recovery Schedule”). Within ten (10) Business
Days after the determination by Owner of the requirement for a Recovery
Schedule, Contractor shall prepare the Recovery Schedule and submit it to Owner
for its review. The Recovery Schedule shall (i) represent Contractor’s best
judgment as to how it shall regain compliance with the CPM Schedule, (ii) be
prepared in accordance with GECP, (iii) have a level of detail sufficient for
Contractor to direct, manage and perform the Work, and (iv) have a maximum
duration of sixty (60) Days unless recovery cannot be reasonably achieved in
such time, in which case the duration of the Recovery Schedule shall be for that
period of time reasonably necessary to regain compliance with the CPM Schedule.
Contractor shall address all comments received from Owner during Owner’s review
of the Recovery Schedule, and Contractor shall provide a written statement
describing why any of Owner’s comments or proposed changes to the Recovery
Schedule were not implemented by Contractor. Any of Owner’s comments or proposed
changes to the Recovery Schedule that Contractor implements should be reflected
in the revised Recovery Schedule. The revised Recovery Schedule shall then be
the schedule which Contractor shall use in planning, organizing, directing,
coordinating, performing, and executing the Work (including all activities of
Subcontractors and Sub-subcontractors) to regain compliance with the CPM
Schedule. The cost of preparing and executing the Recovery Schedule shall be at
Contractor’s sole cost and expense; provided, however, if the preparation of a
Recovery Schedule is combined with a request by Owner for a Change Order and the
cost of preparing the Change Order for such request (excluding any costs
associated with recovery) exceeds Thirty Thousand U.S. Dollars (U.S.$30,000),
then Contractor is entitled to reimbursement for such preparation costs in
accordance with Section 6.1A. Owner’s review and comments regarding the Recovery
Schedule shall not relieve Contractor of any obligations for performance of the
Work, change the Target Substantial Completion Date or Guaranteed Substantial
Completion Date or be construed to establish the reasonableness of the Recovery
Schedule.

A. If, at any time prior to the Guaranteed Substantial Completion Date,
Contractor’s performance of the Work is delayed such that Subproject 5 is
projected to achieve Substantial Completion beyond the Guaranteed Substantial
Completion Date (as

 

-  49  -



--------------------------------------------------------------------------------

may be adjusted by Change Order) to such an extent that the Delay Liquidated
Damages cap in Section 20.2A would apply, and Contractor fails to provide a
Recovery Schedule in accordance with this Section 5.5 or Contractor provides a
Recovery Schedule but Contractor fails to materially comply with such Recovery
Schedule, then Contractor shall be in Default and Owner shall have the right,
prior to the Guaranteed Substantial Completion Date, to terminate Contractor’s
performance of the Work in accordance with Section 16.1A. If Owner so
terminates, Owner shall have all of the rights under Section 16.1 (including
recovering all amounts under Section 16.1A), except that in the case of a
termination by Owner pursuant to this Section 5.5A solely for Contractor’s
failure to provide a Recovery Schedule and materially comply therewith,
Contractor’s liability under Section 16.1 arising out of such termination shall
be limited to the applicable cap or caps in Section 20.2A and no Performance
Liquidated Damages would be owed.

 

5.6 Acceleration and Acceleration Schedule.

A. Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or both of the Target
Substantial Completion Date and the Guaranteed Substantial Completion Date;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion of Subproject 5 prior to
the original Guaranteed Substantial Completion Date specified in this Agreement
as of the Contract Date. In the event of a Confirmed Acceleration Directive,
Owner shall pay Contractor for the documented costs plus fees attributable to
such acceleration and appropriate incentives, if any, shall be mutually agreed
upon by the Parties with respect to such early proposed completion and set forth
in the Change Order. Such costs may include any shift differential, premium, or
overtime payments to workers or field supervisors and other employees of
Contractor dedicated to the Work on a full-time basis actually incurred over and
above Contractor’s normal rates, and overtime charges for Construction
Equipment. Any adjustment to the Contract Price or any other Changed Criteria
necessitated by such acceleration of the Work shall be implemented by Change
Order. Upon execution of the Change Order, Contractor shall immediately commence
and diligently perform the acceleration of the Work, and shall prepare a
schedule to explain and display how it intends to accelerate the Work and how
that acceleration will affect the critical path of the CPM Schedule (the
“Acceleration Schedule”). With respect to the Acceleration Schedule, Contractor
shall do the following:

1. No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.

 

-  50  -



--------------------------------------------------------------------------------

2. On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work.

Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Until Substantial Completion of Subproject
5, Owner shall be entitled to a Change Order upon request in accordance with
this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner, to the extent practicable, within
thirty (30) Days with a written statement setting forth the effect, if any,
which such proposed Change Order would have on the Contract Price, the Project
Schedule, the Design Basis, the Payment Schedule, any of the Minimum Acceptance
Criteria, Performance Guarantee or Guarantee Conditions, and/or any other
obligation or potential liability of Contractor hereunder (collectively or
individually, the “Changed Criteria”). The written statement shall be in the
form of Schedule D-3, and shall include, to the extent practicable, all
information required by Section 6.5B. Owner shall respond to Contractor’s
written statement within fourteen (14) Business Days of receipt, responding to
Contractor’s statement as to the effects of the proposed Change Order on the
Changed Criteria. If it is not practicable for Contractor to provide all of the
information required under this Section 6.1A to be submitted with such written
statement within such thirty (30) Day period, Contractor shall provide Owner
with as much information as practicable as well as a written explanation of the
reason additional time is required. To the extent Contractor incurs costs
exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs shall be
adequately documented and supported by Contractor) in responding to any one
proposed Change Order, Contractor shall be reimbursed for such excess costs in
responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.

 

-  51  -



--------------------------------------------------------------------------------

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule D-2, require Contractor to
commence and perform the changed Work specified in the unilateral Change Order
on a time and material basis as set forth in Schedule D-4 with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible but without prejudice
to Contractor’s right to refer any Dispute for resolution in accordance with
Article 18. The rates specified in Schedule D-4 are “Unit Rates,” and the Unit
Rates shall be used to the extent applicable to the changed Work. The Parties
acknowledge and agree that unilateral Change Orders submitted by Owner in
accordance with this Section 6.1C shall be limited to additions or modifications
to, or deductions from, the Work and that Owner shall not have the unilateral
right to change, amend or modify any of the other Changed Criteria or the terms
of this Agreement. Pending resolution of the Dispute, Contractor shall perform
the Work as specified in such unilateral Change Order and Owner shall continue
to pay Contractor in accordance with the terms of this Agreement and any
previously agreed Change Orders. When Owner and Contractor agree on the effect
of such unilateral Change Order on all of the Changed Criteria, such agreement
shall be recorded by execution by the Parties of a Change Order in the form
attached hereto as Schedule D-1, which shall supersede the unilateral Change
Order previously issued and relating to such changed Work. With the exception of
any Contract Price adjustment contemplated under Attachment EE, in no event
shall Owner be entitled to issue any unilateral Change Order in accordance with
this Section 6.1C where such unilateral Change Order (i) would result in an
increase equal to or exceeding Ten Million U.S. Dollars (U.S.$10,000,000), or
(ii) in conjunction with other unilateral Change Orders issued by Owner (other
than any Contract Price adjustment contemplated under Attachment EE), would in
themselves result in an increase equal to or exceeding an amount equal to Thirty
Million U.S. Dollars (U.S.$30,000,000); provided that, with respect to
unilateral Change Orders requiring Contractor to conduct or develop engineering
studies, Contractor shall not be required to incur costs (a) greater than Thirty
Thousand U.S. Dollars (U.S.$30,000) for any single Change Order for engineering
studies, or (b) in conjunction with other unilateral Change Orders, greater than
Three Hundred Thousand (U.S.$300,000) in the aggregate for engineering studies.
Notwithstanding the foregoing, in no event shall Owner be entitled to issue any
unilateral Change Order directing performance of Work under an LNTP. For the
avoidance of doubt, the Parties agree that the adjustments contemplated under
Attachment EE do not constitute unilateral Change Orders.

 

-  52  -



--------------------------------------------------------------------------------

D. In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that compliance with such
Applicable Code and Standard is mandatory for Contractor to comply with GECP and
Owner does not, at its sole option, after receipt of written notice from
Contractor regarding same, elect for Contractor to implement such change in
Applicable Code and Standard, then Owner waives its rights to claim a breach of
GECP with respect to such change in Applicable Code and Standard.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Any Change in Law that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

2. Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform any
obligation under this Agreement, that adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement;

3. Force Majeure to the extent allowed under Section 6.8A;

4. Acceleration of the Work directed by Owner pursuant to Section 5.6;

5. Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;

6. To the extent expressly permitted under Sections 3.3C, 3.4A, 3.25, 4.3, 4.8A,
5.6A, 7.1, 8.2A, 8.2D, 11.1A, 11.1B.6, 12.2A, 16.3, 16.4 and Attachment EE
(except for the Soils Preparation Provisional Sum);

 

-  53  -



--------------------------------------------------------------------------------

7. Delay beyond the permissible times specified in Section 1A.9(g)(ii) or
Section 1A.11(ii) of Attachment O for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent (or if no Collateral Agent, a mutually agreed upon escrow agent) shall
relieve Contractor of any obligation under this Agreement to effect repairs or
other restoration of the Work affected by the insured occurrence for any costs
of repairs or restoration exceeding the sum of the deductible under such
insurance and any amounts previously paid to Contractor under such insurance and
shall entitle Contractor to a Change Order adjusting the Contract Price and
Project Schedule, but only to the extent such delay adversely affects
(i) Contractor’s cost of performance of the Work, (ii) Contractor’s ability to
perform the Work in accordance with the Project Schedule, or (iii) or
Contractor’s ability to perform any material obligation under this Agreement;
provided that, notwithstanding the foregoing, in no event shall this
Section 6.2A.7 in any way relieve Contractor from any obligation to perform any
work necessary to maintain the builder’s risk and marine cargo insurance in full
force and effect;

8. Suspension in Work ordered by Owner pursuant to Section 16.3;

9. Subsurface Soil Conditions to the extent allowed under Section 2.5B.2;

10. Discovery of Hazardous Materials at the Site or on the Off-Site Rights of
Way and Easements for which Owner is responsible under Section 4.7 that
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement;

11. Owner’s issuance of NTP in accordance with Section 5.2B after June 30, 2015,
but only to the extent that such delay adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

12. To the extent expressly permitted in Section 2.1 of Attachment EE (the Soils
Preparation Provisional Sum) and notwithstanding the reference to Subcontractor
or Sub-subcontractor in Section 6.9(iii);

13. Owner’s failure to remove the Noble P/L from the Stage 3 Site as shown on
Attachment Y, Exhibit Y-2, prior to NTP, but only to the extent that such delay
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement;

14. Owner’s failure to install the East Meter Pipe within the Stage 3 Site as
shown on Attachment Y, Exhibit Y-2, prior to NTP, but only to the extent that
such delay adversely affects (i) Contractor’s costs of performance of the Work,
(ii)

 

-  54  -



--------------------------------------------------------------------------------

Contractor’s ability to perform the Work in accordance with the Project Schedule
or (iii) Contractor’s ability to perform any material obligation under this
Agreement; and

15. Owner’s failure to complete, prior to NTP, the soils stabilization
pre-production testing and analysis as contemplated in the Pre-production Test
Program Proposal from Remedial Construction Services, L.P. to Cheniere Energy,
Inc., dated February 26, 2015, but only to the extent that such delay adversely
affects (i) Contractor’s costs of performance of the Work, (ii) Contractor’s
ability to perform the Work in accordance with the Project Schedule or
(iii) Contractor’s ability to perform any material obligation under this
Agreement.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule D-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a lump sum basis and shall be
based on the requirements in Schedule D-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.

C. Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, including mutual agreement on the costs, then Owner shall issue such
Change Order, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties as part of this Agreement upon execution
thereof by the Parties. Owner shall be entitled to decline a Change Order with
respect to any request by Contractor for a Change Order if the Change Order
request, when submitted, is not adequately documented and supported by
Contractor as required under this Agreement.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required

 

-  55  -



--------------------------------------------------------------------------------

under this Agreement, and Owner shall continue to pay Contractor in accordance
with the terms of this Agreement, any Change Orders and any previously agreed or
unilateral Change Orders.

6.3 Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule D-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 6.1B or
6.2C by the Parties shall constitute a full and final settlement and accord and
satisfaction of all effects of the change reflected in the subject Change Order
and shall be deemed to compensate Contractor fully for such change. Accordingly,
unless otherwise expressly stated in such Change Order, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any consequences arising out of, relating
to or resulting from such change reflected in the subject Change Order. If
Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:

A. notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and

B. submit to Owner a request for a Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than
forty-five (45) Days after the completion of each such circumstance, together
with a written statement with all

 

-  56  -



--------------------------------------------------------------------------------

information currently available (i) detailing why Contractor believes that a
Change Order should be issued, plus all documentation reasonably requested by
Owner, including information and details expressly required under this Agreement
(including the information required by Schedule D-4, applicable detailed
estimates and cost records and a graphic demonstration using the CPM Schedule
and Monthly Progress Reports showing Contractor’s entitlement to a time
extension to the Project Schedule pursuant to the terms of this Agreement); and
(ii) setting forth the effect, if any, which such proposed Change Order has or
would have for the Work on any of the Changed Criteria. Contractor shall
promptly supplement its request for a Change Order with additional information
as such additional information (if any) becomes available.

If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantee or any
other modification to any other obligation of Contractor under this Agreement.
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5. Contractor shall have the
burden of proof with respect to any claim made by it.

6.6 Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment EE, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or
(ii) obtained financing from one or more Lenders in sufficient funds to pay for
such Change Order.

6.7 Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Section 6.7. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Section 6.7,
and should Contractor perform or claim to perform any changes in the Work prior
to authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust

 

-  57  -



--------------------------------------------------------------------------------

enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor under this Agreement.

6.8 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date to the
extent, if any, permitted under Section 6.8A.1 and an adjustment to the Contract
Price to the extent, if any, permitted under Section 6.8A.2, provided that
Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements in Section 6.11. In addition, if
Force Majeure (including the effects of such Force Majeure) prevents
Contractor’s performance with respect to any portion of the Work, Contractor
shall, subject to Section 6.11, be relieved from performance of such portion of
the Work for the time period that such Force Majeure, or the effects of such
Force Majeure, are continuing. All time extensions to the Project Schedule and
adjustments to the Contract Price for such delays or preventions shall be by
Change Order implemented and documented as required under this Article 6.

1. Time Extension. Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date for
delay or prevention that meets the requirements of this Section 6.8A, if and to
the extent such delay or prevention causes a delay in the critical path of the
Work. Contractor shall demonstrate to Owner its entitlement to relief under this
Section by providing to Owner an updated CPM Schedule using Primavera Project
Planner in its native electronic format with actual durations entered for all
activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.8A.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date for Subproject 5
is always sixty (60) Days after the Target Substantial Completion Date for
Subproject 5, regardless of whether the delay impacts only the critical path of
the Work to achieve the Target Substantial Completion Date and not the
Guaranteed Substantial Completion Date.

2. Compensation. Contractor shall be entitled to an adjustment to the Contract
Price for any delay or prevention that meets the requirements of this
Section 6.8A, if such delay or prevention, alone or in conjunction with other
Force Majeure Events, continues for a period of at least thirty (30) Days, in
the aggregate. Any such Contract Price adjustment shall be for reasonable costs
necessarily incurred by Contractor for delay or prevention occurring after the
expiration of such thirty (30) Day period; provided that Owner’s total liability
under this Agreement for any such Contract Price adjustment(s) for all such
events occurring during the term of this Agreement shall not exceed Fifty
Million U.S. Dollars (U.S.$50,000,000) in the aggregate.

 

-  58  -



--------------------------------------------------------------------------------

B. Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.9 Extensions of Time and Adjustment of Compensation. With respect to any of
the circumstances set forth in Section 6.2A which cause delay of the
commencement, prosecution or completion of the Work for which Contractor is
entitled to a Change Order (with the exception of delay resulting from an event
of Force Majeure, which shall be governed in accordance with Section 6.8),
Contractor shall be entitled to an extension to the Target Substantial
Completion Date and Guaranteed Substantial Completion Date if and to the extent:
(i) such delay causes a delay in the critical path of the Work; (ii) Contractor
has complied with the notice and Change Order requirements in Section 6.5 and
the mitigation requirements of Section 6.11; and (iii) such delay is not
attributable to Contractor or any of its Subcontractors or Sub-subcontractors.
Contractor shall demonstrate to Owner its entitlement to relief under this
Section by providing to Owner an updated CPM Schedule using Primavera Project
Planner in its native electronic format with actual durations entered for all
activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.9.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date for Subproject 5
is always sixty (60) Days after the Target Substantial Completion Date for
Subproject 5, regardless of whether the delay impacts only the critical path of
the Work to achieve the Target Substantial Completion Date and not the
Guaranteed Substantial Completion Date. Contractor shall be entitled to an
adjustment to the Contract Price for reasonable, additional costs incurred by
Contractor for delay or in mitigation or avoidance of a delay which would
otherwise meet such requirements of this Section 6.9. For the avoidance of
doubt, this Section 6.9 shall govern the determination of any right of
Contractor to an adjustment to the Target Substantial Completion Date and
Guaranteed Substantial Completion Date for delay unless such delay is caused by
Force Majeure.

6.10 Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.11 Contractor Obligation to Mitigate Delay. Contractor shall not be entitled
to any adjustment to the Project Schedule or adjustment to the Contract Price
for any portion of delay to the extent Contractor could have taken, but failed
to take, reasonable actions to mitigate such delay.

 

-  59  -



--------------------------------------------------------------------------------

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept Two Billion Nine
Hundred Eighty-Seven Million U.S. Dollars (U.S.$ 2,987,000,000) (the “Contract
Price”). The Contract Price is subject to adjustment only by Change Order as
provided in Article 6, and includes all Taxes payable by Contractor and its
Subcontractors and Sub-subcontractors in connection with the Work, the Louisiana
Sales and Use Tax Provisional Sum, the Insurance Provisional Sum, the Operating
Spare Part Provisional Sum, the Soils Preparation Provisional Sum, the
Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional Sum, the
Currency Provisional Sum and the Fuel Provisional Sum and all costs, charges,
and expenses of whatever nature necessary for performance of the Work.

A. Aggregate Provisional Sum. The Contract Price includes an aggregate amount of
Five Hundred Seven Million Three Hundred Ninety-Five Thousand Seven U.S. Dollars
(U.S.$ 507,395,007) (the “Aggregate Provisional Sum”) for the Provisional Sums.
The scope and values of each Provisional Sum comprising the Aggregate
Provisional Sum amount are included in Attachment EE.

7.2 Interim Payments.

A. Mobilization Payment. On or before and as a condition precedent to the
issuance of the Notice to Proceed in accordance with Section 5.2B and upon
Owner’s receipt of an Invoice from Contractor, Owner shall pay Contractor a lump
sum equal to fifteen percent (15%) of the Contract Price (the “Mobilization
Payment”).

B. Payments. Subject to Section 5.2A, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment C (as may be amended by Change Order),
which allocates (i) seventy percent (70%) of the Contract Price to be paid based
on completion of the Milestones set forth in Attachment C, Schedule C-1, and
(ii) thirty percent (30%) of the Contract Price to be paid based on the Monthly
payments set forth in Attachment C, Schedule C-2 (the “Monthly Payments”), as
adjusted pursuant to Section 7.2F. Owner shall also make payments to Contractor
for Work performed in accordance with Change Orders to be paid on a time and
material basis and any unilateral Change Orders issued in accordance with
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement as set forth in Section 7.5 and Section 20.3.
Payments shall be made in U.S. Dollars to an account designated by Contractor.
The Payment Schedule, including Milestones and Monthly Payments, shall be
amended only by Change Order pursuant to this Agreement.

 

-  60  -



--------------------------------------------------------------------------------

C. Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:

1. amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;

2. plus the Monthly Payment for Month N+1;

3. plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;

4. less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and

5. less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.

If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.

Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements, Contractor’s schedule for (i) completing such Milestones in Month
N+1 and (ii) incurring such allowable costs and expenses for time and materials
Change Orders and Provisional Sums during such Month N+1. All Invoices, other
than the Invoice for final payment under this Agreement, shall be in the form of
Schedule I-1.

D. Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed
(i) Interim Conditional Lien Waiver from Contractor in the form of Schedule K-1
for all Work performed through the end of the Month preceding the Month of the
date of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver
from Contractor in the form of Schedule K-2 for all Work performed through the
end of the Month preceding the Month of the date of the last Invoice submitted
by Contractor (i.e., Month N-2). In addition, as a condition of payment,
Contractor shall also provide, subject to Section 7.2D.1, (i) fully executed
Interim Conditional Lien Waivers in the form of Schedule K-3 from each Lien
Waiver Subcontractor whose invoice is received by Contractor in the Month
covered by Contractor’s Invoice (with each such Interim Conditional Lien Waiver
covering all Work performed by each such Lien Waiver Subcontractor through the
end of the Month preceding the Month of the date of such Lien Waiver
Subcontractor’s invoice (i.e., Month N-1)),

 

-  61  -



--------------------------------------------------------------------------------

together with fully executed Interim Unconditional Lien Waivers from each Lien
Waiver Subcontractor for all Work performed by such Lien Waiver Subcontractor
through the end of the Month preceding the Month of the date of each such Lien
Waiver Subcontractor’s preceding invoice (i.e., Month N-2); (ii) fully executed
Interim Conditional Lien Waivers in substantially the form of Schedule K-3 from
each Major Sub-subcontractor whose invoice is received by Contractor in the
Month covered by Contractor’s Invoice (with each such Interim Conditional Lien
Waiver covering all Work performed by each such Major Sub-subcontractor through
the end of the Month preceding the Month of the date of such Major
Sub-subcontractor’s invoice (i.e., Month N-1)), together with fully executed
Interim Unconditional Lien Waivers from each Major Sub-subcontractor in
substantially the form set forth in Schedule K-4 for all Work performed by such
Major Sub-subcontractor through the end of the Month preceding the Month of the
date of each such Major Sub-subcontractor’s preceding invoice (i.e., Month N-2);
provided that if Contractor fails to provide to Owner an Interim Conditional
Lien Waiver or Interim Unconditional Lien Waiver from a Lien Waiver
Subcontractor or Major Sub-subcontractor as required in this Section 7.2D,
Owner’s right to withhold payment for the failure to provide any such Interim
Conditional Lien Waiver or Interim Unconditional Lien Waiver shall be limited to
the amount that should have been reflected in such Interim Conditional Lien
Waiver or Interim Unconditional Lien Waiver. In addition, if and to the extent
that Contractor obtains any lien or claim waivers from any Subcontractors or
Sub-subcontractors which are not a Lien Waiver Subcontractor or Major
Sub-subcontractor, Contractor shall provide to Owner such lien or claim waivers
with the next Invoice following Contractor’s receipt of each such lien or claim
waiver.

1. For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule K-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
four (4) Months prior to such Invoice (i.e. Month N-4); provided that if
Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a
Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule K-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Bulk Order Subcontractor has been
paid (as shown in a check that has been properly endorsed and has been paid by
the bank on which it is drawn, or evidence the wire transfer payment is received
by such Bulk Order Subcontractor), then Owner shall not withhold payment of such
amount and Contractor’s obligation to deliver an Interim Unconditional Lien
Waiver from such Bulk Order Subcontractor as required by this Section 7.2D.1.
shall be deemed satisfied. Except as provided in the preceding sentence, Bulk
Order Subcontractors are not required to provide Interim Conditional Lien
Waivers. For the purposes of Interim Conditional Lien Waivers and Interim
Unconditional Lien Waivers, Bulk Order Subcontractors shall not be considered a
Lien Waiver Subcontractor.

 

-  62  -



--------------------------------------------------------------------------------

E. Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment I, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the Dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such Dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:

1. any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in
accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;

2. any amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2; and

3. any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.

F. Reconciliation of Monthly Payments. If at any time during the course of the
Project: (i) the Monthly Progress Reports show that any activity on the critical
path is ninety (90) Days or more behind schedule; and (ii) Contractor or any of
its Subcontractors or Sub-subcontractors are not excused under the terms of this
Agreement for such delay, then the date for payment of the last Monthly Payment
as shown in the Payment Schedule shall be revised to a later date according to
the number of Days that the activity is behind schedule and the remaining
Monthly Payments not yet disbursed to Contractor under this Agreement shall be
readjusted and spread out proportionately through the remainder of the period,
ending upon the revised date for payment of the last Monthly Payment; provided
that, in the event that Contractor recovers the delay such that the activity in
question ceases to be behind schedule, the Monthly Payments shall be
recalculated so that such Monthly Payments shall be due in accordance with the
original Payment Schedule as of the Contract Date.

 

-  63  -



--------------------------------------------------------------------------------

7.3 Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule I-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders; (ii) an affidavit
that all payrolls, Taxes, bills for Equipment, and any other indebtedness
connected with the Work for which Contractor and its Subcontractors and
Sub-subcontractors are liable (excluding Corrective Work) have been paid;
(iii) fully executed Final Conditional Lien and Claim Waivers from Contractor in
the form of Schedule K-5; (iv) fully executed Final Conditional Lien and Claim
Waivers from each Lien Waiver Subcontractor in the form set forth in Schedule
K-7; and (v) fully executed Final Conditional Lien and Claim Waivers from each
Major Sub-subcontractor in substantially the form set forth in Schedule K-7. No
later than twenty-five (25) Days after receipt by Owner of such final Invoice
and all reasonably requested documentation and achieving Final Completion, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the balance of the Contract Price, provided that Contractor provides
to Owner at or before the time of such payment the following: (x) fully executed
Final Unconditional Lien and Claim Waiver from Contractor in the form of
Schedule K-6; and (y) fully executed Final Unconditional Lien and Claim Waivers
from each Lien Waiver Subcontractor and Major Sub-subcontractor in substantially
the form of Schedule K-8; provided that the Parties agree that “substantially”
means that the same protections shall be provided to Owner as set forth in
Schedule K-8. In addition, if and to the extent that Contractor obtains any
final lien or claim waivers from any Subcontractors or Sub-subcontractors which
are not a Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor shall
provide to Owner such final lien or claim waivers following Contractor’s receipt
of each such lien or claim waiver.

7.4 Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.

7.5 Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A. Defective Work that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defective Work in
accordance with Section 12.2A or 12.3 or (ii) if such Defective Work cannot be
remedied in accordance with Section 12.2A or 12.3 by the exercise of reasonable
diligence within such fourteen (14) Day period, provide Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;

 

-  64  -



--------------------------------------------------------------------------------

B. liens or other encumbrances on all or a portion of the Site, the Work or the
Project, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a letter of credit or bond reasonably
satisfactory to Owner and Lender in the applicable amount;

C. any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E. amounts paid by Owner to Contractor in a preceding Month incorrectly (in
which case, Section 7.9 shall apply);

F. Liquidated Damages which Contractor owes under the terms of this Agreement;
or

G. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a letter of credit reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.

7.6 Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

7.7 Offset. Owner may, in accordance with Section 7.8B, offset any amount due
and payable from Contractor to Owner under this Agreement against any amount due
and payable to Contractor hereunder.

 

-  65  -



--------------------------------------------------------------------------------

7.8 Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:

A. prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;

B. prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and

C. prior to exercising its right to collect on the Letter of Credit in
accordance with this Agreement, provide Contractor with ten (10) Days’ written
notice (i) specifying the nature of Contractor’s breach and the liabilities,
damages, losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to
draw against the Letter of Credit; and (iii) specifying the amount to be drawn.

Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.

7.9 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with
Section 7.8, either: (i) offset such amount against future payments, or (ii) in
the event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S. Dollars (U.S.$30,000,000)
remains payable to Contractor under this Agreement, or amounts are due to Owner
in connection with the final Invoice issued in accordance with Section 7.3,
collect on the Letter of Credit for such amounts until sufficient and accurate
supporting information is provided pursuant to Section 7.2. The foregoing
provision shall not apply during the Defect Correction Period.

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title.

A. Clear Title.

1. Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Work Product) and the
Project upon payment therefor.

 

-  66  -



--------------------------------------------------------------------------------

2. Contractor warrants and guarantees that legal title to and ownership of the
Work and the Project shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.

B. Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon payment by Owner therefor. Transfer of title
to Work shall be without prejudice to Owner’s right to reject Defective Work, or
any other right in this Agreement.

8.2 Risk of Loss.

A. Notwithstanding passage of title as provided in Section 8.1 of this
Agreement, Contractor shall bear the risk of physical loss and damage with
respect to Subproject 5 until the earlier of Substantial Completion of
Subproject 5 or termination of this Agreement; provided that Owner shall at all
times bear the risk of physical loss and damage if and to the extent arising
from (i) war (whether declared or undeclared), civil war, act of terrorism,
sabotage, blockade, insurrection; or (ii) ionizing radiation, or contamination
by radioactivity from nuclear fuel, or from any nuclear waste from the
combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof; or (iii) an atmospheric disturbance marked by high
winds, with or without precipitation, including such events as hurricane,
typhoon, monsoon, cyclone, rainstorm, tempest, hailstorm, tornado, or any
combination of the foregoing events, including any resulting flood, tidal or
wave action (such clause (iii) events collectively, “Windstorms”) to the extent
that Windstorms result in loss or damage in excess of Five Hundred Million U.S.
Dollars (U.S.$ 500,000,000) in the cumulative, aggregate with respect to the
Work, the Project, Subproject 1, Subproject 2, Subproject 3, Subproject 4 and
Subproject 5, collectively. The full amount of Five Hundred Million U.S. Dollars
(U.S.$ 500,000,000) may be satisfied under either the Stage 1 EPC Agreement, the
Stage 2 EPC Agreement or this Agreement. In the event that any physical loss or
damage to the Stage 3 Liquefaction Facility or the Work arises from one or more
of the events set forth in the first sentence of this Section 8.2A, and Owner
elects to rebuild such physical loss or damage, Contractor shall be entitled to
a Change Order to the extent such event adversely affects (i) Contractor’s costs
of performance of the Work; (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor complies
with the requirements set forth in Sections 6.2, 6.5 and 6.9.

B. Subject to Section 8.2C, upon and from the earlier of termination of this
Agreement or the occurrence of Substantial Completion of Subproject 5, Owner
shall assume care, custody and control of the Subproject and shall bear the full
risk of physical loss and damage to the Subproject; provided, however,
notwithstanding the foregoing, Contractor shall remain fully responsible and
liable to Owner for its Warranty and Corrective Work obligations under this
Agreement.

 

-  67  -



--------------------------------------------------------------------------------

C. Subject at all times to Section 3.25A and Section 4.3C, upon successful
completion of the applicable commissioning test(s) (in accordance with the
Project Commissioning Plan and Attachments S and V) for modification or
improvement Work to the Existing Facility performed pursuant to this Agreement,
Contractor shall certify to Owner in writing that the applicable modification or
improvement is complete and has successfully completed the applicable
commissioning test and Owner shall notify Contractor whether it accepts or
rejects the certification within seventy-two (72) hours following Owner’s
receipt thereof. Upon Owner’s acceptance of the applicable modification or
improvement, Owner shall bear the full risk of physical loss and damage to the
modifications or improvements to the Existing Facility specified in the notice,
the Defect Correction Period shall commence for such Work, and Contractor shall
remain fully responsible and liable to Owner for its Warranty and Corrective
Work obligations under this Agreement. Owner’s acceptance of the applicable
modification or improvement Work shall not relieve Contractor of any of its
obligations to perform the Work in accordance with the requirements of this
Agreement, including achievement of Substantial Completion.

D. With respect to any physical loss or physical damage to the Subproject caused
by (i) Force Majeure, (ii) any member of Owner Group or any other Person for
whom Owner is responsible, or (iii) any Third Party over whom neither Contractor
nor Owner are responsible and such Third Party is beyond the reasonable control
of Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the Guaranteed Substantial Completion Date if and to the extent
permitted under (a) Section 6.8A.1 if caused by Force Majeure or such Third
Party meeting the requirements set forth herein and (b) Section 6.9 if caused by
any member of Owner Group or any other person for whom Owner is responsible.

E. For the avoidance of doubt, this Section 8.2 shall apply to any loss or
damage to the Work caused by, arising out of or resulting from, any activities,
events or omissions occurring in connection with the Stage 1 EPC Agreement,
Stage 2 EPC Agreement or Stage 4 EPC Agreement. Similarly for the avoidance of
doubt, (a) the risk of loss and damage to the Stage 1 Liquefaction Facility
shall be determined in accordance with Section 8.2 of the Stage 1 EPC Agreement,
notwithstanding that such loss or damage to the Stage 1 Liquefaction Facility
was caused by, arose out of or resulted from activities or events occurring
during the performance of this Agreement (b) the risk of loss and damage to the
Stage 2 Liquefaction Facility shall be determined in accordance with Section 8.2
of the Stage 2 EPC Agreement, notwithstanding that such loss or damage to the
Stage 2 Liquefaction Facility was caused by, arose out of or resulted from
activities or events occurring during the performance of this Agreement and
(c) the risk of loss and damage to the Stage 4 Liquefaction Facility shall be
determined in accordance with Section 8.2 of the Stage 4 EPC Agreement,
notwithstanding that such loss or damage to the Stage 4 Liquefaction Facility
was caused by, arose out of or resulted from activities or events occurring
during the performance of this Agreement.

 

-  68  -



--------------------------------------------------------------------------------

ARTICLE 9

INSURANCE AND LETTER OF CREDIT

9.1 Insurance.

A. Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment O on terms and conditions stated therein. On or before the
Contract Date, Contractor shall execute the umbrella agreement set forth in
Schedule O-2 and deliver it into escrow with an escrow agent suitable to Owner,
which escrow agent shall release the umbrella agreement from escrow upon Owner’s
issuance of NTP. Contemporaneous with, and as a condition of, Owner’s issuance
of NTP, Owner will execute the umbrella agreement set forth in Schedule O-2.
Prior to NTP, references in this Agreement, including all Attachments, to
Attachment O shall mean Schedule O-1; after NTP and the execution of the
umbrella agreement, references in this Agreement, including all Attachments, to
Attachment O shall mean the executed umbrella agreement.

B. No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.

C. Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; or (v) failure of any insurance company to
pay any claim accruing under its policy.

D. Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen
(14) Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment O), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order in accordance with Attachment EE for any additional
amounts owed for the Project Insurances, Owner shall not be entitled to recover
from Contractor any insurance premiums paid by Owner with respect to any amounts
in excess of the Insurance Provisional Sum for Project Insurances.

E. Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law to be maintained, shall not be reasonably available in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to

 

-  69  -



--------------------------------------------------------------------------------

waive such requirement to the extent that maintenance thereof is not so
available; provided, however, that the Party shall first request any such waiver
in writing from the other Party, which request shall be accompanied by written
reports prepared by two (2) independent advisers, including insurance brokers,
of recognized international standing certifying that such insurance is not
reasonably available in the commercial insurance market (and, in any case where
the required amount is not so available, explaining in detail the basis for such
conclusions), such insurance advisers and the form and substance of such reports
to be reasonably acceptable to the other Party. Any such waiver shall be
effective only so long as such insurance shall not be available and commercially
feasible in the commercial insurance market.

9.2 Irrevocable Standby Letter of Credit.

A. On or before the issuance of the Notice to Proceed in accordance with
Section 5.2B, Contractor shall deliver to Owner an irrevocable standby letter of
credit in the amount of ten percent (10%) of the Contract Price (“Letter of
Credit”). The Letter of Credit shall name Owner as beneficiary, shall be issued
and confirmed by a commercial bank in the United States of America with a
long-term rating of at least A- by Standard & Poor’s and at least A3 by Moody’s
Investors Service, and shall be in the relevant form set forth in Attachment R;
provided, however, if the issuing bank requires certain changes to the Letter of
Credit form, such changes shall be subject to Owner’s written approval (not to
be unreasonably withheld). If at any time the rating of the commercial bank that
issued the applicable Letter of Credit falls below either of such ratings,
Contractor shall replace such Letter of Credit within ten (10) Days with an
equivalent instrument issued by a commercial bank in the United States of
America meeting such rating requirements. Owner shall have the right to draw
down on or collect against the Letter of Credit upon Owner’s demand in the event
of the following: (i) the owing by Contractor to Owner under this Agreement for
Liquidated Damages or any other liabilities, damages, losses, costs or expenses
for which Contractor is liable under this Agreement; and (ii) Owner has provided
notice to Contractor in accordance with Section 7.8C, except such notice is not
required where Contractor does not pay Liquidated Damages as set forth in
Section 20.3C. The amount drawn on the Letter of Credit shall not be greater
than the amount that Owner, at the time of the drawing, reasonably estimates is
owed it under this Agreement for Liquidated Damages, liabilities, damages,
losses, costs or expenses or is necessary to remedy the breach of this
Agreement. In addition, should the issuing commercial bank notify Owner and
Contractor pursuant to the terms of the Letter of Credit that it has decided not
to extend the Letter of Credit beyond the then current expiration date, Owner
shall also have the right to draw down on or collect against the Letter of
Credit for all remaining funds available under such Letter of Credit upon
Owner’s demand if Contractor has not, prior to thirty (30) Days before the then
current expiration date, delivered to Owner a replacement letter of credit
substantially identical to the Letter of Credit and from a commercial bank
meeting the requirements in this Section 9.2.

B. The amount of the Letter of Credit shall decrease to an aggregate amount of:

1. four percent (4%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that (i)

 

-  70  -



--------------------------------------------------------------------------------

Substantial Completion of Subproject 5 has occurred, (ii) Contractor has paid
all Delay Liquidated Damages due and owing under the Agreement for Subproject 5,
and (iii) Contractor has achieved the Performance Guarantee for Subproject 5 or
paid all Performance Liquidated Damages due and owing under the Agreement for
Subproject 5;

2. zero percent (0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice of the
expiration of the Defect Correction Period for Subproject 5.

With respect to Subproject 5, no later than thirty (30) Days after the latest of
(i) Owner’s acceptance of the Substantial Completion Certificate,
(ii) Contractor has paid all Delay Liquidated Damages due and owing under this
Agreement, and (iii) Contractor has achieved the Performance Guarantee or paid
all Performance Liquidated Damages due and owing under this Agreement, Owner
shall provide the commercial bank that issued the Letter of Credit with the
written notice as specified in Section 9.2B.1. No later than thirty (30) Days
after expiration of the Defect Correction Period, Owner shall provide the
commercial bank that issued the Letter of Credit with written notice of the
expiration of such period. The Letter of Credit shall remain in full force and
effect from the issuance of such Letter of Credit through the expiration of the
Defect Correction Period for Subproject 5, at which time the Letter of Credit
will be returned to Contractor. Partial drawings are permitted under the Letter
of Credit.

C. In the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of five
percent (5%) of the Contract Price or more, Contractor shall, upon Owner’s
request, increase the amount of the Letter of Credit to reflect the
corresponding increase in such Contract Price by ten percent (10%) of such
increase. Such increase in the Letter of Credit shall be reflected in a Change
Order mutually agreed upon by the Parties.

9.3 DSU Insurance.

A. If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment O, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to Contractor such information
and assistance reasonably required for Contractor to file and pursue such claim.
Contractor shall not be relieved of any Delay Liquidated Damages owed by
Contractor to Owner if Owner does not elect to file a claim on such Delayed
Startup Insurance, if Owner does not provide the information or assistance
referenced above, or the prosecution of such claim is unsuccessful.

B. Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by Contractor to Owner within the time required in Section 20.3C, even if a
claim has been asserted under such Delayed Startup Insurance.

 

-  71  -



--------------------------------------------------------------------------------

C. If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion of Subproject 5 by the Guaranteed Substantial
Completion Date, Owner shall pay back to Contractor Delay Liquidated Damages
previously paid by Contractor to Owner for such event or events (or in the case
that the Delay Liquidated Damages have not yet been paid at the time of receipt
of such proceeds, Owner shall reduce Contractor’s liability for Delay Liquidated
Damages for such event or events), but only to the extent that such recovery of
insurance proceeds and Delay Liquidated Damages would result in a double
recovery of amounts for the same loss and same time period. If any such Delay
Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section 20.2.

ARTICLE 10

OWNERSHIP OF DOCUMENTATION

10.1 Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for this Project and will
deliver to Owner, certain written materials, plans, Drawings (including P&IDs),
Specifications, or other tangible results of performance of the Work under this
Agreement or performance of work under the Technical Services Agreement
(hereinafter individually or collectively referred to as “Work Product”).
Subject to this Section 10.1, as between Contractor and Owner, Contractor shall
own all rights, title and interest to the Work Product and any and all
Intellectual Property embedded in the Work Product (including all patents and
applications therefor, all inventions, trade secrets, know-how, technology,
technical data, customer lists, copyrights and all registrations and
applications therefor, and all industrial designs (“Intellectual Property”)).
Notwithstanding anything to the contrary in this Agreement, all Contractor
Existing Intellectual Assets, including Intellectual Property embedded therein,
remains vested in Contractor. For the purposes of this Agreement, “Contractor
Existing Intellectual Assets” means Intellectual Property and written materials,
plans, drafts, specifications, or computer files or other documents, owned by
Contractor or its Affiliates prior to the Contract Date or developed or acquired
by Contractor or its Affiliates independently of this Agreement, but Owner
receives a license in accordance with Section 10.1B to such Contractor Existing
Intellectual Assets, including Intellectual Property embedded therein, to the
extent the same is incorporated into the Work Product.

B. License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license to use the Work Product and the Intellectual Property embedded in the
Work Product and (subject to Section 10.1C) modify the Work Product, in each
case solely for the purpose of:

 

-  72  -



--------------------------------------------------------------------------------

(i) operating and maintaining the Stage 3 Liquefaction Facility or the Existing
Facility (to the extent the Work Product is for the Scope of Work for the
Existing Facility under this Agreement), (ii) training operators for the Stage 3
Liquefaction Facility or the Existing Facility (to the extent the Work Product
is for the Scope of Work for the Existing Facility under this Agreement); and
(iii) repairing, replacing, expanding, completing or modifying any part of the
Stage 3 Liquefaction Facility (provided that such repair, replacement,
expansion, completion or modification shall not include the addition of an
additional liquefaction train (e.g., a train other than LNG Train 1, LNG Train
2, LNG Train 3, LNG Train 4, or LNG Train 5) or the Existing Facility (to the
extent the Work Product is for the Scope of Work for the Existing Facility under
this Agreement). Owner shall be entitled to assign its rights in the Work
Product and in such license; provided that such assignee shall only be entitled
to use the Work Product and Intellectual Property which is embedded in the Work
Product for the purposes specified in clauses (i) through (iii) above, which
licenses shall in all respects remain limited by and subject to the terms of
this Agreement and as agreed to in writing by Owner and any such assignees.
Notwithstanding anything to the contrary in this Agreement, no license is
granted to Owner with respect to the use of any of Contractor’s proprietary
software or systems.

C. Modification of Work Product or Intellectual Property. Subject to Sections
10.1D and 10.1E, after Substantial Completion of Subproject 5 or earlier
termination of this Agreement, Owner or its contractors shall be entitled to
modify the Work Product licensed to Owner in accordance with Section 10.1B for
the purposes set forth in clauses (i) through (iii) in Section 10.1B; provided
that Owner shall first remove, or cause to be removed, all references to
Contractor from the Work Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY ANY MEMBER OF THE CONTRACTOR GROUP OR A SUBCONTRACTOR OR
SUB-SUBCONTRACTOR AND CAUSED BY (I) ANY MODIFICATIONS TO THE WORK PRODUCT OR
INTELLECTUAL PROPERTY, OR (II) USE OF ANY WORK PRODUCT OR INTELLECTUAL PROPERTY
EMBEDDED IN THE WORK PRODUCT, TO THE EXTENT SUCH MODIFICATIONS OR USE TAKES
PLACE WITHOUT THE PRIOR WRITTEN CONSENT OR INVOLVEMENT OF ANY MEMBER OF
CONTRACTOR GROUP OR SUBCONTRACTOR OR SUB-SUBCONTRACTOR, INCLUDING USE OF THE
WORK PRODUCT OR ANY INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY
PROJECT OTHER THAN THE PROJECT.

D. ConocoPhillips Work Product and ConocoPhillips Intellectual Property.
Notwithstanding anything to the contrary herein, the ConocoPhillips License
Agreement is the exclusive document governing the licensing to Owner of
Intellectual Property concerning the Optimized Cascade Process. All Work Product
directly related to the liquefaction units employing Optimized Cascade Process
and the Optimized Cascade Process that is generated by or for Contractor in the
performance of the Work (the “ConocoPhillips Work Product”) shall vest, as
between ConocoPhillips and Owner, in accordance with and be exclusively governed
by the ConocoPhillips License Agreement. All Intellectual Property rights in and
resulting from the ConocoPhillips Work Product (hereinafter “ConocoPhillips
Intellectual Property”) shall vest, as between ConocoPhillips and Owner, in
accordance with and be exclusively governed by the ConocoPhillips License
Agreement. Access to and any use of the ConocoPhillips Work Product and
ConocoPhillips

 

-  73  -



--------------------------------------------------------------------------------

Intellectual Property shall be subject to the terms and conditions set forth in
the ConocoPhillips License Agreement. Owner acknowledges that license and use of
the Optimized Cascade Process is not authorized by this Agreement.

E. Revocation of License to Use the Work Product. If the Agreement is terminated
by the Contractor under Section 16.5 (but only if the termination under
Section 16.5 is for the failure to pay undisputed amounts exceeding Fifty
Million U.S. Dollars (U.S.$50,000,000)) or Section 16.7 or by Owner under
Section 16.2, 16.6 or 16.7, then the license granted under Section 10.1B to
Owner to modify the Work Product and use the Work Product and Intellectual
Property embedded in the Work Product shall be deemed revoked and Owner shall
return the Work Product to Contractor, except that under no circumstances shall
the license to the Work Product (and Intellectual Property embedded in such Work
Product) be revoked or be required to be returned by Owner: (i) for Work in
connection with the Existing Facility; or (ii) for the OSBL Facilities if
Contractor terminates under Section 16.5. After such termination, if Owner
requests, then Owner and Contractor will with respect to such Work Product
revoked (and the Intellectual Property embedded in such Work Product) meet to
negotiate in good faith to agree to the terms of a contract to complete the Work
that remains incomplete after termination.

10.2 Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner or any of Owner’s other
consultants or contractors to Contractor under this Agreement shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any other purpose than
required to perform Contractor’s obligations under this Agreement. All such
documents and other media, including all copies thereof, shall be returned to
Owner upon the earlier of expiration of the Defect Correction Period for
Subproject 5 and termination of this Agreement, except that Contractor may,
subject to its confidentiality obligations as set forth in Article 19, retain
one record set of such documents or other media. Owner hereby grants to
Contractor Group and Subcontractors and Sub-subcontractors of any of the
foregoing with respect to the Work a non-exclusive, royalty-free, revocable,
non-transferable license to use and modify Owner Proprietary Work Product (and
all Intellectual Property existing or referenced therein) to the extent required
to perform Contractor’s obligations under this Agreement. For the purposes of
this Agreement, “Owner Proprietary Work Product” means Intellectual Property and
written materials, plans, drafts, specifications, or computer files or other
documents, owned by Owner or its Affiliates prior to the Contract Date or
developed or acquired by Owner or its Affiliates independently of this
Agreement.

10.3 License to Use Liquefaction Facility. Subject to Section 10.1D, and to the
extent not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, Contractor shall obtain and provide to Owner a fully-paid up,
irrevocable, non-exclusive and royalty-free license (including process licenses
other than the Optimized Cascade Process license) from its Subcontractors and
Sub-subcontractors to allow Owner to operate and maintain the Stage 3
Liquefaction Facility, the Existing Facility (to the extent necessary to operate
and maintain the Stage 3 Liquefaction Facility), the Stage 1 Liquefaction
Facility (to the extent necessary to operate and maintain the Stage 3
Liquefaction Facility) and the Stage 2 Liquefaction Facility (to the extent
necessary to operate and maintain the Stage 3 Liquefaction Facility) for the
purposes intended under this Agreement, including producing LNG. Upon
Substantial Completion of Subproject 5

 

-  74  -



--------------------------------------------------------------------------------

or earlier termination, Contractor shall, to the extent not covered by
Section 10.1B or a separate sub-license between Owner and Contractor, assign to
Owner all licenses provided by any Subcontractor or Sub-subcontractor to
Contractor (other than any license provided by ConocoPhillips). Owner shall be
entitled to assign its rights in the licenses; provided that such assignee shall
only be entitled to use such licenses for the purposes specified herein, which
licenses shall in all respects remain limited by and subject to the terms of
this Agreement.

ARTICLE 11

COMPLETION

11.1 Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing and LNG Production.

A. Notice of RFSU.

1. Without limitation of any scheduling requirements contained in this
Agreement, Contractor shall give Owner one hundred twenty (120) Days’ prior
written notice of the thirty (30) Day period during which Contractor expects to
achieve RFSU of Subproject 5. Sixty (60) Days after such initial notice,
Contractor shall give Owner a second written notice specifying the seven (7) Day
period during which Contractor expects to achieve RFSU of Subproject 5.

2. Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.1A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of the Subproject (“FERC
Authorization for Commissioning”) can be obtained from FERC.

3. At such time as Subproject 5 has achieved RFSU, Contractor shall certify to
Owner in the form of Attachment L (“RFSU Completion Certificate”) that all
requirements under this Agreement for RFSU have occurred. The RFSU Completion
Certificate shall be accompanied by other supporting documentation as may be
required under the Agreement to establish that the requirements for RFSU have
been met.

4. If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.1A.1, Owner shall provide the FERC
Authorization for Commissioning of the Subproject within seven (7) Days after
the date that RFSU is achieved. In the event Owner fails to provide the FERC
Authorization for Commissioning within the period specified in the preceding
sentence, Contractor shall be entitled to a Change Order to the extent allowed
under Section 6.9 of the Agreement.

B. Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMBtu, that Contractor anticipates it will need for
the Subproject in accordance with the following Commissioning Feed Gas forward
plan:

 

-  75  -



--------------------------------------------------------------------------------

1. No later than the twentieth (20th) Day of the Month occurring three
(3) Months prior to the Month Contractor first needs Commissioning Feed Gas for
the Subproject, Contractor shall give written notice to Owner of the total
quantity of Commissioning Feed Gas required for the Month Commissioning Feed Gas
is first needed and for each of the following two (2) Months (e.g., if the
Contractor’s first need of Commissioning Feed Gas for the Subproject is
anticipated to be in June, Contractor shall give written notice to Owner by
March 20th of the anticipated total quantity of Commissioning Feed Gas required
in the Months of June, July and August).

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas for the
Subproject, Contractor shall give written notice to Owner of (i) the quantities
of Commissioning Feed Gas for each twenty-four (24) hour period between the
hours of 9:00 AM of one Day to 9:00 AM the next Day, (“Daily Quantities”) for
the Month Commissioning Feed Gas is first needed and (ii) any revisions to the
total Month’s quantities required for each of the following two (2) Months
(e.g., if the Contractor’s first need of Commissioning Feed Gas for the
Subproject is anticipated to be in June, Contractor shall give notice to Owner
by April 20th of the Daily Quantities for June, and revisions, if any, to the
total quantity of Commissioning Feed Gas required in the Months of July and
August).

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas for the Subproject and no later
than the twentieth (20th) Day of each following Month, Contractor shall give
written notice to Owner of the Daily Quantities for the next three (3) Months.

4. During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and
(ii) every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.

5. In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.

6. If, following the twentieth (20th) Day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily Quantities notified by Contractor in writing. Notwithstanding the
foregoing, any failure by Owner to supply Commissioning Feed Gas at such time as
such Feed Gas is needed in accordance with the periods set forth in the notices
delivered during the Month prior to such need, shall entitle Contractor to a
Change Order, provided that Contractor complies with the requirements set forth
in Sections 6.2, 6.5 and 6.9.

 

-  76  -



--------------------------------------------------------------------------------

C. Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:

1. In coordination with the Commissioning Feed Gas forward plan in 11.1B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG for the
Subproject, Contractor shall give written notice to Owner of the quantity, in
MMBtu, of the Commissioning LNG expected to be produced in the Month Contractor
first expects to produce Commissioning LNG and for each of the following two
(2) Months.

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG for the
Subproject, Contractor shall give written notice to Owner of (i) Commissioning
LNG expected to be produced for each Day for the Month Contractor first expects
to produce Commissioning LNG and (ii) any revisions to the total Months
quantities of Commissioning LNG expected in the following two (2) Months.

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG for the Subproject and no later
than the twentieth 20th Day of each following Month, Contractor shall give
written notice to Owner of the Commissioning LNG to be produced for each Day for
the next three (3) Months.

4. If, following the twentieth (20th) Day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.

11.2 Notice and Requirements for Substantial Completion. Contractor shall give
Owner not less than ninety (90) Days’ prior written notice of its intention to
commence the Performance Tests, and, on the sixtieth (60th) Day and thirtieth
(30th) Day immediately prior to Contractor’s intention to commence such testing
activities, Contractor shall provide written notices to Owner. The Parties
shall, no later than twenty-four (24) months after Owner’s issuance of the
Notice to Proceed, mutually agree upon final test procedures for the conduct of
the Performance Tests as specified in and consistent with Attachment S (these
test procedures and the test parameters specified in Attachment S hereinafter
referred to as “Performance Test Procedures”). Contractor shall provide all
labor, equipment, supplies, and all other items necessary for the conduct of the
Performance Tests; provided, however, that Owner shall provide operating
personnel for supervision by Contractor in accordance with Section 4.4 and the

 

-  77  -



--------------------------------------------------------------------------------

Commissioning Feed Gas in accordance with Section 11.1B. Contractor shall
analyze the data obtained during all Performance Tests, and ensure that such
data reflects the performance standards required hereunder. A complete copy of
all raw performance data and a detailed listing of all testing instrumentation
utilized shall be provided to Owner at the completion of testing. Upon achieving
all requirements under this Agreement for Substantial Completion of Subproject
5, Contractor shall certify to Owner in the form of Attachment M (“Substantial
Completion Certificate”) that all of the requirements under this Agreement for
Substantial Completion of Subproject 5 have occurred and shall provide with such
Substantial Completion Certificate a Performance Test report and analysis to
Owner. At a minimum, the Performance Test report shall include (i) the raw data,
(ii) the instrumentation utilized for the Performance Tests, (iii) the
procedures utilized during the Performance Tests, (iv) calculations and
information, and a full explanation concerning same, for adjustments to the
Guarantee Conditions, as and to the extent specified in the Performance Test
Procedures, and (v) any other reasonable supporting information used to
demonstrate that the Work has met the Minimum Acceptance Criteria or Performance
Guarantee, as the case may be. The Substantial Completion Certificate shall be
accompanied by all other supporting documentation as may be reasonably required
to establish that the requirements for Substantial Completion of Subproject 5
have been met.

11.3 Owner Acceptance of RFSU and Substantial Completion.

A. Owner Acceptance of RFSU. Owner shall notify Contractor whether it accepts or
rejects the RFSU Completion Certificate within seventy-two (72) hours following
Owner’s receipt thereof. All Work shall continue during pendency of Owner’s
review. Acceptance of RFSU (which such acceptance shall not be unreasonably
withheld) shall be evidenced by Owner’s signature on such RFSU Completion
Certificate. The date of RFSU shall be based upon, and the date of Owner’s
acceptance of RFSU shall be deemed to have occurred on, the date listed on the
RFSU Completion Certificate; provided that all requirements under this Agreement
for RFSU were achieved on such date listed on the RFSU Completion Certificate
except for the payment of any and all Liquidated Damages due and owing to Owner
and provided further that the payment to Owner of such Liquidated Damages shall
have been made within the time and in accordance with Section 20.3C in order for
RFSU to have occurred on the date listed in the RFSU Completion Certificate. If
Owner does not agree that RFSU has occurred, then Owner shall state the basis
for its rejection in reasonable detail in such notice. If the Parties do not
mutually agree on when and if RFSU has occurred, the Parties shall thereupon
promptly and in good faith confer and make all reasonable efforts to resolve
such issue. In the event such issue is not resolved within forty-eight
(48) hours of the delivery by Owner of its notice to Contractor, the Parties
shall resolve such Dispute in accordance with Section 18.1A. Owner’s acceptance
of RFSU shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. As used in this
Section 11.3A, “unreasonably withheld” means that Owner fails to accept the RFSU
Completion Certificate even if all of the requirements under this Agreement for
the achievement of RFSU of Subproject 5 have been achieved. For the avoidance of
doubt, “unreasonably withheld,” as used in this Section 11.3A, means that Owner
cannot fail to accept the RFSU Completion Certificate if all the requirements
under this Agreement for the achievement of RFSU have been achieved.

 

-  78  -



--------------------------------------------------------------------------------

B. Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects a Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of such Substantial Completion (which
such acceptance shall not be unreasonably withheld) shall be evidenced by
Owner’s signature on such Substantial Completion Certificate. The date of
Substantial Completion of Subproject 5 shall be based upon, and the date of
Owner’s acceptance of Substantial Completion of Subproject 5 shall be deemed to
have occurred on, the date listed on the Substantial Completion Certificate,
provided that all requirements under this Agreement for Substantial Completion
of Subproject 5 were achieved on such date listed on the Substantial Completion
Certificate except for the payment of any and all Liquidated Damages due and
owing to Owner and provided further that the payment to Owner of such Liquidated
Damages shall have been made within the time and in accordance with
Section 20.3C in order for Substantial Completion of Subproject 5 to have
occurred on the date listed in the Substantial Completion Certificate. If Owner
does not agree that Substantial Completion of Subproject 5 has occurred, then
Owner shall state the basis for its rejection in reasonable detail in such
notice. If the Parties do not mutually agree on when and if Substantial
Completion of Subproject 5 has occurred, the Parties shall thereupon promptly
and in good faith confer and make all reasonable efforts to resolve such issue.
In the event such issue is not resolved within ten (10) Days of the delivery by
Owner of its notice to Contractor, the Parties shall resolve such Dispute in
accordance with Section 18.1A. Owner’s acceptance of Substantial Completion of
Subproject 5 shall not relieve Contractor of any of its obligations to perform
the Work in accordance with the requirements of this Agreement. Notwithstanding
anything to the contrary in this Section, Owner shall not be required to accept
the Substantial Completion Certificate if the requirements under this Agreement
for the achievement of Substantial Completion of Subproject 5 have not been
achieved. As used in this Section 11.3B, “unreasonably withheld” means that
Owner fails to accept the Substantial Completion Certificate even if all of the
requirements under this Agreement for the achievement of Substantial Completion
of Subproject 5 have been achieved. For the avoidance of doubt, “unreasonably
withheld,” as used in this Section 11.3B, means that Owner cannot fail to accept
the Substantial Completion Certificate if all the requirements under this
Agreement for the achievement of Substantial Completion of Subproject 5 have
been achieved.

11.4 Minimum Acceptance Criteria and Performance Liquidated Damages.

A. Minimum Acceptance Criteria Achieved. In the event that Subproject 5 fails to
achieve the Performance Guarantee by the Guaranteed Substantial Completion Date,
as evidenced by the Performance Test results, but meets the Minimum Acceptance
Criteria and all other requirements for Substantial Completion of Subproject 5,
then Contractor shall have the right, upon written notice to Owner, to elect one
of the following options; provided, however, if the Performance Tests results
evidence that the LNG Production Rate does not exceed ninety eight percent
(98%) of the Performance Guarantee, then Owner shall have the right, upon
written notice, to elect and direct Contractor, within thirty (30) Days after
receipt of a notice from Contractor specifying the Performance Test results and
requesting Owner’s election to proceed with one of the following options:

 

-  79  -



--------------------------------------------------------------------------------

(i) Contractor shall transfer care, custody and control of Subproject 5 to
Owner. Upon such transfer and satisfaction of all other requirements of
Substantial Completion, Substantial Completion of Subproject 5 shall be
achieved, and Owner shall sign the Substantial Completion Certificate submitted
by Contractor. Contractor shall only be responsible for the payment of Delay
Liquidated Damages owing up to the date of Substantial Completion of Subproject
5, which shall be paid in accordance with Section 20.3C. Contractor shall pay,
as a condition of Substantial Completion, Performance Liquidated Damages to
Owner in accordance with Section 20.3C based on the results of the last
Performance Test conducted by Contractor prior to issuance of a notice of
election by Owner or Contractor pursuant to this Section 11.4; or

(ii) Contractor shall transfer care, custody and control of Subproject 5 to
Owner and take corrective actions to achieve such Performance Guarantee. Upon
such transfer and satisfaction of all other requirements of Substantial
Completion, Substantial Completion of Subproject 5 shall be achieved, and Owner
shall sign the Substantial Completion Certificate submitted by Contractor.
Contractor shall only be responsible for the payment of Delay Liquidated Damages
owing up to the date of Substantial Completion of Subproject 5, which shall be
paid in accordance with Section 20.3C. The corrective actions required to be
performed by Contractor shall be performed in accordance with Owner’s operation
and maintenance schedule so as to not interfere with operation of Subproject 5
and subject to any security or safety requirements. For the period of time that
Contractor is taking corrective action to achieve the Performance Guarantee(s)
pursuant to this Section 11.4A(ii), Owner shall provide safe, reasonable access
to Contractor for performance of such corrective actions, but at all times
performing such Work so as not to interfere with the operation of Subproject 5.
Prior to the election of the option under this Section 11.4A(ii), Contractor
shall deliver to Owner a detailed corrective action plan and schedule to achieve
the Performance Guarantee. If Subproject 5 has not achieved the Performance
Guarantee within one hundred and eighty (180) Days after the Guaranteed
Substantial Completion Date (or such later date as may be mutually agreed in
writing), then Contractor shall cease taking corrective actions to achieve the
Performance Guarantee, and in that event, Contractor shall pay to Owner the
Performance Liquidated Damages for such Performance Guarantee in accordance with
Section 20.3C based on the results of the last Performance Test conducted by
Contractor. On the other hand, if such Performance Guarantee is achieved within
the prescribed period, Contractor shall owe no Performance Liquidated Damages
for Subproject 5. Notwithstanding the foregoing, in the event that the Owner
directed Contractor or Contractor elected to proceed with the option under this
Section 11.4A(ii) and Contractor achieves an LNG Production Rate that exceeds
ninety eight percent (98%) of the Performance Guarantee, Contractor shall have
the right to cease taking corrective actions to achieve the Performance
Guarantee, and Contractor shall pay to Owner the Performance Liquidated Damages
for such Performance Guarantee in accordance with Section 20.3C based on the
results of the last Performance Test conducted by Contractor.

 

-  80  -



--------------------------------------------------------------------------------

B. Minimum Acceptance Criteria Not Achieved. In the event that Subproject 5
fails to achieve the Minimum Acceptance Criteria, as evidenced by the
Performance Test results, by the Guaranteed Substantial Completion Date, as such
date may be extended by Change Order as provided herein, then (i) Substantial
Completion of Subproject 5 shall not occur and (ii) the provisions of
Section 13.1 shall apply. In addition to the foregoing, Contractor shall attempt
for a period of ten (10) months after the Guaranteed Substantial Completion Date
(“Minimum Acceptance Criteria Correction Period”) to correct the Work to enable
Subproject 5 to achieve the Minimum Acceptance Criteria and otherwise achieve
Substantial Completion of Subproject 5. If Subproject 5 has not achieved the
Minimum Acceptance Criteria and Substantial Completion upon the termination of
the Minimum Acceptance Criteria Correction Period, then Owner shall have, in its
sole discretion, the option of either (a) granting Contractor up to an
additional ten (10) month Minimum Acceptance Criteria Correction Period under
the same terms and conditions as the first, including the application of
Section 13.1 (subject to Section 20.2A); or (b) declaring Contractor Default
pursuant to Article 16, in which case Owner shall be entitled to immediately
(and without any cure period allowed) terminate Contractor’s performance of the
Work in accordance with Section 16.1A, and Owner shall have all of the rights
under Section 16.1, including all Delay Liquidated Damages owed but subject to
Section 20.2A, provided that Owner shall not be entitled to any Performance
Liquidated Damages for a termination under this Section 11.4B with respect to
Subproject 5. If, on the other hand, Subproject 5 has achieved the Minimum
Acceptance Criteria and Substantial Completion during the Minimum Acceptance
Criteria Correction Period (or during the second ten (10) month period, should
Owner elect that option), then Contractor shall be liable to Owner for Delay
Liquidated Damages up to the date of Substantial Completion of Subproject 5
(subject to Section 20.2A) and all Performance Liquidated Damages owed (subject
to Section 20.2B).

11.5 Punchlist. Upon completion of the Performance Tests and prior to
Substantial Completion of Subproject 5, Owner and Contractor shall inspect
Subproject 5, and Contractor shall prepare a proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed Punchlist to Owner
for its review, together with an estimate of the time and cost necessary to
complete or correct each Punchlist item. Contractor shall add to the proposed
Punchlist any Punchlist items that are identified by Owner within ten (10) Days
after Owner’s receipt of the proposed Punchlist from Contractor, and Contractor
shall immediately initiate measures to complete or correct, as appropriate, any
item on Contractor’s proposed Punchlist (including those items identified by
Owner during Owner’s review) that are not of a Punchlist nature. Notwithstanding
anything to the contrary in this Agreement, Contractor and Owner are not
required as a condition of Substantial Completion of Subproject 5 to agree upon
and identify every Punchlist item and include it on the Punchlist, but
Contractor is required to complete as a condition of Substantial Completion of
Subproject 5 all Work that does not meet the definition of Punchlist as provided
in Section 1.1. In the event of a Dispute regarding whether a specific item of
Work meets the definition of Punchlist under Section 1.1, the Parties shall
resolve such Dispute in accordance with Section 18.1A. Owner shall provide
Contractor with access to the Work after Substantial Completion of Subproject 5
sufficient to enable Contractor to complete all Punchlist items, so long as such
access does not unreasonably interfere with operation of Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, Subproject 3 or

 

-  81  -



--------------------------------------------------------------------------------

Subproject 4 after substantial completion of Subproject 3 or Subproject 4 (as
applicable) under the Stage 2 EPC Agreement, Subproject 6 after substantial
completion of Subproject 6, or the Existing Facility and subject to any
reasonable security or safety requirements of Owner. Upon Contractor’s
completion or correction of any items necessary to achieve Substantial
Completion of Subproject 5, as modified by any Owner additions, such Punchlist
shall govern Contractor’s performance of the Punchlist items up to Final
Completion. All Work on the Punchlist shall be completed by the date required
for Final Completion, as specified in Section 5.3C, or Owner may, in addition to
any other rights that it may have under this Agreement, complete such Punchlist
Work at the expense of Contractor. In the event Owner elects to complete such
Punchlist Work, Contractor shall pay Owner, within ten (10) Days after receipt
of written notice from Owner, all reasonable costs and expenses incurred by
Owner in performing such Punchlist Work, or, at Owner’s sole discretion, Owner
may withhold or offset amounts owed to Contractor or collect on the Letter of
Credit in accordance with Section 7.8 in the amount of such costs and expenses.
Any Defective Work identified after agreement between the Parties of the
Punchlist shall be corrected by Contractor as a Warranty item under Article 12.

11.6 Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall certify to Owner in the form of Attachment N
(“Final Completion Certificate”) that all of such requirements have occurred.
Owner shall notify Contractor whether it accepts or rejects the Final Completion
Certificate within ten (10) Days following Owner’s receipt thereof. Acceptance
of Final Completion (which such acceptance shall not be unreasonably withheld)
shall be evidenced by Owner’s signature on such certificate, which shall be
forwarded to Contractor with such notice. The date of Final Completion shall be
based upon, and the date of Owner’s acceptance of Final Completion shall be
deemed to have occurred on, the date listed on the Final Completion Certificate;
provided that all requirements under this Agreement for Final Completion were
achieved on such date listed on the Final Completion Certificate. If Owner does
not agree that Final Completion has occurred, then Owner shall state the basis
for its rejection in such notice. If the Parties do not mutually agree on when
and if Final Completion has occurred, the Parties shall thereupon promptly and
in good faith confer and make all reasonable efforts to resolve such issue. In
the event such issue is not resolved within ten (10) Days of the delivery by
Owner of its notice, the Parties shall resolve such Dispute in accordance with
Section 18.1A. Owner’s acceptance of Final Completion shall not relieve
Contractor of any of its remaining obligations in accordance with the
requirements of this Agreement. Notwithstanding anything to the contrary in this
Section, Owner shall not be required to accept the Final Completion Certificate
if the requirements under this Agreement for the achievement of Final Completion
have not been achieved. As used in this Section 11.6, “unreasonably withheld”
means that Owner fails to accept the Final Completion Certificate even if all of
the requirements under this Agreement for the achievement of Final Completion
have been achieved. For the avoidance of doubt, “unreasonably withheld,” as used
in this Section 11.6, means that Owner cannot fail to accept the Final
Completion Certificate if all the requirements under this Agreement for the
achievement of Final Completion have been achieved.

11.7 Operations Activities.

A. Operation by Contractor. Prior to Substantial Completion of Subproject 5 and
after RFSU of Subproject 5, to the extent Contractor has care, custody and
control of the

 

-  82  -



--------------------------------------------------------------------------------

Stage 3 Liquefaction Facility, Contractor shall, to the extent reasonably
possible, operate the Stage 3 Liquefaction Facility in accordance with Owner’s
reasonable instructions and all Permits (“Operations Activity” or collectively
“Operations Activities”). Contractor shall not have the obligation to follow
Owner’s instructions for any Operations Activity if such Operations Activity in
Contractor’s reasonable opinion has more than a minimal impact on Contractor’s
cost of performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule or Contractor’s ability to perform any
other obligation under this Agreement, the intent of this Section 11.7A being
that Contractor’s performance of the Work shall have priority over the operation
of the Stage 3 Liquefaction Facility; provided, however, notwithstanding the
foregoing, Owner shall be entitled to direct Contractor to stop, or cause to be
stopped, all or any portion of the Work if the continuance of such Work would,
in Owner’s reasonable opinion, be unsafe or cause damage to the Project or the
Liquefaction Facility. Within twelve (12) hours of receipt of Owner’s
instructions regarding such Operations Activity, Contractor shall provide notice
to Owner informing Owner whether it can comply with Owner’s instructions and the
reason if it cannot so comply. Contractor’s performance of the Operations
Activities shall not in any way release Contractor or any surety of Contractor
from any obligations or liabilities pursuant to this Agreement.

B. Operation by Owner. Upon Owner’s election to take care, custody and control
of Subproject 5 in accordance with Section 11.4, Owner has the right to operate
Subproject 5. Owner shall bear the risk of physical loss and damage to the Work
and the Project as provided in Article 8.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.

 

-  83  -



--------------------------------------------------------------------------------

C. Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the Defect Correction Period, Contractor shall, at its sole expense,
furnish Owner with corrected instructions.

D. Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the Defect Correction Period. This Section 12.1D
shall not in any way be construed to limit Contractor’s liability under this
Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.

E. Exceptions to Warranty. The Warranty excludes remedy (and Contractor shall
have no liability to Owner) for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner;
(ii) operation, maintenance or use of the Project, Work or any component thereof
in a manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii) normal wear and
tear; (iv) normal corrosion or (v) an event of Force Majeure (but only, with
respect to obligations under this Article 12, to the extent such event of Force
Majeure occurs after Substantial Completion of Subproject 5).

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes does not conform to the requirements of this Agreement. After
Contractor becomes aware of a Defect in the Work prior to Substantial Completion
of Subproject 5, Contractor will provide Owner with a general plan that provides
for Contractor to investigate and, if necessary, correct (whether by repair,
replacement or otherwise) the Defect (having regard to the nature of the Defect,
the Project Schedule, safety, insurance and any adverse impact on the operation
of the Existing Facility, Subproject 1 or Subproject 2 after substantial
completion of Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC
Agreement, Subproject 3 or Subproject 4 after substantial completion of
Subproject 3 or Subproject 4 (as applicable) under the Stage 2 EPC Agreement),
or Subproject 6 after substantial completion of Subproject 6 under the Stage 4
EPC Agreement, which plan may need to be updated based upon the Contractor’s
investigation or further development or implementation of the plan.

 

-  84  -



--------------------------------------------------------------------------------

Contractor will carry out and complete the necessary work at its own cost and
expense in order to remedy the Defect in Subproject 5 prior to Substantial
Completion of Subproject 5, unless: (i) otherwise provided in the plan for
earlier correction; or (ii) such Defect materially impacts the operation of the
Existing Facility, Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement,
Subproject 3 or Subproject 4 after substantial completion of Subproject 3 or
Subproject 4 (as applicable) under the Stage 2 EPC Agreement, or Subproject 6
after substantial completion of Subproject 6 under the Stage 4 EPC Agreement, in
which case Contractor shall immediately commence to correct the Defect and
complete the remedy as expeditiously as possible. The cost of disassembling,
dismantling or making safe finished Work for the purpose of inspection, and
reassembling such portions (and any delay associated therewith) shall be borne
by (i) Contractor, if such Work is found not to conform with the requirements of
this Agreement, and (ii) by Owner, if such Work is found to conform with the
requirements of this Agreement, and Contractor shall be entitled to a Change
Order in such event; provided that Contractor complies with the requirements set
forth in Sections 6.2 and 6.5.

B. Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days’ prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding Owner’s rights to
witness tests, Owner shall not interrupt or interfere with any test or require
changes while witnessing such tests; provided however, if Owner observes testing
that, in Owner’s reasonable opinion, raises a safety concern or could cause
damage to Major Equipment, then Owner has the right (but not the obligation) to
notify Contractor and Contractor shall promptly respond after such notification
to rectify any issues.

C. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise of Owner
of any such right, nor any failure on the part of Owner to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work or component thereof is found to be Defective, and
Owner provides written notice to Contractor within the Defect Correction Period
regarding such Defect, Contractor shall, at its sole cost and expense, promptly
correct (whether by repair, replacement or otherwise) such Defective Work,
including all obligations in connection with such correction, such as in and out
costs, storage, labor, Taxes, transportation and expediting costs and any other
costs necessary to fully correct the Work (such correction of the Defective Work
is hereby defined as the “Corrective Work”). Any such notice from Owner shall
state with reasonable specificity the date of occurrence or observation of the
alleged Defect and the reasons supporting Owner’s belief that

 

-  85  -



--------------------------------------------------------------------------------

Contractor is responsible for performing Corrective Work. Owner shall provide
Contractor with access to the Stage 4 Liquefaction Facility, Stage 3
Liquefaction Facility, the Stage 2 Liquefaction Facility, the Stage 1
Liquefaction Facility and/or the Existing Facility sufficient to perform its
Corrective Work, so long as such access does not unreasonably interfere with
operation of the Stage 4 Liquefaction Facility, the Stage 3 Liquefaction
Facility, the Stage 2 Liquefaction Facility, the Stage 1 Liquefaction Facility
or the Existing Facility and subject to any reasonable security or safety
requirements of Owner. In the event Contractor utilizes spare parts owned by
Owner in the course of performing the Corrective Work, Contractor shall supply
Owner free of charge with new spare parts equivalent in quality and quantity to
all such spare parts used by Contractor as soon as possible following the
utilization of such spare parts.

A. Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Stage 4 Liquefaction Facility, the Stage 3 Liquefaction Facility, the Stage
2 Liquefaction Facility, the Stage 1 Liquefaction Facility and/or the Existing
Facility in accordance with this Section 12.3), then Owner, as its sole and
exclusive remedy for the Defect (except for its right to enforce the
indemnification, defense and hold harmless obligations of Contractor pursuant to
Sections 17.1A, 17.1F, 17.1G and 17.2), upon providing prior written notice to
Contractor, may perform such Corrective Work, and Contractor shall be liable to
Owner for the reasonable costs incurred by Owner in connection with performing
such Corrective Work, and shall pay Owner, within ten (10) Days after receipt of
written notice from Owner, an amount equal to such costs (or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses); provided, however, if Defective Work discovered during the
Defect Correction Period presents an imminent threat to the safety or health of
any Person and Owner knows of such Defective Work, Owner may perform such
Corrective Work in order to correct such Defective Work without giving prior
written notice to Contractor. In such event, Contractor shall be liable to Owner
for the reasonable costs incurred by Owner in connection with performing such
Corrective Work, and shall pay Owner, after receipt of written notice from
Owner, an amount equal to such costs (or, at Owner’s sole discretion, Owner may
withhold or offset amounts owed to Contractor or collect on the Letter of Credit
in accordance with Section 7.8 in the amount of such costs). To the extent any
Corrective Work is performed by or on behalf of Owner, Contractor’s obligations
with respect to such Defective Work that is corrected by or on behalf of Owner
shall be relieved, with the exception of Contractor’s obligation to pay Owner
the reasonable costs incurred by Owner in connection with performing such
Corrective Work.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) be less
than the original Defect Correction Period or extend beyond thirty-six
(36) Months after Contractor’s achievement of Substantial Completion for
Subproject 5.

 

-  86  -



--------------------------------------------------------------------------------

C. Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.29.

D. Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defective Work discovered after the expiration of the Defect
Correction Period (as may be extended pursuant to Section 12.3B), except for any
liability of Contractor pursuant to its indemnification, defense and hold
harmless obligations under this Agreement.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

12.5 Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.

ARTICLE 13

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

13.1 Delay Liquidated Damages. If Substantial Completion of Subproject 5 occurs
after the Guaranteed Substantial Completion Date, Contractor shall pay to Owner
the amounts listed in Attachment T per Day for each Day, or portion thereof, of
delay until Substantial Completion of Subproject 5 occurs (the “Delay Liquidated
Damages”).

13.2 Schedule Bonus.

A. If Substantial Completion of Subproject 5 occurs before the date falling ***
(***) Days after issuance of NTP (“Schedule Bonus Date for SP5”), Owner shall
pay Contractor a bonus in the amount of *** (U.S.$***) per MMBtu of the LNG that
is both (i) produced by Subproject 5 between the period of first production of
LNG from Subproject 5 and the Schedule Bonus Date for SP5 and (ii) sold by Owner
to one of its customers prior to the Schedule Bonus Date for SP5 (“Schedule
Bonus for SP5”).

B. For avoidance of doubt, Contractor shall not be entitled to a Schedule Bonus
for SP5 for any LNG that boils-off or is vaporized and sold into the U.S. market
as Natural Gas. The Schedule Bonus Date for SP5 shall be subject to adjustment
solely at the discretion of the Chairman of Cheniere and any such adjustment
shall be implemented by Change Order. Contractor acknowledges that this
Section 13.2 does not impose any obligation whatsoever on Owner to sell any LNG
to any customers.

 

-  87  -



--------------------------------------------------------------------------------

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS

Contractor represents and warrants as of the Contract Date that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations,
prospects, taxes or business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Louisiana now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

14.6 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

 

-  88  -



--------------------------------------------------------------------------------

ARTICLE 15

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Contract Date that:

15.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

15.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.3 Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment Q.

15.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

15.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

15.6 Financial Solvency. Owner will have sufficient funds (as “sufficient funds”
is defined in Section 4.1B), from itself and/or from financing from one or more
Lenders, to enable it to fulfill its payment obligations under this Agreement.

 

-  89  -



--------------------------------------------------------------------------------

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION

16.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time:
(i) fail to commence the Work in accordance with the provisions of this
Agreement; (ii) abandon the Work; (iii) repudiate or fail to materially comply
with any of its material obligations under this Agreement; (iv) be in Default
pursuant to Section 21.7; (v) fail to maintain insurance required under this
Agreement; (vi) materially disregard Applicable Law or Applicable Standards and
Codes; or (vii) itself or the Guarantor experience an Insolvency Event (each of
the foregoing being a “Default”) then, Owner has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Contractor
specifying the nature of the Default and demanding that such Default be cured.
If: (a) with respect to any clause above (with the exception of clause (vii),
which shall have no cure period in the event of a Contractor Insolvency Event,
and with respect to an Insolvency Event for Guarantor, shall have the cure
period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment FF and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of the
Project at the time of the Insolvency Event and providing sufficient protection
to complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.

B. Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of the Project, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work. If the unpaid balance of the Contract Price shall exceed all
actual costs and expenses incurred by Owner on account of the termination for
Default (including all costs incurred to complete the Work in accordance with
the Project Schedule), then such

 

-  90  -



--------------------------------------------------------------------------------

excess shall be paid by Owner to Contractor, but such amount shall not be paid
until after Final Completion has been achieved. If such amount incurred by Owner
shall exceed the unpaid balance of the Contract Price, then, at Owner’s sole
option, Contractor shall pay Owner the difference within ten (10) Days after
receipt of written notice from Owner, or, after the expiration of such ten
(10) Day period, Owner shall have the right and authority to offset or draw down
on the Letter of Credit in the amount of such difference. For the avoidance of
doubt, prior to exercising such right to offset or collect on the Letter of
Credit, Owner shall not be required to provide the notice as set forth in
Section 7.8. Contractor’s liability under this Section 16.1B is in addition to
any other liability provided for under this Agreement and Owner shall have the
right and authority to set off against and deduct from any such excess due
Contractor by Owner any other liability of Contractor to Owner under this
Agreement. Owner agrees to act reasonably to mitigate any costs it might incur
in connection with any termination for Default. Subject to the limitation of
liability set forth in Section 20.1, in addition to the amounts recoverable
above in this Section 16.1B, Owner shall be entitled to delay damages under this
Section 16.1B which, for this purpose, means (i) Delay Liquidated Damages owed
by Contractor to Owner under this Agreement up to the date of termination, and
(ii) during the period commencing after termination and ending on the date
Substantial Completion of Subproject 5 is achieved by a substitute contractor,
the costs incurred during this period by such substitute contractor to
accelerate the work in order to achieve the Guaranteed Substantial Completion
Date (as may have been adjusted by Change Order) contemplated by this Agreement.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction Equipment owned by Contractor and (subject to the
relevant Construction Equipment lease or rental agreements) all Construction
Equipment rented by Contractor and, in each case, present on the Site prior to
Contractor’s receipt of the termination notice or provided by Owner for
performance of the terminated Work; (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts, including rental agreements; (v) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress so as to mitigate damages; (vi) comply with other reasonable
requests from Owner regarding the terminated Work; (vii) thereafter preserve and
protect Work already in progress and to protect Equipment at the Site or in
transit thereto, and to comply with any Applicable Law and any Applicable Codes
and Standards; and (viii) perform all other obligations under Section 16.1B.

16.2 Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including

 

-  91  -



--------------------------------------------------------------------------------

Equipment at the Site or in transit to the Site; (v) cooperate with Owner for
the efficient transition of the Work; and (vi) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress and Owner may, at its sole option, take assignment of any or
all of the Subcontracts. Contractor shall be paid the following amounts no later
than twenty-five (25) Days after submission of Contractor’s invoice(s) therefor:

A. the portion of the Contract Price for the Work performed prior to
termination, less that portion of the Contract Price previously paid to
Contractor;

B. actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take assignment of such Subcontracts) and costs associated
with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment; and

C. in respect of loss of profit, Owner shall pay Contractor a lump sum amount in
accordance with the following:

1. If the Agreement is terminated (a) prior to issuance of NTP and (b) prior to
June 30, 2015, One Million U.S. Dollars (U.S.$ 1,000,000);

2. If the Agreement is terminated (a) prior to issuance of NTP and (b) after
June 30, 2015 and on or before June 30, 2016, Two Million Five Hundred Thousand
U.S. Dollars (U.S.$2,500,000); and

3. If the Agreement is terminated after issuance of NTP, a percentage of the
unpaid portion of the Contract Price in accordance with the following schedule;
provided that such amount shall not exceed Thirty Million U.S. Dollars
(U.S.$30,000,000):

 

Date of Termination

   Amount Based on Unpaid
Portion of the Contract
Price

1 to 365 Days after issuance of NTP

   One percent (1%)

366 to 730 Days after issuance of NTP

   Two percent (2%)

731 to 1095 Days after issuance of NTP

   Three percent (3%)

1096 to 1460 Days after issuance of NTP

   Four percent (4%)

1461 Days after issuance of NTP and thereafter

   Five percent (5%)

16.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the

 

-  92  -



--------------------------------------------------------------------------------

Work or any part thereof, whereupon Contractor shall suspend the carrying out of
such suspended Work for such time or times as Owner may require and shall take
reasonable steps to minimize any costs associated with such suspension. During
any such suspension, Contractor shall properly protect and secure such suspended
Work in such manner as Owner may reasonably require. Unless otherwise instructed
by Owner, Contractor shall during any such suspension maintain its staff and
labor on or near the Site and otherwise be ready to proceed expeditiously with
the Work as soon as reasonably practicable after receipt of Owner’s further
instructions. Except where such suspension ordered by Owner is the result of or
due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor, Contractor shall be entitled to a Change Order to recover the
reasonable costs of such suspension, including demobilization and remobilization
costs, if necessary, and a time extension to the Project Schedule if and to the
extent permitted under Section 6.9. As soon as reasonably practicable after
receipt of notice to resume suspended Work, Contractor shall promptly resume
performance of the Work to the extent required in the notice. In no event shall
Contractor be entitled to any additional profits or damages due to such
suspension. After issuance of NTP, in the event that Owner suspends all of the
Work and such suspension (i) continues for an individual period exceeding ninety
(90) consecutive Days, or (ii) in the event that one or more suspension periods
continue for more than one hundred and twenty (120) Days in the cumulative
aggregate, and provided that such suspension is not due to the fault or
negligence of Contractor or any Subcontractor or Sub-subcontractor or an event
of Force Majeure, then Contractor shall have the right to terminate this
Agreement by providing fourteen (14) Days’ written notice to Owner. In the event
of such termination, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2.

16.4 Suspension by Contractor.

A. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4A; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

B. Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension, Contractor shall provide Owner
with at least ten (10) Days’ prior written notice of its intent to suspend
performance of the Work. Contractor shall be entitled to a Change Order on
account of any suspension in accordance with this Section 16.4B; provided that
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9.

 

-  93  -



--------------------------------------------------------------------------------

C. Undisputed Amounts. An amount shall be considered “undisputed” under Sections
16.4A and 16.5 if the amount invoiced by Contractor is contested in bad faith by
Owner or if Owner has failed to give notice of a disputed amount in accordance
with Section 7.2E by the due date for payment of the applicable invoiced amount.

D. Suspension by Contractor for Owner’s Failure to Deliver an Owner Quarterly
Confirmation. If Owner fails to deliver the Owner Quarterly Confirmation in
accordance with Section 4.1A or an Owner Quarterly Confirmation indicates that
either (A) Owner does not have sufficient funds (as “sufficient funds” is
defined in Section 4.1B) to continue to fulfill its payment obligations or
(B) an event has come to the attention of Owner which would materially and
adversely affect the continued availability of such funding then, Contractor
may, upon providing thirty (30) Days’ written notice to Owner (and provided that
Owner does not cure such circumstance within such thirty (30) Day period),
suspend performance of the Work until Owner delivers to Contractor an Owner
Quarterly Confirmation meeting the criteria set forth in Section 4.1. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4D, provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

16.5 Termination by Contractor. If Owner shall at any time: (i) fail to pay any
undisputed amount; (ii) fail to materially comply with any of its material
obligations under this Agreement (but only to the extent such material failure
and the impact thereof is not subject to adjustment by Change Order as set forth
in Section 6.2); or (iii) experience an Insolvency Event (each of the foregoing
being an “Owner Default”) then, Contractor has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Owner
specifying the nature of the Owner Default and demanding that such Owner Default
be cured. If: (a) with respect to clause (i) Owner fails to cure such Owner
Default within thirty (30) Days after receipt of such notice; (b) with respect
to clause (ii), (1) Owner fails to cure such Owner Default within forty-five
(45) Days after receipt of such notice or, (2) if the Owner Default cannot be
cured within such forty five (45) Day period through the diligent exercise of
all commercially practicable efforts, Owner fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Owner Default; or (c) Owner experiences an Insolvency Event, Contractor may, in
the event of (a), (b) or (c), at its sole option and without prejudice to any
other rights that it has under this Agreement, and upon notice to Owner,
terminate this Agreement. In the event of such termination under this
Section 16.5, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2 in the event of an Owner termination for
convenience.

16.6 Termination in the Event of an Extended Force Majeure. After issuance of
NTP, in the event (i) any one Force Majeure event or the effects thereof causes
suspension of a substantial portion of the Work for a period exceeding one
hundred (100) consecutive Days or (ii) any one or more Force Majeure events or
the effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred and eighty (180) Days in the aggregate during any
continuous twenty-four (24) month period, then either Party shall have the right
to terminate this Agreement by providing fourteen (14) Days’ written notice of
termination to the other Party, to be effective upon receipt by such other
Party. In the event of such termination, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2.

 

-  94  -



--------------------------------------------------------------------------------

16.7 Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP in accordance with Section 5.2B by June 30, 2016 (as may
be extended by mutual agreement by the Parties), then either Party shall have
the right to terminate this Agreement by providing written notice of termination
to the other Party, to be effective upon receipt by the other Party. In the
event of such termination, Contractor shall have the rights (and Owner shall
make the payments) provided for in Section 16.2, except that, in respect of loss
of profit, Contractor shall only be entitled to a lump sum equal to Five Million
U.S. Dollars (U.S.$ 5,000,000).

16.8 Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.

ARTICLE 17

RELEASES AND INDEMNITIES

17.1 General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO PRIOR
VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH
OWNER IS RESPONSIBLE UNDER SECTION 4.7;

B. ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND
RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR
FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM
PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, OR ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION
OR OTHER THIRD PARTY PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING INFRINGEMENT BASED UPON ANY WORK OR DESIGNS RELATING TO THE OPERATION
OF THE OPTIMIZED CASCADE PROCESS);

C. CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;

 

-  95  -



--------------------------------------------------------------------------------

D. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;

E. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT
MADE BY OWNER TO ANY SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR
PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS MADE WITH CONTRACTOR’S CONSENT,
EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY OWNER IN ACCORDANCE WITH
SECTION 16.1B;

F. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR

G. DAMAGE TO OR DESTRUCTION OF THE EXISTING FACILITY (EXCLUDING THE WORK RELATED
THERETO), SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC AGREEMENT),
SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
EACH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC AGREEMENT), SUBPROJECT 5
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR TERMINATION OF
THIS AGREEMENT) OR SUBPROJECT 6 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
SUBPROJECT 6 OR TERMINATION OF THE STAGE 4 EPC AGREEMENT) TO THE EXTENT ARISING
OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR
ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S
LIABILITY HEREUNDER FOR DAMAGE TO OR DESTRUCTION OF (I) THE EXISTING FACILITY
(EXCLUDING THE WORK RELATED THERETO) SHALL NOT EXCEED *** U.S. DOLLARS
(U.S.$***) PER OCCURRENCE (PROVIDED, HOWEVER, CONTRACTOR’S AND ITS
SUBCONTRACTORS’ AND SUB-SUBCONTRACTORS’ LIABILITY FOR SUCH DAMAGE OR DESTRUCTION
TO THE EXISTING FACILITY SHALL BE LIMITED TO THE ACTUAL AMOUNTS OF INSURANCE
PROCEEDS PAID FOR SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE
PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT), (II) SUBPROJECT 1 OR SUBPROJECT 2
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR
TERMINATION OF THE STAGE 1 EPC AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE, (III) SUBPROJECT 3 OR SUBPROJECT 4
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR
TERMINATION OF THE STAGE 2 EPC AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE, (IV) SUBPROJECT 5 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR TERMINATION OF THIS AGREEMENT) SHALL
NOT EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE, OR
(IV) SUBPROJECT 6 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 6
OR TERMINATION OF THE STAGE 4 EPC AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE.

 

-  96  -



--------------------------------------------------------------------------------

17.2 INJURIES TO CONTRACTOR’S EMPLOYEES AND DAMAGE TO CONTRACTOR’S PROPERTY.

A. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO INJURY TO
OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

B. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL WAIVE AND RELEASE (AND SHALL CAUSE THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO WAIVE AND RELEASE)
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

C. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

17.3 Injuries to Owner’s Employees and Damage to Owner’s Property.

A. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO INJURY TO OR DEATH OF ANY MEMBER OF THE
OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION
WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP.

 

-  97  -



--------------------------------------------------------------------------------

B. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL WAIVE
AND RELEASE (AND SHALL CAUSE THE OWNER GROUP TO WAIVE AND RELEASE) THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO
OR DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1
LIQUEFACTION FACILITY, THE STAGE 2 LIQUEFACTION FACILITY, THE STAGE 3
LIQUEFACTION FACILITY, THE STAGE 4 LIQUEFACTION FACILITY, THE EXISTING FACILITY
AND THE PROJECT) OR OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION WITH
THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING
THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF
ANY MEMBER OF THE CONTRACTOR GROUP.

C. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY OF
OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1 LIQUEFACTION FACILITY, THE STAGE 2
LIQUEFACTION FACILITY, THE STAGE 3 LIQUEFACTION FACILITY, THE STAGE 4
LIQUEFACTION FACILITY, THE EXISTING FACILITY AND THE PROJECT) OR OF OWNER’S
OTHER CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE
CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP.

D. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL WAIVE AND RELEASE THE
CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE
TO OR DESTRUCTION OF THE EXISTING FACILITY (EXCLUDING THE WORK RELATED THERETO)
TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED THE
LESSER OF (I) *** U.S. DOLLARS (U.S.$***) PER OCCURRENCE OR (II) THE ACTUAL
AMOUNTS OF INSURANCE PROCEEDS PAID PER SUCH OCCURRENCE UNDER THE POLICIES OF
INSURANCE REQUIRED TO BE PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT; (B) DAMAGE
TO OR DESTRUCTION OF SUBPROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
OF SUBPROJECT 5 OR TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; (C) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 6
(AFTER THE EARLIER OF SUBSTANTIAL

 

-  98  -



--------------------------------------------------------------------------------

COMPLETION OF SUBPROJECT 6 OR TERMINATION OF THE STAGE 4 EPC AGREEMENT) TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE; (D) DAMAGE TO OR DESTRUCTION OF
SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
SUCH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC AGREEMENT) TO THE EXTENT THAT
SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; (E) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR
SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR
TERMINATION OF THE STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; OR (F) DAMAGE TO OR DESTRUCTION OF PROPERTY
CONSTITUTING, OR TO BE INCORPORATED INTO OR BECOME A PART OF, THE STAGE 3
LIQUEFACTION FACILITY FOR WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR
DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED, HOWEVER, THIS SECTION 17.3D SHALL NOT
RELIEVE CONTRACTOR OF ANY OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF
CONTRACTOR’S OBLIGATIONS UNDER SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT, THE
STAGE 2 EPC AGREEMENT OR THE STAGE 4 EPC AGREEMENT.

E. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) RESULTING
FROM OR RELATED TO: (A) DAMAGE TO OR DESTRUCTION OF THE EXISTING FACILITY
(EXCLUDING THE WORK RELATED THERETO) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED THE LESSER OF (I) ONE HUNDRED MILLION U.S. DOLLARS
(U.S.$100,000,000) PER OCCURRENCE OR (II) THE ACTUAL AMOUNTS OF INSURANCE
PROCEEDS PAID PER SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE
PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT; (B) DAMAGE TO OR DESTRUCTION OF
SUBPROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR
TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; (C) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 6 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF SUBPROJECT 6 OR TERMINATION OF THE STAGE 4 EPC
AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE;
(D) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER
OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC
AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES

 

-  99  -



--------------------------------------------------------------------------------

(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE;
(E) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER
OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC
AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE; OR
(F) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE INCORPORATED
INTO OR BECOME A PART OF, THE STAGE 3 LIQUEFACTION FACILITY FOR WHICH THE OWNER
BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED,
HOWEVER, THIS SECTION 17.3E SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER
SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT, THE STAGE 2 EPC AGREEMENT OR THE
STAGE 4 EPC AGREEMENT.

17.4 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN ADDITION TO ITS
OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE PROJECT, OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER,
AUTHORIZING CONTINUED USE OF THE INFRINGING WORK. IF CONTRACTOR IS UNABLE TO
SECURE SUCH A LICENSE WITHIN A REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN
EXPENSE AND WITHOUT IMPAIRING PERFORMANCE REQUIREMENTS, EITHER REPLACE THE
AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR PARTS OR
MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.

17.5 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH
SECTION 7.2E, THEN OWNER OR OWNER’S TITLE INSURANCE COMPANY MAY, EACH IN THEIR
SOLE DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT OWNER HAS UNDER THIS
AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER OR OWNER’S TITLE INSURANCE COMPANY, EACH IN THEIR SOLE DISCRETION,
DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT OWNER OR
OWNER’S TITLE INSURANCE COMPANY DETERMINES IN THEIR SOLE

 

-  100  -



--------------------------------------------------------------------------------

DISCRETION AS BEING NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE.
IN SUCH CIRCUMSTANCE, CONTRACTOR SHALL BE LIABLE TO OWNER FOR AND SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER INDEMNIFIED PARTIES AND OWNER’S
TITLE INSURANCE COMPANY FROM ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING
ALL REASONABLE ATTORNEYS’ FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND
SETTLEMENT PAYMENTS) ARISING OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE.
ALL SUCH DAMAGES, COSTS, LOSSES AND EXPENSES SHALL BE PAID BY CONTRACTOR NO
LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF EACH INVOICE FROM OWNER.

A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE SCOPE OF
CONTRACTOR’S INDEMNITY OBLIGATION IN SECTION 17.5 WITH RESPECT TO OWNER’S TITLE
INSURANCE COMPANY: (I) DOES NOT EXTEND TO ANY LIENS FOR WORK PERFORMED UNDER THE
STAGE 1 EPC AGREEMENT, THE STAGE 2 EPC AGREEMENT OR THE STAGE 4 EPC AGREEMENT,
(II) IS NO GREATER THAN WOULD BE IF THE INDEMNITY EXTENDED ONLY TO OWNER
INDEMNIFIED PARTIES AND (III) DOES NOT INCLUDE ANY CONSEQUENTIAL DAMAGES OF OR
ASSERTED AGAINST THE OWNER’S TITLE INSURANCE COMPANY.

17.6 Owner’s Failure to Comply with Applicable Law. OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE
OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP
AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.

17.7 Landowner Claims. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTIONS 17.1A AND 17.1C, OWNER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS OCCURRING IN
CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY LANDOWNER ON WHOSE
LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY CLAIM FROM SUCH
LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY. SUCH INDEMNITY SHALL
APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES, LOSSES, COSTS AND EXPENSES,
INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

17.8 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED

 

-  101  -



--------------------------------------------------------------------------------

PARTY SHALL HAVE THE RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS
OWN SELECTION, AND AT ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE
DEFENDANTS IN ANY SUCH ACTION OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND
AN INDEMNIFIED PARTY AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED
THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO, OR INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY,
SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL
TO PARTICIPATE IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT
THE REASONABLE EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF
THE INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE
OBLIGATIONS UNDER THIS SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION,
AND WITHOUT RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO
PERFORM, BUT ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND
JUDGMENTS) SO INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE
REIMBURSED BY THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH
INTEREST ON SAME FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH
INDEMNIFIED PARTY UNTIL REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST
RATE SET FORTH IN SECTION 7.6 OF THIS AGREEMENT.

17.9 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. OWNER AND CONTRACTOR AGREE THAT THE LOUISIANA OILFIELD ANTI-INDEMNITY ACT,
LA. REV. STAT. § 9:2780, ET. SEQ., IS INAPPLICABLE TO THIS AGREEMENT AND THE
PERFORMANCE OF THE WORK. APPLICATION OF THESE CODE SECTIONS TO THIS AGREEMENT
WOULD BE CONTRARY TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CONTENTION THAT THESE CODE SECTIONS ARE APPLICABLE TO
THIS AGREEMENT OR THE WORK. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN THE
EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL PROVIDE
INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND ASSUMED BY
EACH SUCH PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT, AND
CONTRACTOR AGREES THAT THE CONTRACT PRICE (AS MAY BE ADJUSTED BY CHANGE ORDER IN
ACCORDANCE WITH ATTACHMENT EE) COMPENSATES CONTRACTOR FOR THE COST OF PREMIUMS
FOR THE INSURANCE PROVIDED BY IT UNDER THIS AGREEMENT. THE PARTIES AGREE THAT
EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS BY INSURANCE
SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

 

-  102  -



--------------------------------------------------------------------------------

C. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

ARTICLE 18

DISPUTE RESOLUTION

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.

A. Notwithstanding the foregoing, in the event of a Dispute regarding
(i) whether a specific item of Work meets the definition of Punchlist under
Section 1.1 in connection with Section 11.5 or (ii) if and when RFSU of
Subproject 5, Substantial Completion of Subproject 5 or Final Completion has
occurred, as applicable, in accordance with Section 11.3A, 11.3B or 11.6,
representatives of Owner’s senior management and Contractor’s senior management
shall meet immediately upon request of either Party to attempt to resolve such
Dispute. Each such management representative shall have full authority to
resolve such Dispute and shall meet in person at a mutually agreeable time and
place. The Parties agree that if any such Dispute is not resolved within five
(5) Business Days after either Party’s request for such meeting between
management representatives, then either Party may by notice to the other Party
refer the Dispute to be decided by final and binding arbitration in accordance
with Section 18.2.

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional

 

-  103  -



--------------------------------------------------------------------------------

remedies, the enforcement of any award and any other question of arbitration law
or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. § 2. Issues
concerning the arbitrability of a matter in dispute shall be decided by a court
with proper jurisdiction. The Parties shall be entitled to engage in reasonable
discovery, including the right to production of relevant and material documents
by the opposing Party and the right to take depositions reasonably limited in
number, time and place; provided that in no event shall any Party be entitled to
refuse to produce relevant and non-privileged documents or copies thereof
requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At either Party’s option, any other Person may
be joined as an additional party to any arbitration conducted under this
Section 18.2, provided that the party to be joined is or may be liable to either
Party in connection with all or any part of any Dispute between the Parties.
Without limiting the foregoing, if there are common issues of fact or law in
connection with any Disputes in an arbitration conducted under this Article and
any disputes in connection with any arbitration under the Stage 1 EPC Agreement,
the Stage 2 EPC Agreement or the Stage 4 EPC Agreement, either Party may
consolidate the arbitrations to the extent necessary to avoid inconsistent
determinations. Contractor agrees, upon Owner’s election, to the joinder in any
arbitration between Owner and Guarantor arising out of or relating to the
Project. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. The Parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to Article
16.

18.4 Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of the Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to Sections 6.1B or 6.2C). For the
purposes of determining the date when Owner must deposit the Escrowed Amounts
with the Escrow Agent, amounts are “unpaid” on the date that Owner is required
to make payment of an Invoice under Section 7.2E of this Agreement. The Escrowed
Amounts will be deposited with the Escrow Agent pursuant to the Escrow Agreement
(which provides, among other things, that the Escrowed Amounts shall be held in
an interest bearing account and disbursed upon the instructions of both Parties
or pursuant to an arbitration award). Prior to issuance of the NTP, (i) the
Escrow Agent shall be selected by mutual

 

-  104  -



--------------------------------------------------------------------------------

agreement of the Parties and (ii) the Escrow Agreement shall be in final form
and executed by the Escrow Agent and each Party. The Parties shall each pay
fifty percent (50%) of the cost of the Escrow Agreement including without
limitation the fees and expenses of the Escrow Agent.

ARTICLE 19

CONFIDENTIALITY

19.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.

19.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any Intellectual Property or Contractor’s Existing Intellectual Property
Assets which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Owner
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 10; and (z) Owner shall be entitled to disclose
that portion of the Intellectual Property and Contractor’s Existing Intellectual
Property Assets for which Owner has a license in, and which is to be used by
Owner for the purpose for which such license is granted pursuant to
Section 10.1, provided that, with respect to such Intellectual Property and
Contractor’s Existing Intellectual Property Assets, Owner binds such disclosee
to the confidentiality obligations contained in this Section 19.2.

19.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

19.4 Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public

 

-  105  -



--------------------------------------------------------------------------------

domain, or which after disclosure or acquisition becomes part of the public
domain without violation of this Article 19; (ii) information which at the time
of disclosure or acquisition was already in the possession of the Receiving
Party or its employees or agents and was not previously acquired from the
Disclosing Party or any of its employees or agents directly or indirectly;
(iii) information which the Receiving Party can show was acquired by such entity
after the time of disclosure or acquisition hereunder from a Third Party without
any confidentiality commitment, if, to the best of Receiving Party’s or its
employees’ or agents’ knowledge, such Third Party did not acquire it, directly
or indirectly, from the Disclosing Party or any of its employees or agents;
(iv) information independently developed by the Receiving Party without benefit
of the Confidential Information; and (v) information which a Party believes in
good faith is required to be disclosed in connection with the Project by
Applicable Law, any Governmental Instrumentality (including the FERC),
applicable securities laws or the rules of any stock exchange; provided,
however, that prior to such disclosure, the Receiving Party gives reasonable
notice to the Disclosing Party of the information required to be disclosed.

19.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

19.6 Term. The confidentiality obligations of this Article 19 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.

ARTICLE 20

LIMITATION OF LIABILITY

20.1 Contractor Aggregate Liability. Notwithstanding any other provisions of
this Agreement to the contrary, Contractor Group shall not be liable to Owner
Group under this Agreement or under any cause of action related to the subject
matter of this Agreement, whether in contract, warranty, tort (including
negligence), strict liability, products liability, professional liability,
indemnity, contribution or any other cause of action, in excess of a cumulative
aggregate amount equal to the Aggregate Cap, and Owner shall release Contractor
Group from any liability in excess thereof; provided that, notwithstanding the
foregoing, the limitation of liability set forth in this Section 20.1 shall not
(i) apply to (A) Contractor’s indemnification obligations under Sections 17.1B,
17.1E, 17.1F, 17.1G, 17.2 and 17.5 or (B) Contractor’s obligations under 8.1A.1;
or (ii) include the proceeds paid under any insurance policy that Contractor or
its Subcontractors is required to obtain pursuant to this Agreement or
Subcontract, as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing for any Subproject.

A. The “Aggregate Cap” means *** U.S. Dollars (U.S.$***).

B. However, immediately after the later of Substantial Completion of Subproject
5 and payment of any Delay Liquidated Damages due and owing under this Agreement
(“Reduction Date”), the Aggregate Cap shall reduce to an amount calculated as
follows:

 

-  106  -



--------------------------------------------------------------------------------

Aggregate
Cap

= U.S.$ *** - Reduction + Outstanding Claims Amount + Performance LD Exposure

where:

1. “Reduction” means the amount equal to the greater of: (i) *** U.S. Dollars
(U.S.$***); or (ii) Contractor Group’s aggregate liability to Owner Group under
this Agreement, for acts or omissions occurring prior to Substantial Completion
of Subproject 5 (the clause (ii) liabilities hereinafter called “Pre-Subproject
5 Substantial Completion Liabilities”).

a. In calculating the Reduction, the Pre-Subproject 5 Substantial Completion
Liabilities shall exclude amounts that fall within the Carve-Outs. In addition,
for the purposes of calculating the Reduction immediately after the Reduction
Date, only those Pre-Subproject 5 Substantial Completion Liabilities actually
paid by Contractor Group to Owner Group on or prior to the Reduction Date shall
be used, but if other Pre-Subproject 5 Substantial Completion Liabilities are
subsequently paid by Contractor Group to Owner Group, the Reduction shall be
recalculated in accordance with Section 20.1C. For clarity, Delay Liquidated
Damage amounts owed for Subproject 5 shall be applied against the Pre-Subproject
5 Substantial Completion Liabilities, as well as Performance Liquidated Damages
where the option in Section 11.4A(i) is used.

2. “Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than *** U.S. Dollars
(U.S.$***), the Outstanding Claims Amount shall be Zero U.S. Dollars for
purposes of calculating the Aggregate Cap. “Outstanding Claims” means good faith
claims asserted by Owner Group against any member of Contractor Group, arising
out of acts or omissions occurring before Substantial Completion of Subproject
5, which remain outstanding as of the date of Substantial Completion of
Subproject 5. Outstanding Claims shall not include any claims that fall within
the Carve-Outs.

3. “Performance LD Exposure” means either:

a. Zero U.S. Dollars, if Owner or Contractor elect the option in
Section 11.4A(i) for Subproject 5; or

b. if Owner or Contractor elect the option in Section 11.4A(ii) for Subproject
5, the amount of Performance Liquidated Damages that would be due to Owner if
Contractor were to pay the Performance Liquidated Damages for Subproject 5 based
on the results of the last Performance Test conducted by Contractor prior to
Substantial Completion of Subproject 5.

 

-  107  -



--------------------------------------------------------------------------------

4. Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to 20.1C), the Aggregate Cap shall not exceed ***
U.S. Dollars (U.S.$***) under any circumstances.

C. Upon resolution of any (i) Outstanding Claims, (ii) Pre-Subproject 5
Substantial Completion Liabilities that were not included in the original
Reduction calculation performed in Section 20.1B.1, or (iii) amounts for
Performance LD Exposure, the Aggregate Cap shall be recalculated using the
formula in Section 20.1B and the adjusted variables shall be determined as
follows:

1. The amount used for the Pre-Subproject 5 Substantial Completion Liabilities
shall be the total amount paid by Contractor Group to Owner Group on account of
Pre-Subproject 5 Substantial Completion Liabilities, whether paid before or
after Substantial Completion of Subproject 5;

2. The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Subproject 5 Substantial Completion Liabilities adjustment under
Section 20.1C.1;

3. The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;

4. The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with
Section 11.4A(ii); and

5. The Aggregate Cap shall be recalculated in accordance with Section 20.1B
based on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims
Amount adjustment under Section 20.1C.3 and the Performance LD Exposure
recalculated under Section 20.1C.4.

20.2 Limitation on Contractor’s Liability for Liquidated Damages.

A. Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Delay Liquidated Damages for Subproject 5 is *** U.S.
Dollars (U.S.$***), in the aggregate.

B. Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s
maximum liability to Owner for Performance Liquidated Damages for Subproject 5
is *** U.S. Dollars (U.S.$***), in the aggregate.

C. Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.

 

-  108  -



--------------------------------------------------------------------------------

20.3 Liquidated Damages In General.

A. Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages.

B. Liquidated Damages as Exclusive Remedy.

1. Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in
Section 13.1; provided that, this Section 20.3B.1 shall not be interpreted to
preclude Owner from (i) terminating Contractor’s performance of the Work
pursuant to Section 11.4B(b) or (ii) terminating Contractor pursuant to
Section 5.5A.

2. Performance Liquidated Damages shall be Owner’s sole and exclusive remedy,
and the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve Minimum Acceptance Criteria.

C. Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.

20.4 Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE

 

-  109  -



--------------------------------------------------------------------------------

(“CONSEQUENTIAL DAMAGES”) AND OWNER GROUP SHALL RELEASE CONTRACTOR GROUP AND
CONTRACTOR GROUP SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH
CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN
THIS SECTION 20.4 (I) IS NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING
PROFIT TO THE EXTENT THAT CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER
THE PROVISIONS OF THIS AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS
ENCOMPASSED WITHIN LIQUIDATED DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD
PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 17.2, MEMBERS OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTORS OR SUB-
SUBCONTRACTORS, OR (C) TO OWNER’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO
THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.3, MEMBERS OF THE OWNER
GROUP OR ANY OTHER CONTRACTORS OF OWNER.

20.5 Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.

20.6 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS,
LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN
PART), STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED
OR WHOSE LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND
SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.

20.7 Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS 8.1,
17.1A, 17.1B, 17.1C, 17.1E, 17.4 AND 17.5 (AND TO THE EXTENT THE FOLLOWING
RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8, 17.9 AND
ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3) YEARS OR MORE
AFTER SUBSTANTIAL COMPLETION OF SUBPROJECT 5.

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, Invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. To the
extent that any work or services is performed under the Technical Services
Agreement after the Contract Date of this Agreement and Owner pays Contractor
for such work or services under the Technical Services Agreement, and to the
extent

 

-  110  -



--------------------------------------------------------------------------------

such work or services is Work to be performed under this Agreement, Owner shall
be entitled to a Change Order reducing the Contract Price for the value of such
work or services, with the amount of such reduction to be agreed upon by Owner
and Contractor. After issuance of NTP, this Agreement supersedes in its entirety
the Technical Services Agreement, and after the Contract Date of this Agreement,
this Agreement supersedes any other agreements between the Parties related to
the Project.

21.2 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.

21.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

21.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

21.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

 

  A. If delivered to Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

 

-  111  -



--------------------------------------------------------------------------------

  B. If delivered to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

21.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

21.7 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee; provided that any assignment by Contractor or Owner pursuant to
this Section 21.7 shall not relieve Contractor or Owner (as applicable) of any
of its obligations or liabilities under this Agreement, nor shall any such
assignment discharge Guarantor of its obligations under the Parent Guarantee.
Any assignment not in accordance with this Section 21.7 shall be void and
without force or effect, and any attempt to assign this Agreement in violation
of this provision shall grant the non-assigning Party the right, but not the
obligation, to terminate this Agreement at its option for Default.

21.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

21.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), except that the Texas
Construction Anti-Indemnity Statute does not

 

-  112  -



--------------------------------------------------------------------------------

apply to this Agreement and the performance of the Work and each Party hereby
irrevocably waives any right to contend that such statute is applicable to this
Agreement or the Work. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and shall be
disclaimed in and excluded from any Subcontracts entered into by Contractor in
connection with the Work or the Project.

21.10 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.

21.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.12 Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumption of obligations or liabilities greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

A. Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;

B. the Articles of this Agreement; and

C. Attachments and Schedules to this Agreement.

21.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall take any photographs of any part of
the Liquefaction Facility or the Existing Facility, issue a press release,
advertisement, publicity material, financial document or similar matter or
participate in a media interview that mentions or refers to the Work or any part
of the Liquefaction Facility or the Existing Facility without the prior written
consent of Owner; provided that Contractor shall not be required to obtain
Owner’s prior written consent of Contractor’s issuance of a press release to
correct any errors made by Owner concerning Contractor in a prior press release
issued by Owner if Contractor first gives Owner five (5) Days’ prior written
notice of Contractor’s intent to issue such corrective press release and an
opportunity of Owner to correct such error within such five (5) Day period.
Owner agrees to cooperate with Contractor and provide to Contractor for review
and comment a copy of any press release that mentions or refers to Contractor
prior to the issuance of such press release; provided that Owner

 

-  113  -



--------------------------------------------------------------------------------

shall not be required to obtain Contractor’s prior consent prior to the issuance
of such press release. Contractor acknowledges and agrees that Owner shall be
required, from time to time, to make disclosures and press releases and
applicable filings with the SEC in accordance with applicable securities laws
that Owner believes in good faith are required by Applicable Law or the rules of
any stock exchange. If any such disclosure, press release or filing includes any
reference to Contractor, then Owner shall provide as much notice as is
practicable to Contractor to provide it with an opportunity to comment;
provided, however, the final determination shall remain with Owner. Contractor
acknowledges that Owner shall be required from time to time to make filings in
compliance with applicable securities laws, including a copy of this Agreement.

21.16 Potential Lenders, Potential Equity Investors and Equity Participants.

A. Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

B. Potential Equity Investors. Prior to disclosure of any Work Product (other
than ConocoPhillips Work Product which disclosure is governed by the
ConocoPhillips License Agreement) by Owner to any potential equity investor in
Owner in connection with the Project, Owner shall (i) obtain Contractor’s
written consent (such consent not to be unreasonably withheld) to the
description of the Work Product to be disclosed, and (ii) obtain a waiver from
such potential equity investor agreeing that it is not relying upon such Work
Product in making any investment decision in connection with the Project and
waiving and releasing any claim it may have against Contractor or Contractor’s
Affiliates on account of any such reliance or purported reliance. Owner
acknowledges and agrees that each potential equity investor shall be an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

C. Equity Participants. Owner’s successors, assigns and any future recipient of
any equity ownership in Owner shall be bound by the releases, limitations on
liability and other protections of Contractor set forth in this Agreement, and
Owner shall obtain the express written agreement of such equity participants to
be bound by such releases, limitations of liability and other protections of
Contractor.

21.17 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Owner or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts. Owner shall, and shall cause each member of the Owner Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2)

 

-  114  -



--------------------------------------------------------------------------------

and the Bribery Act 2010 of the United Kingdom, and not to take any action that
could result in Contractor or any of its Affiliates becoming subject to any
action, penalty or loss of benefits under such Acts.

21.18 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment FF hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under the Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.

21.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

21.20 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

21.21 Federal Energy Regulatory Commission Approval. Issuance of the NTP
pursuant to Section 5.2B is contingent upon FERC issuing the FERC Authorization.
In the event FERC denies Owner’s application for the FERC Authorization or the
content of such FERC Authorization is not acceptable to Owner, then Owner shall
not be obligated to appeal therefrom. In the event FERC denies Owner’s
application, then Owner may terminate this Agreement for convenience in
accordance with Section 16.2.

21.22 Owner’s Lender. Contractor shall, on or before issuance of the NTP, enter
into a mutually acceptable form of acknowledgement and consent with the
Collateral Agent. Such acknowledgement and consent shall be substantially in the
form of Attachment AA. Contractor shall cooperate in considering appropriate and
reasonable amendments to that form of direct agreement as such amendments may be
proposed by Lender or its counsel. Contractor acknowledges and agrees that
Owner’s issuance of the NTP is contingent upon obtaining project financing in
connection with this Project or other forms of financing.

21.23 Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to the Project and the Work,
including the duties listed in Attachment CC. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.

21.24 Liquefaction Facility.

A. Notwithstanding anything to the contrary in this Agreement, the work
performed under the Stage 1 EPC Agreement is governed by the Stage 1 EPC
Agreement, the work performed under the Stage 2 EPC Agreement is governed by the
Stage 2 EPC Agreement, the work performed under the Stage 4 EPC Agreement is
governed by the Stage 4 EPC Agreement and the Work performed under this
Agreement is governed by this Agreement.

B. In addition and notwithstanding anything to the contrary in this Agreement,
Contractor acknowledges that it shall not be entitled to any modification of the
Contract

 

-  115  -



--------------------------------------------------------------------------------

Price, Project Schedule or any other Changed Criteria under this Agreement
arising out of or relating to (i) any acts or omissions of Contractor or any of
its subcontractors or sub-subcontractors in connection with the Stage 1 EPC
Agreement, the Stage 1 Liquefaction Facility, the Stage 2 EPC Agreement, the
Stage 2 Liquefaction Facility, the Stage 4 EPC Agreement, or the Stage 4
Liquefaction Facility, or (ii) any act, instruction or direction by Owner or
anyone acting for or on behalf of Owner in accordance with the Stage 1 EPC
Agreement, Stage 2 EPC Agreement or the Stage 4 EPC Agreement; provided that in
no case shall this be interpreted to entitle Contractor to a change, but instead
Contractor shall only be entitled to relief to the extent permitted under
Article 6. Similarly, notwithstanding anything to the contrary in this
Agreement, Contractor acknowledges that it shall not be entitled to any
modification of the contract price, project schedule or any other changed
criteria under the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 4
EPC Agreement arising out of or relating to (i) any acts or omissions of
Contractor or any of its Subcontractors or Sub-subcontractors in connection with
this Agreement or Subproject 5, or (ii) any act, instruction or direction by
Owner or anyone acting for or on behalf of Owner in accordance with this
Agreement.

C. Without limiting the foregoing, the waivers and disclaimers of liability,
releases from liability, exclusions, limitations and apportionments of liability
and indemnities expressed in the Stage 1 EPC Agreement, the Stage 2 EPC
Agreement, the Stage 4 EPC Agreement and this Agreement shall apply to the work
performed under each agreement respectively and shall not supersede any such
rights, obligations or liabilities that arise out of the other agreement.

21.25 Survival. Subject to Section 20.7, Article 6, Article 7, Article 9,
Article 10, Article 12, Article 14, Article 15, Article 16, Article 17, Article
18 and Article 19, Article 20, Sections 3.8, 3.13, 3.17, 8.1, 8.2, 21.9, 21.16,
21.24 and this Section 21.25 shall survive termination of this Agreement, in
addition to any other provisions which by their nature should, or by their
express terms do, survive or extend beyond the termination of this Agreement.

[Signature Page Follows]

 

-  116  -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC By:

/s/ ***

Name: *** Title: *** Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By:

/s/ ***

Name: *** Title: ***

 

-  117  -



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT A

SCOPE OF WORK AND BASIS OF DESIGN

This Attachment A is comprised of the Scope of Work (Attachment A, Schedule
A-1), Scope of Facilities, Basis of Design and FEED Documents Incorporated into
Agreement (Attachment A, Schedule A-2). The priority between these documents is
set forth in Section 1.4 of Attachment A, Schedule A-1.

 

A-1



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

1. SCOPE REQUIREMENTS   A-4   

    1.1

GENERAL INTRODUCTION   A-4   

    1.2

SUMMARY OF CONTRACTOR SCOPE   A-4   

    1.3

DEFINITIONS   A-6   

    1.4

PRIORITY OF DOCUMENTS   A-6    2. MANAGEMENT AND SUPERVISION   A-7   

    2.1

OWNER MANAGEMENT PHILOSOPHY   A-7   

    2.2

PROJECT EXECUTION PLAN   A-7   

    2.3

OWNER OFFICE ACCOMMODATIONS   A-8    3. ENGINEERING   A-9   

    3.1

BASIS OF DESIGN   A-9   

    3.2

APPLICABLE CODES AND STANDARDS   A-9   

    3.3

PROJECT ENGINEERING PLAN   A-9   

    3.4

ENGINEERING DESIGN   A-10   

    3.5

PRE-INVESTMENT   A-12   

    3.6

PROCUREMENT AND MATERIAL CONTROL   A-12   

    3.7

BID PACKAGES   A-13   

    3.8

TRANSPORTATION OF MATERIAL AND EQUIPMENT TO STAGE 3 SITE   A-13   

    3.9

SPARE PARTS   A-13   

    3.10

REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)   A-13    4. SUBCONTRACTS  
A-15   

    4.1

GENERAL   A-15   

    4.2

PROJECT SUBCONTRACT PLAN   A-15   

    4.3

LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS   A-15   

    4.4

BID PACKAGES   A-15    5. CONSTRUCTION   A-16   

    5.1

GENERAL   A-16   

    5.2

STAGE 3 SITE PREPARATION   A-18   

    5.3

SCAFFOLDING AND ACCESS EQUIPMENT   A-18   

    5.4

CRANEAGE AND LIFTING EQUIPMENT   A-19   

    5.5

MEDICAL FACILITIES   A-19   

    5.6

SANITATION   A-19   

    5.7

HOUSEKEEPING   A-20   

    5.8

TEMPORARY FACILITIES   A-20   

    5.9

HEALTH, SAFETY AND THE ENVIRONMENT (HSE)   A-21   

    5.10

INDUSTRIAL RELATIONS   A-21   

    5.11

STAGE 3 SITE SECURITY   A-21   

    5.12

MATERIALS HANDLING, CONTROL AND PRESERVATION   A-22   

    5.13

MATERIAL CONTROL PROCEDURE   A-23   

    5.14

MATERIAL MARKING   A-23   

 

A-2



--------------------------------------------------------------------------------

Execution Version

 

    5.15

CONSTRUCTION UTILITIES   A-23    6. QUALITY MANAGEMENT   A-25   

    6.1

QUALITY ASSURANCE REQUIREMENTS   A-25   

    6.2

PROJECT QUALITY PLAN   A-25    7. COMMISSIONING AND START UP   A-27   

    7.1

INTRODUCTION   A-27   

    7.2

PROJECT COMMISSIONING PLAN   A-27   

    7.3

OPERATING AND MAINTENANCE MANUALS   A-28   

    7.4

PERFORMANCE TESTS   A-28   

    7.5

OPERATING TESTS   A-29   

    7.6

OWNER OPERATOR TRAINING   A-29   

    7.7

VENDOR TRAINING   A-30   

    7.8

OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL COMPLETION   A-30    8. PROJECT
CONTROL   A-31   

    8.1

GENERAL   A-31   

    8.2

PROJECT CONTROLS PLAN   A-31   

    8.3

PROGRAM REPORTING - PLANNING NETWORK   A-31   

    8.4

CPM SCHEDULE   A-31   

    8.5

PROGRESS MEASUREMENT   A-33   

    8.6

MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES   A-33   

    8.7

MONTHLY PROGRESS REPORTS   A-34   

    8.8

QUARTERLY EXECUTIVE PROGRESS REPORTS   A-35   

    8.9

CONTRACTOR DELIVERABLES   A-36    9. CONTRACTOR INTERFACES   A-37   

    9.1

FERC ACTIVITIES – DIVISION OF RESPONSIBILITY   A-37   

    9.2

FERC REQUIRED REPORTS   A-39   

    9.3

REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY   A-43   

    9.4

IMPORT GAS PIPELINES   A-44   

    9.5

ENVIRONMENTAL MITIGATION   A-44   

    9.6

LANDOWNER ACCESS   A-44    10. SCOPE OF LNTP   A-45   

 

A-3



--------------------------------------------------------------------------------

Execution Version

 

1. SCOPE REQUIREMENTS

1.1 General Introduction

This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, Start Up,
initial operations, and Performance Testing, of the Stage 3 Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the Stage 1 Liquefaction Facility and the Stage 2 Liquefaction Facility.

The Site is located off Gulf Beach Highway 82 on 1018 acres of land along the
Sabine Pass Navigation Channel on the border between Texas and Louisiana, in
Cameron Parish, Louisiana, as further defined in Attachment Y. Located within
the Site boundaries are Existing Facility’s marine facilities designed to load
and unload LNG carriers located on the Sabine Pass Navigation Channel, 3.7
nautical miles from the open water and 23 nautical miles from the outer buoy.

All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.

1.2 Summary of Contractor Scope

Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others, Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the Stage
3 Liquefaction Facility and modifications and improvements to the Existing
Facility, Stage 1

 

A-4



--------------------------------------------------------------------------------

Execution Version

 

Liquefaction Facility, Stage 2 Liquefaction Facility, and Equipment and systems,
and the required related labor and materials, shall generally include:

 

a. Detailed engineering design of the Stage 3 Liquefaction Facility and
modifications and improvements to the Existing Facility, Stage 1 Liquefaction
Facility, and Stage 2 Liquefaction Facility;

 

  b. Development of Contractor deliverables as described in Attachment B of the
Agreement;

 

  c. Supply of Equipment;

 

  d. Mobilization and Stage 3 Site establishment;

 

  e. Management, reporting and supervision of the Work;

 

  f. Construction and installation of Stage 3 Liquefaction Facility and
modifications and improvement for the Existing Facility, the Stage 1
Liquefaction Facility and the Stage 2 Liquefaction Facility;

 

  g. Care, maintenance and preservation of all Equipment;

 

  h. Pre-commissioning;

 

  i. Mechanical Completion;

 

  j. Ready for Start Up;

 

  k. Commissioning and Start Up;

 

  l. Initial Operation of Subproject 5 up to Substantial Completion of
Subproject 5;

 

  m. Performance Tests;

 

  n. Substantial Completion of Subproject 5;

 

  o. Performance of Corrective Work in accordance with Article 12 of the
Agreement; and

 

A-5



--------------------------------------------------------------------------------

Execution Version

 

 

  p. Final Completion.

1.3 Definitions

“Basic Engineering Design Data” means FEED Document Number
25829-200-3BD-M04-00001 Rev 00D dated March 23, 2015.

“Basis of Design” means FEED Document Number 25829-200-3BD-M04-00002 Rev 00C
dated March 24, 2015. The Basis of Design is also referred to as the Design
Basis in the Agreement.

“Codes and Standards Specification” means FEED Document Number
25829-200-3DS-G01-00001 Rev 00A dated May 8, 2014.

“FEED Documents” has the meaning specified in Attachment A, Schedule A-2.

“Scope of Facilities” means FEED Document Number 25829-200-G01-000-00001 Rev 00F
dated March 24, 2015.

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the FEED Documents, Basic Engineering Design Data or the Scope
of Facilities, such conflict or inconsistency shall be resolved in accordance
with the following order of priority, with the document having the highest
priority listed first and the one with the lowest priority listed last:

 

  a. Scope of Work (Attachment A, Schedule A-1);

 

  b. Scope of Facilities;

 

  c. Basis of Design;

 

  d. Basic Engineering Design Data; and

 

  e. Other FEED Documents (Attachment A, Schedule A-2).

 

A-6



--------------------------------------------------------------------------------

Execution Version

 

2. MANAGEMENT AND SUPERVISION

2.1 Owner Management Philosophy

Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Stage 3 Site during construction through
commissioning, Start Up, initial operations, and until Substantial Completion of
Subproject 5, to facilitate prompt and accurate communications between Owner and
the Contractor.

2.2 Project Execution Plan

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after Notice to Proceed, Contractor shall submit
to Owner for review Contractor’s project execution plan (“Project Execution
Plan”), which shall address, summarize, and provide a schedule for development
and finalization of the following plans, procedures, and other documents:

 

  a. Project objectives;

 

  b. Project management;

 

  c. Project Engineering Plan;

 

  d. Document Management Plan;

 

  e. Project Controls Plan;

 

  f. Project Procurement Plan;

 

  g. Revisions to Attachment G, if any;

 

  h. Document control plan;

 

  i. Communications plan;

 

  j. Subcontractor list;

 

A-7



--------------------------------------------------------------------------------

Execution Version

 

 

  k. Project Subcontract Plan;

 

  l. HSE Plan;

 

  m. Interface management plan;

 

  n. Project Quality Plan;

 

  o. Project Construction Plan;

 

  p. Project Commissioning Plan;

 

  q. Performance Test Procedures;

 

  r. Labor relations plan;

 

  s. Management of change plan; and

 

  t. Operations training plan.

2.3 Owner Office Accommodations

All security, furnishings, electrical power, housekeeping services and other
temporary utilities, lighting, telephones, facsimile, and high speed internet
access associated with the office accommodation below shall be provided by
Contractor. This shall include the telecommunications line rentals from Notice
to Proceed until thirty (30) Days after Substantial Completion of Subproject 5.
International long distance calls will be reimbursed to Contractor as
Reimbursable Costs. Owner will supply computers to Owner personnel.

Contractor shall provide office accommodation for:

 

  a. Up to a peak of thirty-three (33) Owner personnel at Contractor’s Houston
home office, including six (6) reserved covered parking spaces, commencing with
NTP and concluding with Substantial Completion of Subproject 5.

 

A-8



--------------------------------------------------------------------------------

Execution Version

 

 

  b. Up to total forty-two (42) Owner personnel at Stage 3 Site during
construction activities, including reserved parking area and six (6) covered
parking spaces for Owner personnel until Substantial Completion of Subproject 5.

3. ENGINEERING

3.1 Basis of Design

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Basis of Design and for providing to Contractor the
information or items specified in Attachment U, subject to Contractor’s
obligation to provide information to Owner as specified in Attachment U. In
accordance with Section 4.8 of the Agreement, Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.

All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).

3.2 Applicable Codes and Standards

The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
document listed in Schedule A-2; and (iii) those codes and standards of
generally accepted practices, methods, techniques and standards employed by the
international LNG industry constituting GECP, as specifically identified through
detailed engineering.

3.3 Project Engineering Plan

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after Notice to
Proceed. The Project Engineering Plan will provide a summary of the procedures,
plans, and execution methodologies to be used by Contractor to develop the
engineering design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.

 

A-9



--------------------------------------------------------------------------------

Execution Version

 

3.4 Engineering Design

3.4.1 General

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Stage 3 Liquefaction Facility and modifications to the Existing Facility, the
Stage 1 Liquefaction Facility, and the Stage 2 Liquefaction Facility:

 

  a. Completing the engineering design documents including the FEED Documents
for the Stage 3 Liquefaction Facility and modifications to the Existing
Facility, the Stage 1 Liquefaction Facility and the Stage 2 Liquefaction
Facility, as required, which were developed by Contractor prior to the Contract
Date;

 

  b. Developing new Drawings and revising existing drawings for modification and
improvement of the Existing Facility, the Stage 1 Liquefaction Facility and the
Stage 2 Liquefaction Facility sufficient for procurement of materials and
Equipment, installation, construction, manufacture, fabrication, commissioning,
Start Up, testing, operation and maintenance of the Stage 3 Liquefaction
Facility and modifications to the Existing Facility, the Stage 1 Liquefaction
Facility, and the Stage 2 Liquefaction Facility;

 

  c. Preparation of Equipment data sheets;

 

  d. Preparation of Drawings for the Stage 3 Liquefaction Facility and related
Drawing list;

 

  e. Preparation of engineering material requisitions and purchase requisitions,
and amendments as necessary up to record status;

 

  f. Technical evaluation for all Major Equipment;

 

A-10



--------------------------------------------------------------------------------

Execution Version

 

 

  g. Review of vendor data, Drawings and other documentation for engineered
Equipment;

 

  h. Detailed material take-offs and monitoring of material changes for all
disciplines;

 

  i. Development of acceptance test requirements for all Major Equipment;

 

  j. Development and implementation of a plan for witnessing of factory
acceptance tests at vendor’s shops for all Major Equipment;

 

  k. Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;

 

  l. Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement;

 

  m. Development of technical documents for Subcontracts;

 

  n. Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

 

  o. Preparation of mechanical catalogues and vendor data books;

 

  p. Provision of all Record Drawings and Specifications;

 

  q. Drawings required for tie-ins;

 

  r. Development of Equipment lists, instrument index, line lists;

 

  s. HAZOP review of P&IDs not previously conducted

 

  t. Safety Integrity Level (SIL) review to define safety levels of critical
control and safety systems not previously completed.

 

A-11



--------------------------------------------------------------------------------

Execution Version

 

3.5 Pre-investment

Pre-investment items are specified in the Scope of Facilities.

3.6 Procurement and Material Control

3.6.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”).

3.6.2 Project Procurement Plan

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after Notice to Proceed, and Owner will provide review comments
within ten (10) Business Days after receipt. The Project Procurement Plan will
address, at a minimum:

 

  a. Inspection;

 

  b. Expediting;

 

  c. Supplier quality reports;

 

  d. Technical requirement compliance;

 

  e. Material control, marking, and certification;

 

  f. Packing, consolidation, importing;

 

  g. Transportation, handling, and storage;

 

  h. Warranties and guarantees;

 

  i. Vendor servicemen;

 

A-12



--------------------------------------------------------------------------------

Execution Version

 

3.6.3 Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish
procedures to ensure appropriate consideration of local suppliers.

3.7 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment and services within the Scope of
Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.

3.8 Transportation of Material and Equipment to Stage 3 Site

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Stage 3
Site, including all costs associated with such transportation. To the extent
Equipment is transported to the Stage 3 Site by vessels, Contractor shall only
use vessels that are acceptable to the marine cargo insurance providers. All
Equipment deliveries shall be made to the Stage 3 Site and not the Existing
Facility Site, the Stage 1 Site, or Stage 2 Site, even if such Equipment will be
incorporated into the Existing Facility, the Stage 1 Site, or Stage 2 Site,
unless prior written approval for delivery to the Existing Facility is obtained
from Owner.

3.9 Spare Parts

Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations and spare parts to Owner in accordance
with Section 3.4 of the Agreement.

3.10 Reimbursable Purchases (Reimbursable Change Orders)

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases.

 

A-13



--------------------------------------------------------------------------------

Execution Version

 

3.10.1 Inquiries

For reimbursable purchases valued over One Million U.S. Dollars
(US$1,000,000.00), to be purchased by Contractor under a Change Order,
Contractor shall ensure all inquiries request sufficient information to support
a complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/subcontractors on the
approved Subcontractors list set out in Attachment G. A sufficient number of
qualified suppliers/subcontractors shall be invited to bid to ensure receipt of
at least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.

Contractor shall prepare all inquiries to ensure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.

3.10.2 Bid Evaluations

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any award.
Owner technical and administrative personnel will work with Contractor’s staff
in bid evaluations for all purchases of cost-reimbursable Equipment and other
items.

3.10.3 Purchase Orders

Following bid evaluation and agreement on the selection of the vendor,
Contractor shall issue a purchase order to the selected vendor. The purchase
order shall include and confirm all factors considered in the inquiry and
technical bid evaluation, and other relevant information and requirements.

3.10.4 Communications

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.

 

A-14



--------------------------------------------------------------------------------

Execution Version

 

4. SUBCONTRACTS

4.1 General

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

4.2 Project Subcontract Plan

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed. The
Project Subcontract Plan will provide the procedures, plans, and execution
methodologies to be used by Contractor for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Subcontracts.

4.3 Local Subcontractors and Sub-subcontractors

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

4.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of
Section 2.4 of the Agreement.

 

A-15



--------------------------------------------------------------------------------

Execution Version

 

5. CONSTRUCTION

5.1 General

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed.
Owner will provide comments within ten (10) Business Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Stage 3
Liquefaction Facility and modifications to the Existing Facility, the Stage 1
Liquefaction Facility, and the Stage 2 Liquefaction Facility. The Project
Construction Plan will address the following:

 

  a. Construction procedures;

 

  b. Policies, rules and regulations for:

 

  i. HSE;

 

  ii. Personnel identification;

 

  iii. Access to Stage 3 Site;

 

  iv. Access to Off-Site Rights of Way and Easements;

 

  v. Firearms, drugs, alcohol, animals, etc.;

 

  vi. Access Equipment;

 

  vii. Construction Permits;

 

  viii. Parking;

 

  ix. Vehicular access;

 

  x. Personnel orientation; and

 

A-16



--------------------------------------------------------------------------------

Execution Version

 

 

  xi. Construction plant and Construction Equipment;

 

  c. Construction methodology;

 

  d. Tie-In plan including:

 

  i. Activity description;

 

  ii. Component of Existing Facility, the Stage 1 Liquefaction Facility, or the
Stage 2 Liquefaction Facility impacted; and

 

  iii. Component impact duration;

 

  e. Demolition;

 

  f. Scaffolding and access equipment;

 

  g. Temporary roads;

 

  h. Work force training;

 

  i. Industrial relations;

 

  j. Public relations;

 

  k. Security;

 

  l. Transportation of Equipment ;

 

  m. Construction dock;

 

  n. Utilities, chemicals, lubricants;

 

  o. Construction communication procedures;

 

  p. First fills;

 

  q. Punchlists;

 

A-17



--------------------------------------------------------------------------------

Execution Version

 

 

  r. Close out; and

 

  s. Demobilization.

5.2 Stage 3 Site Preparation

Contractor shall be responsible for carrying out Stage 3 Site preparation Work
as defined in Basis of Design, including:

 

  a. Removal of all vegetation;

 

  b. Soils improvement;

 

  c. Temporary and permanent roads;

 

  d. Top soil removal; and

 

  e. Temporary and permanent drainage.

Sitework activities will suppress but will not eliminate all dust with water
trucks. All excess excavation spoils will be transported to the 80 Acre Tract
laydown area to the east of Lighthouse Road for permanent disposal or other area
on the Site, as directed by Owner. Excavation spoils will be composed of clean
fill, in situ soils that have been stabilized, and broken-up residual concrete
from soil stabilization Work. The offsite disposal of excavation spoils is
excluded from the Work.

5.3 Scaffolding and Access Equipment

The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

 

A-18



--------------------------------------------------------------------------------

Execution Version

 

5.4 Craneage and Lifting Equipment

The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures for all
lifting operations. Contractor will submit rigging plans for lifts exceeding
fifty (50) tons, multiple crane lifts or lifts which are considered critical for
review by Owner or Owner’s designee.

5.5 Medical Facilities

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Stage 3 Site, including those
employed by Owner, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction Work is in progress at the Stage 3 Site.
The Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Stage 3 Site
accidents.

The Contractor shall produce for review by Owner within thirty (30) Days after
Notice to Proceed, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital,
medical facilities and Existing Facility capabilities and emergency plan.

5.6 Sanitation

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Stage 3 Site. These facilities shall
be cleaned, disinfected, stocked with supplies and maintained regularly at all
times and the disposal of sanitary waste shall conform to statutory
requirements.

 

A-19



--------------------------------------------------------------------------------

Execution Version

 

5.7 Housekeeping

The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Stage 3
Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law and Permits.

As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Stage 3 Site by
Contractor, Subcontractors or Sub-subcontractors which are not the property of
Owner, and remove from the Stage 3 Site and properly dispose of all scrap
materials, debris and spoil. Contractor shall allow all temporary construction
laydown areas to naturally revegetate, unless such areas are designated for
wetland mitigation or other use by Owner that does not require such restoration.

5.8 Temporary Facilities

Until Substantial Completion of Subproject 5, Contractor shall provide all
temporary facilities necessary for performance of the Work. All temporary
buildings, piping, cabling, communications equipment, storage facilities,
fencing, gates, gas detection equipment, utilities, and the like above ground
shall be removed on Substantial Completion of Subproject 5. The underground
portion of the temporary utilities will be cut-off just below grade, capped, and
abandoned in place with as-built documentation provided. Crushed rock for the
temporary facilities areas including laydown, parking, and temporary roads will
be abandoned in place upon Substantial Completion of Subproject 5. Contractor
has the flexibility to adjust temporary facilities as required to improve the
safety and/or the performance for execution.

Contractor shall maintain the Laydown Areas, temporary on-Site roads, Duck Blind
Road and Center Levee Road that it uses for Work until Substantial Completion of
Subproject 5. The asphalt portion of Lighthouse Road shall be swept to prevent
the buildup of dirt and provide dust control, and potholes that develop shall be
patched. The gravel portion of Lighthouse Road shall be maintained to provide a
level driving surface. The portion of Lighthouse Road to be maintained as
described above extends from LA Hwy 82 to the southern point of the previous
hydrotest pond (Reference: SPL3-BE-C14-001; 25829-200-L14-GAM-00001).

 

A-20



--------------------------------------------------------------------------------

Execution Version

 

5.9 Health, Safety and the Environment (HSE)

Contractor shall comply with the requirements of the Agreement and Attachment J
of the Agreement. The Work excludes construction noise mitigation other than the
requirements within the Site necessary to comply with OSHA.

5.10 Industrial Relations

The Contractor shall prepare and provide to Owner within ninety (90) Days
following Notice to Proceed, its policies and plans for managing industrial
relations at the Stage 3 Site, for review by Owner. Such policies and plans
shall cover working hours, right to work policies, working patterns, shifts,
disputes procedure, welfare facilities (catering, sanitary, wet weather gear,
protective clothing etc.), training, wet weather working, holidays and any other
relevant matters.

The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.

5.11 Stage 3 Site Security

The Contractor shall be responsible at all times for security at the Stage 3
Site until Substantial Completion of Subproject 5. Adequate fencing and security
devices shall be provided and maintained to prevent unauthorized access to the
Stage 3 Site and theft or damage. The Contractor shall employ sufficient
security personnel to police the Stage 3 Site entrances, perimeter fencing and
secure areas at all times and to carry out random searches of vehicle arriving
or leaving the Liquefaction Facility Site. Adequate security lighting of the
Stage 3 Site shall be provided. Contractor shall abide by Sabine Pass LNG
Terminal Security Policy during modifications and improvements to the
(i) Existing Facility, and (ii) Subproject 5 after Substantial Completion of
Subproject 5.

 

A-21



--------------------------------------------------------------------------------

Execution Version

 

The Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Stage 3 Site for review by Owner, that shall address
measures related to access to the Stage 3 Site by Owner, Contractor,
Subcontractors, Sub-subcontractors and third parties, personnel identification,
coordination with Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility,
and Existing Facility security policies, enforcement and compliance by all such
Persons with the Stage 3 Site security policy. Contractor shall be responsible
for implementing, including monitoring of compliance with and enforcement of,
such security plan.

Transportation Worker Identification Cards (TWIC) will only be required to be
attained by Contractor employees working within the operating facility and/or
port facilities. TWIC will only be required to be attained by Contractor
employees working within Subproject 5 areas after Substantial Completion of such
Subproject 5.

5.12 Materials Handling, Control and Preservation

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Stage 3 Site which will include and address the
following obligations of Contractor as a minimum:

 

  a. Ensure that all materials are delivered to Stage 3 Site unless prior
written approval of delivery to Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, or Existing Facility is obtained from Owner;

 

  b. Receipt of all items including unloading, unpacking, inspection, storage
and protection of same;

 

  c. Ensure that all materials are used correctly and no materials are
substituted without Contractor’s agreement;

 

  d. Safekeeping, in accordance with the vendor/manufacturer
guidelines/instructions for preservation of all Equipment on Site and ensuring
that all materials are marked as being provided for the Work;

 

  e. Establishing and maintaining an adequate security system to control access
to Equipment storage sites and prevent theft or other loss;

 

A-22



--------------------------------------------------------------------------------

Execution Version

 

 

  f. Maintain records and account for all Equipment delivered and installed, and
the remaining surplus and scrap for all Equipment;

 

  g. Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

 

  h. Development and implementation of a materials handling methods procedure
for the movement of all Major Equipment and materials, and

 

  i. The inspection, care, preservation, and maintenance of materials and
Equipment.

5.13 Material Control Procedure

Contractor shall implement strict material control throughout all phases of the
Work. Contractor shall submit to Owner for review within ninety (90) Days after
Notice to Proceed, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.

5.14 Material Marking

All Equipment arriving on Stage 3 Site shall be inspected by Contractor to
ensure that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and Work scope.

5.15 Construction Utilities

5.15.1 Electrical

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion of Subproject 5.

 

A-23



--------------------------------------------------------------------------------

Execution Version

 

5.15.2 Potable Water

Contractor shall provide potable water and ice for the Stage 3 Site use, and
ensure that a safe and plentiful supply of potable water and ice is available
for all activities on the Stage 3 Site until Substantial Completion of
Subproject 5. The water and ice for human consumption shall be of suitable
quality.

5.15.3 Air

Until Substantial Completion of Subproject 5, Contractor shall provide
instrument air for testing and operation and compressed air suitable for
construction, testing and drying and any other purposes required in connection
with performance of the Work.

5.15.4 Nitrogen

Until Substantial Completion of Subproject 5, Contractor shall provide all
nitrogen as required for construction, testing, drying, purging and
commissioning.

5.15.5 Fuels, Lubricants & Service Fluids

Until Substantial Completion of Subproject 5, Contractor shall provide all
necessary fuels, lubricants, catalysts, and service fluids required for all
Equipment, except that Owner will supply Commissioning Feed Gas in accordance
with Section 4.8 of the Agreement. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.

5.15.6 First Fill Materials

Contractor shall supply and install all first fill lubricants, liquids, fuels,
chemicals, and packings. First fill materials shall be stored in accordance with
the manufacturer’s instructions. Contractor shall provide lubricating oils,
mDEA, and refrigerants from date of first fill, including changes and
replenishments, until Substantial Completion of Subproject 5.

 

A-24



--------------------------------------------------------------------------------

Execution Version

 

6. QUALITY MANAGEMENT

6.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

6.2 Project Quality Plan

Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for review by Owner within sixty
(60) Days after Notice to Proceed. The Project Quality Plan shall define the
Contractor organization and responsibilities of the quality management group
personnel and shall detail the procedures the Contractor intends to use to
manage and control those aspects of the Work which may affect the quality of the
completed Project.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:

 

  a. Project quality policy;

 

  b. Project quality objectives;

 

  c. Management responsibilities and duties of all key QA personnel;

 

  d. Quality assurance and quality control organization;

 

  e. A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits;

 

  f. Documentation and certification control;

 

  g. Control of nonconforming products or processes and corrective actions;

 

A-25



--------------------------------------------------------------------------------

Execution Version

 

 

  h. Design validation;

 

  i. Material traceability for all cryogenic materials; and

 

  j. Witness points in accordance with Section 12.2 of the Agreement.

 

A-26



--------------------------------------------------------------------------------

Execution Version

 

7. COMMISSIONING AND START UP

7.1 Introduction

Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment V, Attachment S, and Attachment T.
In addition, Contractor will be responsible for operation of the Stage 3
Liquefaction Facility through Substantial Completion of Subproject 5 (subject to
Owner’s rights under Section 11.7B of the Agreement). The Contractor shall have
responsibility for the Equipment including upkeep, scheduled and preventative
maintenance until Substantial Completion of Subproject 5; provided, however,
Owner shall bear the cost of any of the foregoing incurred by reason of any
Operations Activity required by Owner under Section 11.7B of the Agreement.
Contractor shall provide all consumable and spare parts for commissioning and
anticipated start up spare requirements, including all first fills, chemicals,
and lubricants. Commissioning activities include all activities that must be
completed prior to Start Up of Equipment, including, but not limited to,
introduction of inert gas to oxygen-free the Equipment and begin the drying out
process.

Maintenance Work during commissioning shall be the responsibility of Contractor.
This Work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding,
assistance in cleaning temporary strainers, replacing filters and removal of any
blinds as required.

7.2 Project Commissioning Plan

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of Subproject 5 safely and in accordance with Attachment V of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:

 

A-27



--------------------------------------------------------------------------------

Execution Version

 

 

  a. Mechanical completion;

 

  b. Field testing;

 

  c. Ready for Start Up;

 

  d. Commissioning;

 

  e. Development of operating manuals;

 

  f. Development of maintenance manuals;

 

  g. Ready for Performance Testing;

 

  h. Performance Testing;

 

  i. Emissions and noise testing;

 

  j. Interface with the FERC as required in accordance with Section 9;

 

  k. Substantial Completion Punchlist for Subproject 5;

 

  l. Close-out; and

 

  m. Demobilization.

7.3 Operating and Maintenance Manuals

Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment V of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up of the Stage 3 Liquefaction Facility. The manuals shall
incorporate the DOT Part 193 Operator Qualification and OSHA 1910 requirements
that define the process safety management system.

7.4 Performance Tests

Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment S.

 

A-28



--------------------------------------------------------------------------------

Execution Version

 

7.5 Operating Tests

Contractor shall conduct testing in accordance with Attachment S - Facility
Testing Philosophy and the following operating tests to confirm the design meets
the requirements of the Scope of Work. The procedures and acceptance criteria
will be finalized by Contractor and reviewed by Owner prior to conducting the
operating tests. The operating tests will be conducted before or after the
Performance Tests as agreed by the Parties.

7.5.1 ESD Tests

Emergency shutdown (“ESD”) systems will be tested during precommissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations then the below
corresponding ESD test will be deemed completed:

 

  a. Tanks will be loaded to test the high level shutdown function; the test
shall be conducted to verify liquefaction shutdown;

 

  b. ESD shutdown will be initiated to ensure that each LNG Train is shutdown
safely and in proper sequence during operation; and

 

  c. Power failure simulation shutdown will be initiated to ensure a safe,
smooth shutdown sequence is achieved during LNG Train operation.

7.5.2 Commissioning Tests

Contractor shall perform Commissioning Tests in accordance with Attachment S.

7.6 Owner Operator Training

Contractor will provide training to Owner in accordance with Section 3.5 of the
Agreement and Attachment V.

 

A-29



--------------------------------------------------------------------------------

Execution Version

 

7.7 Vendor Training

Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment V.

7.8 Operations Activities Prior to Substantial Completion

Contractor will operate the Stage 3 Liquefaction Facility in accordance with
Section 11.7 of the Agreement.

 

A-30



--------------------------------------------------------------------------------

Execution Version

 

8. PROJECT CONTROL

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after Notice to Proceed. Owner
will provide comments within ten (10) Business Days. The Project Controls Plan
shall detail the procedures to be used by Contractor to maintain the scheduling,
control, progress, Change Order control, and reporting of all activities
required to ensure that Substantial Completion of Subproject 5 is achieved by
the Guaranteed Substantial Completion Date of Subproject 5.

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

8.4 CPM Schedule

Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner. The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.

The CPM Schedule shall:

 

  a. Be consistent with the Project Schedule, including LNTP, NTP, the
Guaranteed Substantial Completion Date for Subproject 5;

 

A-31



--------------------------------------------------------------------------------

Execution Version

 

 

  b. Represent Contractor’s best judgment as to how it shall complete the Work
in compliance with the Project Schedule;

 

  c. Be a detailed graphic representation of all significant aspects of the Work
showing Contractor’s plans for performance of the Work;

 

  d. Comply with GECP;

 

  e. Indicate a level of detail sufficient for Contractor to plan, organize,
direct, coordinate, perform and execute the Work, and for Owner to monitor the
progress of the Work;

 

  f. Include separate activities for each significant portion of the Work
including activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, closeout and demobilization;

 

  g. Show the duration, start dates, and finish dates for each activity;

 

  h. Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

 

  i. Reflect logical relationships between activities with a reasonable duration
for each activity, and show an uninterrupted critical path from the LNTP through
NTP, First LNG Cargo, Substantial Completion of Subproject 5 and Final
Completion of Subproject 5;

 

  j. Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update; and

 

A-32



--------------------------------------------------------------------------------

Execution Version

 

 

  k. Be segregated into four or more schedule sub-networks defining: (1) Work
within the Stage 3 Site; and (2) Work within Existing Facilities; (3) Work
within the Stage 1 Site and (4) Work within the Stage 2 Site, as generally
defined in Attachment X. The Existing Facilities sub-network schedule, Stage 1
sub-network schedule, and Stage 2 sub-network schedule will be used by
Contractor and Owner to plan and confirm schedule dates with plant operations to
minimize disruptions to Contractor’s Work in the Existing Facility, Stage 1
Site, and Stage 2 Site, subject to Section 3.25 of the Agreement.

8.5 Progress Measurement

The Contractor shall, until Substantial Completion of Subproject 5, develop and
maintain systems and procedures for the measurement of progress against the CPM
Schedule. The Contractor shall measure progress based on actual Work completed.

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

Commencing with LNTP, weekly progress meetings will be held between Owner’s
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Stage 3 Site location, or as
agreed by the Parties, Owner or Contractor home office. Owner and Contractor
shall agree on dates, standardized reports and agenda for such meetings well in
advance as the Work demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed at the first meeting. The minutes as a minimum should include
decisions made, action item responsibilities and action dates and the results of
assigned actions

 

A-33



--------------------------------------------------------------------------------

Execution Version

 

outlined in the previous minutes and shall be distributed to all attendees,
Owner Representative, and in accordance with the document distribution matrix,
to be developed during the Project execution.

8.7 Monthly Progress Reports

Commencing with LNTP, Contractor shall provide a written Monthly Progress Report
to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through the preceding the
Month in which the Monthly Progress Report is issued. The Monthly Progress
Report shall be provided in MS Word format. Contractor shall provide Owner with
the number of copies of such reports and shall arrange for the distribution
thereof as Owner may reasonably request.

Commencing with LNTP a progress meeting shall be held each Month by Contractor
at the Stage 3 Site or at an alternate site mutually agreeable to Owner and
Contractor and at a mutually agreeable time, for the purpose of reviewing with
Owner the Monthly Progress Report issued during such Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

  a. Narrative summary of progress;

 

  b. A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which First LNG Cargo and Substantial Completion of Subproject 5 shall be
achieved;

 

  c. Summary of Milestones planned and actually completed during the covered
Month;

 

  d. Change Orders pending and approved;

 

A-34



--------------------------------------------------------------------------------

Execution Version

 

 

  e. Description of any problems (including any occurrence of which Contractor
is aware that could reasonably be expected to increase the cost of the Project
or delay Substantial Completion of Subproject 5 beyond the Substantial
Completion Date) and summary of plans for resolution;

 

  f. A description of the status of the Contractor’s Permits, including the
dates of Contractor’s applications submitted or to be submitted and the
anticipated dates of actions by Governmental Instrumentalities with respect to
such Permits;

 

  g. A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents, reported near misses
or issues that occurred during the reporting period;

 

  h. A description of all safety and security issues;

 

  i. A description of quality assurance activities;

 

  j. Progress photos showing representative portions of the Stage 3 Site and the
Work, including completed Milestones, with a description of the photograph and
the date taken; and

 

  k. All applicable information reasonably required by FERC and other
Governmental Instrumentalities as identified in Section 9.0.

8.8 Quarterly Executive Progress Reports

Commencing at LNTP, within fifteen (15) Days after the end of each quarter,
Contractor shall provide Owner an executive progress report (“Executive Progress
Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner. These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor Key Personnel and Owner Representative or his designee and any other
Persons designated by Owner, every three (3) Months. The Executive Progress
Reports will include:

 

  a. Narrative summary of progress;

 

A-35



--------------------------------------------------------------------------------

Execution Version

 

 

  b. Update of the status of the Project, including a high level summary
schedule depicting current progress and projected First Cargo and Substantial
Completion of Subproject 5;

 

  c. Progress photographs and other illustrations; and

 

  d. Description of any problems and summary of plans for resolution.

8.9 Contractor Deliverables

(See Attachment B, Contractor Deliverables)

 

A-36



--------------------------------------------------------------------------------

Execution Version

 

9. CONTRACTOR INTERFACES

9.1 FERC Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 3 Liquefaction Facility
as outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 – Transportation; Part 191 – Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 – Liquefied Natural Gas Facilities: Federal Safety
Standards. The Stage 3 Liquefaction Facility will also be subject to regular
inspections by FERC staff, and continuous monitoring by inspectors providing
reports to FERC. Contractor shall assist Owner for interfaces with FERC,
including as specifically noted in the Division of Responsibility Matrix below:

 

FERC Activity    Owner    Contractor    Remarks

FERC Permit overall responsibility

   P    Note 1   

Refer to Owner Permits, Attachment Q.

Note 1 - Contractor is responsible for construction related Permits,) refer to
Attachment P).

FERC coordination during Project execution

   P    S   

Department of Transportation (“DOT”) drug testing program during construction.

   S    P   

 

A-37



--------------------------------------------------------------------------------

Execution Version

 

 

FERC Activity    Owner    Contractor    Remarks

FERC compliance and inspection during Project execution

 

(a)    Owner’s Monthly Report

 

(b)    Support FERC and DOT inspection visits

 

(c)    Environmental inspector’s weekly reports concerning construction
activities;

 

(d)    Provide required Project data

 

(e)    Update FERC permit data

 

(f)     FERC technical reviews and occasional meetings

 

(g)    FERC witness of tests such as tank foundation, hydro test, Start Up and
commissioning etc.

 

(h)    Address FERC compliance issues

   P    S    Submit final report to FERC    P    S    Obtain FERC Authorization
   P    S    The FERC Authorization is required to site, construct and operate
the Liquefaction Facility

FERC’s authorization to commence operation

   P    S    Start-up and commissioning coordination with FERC    P    S   
Owner responsible for Feed Gas supply, shipping and logistics, and
bi-directional Pipeline. FERC requirement for Project Books and Records to be
maintained three years after Final Completion    P    Note 2    Note 2 -
Contractor to turn over Project records at the earlier of expiration of the
Defect Correction Period or termination of the Agreement.

 

A-38



--------------------------------------------------------------------------------

Execution Version

 

Legend:

P    =    Primary responsibility

S    =    Contractor support

9.2 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 3 Liquefaction Facility
and modifications to the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, and Existing Facility. The Stage 3 Liquefaction Facility and
modifications to the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, and Existing Facility will also be subject to regular inspections by
FERC staff, and continuous monitoring by inspectors providing reports to FERC.
Contractor shall assist Owner with all interfaces with FERC as follows:

 

  a. Operation and maintenance procedures and manuals, as well as emergency
plans and safety procedure manuals, shall be filed with the FERC prior to
commissioning operations. Contractor is responsible for developing these
documents, including changes recommended by the FERC, and resubmitting these
documents as required;

 

  b. The FERC staff shall be notified of any proposed revisions to the security
plan and physical security of the Stage 3 Liquefaction Facility, Existing
Facility, Stage 1 Liquefaction Facility, or Stage 2 Liquefaction Facility prior
to commissioning. Contractor shall assist Owner in the development of these
plans, and shall advise Owner if changes to the design or construction of the
Stage 3 Liquefaction Facility or modifications to Existing Facility, the Stage 1
Liquefaction Facility, and the Stage 2 Liquefaction Facility may impact these
plans;

 

  c. Progress on the Project shall be reported in monthly reports submitted to
the FERC. Details should include a summary of activities, problems encountered
and remedial actions taken. The Monthly Progress Report described in Section 8.7
shall be formatted so that the required information can be easily extracted by
Owner and sent to the FERC;

 

A-39



--------------------------------------------------------------------------------

Execution Version

 

  d. Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Stage 3 Site inspections and technical reviews will be held by
FERC staff prior to commencement of operation. Contractor shall cooperate with
Owner at all times in this regard and report any such problems to Owner
immediately, and in all cases within twenty-four (24) hours;

 

  e. The Stage 3 Liquefaction Facility and modifications to the Existing
Facility, the Stage 1 Liquefaction Facility and Stage 2 Liquefaction Facility
shall be subject to regular FERC staff technical reviews and Stage 3 Site
inspections on at least a biennial basis or more frequently as circumstances
indicate. Prior to each FERC staff technical review and Stage 3 Site inspection,
the Owner will respond to a specific data request including information relating
to possible design and operating conditions that may have been imposed by other
agencies or organizations. Provision of up-to-date detailed piping and
instrumentation diagrams reflecting modifications and provision of other
pertinent information not included in the semi-annual reports described below,
including events that have taken place since the previously submitted annual
report. Contractor shall assist Owner with these FERC reviews, requests,
inspections, and reports as required;

 

  f.

Semi-annual operational reports shall be filed with the FERC to identify changes
in Existing Facility, the Stage 1 Liquefaction Facility, and Stage 2
Liquefaction Facility design and operating conditions, abnormal operating
experiences, activities (including ship arrivals, quantity and composition of
imported LNG, vaporization quantities, boil-off/flash gas, etc.), Existing
Facility, the Stage 1 Liquefaction Facility, and Stage 2 Liquefaction Facility
modifications including future plans and progress thereof. Abnormalities should
include, but not be limited to: unloading/shipping problems, potential hazardous
conditions from offsite vessels, Tank stratification or rollover, geysering,
Tank pressure excursions, cold spots on the Tanks, Tank vibrations and/or
vibrations in associated cryogenic piping, Tank settlement, significant
Equipment or instrumentation malfunctions or failures, non-scheduled maintenance
or repair (and reasons therefore), relative movement of Tank inner vessels,
vapor or liquid releases, fires involving Natural Gas and/or from other sources,
negative pressure (vacuum)

 

A-40



--------------------------------------------------------------------------------

Execution Version

 

  within a Tank and higher than predicted boil-off rates. Adverse weather
conditions and the effect on the Project also should be reported. Reports should
be submitted within forty-five (45) Days after each period ending June 30 and
December 31. In addition, a section entitled “Significant plant modifications
proposed for the next 12 months (dates)” also shall be included in the
semi-annual operational reports. Such information would provide the FERC staff
with early notice of anticipated future construction/maintenance projects at the
Stage 3 Liquefaction Facility, Existing Facility, Stage 1 Liquefaction Facility
and Stage 2 Liquefaction Facility. Contractor shall assist Owner with any
semi-annual operational reports that may be due during the period before
Substantial Completion of Subproject 5 or modification to the Existing Facility,
Stage 1 Liquefaction Facility and Stage 2 Liquefaction Facility;

 

  g. Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Stage 3 Liquefaction Facility’s emergency plan. Contractor shall report all such
incidents to Owner immediately, and in all cases within twenty-four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of Subproject 5. Examples of reportable
LNG-related incidents include:

 

  i. Fire;

 

  ii. Explosion;

 

  iii. Property damage exceeding $10,000;

 

  iv. Death or injury requiring hospitalization;

 

  v. Free flow of LNG for five minutes or more that results in pooling;

 

A-41



--------------------------------------------------------------------------------

Execution Version

 

 

  vi. Unintended movement or abnormal loading by environmental causes, such as
an earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Stage 3 Liquefaction Facility;

 

  vii. Any crack or other material defect that impairs the structural integrity
or reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

 

  viii. Any malfunction or operating error that causes the pressure of a
pipeline or Equipment that contains or processes Natural Gas or LNG to rise
above its maximum allowable operating pressure (or working pressure for LNG
facilities) plus the build-up allowed for operation of pressure limiting or
control devices;

 

  ix. A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

 

  x. Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of any tank;

 

  xi. Any safety-related condition that could lead to an imminent hazard and
cause (either directly or indirectly by remedial action of the operator), for
purposes other than abandonment, a twenty (20) percent reduction in operating
pressure or shutdown of operation of a pipeline or an Equipment that contains or
processes Natural Gas or LNG;

 

  xii. Safety-related incidents to LNG trucks or LNG vessels occurring at or in
route to and from the Stage 3 Liquefaction Facility; and

 

  xiii. The judgment of the LNG personnel and/or management even though it did
not meet the above criteria or the guidelines set forth in the Stage 3
Liquefaction Facility’s incident management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Stage 3
Liquefaction Facility to cease operations. Following the initial

 

A-42



--------------------------------------------------------------------------------

Execution Version

 

notification to Owner, FERC staff will determine the need for Owner to file a
separate follow-up report or follow-up in the upcoming semi-annual operational
report. All follow-up reports should include investigation results and
recommendations to minimize a reoccurrence of the incident. Contractor shall
develop for Owner any such reports that may be required if the incident happened
before Substantial Completion of Subproject 5.

Owner has overall responsibility for the FERC permit application, coordination
with FERC, and compliance issues. Contractor will support Owner in providing
required clarifications to FERC. Any (i) FERC related support provided by
Contractor exceeding two thousand five hundred (2,500) man hours or
(ii) additional Work required by FERC that is not contemplated in this Scope of
Work shall be subject to a Change Order to the extent such excess support or
additional Work adversely impacts (i) Contractor cost of performance of the
Work; (ii) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (iii) Contractor’s ability to perform any obligation under
the Agreement.

Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.

9.3 Requirements of Department of Homeland Security

9.3.1 Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and has developed
a facility security plan (“Facility Security Plan” or “FSP”), which will require
modification due to the addition of the Stage 3 Liquefaction Facility.
Contractor shall assist Owner in the revision of the existing FSP as required,
and will structure all training programs for Owner to comply with this FSP.
Applicable Contractor personnel shall also be trained to comply with this FSP
for the period up to Substantial Completion of Subproject 5.

9.3.2 Facility Security Assessment

Owner may be required to develop a revised facility security assessment
(“Facility Security Assessment” or “FSA”) which address “response procedures for
fire or other emergency

 

A-43



--------------------------------------------------------------------------------

Execution Version

 

response conditions” (33 CFR 105.305(a)(2)). The US Coast Guard also requires an
emergency manual for LNG terminals in accordance with 33 CFR 127.307. The
emergency manual will be prepared and submitted to the COTP, along with the
operations manual required by 33 CFR 127.305, for approval before the Stage 3
Liquefaction Facility can be placed in service. Contractor shall assist Owner in
the development of this FSA and emergency manual.

9.4 Import Gas Pipelines

Owner shall be responsible for construction and completion of the Import Gas
Pipelines and facilities up to the designated tie-in points on the outlet
weld-in-insulator, as specified in the FEED Documents. Space shall be allowed
for construction and operations of metering facilities, and road access.

9.5 Environmental Mitigation

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Stage 3 Site.
Subject to Applicable Law and Permits. It is anticipated that most such
mitigation will take place after the majority of construction by the Contractor
has been completed. Contractor shall cooperate to ensure the mitigation is
accomplished expeditiously and with minimum interference.

9.6 Landowner Access

Landowners shall be provided access in accordance with Section 3.24 of the
Agreement.

 

A-44



--------------------------------------------------------------------------------

Execution Version

 

10. SCOPE OF LNTP

The following activities are in Contractor’s Scope of Work during the period
after issuance of the LNTP and prior to issuance of the NTP (the “LNTP Work”).
These activities will focus on supporting the critical path schedule and include
the following: Any such LNTP Work to be agreed by mutual Change Order.

 

A-45



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-2

FEED Documents

Contractor performed front end engineering design (“FEED”) for the Project under
the Technical Services Agreement, which resulted in the submittal by Contractor
to Owner of the FEED documents that are listed in this Attachment A, Schedule
A-2 (“FEED Documents”) and which are incorporated by reference into this
Agreement and form a part of the Scope of Work.

The work required under Change Orders 1 through 35 of the Stage 1 EPC Agreement
and Change Orders 1 through 13 of the Stage 2 EPC Agreement are also
incorporated into the Stage 3 Scope of Work to the extent such work: (i) would
also be applicable to Subproject 5; and (ii) was approved by Owner and
Contractor prior to July 1, 2014. Only such items of work, and no other portion
of such Change Orders (including any compensation or other relief specified in
such Change Orders) is incorporated into the Agreement.

HAZOP items referenced in the FEED Documents that were resolved on or before
June 1, 2014 also form a part of the Scope of Work.

The FEED Documents are fully incorporated into this Agreement as if fully
repeated herein. All other drawings, specifications and documents developed
under the Technical Services Agreement are expressly excluded from the
Agreement.

The FEED Documents generally reflect the Work required to be performed by
Contractor under the Agreement, but do not reflect all Work required to be
performed under the Agreement. Contractor may change the FEED Documents (except
the Basis of Design, Scope of Facilities, Codes and Standards Specification and
those documents defining the Reimbursable Cost Work) as necessary to meet the
MAC, Performance Guarantee and other requirements of the Agreement (including
GECP); provided that, under no circumstances shall such changes involve a change
in the Stage 3 Liquefaction Facility layout, change in the requirements of
Schedule A-1, deletion of or material change to the previously Owner-approved
tagged Equipment, reduction of quality in any portion of the Work, change that
adversely impacts the safety, performance or materials of construction, or a
change that adversely impacts the operability or maintenance of the Stage 3
Liquefaction Facility, Existing Facility, Stage 1 Liquefaction Facility or Stage
2 Liquefaction Facility or any component of any of these facilities, unless
approved by Owner in writing. With respect to plans that Contractor is required
to develop under Attachment A (e.g. Project Execution Plan, Project Engineering
Plan, etc.), Contractor may update or deviate from such plans without Owner’s

 

A-1



--------------------------------------------------------------------------------

approval (except for those plans under Attachment A that are subject to the
Owner’s approval (as specified under Attachment A or Attachment B), then, with
respect to those plans, revisions are subject to Owner’s approval rights as may
be prescribed in Attachment A or Attachment B). Any deviation in accordance with
the immediately preceding sentence shall not constitute a Defect or a breach of
this Agreement.

To the extent there are any conflicts or inconsistencies between the FEED
Documents and any provision or requirement in the remainder of Attachment A,
Schedule A-1, then priority shall be according to Section 1.4 of Attachment A,
Schedule A-1. Without limiting the prior sentence, nothing in the FEED Documents
shall reduce or limit Contractor’s obligations or liabilities under the
Agreement.

 

A-2



--------------------------------------------------------------------------------

TABLE A-1

FEED DOCUMENTS

 

Section

  

Title

  

Document Number

  

Rev

  

Description

   TABLE OF CONTENTS          TABLE OF CONTENTS 1.0    PROJECT INFORMATION      
   1.1    Project Execution Plan    25829-200-G01-GAM-00002    001    Project
Execution Plan 2.0    DESIGN INFORMATION          2.1    Basis of Design (BOD)
Summary    25829-200-3BD-M04-00002    00C    Basis Of Design (BOD) Summary 2.2
   N/A          2.3    List of Codes & Standards    25829-200-3DS-G01-00001   
00A    Codes and Standards 2.4    Scope of Facilities    25829-200-G01-000-00001
   00F    Scope of Facilities 2.5    Basic Engineering Design Data (BEDD)   
25829-200-3BD-M04-00001    00D    Basic Engineering Design Data (BEDD) 2.6   
Discipline Design Basis          2.6.1    Process Design Basis   
25829-200-3DR-V04F-00001    001    General Specification for Process Design
Basis 2.6.2    Relief System Design Basis    25829-200-3DR-V04F-00002    000   
Specification for Relief System Design Basis 2.6.3    Environmental Design Basis
   25829-200-3DR-H04F-00001    00A    Environmental Design Basis 2.6.4   
Process Safety Design Basis    25829-200-3DR-U04F-00001    00A    Process Safety
Design Basis 2.6.5    Plant Design & Piping    25829-200-3DR-P04F-00001    00B
   Plant Design and Piping Layout and Design Criteria      
25829-200-3DR-P40F-00001    00A    Plant Design and Piping Design Criteria for
Pipe Stress and Support 2.6.6    Civil Structural and Architectural   
25829-200-3DR-C04F-00001    00A    Design Criteria For Civil Site Work      
25829-200-3DR-S04F-00001    00A    Design Criteria For Structures and
Foundations       25829-200-3DR-S04F-00003    00A    Design Basis For Standard
Seed File Setups 2.6.7    Electrical Design Basis    25829-200-3DR-E12F-00001   
00C    Design Criteria For Electrical Systems Design and Installation      
25829-200-3DR-E12F-00002    00A    Design Criteria For Telecommunication 2.6.8
   Control Systems Design Philosophy    25829-200-3DR-J04F-00001    00A   
Control System Design Criteria (Instrument and Control Philosophy) 2.7   
Engineering Studies          2.7.1    N/A          2.7.2    Engineering Studies
(Non Confidential)    25829-100-G65-GEV-00002    00A    Facility Integration
Study 2.8    Fire Water Location Plans          2.8.1    Fire Water Location
Plans (Non-Confidential)    25829-200-U1-47-10001    00A    Firewater Location
Plan - OSBL Flare Knockout Drums Trains 5 and 6       25829-200-U1-47-10002   
00A    Firewater Location Plan - Utilities Area Trains 5 and 6

 

A-3



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

2.8.1.1    Fire Water Location Plans    25829-200-U1-47-10003    00A   
Firewater Location Plan - OSBL Bog Recycle Compressor Trains 5 and 6      
25829-200-U1-45-10001    00A    Confidential - Firewater Location Plan ISBL
Process Area 45 Typical For Liquefaction Train 2.8.2    Passive Fire Protection
Location Drawing with Schedule    25829-200-U1-46-10001    00A    Confidential -
Firewater Location Plan ISBL Process Area 46 Typical For Liquefaction Train   
   25829-200-U1-47-20001    00A    Passive Fire Protection Zone Layout OSBL Area
35 Refrigerant Nitrogen and Amine Storage 2.8.2.1    Passive Fire Protection
Location Drawing with Schedule    25829-200-U1X-000-00002    00A    Passive Fire
Protection Schedule - Non Confidential       25829-200-U1X-000-00001    00A   
Confidential - Passive Fire Protection Schedule 2.8.3    Fire and Gas Location
Drawing with Schedule    25829-200-U1-45-20001    00C    Confidential - Passive
Fire Protection Zone Layout ISBL Area 45       25829-200-U3-47-10001    00A   
Fire and Gas Location Plan - OSBL Flare Knockout Drums Trains 5 and 6      
25829-200-U3-47-10002    00A    Fire and Gas Location Plan - Utilities Area
Trains 5 and 6 2.8.3.1    Fire and Gas Location Drawing with Schedule   
25829-200-U3-47-10003    00A    Fire and Gas Location Plan - OSBL Bog Recycle
Compressor Trains 5 and 6       25829-200-U3-45-10001    00A    Confidential -
Fire and Gas Detection Layout ISBL Process Area 45 Liquefaction Train 1      
25829-200-U3-45-10002    00A    Confidential - Fire and Gas Detection Layout
ISBL Process Area 35 Compressor Area       25829-200-U3-45-10003    00A   
Confidential - Fire and Gas Detection Layout ISBL Process Area 45 Acid Gas
Removal Area       25829-200-U3-45-10004    00A    Confidential - Fire and Gas
Detection Layout ISBL Process Area 45 Inlet Gas and Refrigeration Area      
25829-200-U3-45-10005    00A    Confidential - Fire and Gas Detection Layout
ISBL Process Area 45 Molecular Sieve and Hot Oil Area 2.8.5    Fire Extinguisher
Location Plans (Non Confidential)    25829-200-U2-47-10001    00A    Fire and
Gas Location Plan - OSBL Flare Knockout Drums Trains 5 and 6      
25829-200-U2-47-10002    00A    Fire and Gas Location Plan - Utilities Area
Trains 5 and 6 2.8.5.1    Fire Extinguisher Location Plans   
25829-200-U2-47-10003    00A    Fire and Gas Location Plan - OSBL Bog Recycle
Compressor Trains 5 and 6       25829-200-U2-45-10001    00A    Confidential -
Fire and Safety Equipment Location Plan ISBL Process Area 45 Liquefaction Train
5       25829-200-U2-45-10002    00A    Confidential - Fire and Safety Equipment
Location Plan ISBL Process Area 45 Liquefaction Train 5      
25829-200-U2-45-10003    00A    Confidential - Fire and Safety Equipment
Location Plan ISBL Process Area 45 Liquefaction Train 5

 

A-4



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

3.0    TECHNICAL SPECIFICATIONS          3.1    Project Technical Specifications
         3.1.1    Civil Structural and Architectural    25829-200-3PS-CG00-F0001
   00A    Specification For Site Preparation and Earth Work      
25829-200-3PS-CP00-F0001    00A    Specification for Prestressed Concrete Piles
      25829-200-3PS-CP00-F0002    00A    Specification for Timber Piles      
25829-200-3PS-CS00-F0001    00A    Specification For Road Construction      
25829-200-3PS-CY10-F0001    00A    Specification For Fencing and Gates      
25829-200-3PS-DB01-F0001    00A    Specification For Furnishing and Delivering
Ready Mix Concrete       25829-200-3PS-DB01-F0002    00A    Specification For
Grout and Adhesives Materials and Installations       25829-200-3PS-DB02-F0001
   00A    Specification for Concrete Work       25829-200-3PS-DG01-F0001    00A
   Specification for Furnishing and Fabricating Reinforcing Steel      
25829-200-3PS-SS01-F0001    00A    Specification For Furnishing Structural
Steel, Miscellaneous Steel and Joists       25829-200-3PS-SS02-F0001    00A   
Specification For Erection of Structural Steel and Miscellaneous Steel      
25829-200-3PS-SY01-F0001    00A    Specification for Material Testing Services
3.1.2    Control Systems    25829-200-3PS-JA32-F0001    00A    Specification For
Packaged Analyzer System       25829-200-3PS-JA32-FL001    00A    Packaged
Analyzer Systems Approved Comments and Exceptions to Project Specifications   
   25829-200-3PS-JD01-F0001    00B    Specification For Distributed Control
System (DCS)       25829-200-3PS-JD01-FL001    00A    Project Specification -
Approved Comments and Exceptions       25829-200-3PS-JD03-F0001    00B   
Specification For Safety Instrumented System (SIS)      
25815-100-3PS-JF04-FL001    000    Approved Comments and Exceptions to Project
Specifications       25815-100-3PS-JF07-FL001    000    Specification for
Approved Comments and Exceptions       25815-100-3PS-JF10-FL001    000   
Approved Comments and Exceptions To Project Specifications      
25815-100-3PS-JF12-FL001    000    Specification for Approved Comments and
Exceptions       25815-100-3PS-JF16-FL001    000    Approved Comments and
Exceptions to Project Specifications       25829-200-3PS-JF21-F0001    00A   
Specification for Gas Metering Package       25815-100-3PS-JF21-FL001    000   
Specification for Approved Comments and Exceptions

 

A-5



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25815-100-3PS-JF24-FL001    000    Approved Comments and Exceptions To
Project Specifications       25815-100-3PS-JI01-F0001    000    Specification
Machine Monitoring System       25815-100-3PS-JL01-FL001    000    Approved
Comments and Exceptions To Project Specifications       25815-100-3PS-JL02-FL001
   000    Approved Comments and Exceptions to Project Specifications      
25815-100-3PS-JL10-FL001    000    Approved Comments and Exceptions to Project
Specifications       25815-100-3PS-JP01-FL001    000    Approval Comments and
Exception to Project Specification       25829-200-3PS-JQ00-F0003    00B   
Specification for Wiring       25815-100-3PS-JQ01-FL001    000    Approved
Comments and Exceptions to Project Specifications       25829-200-3PS-JQ05-F0001
   00A    Specification For Fire and Gas Detection System      
25829-200-3PS-JQ06-F0001    00A    Specification For General Design For
Instrumentation       25829-200-3PS-JQ07-F0001    00A    Specification
Instrumentation For Packaged System       25829-200-3PS-JQ07-F0002    00B   
Specification For Instrumentation For LNG Refrigeration Compressor Package      
25815-100-3PS-JQ10-F0001    00A    Specification - Instrument Piping Materials
      25815-100-3PS-JT02-FL001    000    Approval Comments and Exception to
Project Specification       25815-100-3PS-JT04-FL001    000    Approved Comments
and Exceptions to Project Specifications       25829-200-3PS-JV00-F0001    00A
   Specification For Testing Actuated For Cryogenic Service Control and ON/OFF
Valves       25829-200-3PS-JV01-F0001    000    Specification For Control Valves
and Regulators       25829-200-3PS-JV01-FL001    00A    Flowserve Approved
Comments and Exceptions to Project Specifications       25815-100-3PS-JV05-FL001
   000    Puffer Sweiven Approved Comments and Exceptions to Project
Specifications       25815-100-3PS-JV05-FL002    000    Adnon Specialties -
Approved Comments and Exceptions to Project Specifications      
25829-200-3PS-JV09-F0001    00A    Specification For ON/OFF and ESD Valves      
25829-200-3PS-JV09-FL001    00A    Project Specification - Approved Comments and
Exceptions       25829-200-3PS-JV09-FL002    00A    Project Specifications -
Adams Approved Comments and Exceptions to Projects Specifications      
25829-200-3PS-JV09-FL003    00A    Approved Comments and Exceptions to Project
Specifications       25829-200-3PS-JV13-FL001    00A    Project Specification -
Approved Comments and Exceptions

 

A-6



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

3.1.3    Electrical and Telecommunication    25829-200-3PS-E00X-F0001    00A   
Specification For Electrical Equipment Testing and Commissioning      
25815-100-3PS-EBB8-FP001    000    Powell Industries Inc. Approved Comments and
Exceptions to Project Specifications - Cable Bus       25829-200-3PS-ECM1-F0001
   00A    Specification For Low Voltage AC Motor Control Centers      
25829-200-3PS-ECM3-F0001    00A    Specification For Medium Voltage Motor
Control Centers       25829-200-3PS-ED00-F0001    00A    Specification For DC
Equipment       25829-200-3PS-EEC0-F0001    00A    Specification For CCTV System
      25829-200-3PS-EFP0-F0001    00A    Specification For Public Address and
General Alarm System       25829-200-3PS-EFY0-F0001    00A    Specification For
Structured Cabling System       25829-200-3PS-EFY0-F0002    00A    Specification
For Telecommunication Cabling Installation and Testing      
25829-200-3PS-EGR2-F0001    00A    Specification For Neutral Grounding Resistors
      25829-200-3PS-EH00-F0001    00A    Specification for Electric Heat Tracing
      25829-200-3PS-EKL0-F0001    00A    Specification For Packaged Substations
      25829-200-3PS-EKL0-FE001    00A    Eaton’s Approved Comments and
Exceptions to Project Specification       25829-200-3PS-EKP0-F0001    00A   
Specification For Electrical Requirements For Packaged Equipment      
25829-200-3PS-ESL1-F0001    00A    Specification For Low Voltage Metal Enclosed
Switchgear       25829-200-3PS-ESM1-F0001    00A    Specification For Medium
Voltage Metal-Clad Switchgear       25829-200-3PS-ETP0-F0001    00A   
Specification For Unit Substation Transformers       25829-200-3PS-ETP0-FV001   
00A    Virginia Transformer Approved Comments and Exceptions to Project
Specifications       25815-100-3PS-EU00-FS001    000    Solaris Power Systems
Approved Comments and Exceptions to Project Specifications      
25829-200-3PS-EUY0-F0001    00A    Specification For Uninterruptible Power
Supply (UPS) Systems       25829-200-3PS-EW00-FW001    00A    Wholesale Approved
Comments and Exceptions to Project Specification       25815-100-3PS-EW00-FL002
   00A    Approved Comments and Exceptions to Project Specification      
25829-200-3PS-EWE1-F0001    00A    Specification For Cable - Low Voltage      
25829-200-3PS-EWG1-F0001    00A    Specification For Power Cable - Medium
Voltage       25829-200-3PS-MGED-FC001    00B    Cummins Approved Comments and
Exceptions - Diesel Standby Generator       25829-200-3PS-MUMI-F0001    00A   
Specification For Induction Motors Nema Frame (200HP and Smaller)

 

A-7



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-3PS-MUMI-F0002    00A    Specification For Large Induction
Motors Nema Frame (250HP and Larger 3.1.4    Environmental   
25829-200-3PS-MLFS-F0001    00A    Specification For Media Filters      
25829-200-3PS-MLFS-F0002    00A    Specification For GAC Filters      
25829-200-3PS-MPPM-F0002    00A    Specification For Chemical Injection Packages
      25829-200-3PS-MWR0-F0001    00A    Specification For RO and Demineralizer
System 3.1.5    Geotechnical and Hydraulic    25829-200-3PS-C000-F0001    00A   
Project Specification For Soil Improvement 3.1.6    Mechanical   
25829-200-3PS-M83F-F0002    00A    Supplementary HVAC Specification for
prefabricated substation buildings       25829-200-3PS-MBE0-F0001    00A   
Specification For Waste Heat Recovery Unit       25829-200-3PS-MBE0-FP001    00A
   Petro-Chem Development Approved Comments and Exceptions Waste Heat Recovery
Units       25829-200-3PS-MBS0-F0001    00A    Specification For Elevated Flares
      25829-200-3PS-MBSF-FZ001    00A    Suppliers Approved Comments and
Exceptions to the Mechanical Project Specifications Elevated Flares      
25829-200-3PS-MBT0 - FZ001    00B    Suppliers Approved Comments and Exceptions
Thermal Oxidizer       25829-200-3PS-MCCA-FA001    00A    Atlas Copco Approved
Comments and Exceptions for Air Compressor Package      
25829-200-3PS-MCCR-F0001    00A    Specification for LNG Refrigeration
Compressors       25829-200-3PS-MCCR-F0NP1    00A    GE Approved Comments and
Exceptions to the API Specifications LNG Refrigeration Compressors      
25829-200-3PS-MCCR-F0NP2    00A    GE Approved Comments and Exceptions to the
Project Specific Specifications LNG Refrigeration Compressors      
25829-200-3PS-MCCS-F0001    00A    Specification For Integrally Geared Boil-Off
Gas Compressors       25829-200-3PS-MCCS-F0002    00A    Specification for API
Dry Gas Seal Systems       25829-200-3PS-MCCS-F0003    00A    Specification for
API Lubrication Systems       25829-200-3PS-MCCS-F0004    00A    Specification
For Integrally Geared Regeneration Gas Compressors      
25829-200-3PS-MCCS-FA001    00A    Atlas Copco Approved Comments and Exceptions
for Boil Off Gas Compressors       25829-200-3PS-MCCS-FS001    00A    Sundyne
Approved Comments and Exceptions for Regeneration Gas Compressors      
25829-200-3PS-MDHA-F0001    00A    Specification for Air Intake and Exhaust
Systems for Gas Turbine Generator Sets       25829-200-3PS-MEA0-F0001    00A   
Specification For Air Cooled Heat Exchangers       25829-200-3PS-MEA0-FH001   
00A    Hudson Products Approved Comments and Exceptions to Project
Specifications Air Cooled Heat Exchangers

 

A-8



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25815-100-3PS-MEE0-FC001    000    Chromalox Approved Comments and
Exceptions to Project Specifications - Electric Heaters      
25829-200-3PS-MEP0-F0001    00A    Specification For Welded Plate Heat
Exchangers       25829-200-3PS-MEP0-FA001    00A    Alfa Laval Approved Comments
and Exceptions to Project Specification for Welded Plate Type Heat Exchangers   
   25829-200-3PS-MES0-F0001    00A    Specification For Shell and Tube
Exchangers       25829-200-3PS-MES0-FO001    00A    Ohmstede Approved Comments
and Exceptions to Project Specifications - Shell and Tube Heat Exchangers      
25815-100-3PS-MEVT-FA001    000    Cryoquip Approved Comments and Exceptions to
Project Specifications - Ambient Vaporizers       25829-200-3PS-MGE0-F0001   
00A    Specification for Standby Diesel Generator       25829-200-3PS-MGC0-FG001
   00A    GE Approved Comments and Exceptions to The Project Specific
Specifications Gas Turbine Generators       25829-200-3PS-MGC0-FG002    00A   
GE Approved Comments and Exceptions to API Specifications Gas Turbine Generators
      25829-200-3PS-MGE0-F0001    00B    Specification for Large Generators - AC
      25815-200-3PS-MJKG-F0002    00A    Specification For Double Girder
Compressor Bridge Cranes       25697-100-3PS-MJKG-FK001    000    Konecranes
America Approved Comments and Exceptions - Compressor Bridge Cranes and Jib
Cranes       25829-200-3PS-MPCA-F0001    00A    Specification For Horizontal End
Suction Centrifugal Pumps for Chemical Process       25829-200-3PS-MPCA-F0002   
00A    Specification For Vertical Inline Centrifugal Pumps for Chemical Process
      25815-100-3PS-MPCA-FG001    000    Goulds Pumps Approved Comments and
Exceptions - ASME Centrifugal Pumps       25815-100-3PS-MPCH-FS001    000   
Sundyne Approved Comments and Exceptions - Low Flow High Head Pumps      
25829-200-3PS-MPCP-F0001    00A    Specification For Centrifugal Pumps For
Petroleum, Petrochemical and Natural Gas Industries      
25815-100-3PS-MPCP-FG001    000    ITT Goulds Approved Comments And Exceptions -
Lean Solvent Charge Pumps       25829-200-3PS-MPCP-FG002    00A    ITT Goulds
Approved Comments and Exceptions API Pumps       25829-200-3PS-MPPM-F0001    00A
   Specification For Controlled Volume (Metering)Pumps      
25815-100-3PS-MPPM-FM001    000    Milton Roy Pumps Approved Comments and
Exceptions

 

A-9



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25697-100-3PS-MPR0-FB001    000    Blackmer Approved Comments and
Exceptions - Amine Charge Pump       25829-200-3PS-MPVE-F0001    00A   
Specification For Vertical Sump Pumps       25815-100-3PS-MPVE-FG001    000   
Goulds Pumps Approved Comments and Exceptions - Sump Pumps      
25697-100-3PS-MPVE-FG002    000    Goulds Pumps Approved Comments and Exceptions
      25829-200-3PS-MPVS-F0001    00A    Specification For Cryogenic Pumps      
25829-200-3PS-MPVS-FE001    00A    Ebara’s Approved Comments and Exceptions -
LNG Cryogenic Pumps       25815-100-3PS-MSXN-FG001    000    Gas Land Inc.
Approved Comments And Exceptions - Nitrogen Generation Package      
25829-200-3PS-MTF5-F0001    00A    Specification For Welded Steel Atmospheric
Pressure Storage Tanks       25815-100-3PS-MTFB-FC001    000    Subcontractor’s
Approved Comments and Exceptions to the Mechanical Project Specifications -
Field Erected Storage Tanks       25815-100-3PS-MTS0-FB001    000    BGI
Enterprises Approved Comments and Exceptions To the Mechanical Project
Specification - Shop Fabricated Storage Tanks       25829-200-3PS-MUC0-F0001   
00A    Specification For Special Purpose Couplings      
25829-200-3PS-MUGS-F0001    00A    Specification For Special Purpose Gear Units
      25829-200-3PS-MUTC-F0001    00A    Specification for Gas Turbine Drives   
   25829-200-3PS-MUTC-F0002    00B    Specification for Gas Turbines With
Synchronous AC Generators       25829-200-3PS-MUTC-F0003    00A    Specification
For Gas Turbine Enclosures       25829-200-3PS-MV00-F0001    00A   
Specification For Pressure Vessels       25829-200-3PS-MVA0-FD001    00A   
Doosan Approved Comments and Exceptions To The Mechanical Projects
Specifications for Stainless Steel Vessels - Confidential      
25829-200-3PS-MVA0-FD003    00A    Doosan Approved Comments and Exceptions To
The Mechanical Projects Specifications for Columns Vessels - Stainless Steel-SS
Clad       25829-200-3PS-MVB2-FZ001    00A    Supplier Approved Comments and
Exceptions To The Mechanical Projects Specifications For Absorber      
25829-200-3PS-MVB2-FZ002    00A    Larsen and Toubro Approved Comments and
Exceptions To The Mechanical Projects Specifications for Heavy Wall Vessels   
   25829-200-3PS-MVD0-F0001    00A    Specification For Molecular Sieve
Dehydrators       25815-100-3PS-MVEF-FH001    000    Hatfield Approved Comments
and Exceptions to the Mechanical Project Specifications - Filters and Gas
Separators       25815-100-3PS-MVEF-FH002    000    Hatfield Approved Comments
And Exceptions To The Mechanical Project Specifications - Coalescers

 

A-10



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-3PS-MVSC-FD001    00A    Doosan Approved Comments and Exceptions
To The Mechanical Projects Specifications for Columns Vessels - Carbon Steel -
Proprietary       25829-200-3PS-MVSC-FD002    00A    Doosan Approved Comments
and Exceptions To The Mechanical Projects Specifications for Columns and Vessels
Carbon Steel - Non Proprietary       25829-200-3PS-MVT0-F0001    00A   
Specification For Supply, Inspection and Testing of Process Column Trays and
Internals       25815-100-3PS-MVT0-FA001    000    ACS-Mmistco’s Approved
Comments and Exceptions to the Mechanical Project Specifications - Internals -
Vane Type - Proprietary       25815-100-3PS-MVT0-FR001    000    Raschig’s
Approved Comments and Exceptions to the Mechanical Project Specifications -
Packing & Internals - Proprietary       25815-100-3PS-MVT0-FS001    000   
Sulzer’s Approved Comments and Exceptions to the Mechanical Project
Specifications - Packing & Internals - Proprietary & Non Proprietary      
25829-200-3PS-MW00-FU001    00A    Ultrafab’s Approved Comments and Exceptions -
H2S Removal Package       25829-200-3PS-MWD0-FA001    00A    Aquatech Approved
Comments and Exceptions - Demineralized Water System 3.1.7    MET   
25829-200-3PY-N000-F0001    00A    Material Selection Philosophy      
25829-200-3PS-EQ00-F0001    00A    Specification For Cathodic Protection      
25829-200-3PS-NE00-F0003    00A    Specification For Material Traceability For
Hydrocarbon Services       25829-200-3PS-NE00-F0004    00A    Specification For
Performance of Ultrasonic Examination in Lieu of Radiographic Examination For
ASME Butt Welds       25829-200-3PS-NEX0-F0001    00A    Form 167 - Welding and
NDE Matrix for Shop Fabricated Piping       25829-200-3PS-NF00-F0001    00A   
Specification for Fireproofing       25829-200-3PS-NF00-F0002    00A   
Specification For Proprietary Cementitious Fireproofing      
25829-200-3PS-NLLG-F0003    00A    Specification For Fiberglass Mat Reinforced
Epoxy (NOVALAC) Lining For Concrete       25829-200-3PS-NN00-F0001    00A   
Specification for Hot Insulation       25829-200-3PS-NN00-F0002    00A   
Specification For Cold Insulation       25829-200-3PS-NN00-F0003    00A   
Specification for Removable Thermal Insulation Covers For Hot Piping and
Equipment       25829-200-3PS-NN00-F0006    00A    Specification for Acoustic
Insulation       25829-200-3PS-NN00-F0007    00A    Specification for Perlite
Insulating Concrete

 

A-11



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-3PS-NW00-F0001    00A    Specification For General Welding and
NDE Requirements For Vessels, Heat Exchangers, Fired Heater Coils, Boilers, and
Compressors       25829-200-3PS-NW00-F0003    00A    Specification For General
Welding and NDE Requirements For Supplier-Fabricated Piping and Piping Field
Welds       25829-200-3PS-NW00-F0004    00A    Specification For General Welding
and NDE Requirements For Shop Fabricated and Field Erected Storage Tanks      
25829-200-3PS-NW00-F0005    00A    Specification For General Welding and NDE
Requirements For Supplier Fabricated and/or Field Erected Structural Steel      
25829-200-3PS-NWP0-F0022    00A    Specification for Bonding and Inspection
Requirements for Non-Metallic Piping       25829-200-3PS-NX00-F0001    00A   
Specification For Protective Coatings ( Paint)       25829-200-3PS-NX00-F0002   
00A    Specification For Coating In-Plant Buried Pipe      
25829-200-3PS-NX00-F0003    00A    Specification For Epoxy Lining of Tanks 3.1.8
   Plant Design & Piping    25815-100-3PS-PB01-FC002    000    Collins Approved
Comments and Exceptions to Project Specifications - Fittings Forged and Misc
Piping Bulks       25815-100-3PS-PF07-FM001    000    Melesi Approved Comments
and Exceptions to Project Specifications       25815-100-3PS-PF10-FU002    000
   USA Industries Approved Comments and Exceptions to Project Specification -
Blinds and Spacers Calculated       25815-100-3PS-PF10-FZ001    000    USA
Industries Approved Comments and Exceptions to Project Specification - Blinds
and Spacers       25815-100-3PS-PG01-FL001    000    Lamons Approved Comments
and Exceptions to Project Specification - Gaskets       25815-100-3PS-PH03-FB001
   002    Binder Approved Comments and Exceptions to Project Specification -
Cold Shoe Pipe Supports       25815-100-3PS-PH03-FP001    000    PTP Approved
Comments and Exceptions to Project Specification - Cold Shoe Pipe Supports      
25815-100-3PS-PP02-FH002    000    HPF Approved Comments and Exceptions to
Project Specification - Pipe, SS       25815-100-3PS-PV01-FL002    000    LVF
Approved Comments and Exceptions to Project Specifications - Valves, Gate,
Globe, Check Forged Cryogenic       25815-100-3PS-PV01-FN001    000    Newman
Approved Comments and Exceptions to Project Specifications - Valves, Gate, Globe
(Check - Cast and Forged)       25815-100-3PS-PV03-FL001    001    LVF Approved
Comments and Exceptions to Project Specifications - Valves, Ball (Metal-Seated)

 

A-12



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25815-100-3PS-PV04-FP002    000    Poyam Approved Comments and Exceptions
to Project Specification - Valves, Ball (Cryogenic)      
25815-100-3PS-PV07-FA001    000    Adams Approved Comments and Exceptions to
Project Specifications - Valves, Butterfly, Metal-Seated      
25815-100-3PS-PV08-FL001    000    Lockwood Approved Comments and Exceptions to
Project Specification - Valves, Butterfly, Resilient Seated      
25815-100-3PS-PV10-FP001    000    Poyam Approved Comments and Exceptions to
Project Specification - Valves, Gate, Globe, Check Cast Cryogenic      
25815-100-3PS-PV13-FS001    000    Summit Supply Approved Comments and
Exceptions to Project Specification - Valves, Post Indicator, (UL) and Ductile
Iron       25815-100-3PS-PV16-FL001    000    Lockwood Approved Comments and
Exceptions to Project Specification - Valves, Bronze, Gate, Globe, Check, Ball
      25815-100-3PS-PX09-FI001    000    Isco Approved Comments and Exceptions
to Project Specification - HDPE and Ductile Iron, Pipe & Fittings      
25815-100-3PS-PY01-FL006    000    Approved Comments and Exceptions to Project
Specification - 25815-140-MRA-PY01-00006       25815-100-3PS-PY01-FS001    000
   STI Approved Comments and Exceptions to Project Specification - “I” Formation
Header       25815-100-3PS-PY02-FV001    000    VeeBee Filtration UK LTD.
Approved Comments and Exceptions to Project Specification -
25815-140-MRA-PY02-00001       25815-100-3PS-PY04-FS001    000    Aitken, Schuff
Steel Inc. Approved Comments and Exceptions to Project Specification -
25815-140-MRA-PY04-00001       25815-100-3PS-PY04-FT002    000    Texas
Sampling, Inc. Approved Comments and Exceptions to Project Specification -
Manual Sample Stations       25815-100-3PS-PY08-FH001    000    Houston Hose &
Fittings Approved Comments and Exceptions to Project Specification - Flexible
Hose, Coupling, Breakaway Coupling       25815-100-3PS-PY10-FE001    000   
Encon Safety Products Approved Comments and Exceptions to Project Specification
-Safety Shower and Eye Wash Station       25815-100-3PS-PY13-FS001    000   
Spraying Systems Co. Approved Comments and Exceptions to Project Specification -
25815-140-MRA-PY13-00001       25815-100-3PS-PY17-FR001    000    Approved
Comments and Exceptions to Project Specification - Quick Opening Closure      
25815-100-3PS-PY18-FH001    000    Hose and Fittings Approved Comments and
Exceptions to Project Specification - Hose Connections

 

A-13



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-3PS-PB00-F0001    00A    Project Specification For Piping
Materials       25829-200-3PS-PB00-F0002    00A    Project Specification For
Piping Purchase Description       25829-200-3PS-PB00-F0003    00A    Project
Specification For Piping Material Color Codes       25829-200-3PS-PB00-F0004   
00A    Project Specification for Pipe Installation and Testing      
25829-200-3PS-PB00-F0005    00A    Project Specification For Installation and
Testing of Underground Piping Systems       25829-200-3PS-PB00-F0006    00A   
Technical Supply Conditions for Manually Operated Valves      
25829-200-3PS-PB00-F0008    00A    Project Specification for Bolt Tensioning and
Bolt Up Requirements       25829-200-3PS-PB00-F0009    00A    Project
Specification For Installation and Testing of Underground High Density
Polyethylene Firewater Piping Systems       25829-200-3PS-PB00-F0010    00A   
Technical Supply Conditions for Piping Components       25829-200-3PS-PB01-FH002
   00A    HPF Approved Comments and Exceptions to Project Specifications -
Fittings Forged & Misc. Piping Bulk       25829-200-3PS-PF01-FH001    00A    HPF
Approved Comments and Exceptions to Project Specification - Fittings - Wrought
      25829-200-3PS-PH02-F0001    00A    Project Specification for Spring
Supports Fabrication and Installation       25829-200-3PS-PP01-FH002    00A   
HPF Approved Comments and Exceptions to Project Specification - Pipe - CS and
LTCS Welded       25829-200-3PS-PP01-FT001    00A    Tenaris Approved Comments
and Exceptions to Project Specifications - Pipe - CS and LTCS Seamless      
25829-200-3PS-PP02-FH002    00A    HPF Approved Comments and Exceptions to
Project Specification - Pipe - SS       25829-200-3PS-PS02-F0001    00A   
Project Specification for Shop Fabrication of Piping      
25829-200-3PS-PS02-FC001    00A    Cimtas Approved Comments and Exceptions to
Project Specifications - Pipe Spool Fabrication (Services)

 

A-14



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-3PS-PS02-FI003    00A    ISCO Ind. Approved Comments and
Exceptions to Project Specification - Pipe Spool Fabrication - HDPE      
25829-200-3PS-PV00-F0001    00A    Project Specification for Testing of Manually
Operated Valves for Cryogenic Service       25829-200-3PS-PV03-FP002    00A   
Puffer-Sweiven Approved Comments and Exceptions to Project Specifications -
Valves, Ball (Multi Turn)       25829-200-3PS-PV04-FL001    00A    LVF Approved
Comments and Exceptions to Project Specification - Valves - Ball (Soft Seated)
      25829-200-3PS-PV04-FP002    00A    Poyam Approved Comments and Exceptions
to Project Specification - Valves - Ball (Cryogenic)      
25829-200-3PS-PV07-FA002    00A    Adams Approved Comments and Exceptions to
Project Specifications - Valves, Butterfly (Cryogenic) 3.1.9    Process Safety
   25829-200-3PS-U04F-00001    00A    Project Specification for a Hazop Study   
   25829-200-3DJ-J04F-00001    00A    Project Specification for Procedure for
Safety Integrity 3.1.10    Project Engineering    25829-200-3PS-JV14-F0001   
00A    Project Specification for Relief Valves 3.2    Specifications
(Confidential)    25829-200-3PS-MEPB-F0001    00A    Confidential - ***      
25829-200-3PS-METN-F0001    00A    Confidential - Specification For Aluminum to
Stainless Steel Transition Joints       25829-200-3PS-MEXC-F0001    00A   
Confidential - ***       25829-200-3PS-MEXC-FL001    00A    Confidential - ***
Approved Comments and Exceptions to Project Specifications Core-In-Kettle
Exchangers and Cold Boxes       25815-100-3PS-PH01-FP001    000    CONFIDENTIAL
- *** Approved Comments and Exceptions to Project Specification - Standard Pipe
Supports       25815-100-3PS-PH02-FP001    000    CONFIDENTIAL - *** Approved
Comments and Exceptions to Project Specification - Engineered Pipe Supports   
   25815-100-3PS-PH02-FR001    000    CONFIDENTIAL - *** Approved Comments and
Exceptions to Project Specification - Engineered Pipe Supports      
25815-100-3PS-PV14-FA001    000    CONFIDENTIAL - *** Approved Comments and
Exceptions to Project Specification - Valves, Wafer Check

 

A-15



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25815-100-3PS-PV14-FA002    000    CONFIDENTIAL - *** Approved Comments
and Exceptions to Project Specification - Valves, Wafer Check (Cryogenic) 4.0   
PLANT UNITS          4.1    General          4.1.1    Overall Block Flow Diagram
(Confidential)    25829-200-M5-0010-00001    000    Confidential - Overall Block
Flow Diagram 4.1.2    P&I Symbols & Legend and Typical Detail Diagrams (Non
Confidential)    25829-200-M6-0000-30001    00A    Piping and Instrumentation
Diagram General Piping Legend and Symbology       25829-200-M6-0000-30002    00A
   Piping and Instrumentation Diagram General Instrument Legend and Symbology   
   25829-200-M6-0000-30003    00A    Piping and Instrumentation Diagram General
Instrument Legend and Symbology 4.1.2.1    P&I Symbols & Legend and Typical
Detail Diagrams (Confidential)    25829-200-M6-0000-30000    00A    Confidential
- Piping and Instrumentation Diagram Liquefaction Facility and PI&D List 4.1.3
   Tie-In List    25829-200-M0X-DK-00003    00C    Stage 3 Tie-In List 4.1.4   
Equipment List (Non Confidential)    25829-200-M0X-DK-00001    00D    Equipment
List 4.1.4.1    Equipment List (Confidential)    25829-200-M0X-DK-00002    00A
   Confidential - Equipment List 4.1.5    Specialty Items List (Non
Confidential)    25829-200-PYX-000-00001    00A    Non-Confidential Specialty
Items List 4.1.5.1    Specialty Items List (Confidential)   
25829-200-PYX-000-00002    00A    Confidential - Specialty Items List 4.1.6   
Site Plan (Non Confidential)    25829-200-P1-30-00001    00E    Site Plan LNG
Liquefaction Expansion - Stage 3       25829-200-P1-30-00002    00C    GG
Emissions Location Plan       25829-200-P1-30-00003    00C    Site Plan Spill
Containment Plan Liquefaction Facilities - Stage 3       25829-200-P1-30-00004
   00F    Site Plan - Facility Land Use Areas - Stage 3      
25829-200-P1-30-00005    00F    Site Plan Construction Facilities Stage 3
Laydown and Temporary Facilities       25829-200-P1-30-00006    00C   
Liquefaction Facilities Plot Plan Key Plan - Stage 3       25829-200-P1-30-00007
   00D    Work Breakdown Structure WBS Index Liquefaction Facilities OSBL Area -
Stage 3 4.1.7    Plot Plan Drawings (Non Confidential)    25829-200-P1-30-00013
   00C    Work Breakdown Structure (WBS) Index SPLNG Facilities Liquefaction
Areas Stage 3       25829-200-P1-45-10004    00A    Plot Plan Sections ISBL
Process Area 45 Piperack Structures       25829-200-P1-45-10010    00A    Work
Breakdown Structure WBS Index ISBL Process Area 45 Liquefaction Train 5      
25829-200-P1-35-10004    00C    Plot Plan OSBL Area 47 Stage 1 & 2 Refrigerant
Storage, Refrigerant Piperack to T5/T6       25829-200-P1-35-10007    00C   
Plot Plan OSBL Area 47 Refrigerant Piperack to T5/T6

 

A-16



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-P1-35-10009    00C    Plot Plan OSBL Area 47 BOG Recycle
Compressor       25829-200-P1-35-10012    00D    Plot Plan OSBL Area 47 Flare
Knock-Out, Gas Turbine Generators and LNG Impoundment      
25829-200-P1-47-10015    00D    Plot Plan OSBL Area 47 Wet & Dry Gas Flares   
   25829-200-P1-47-10016    00C    Plot Plan OSBL Area 47 Amine Storage &
Utilities Area       25829-200-P1-47-10018    00A    Plot Plan Sections OSBL
Area 47 Piperack Structures       25829-200-P1-47-10019    00A    Plot Plan
Sections OSBL Area 47 Equipment Structures 4.1.7.1    Plot Plan Drawings
(Confidential)    25829-200-P1-45-10001    00C    Confidential - Plot Plan ISBL
Process Area 45 Liquefaction Train 5       25829-200-P1-45-10002    00A   
Confidential - Plot Plan Sections ISBL Process Area 45 Equipment Structures   
   25829-200-P1-45-10003    00A    Confidential - Plot Plan Sections ISBL
Process Area 45 Equipment Structures       25829-200-P1-45-10005    00B   
Confidential - Plot Plan ISBL Area 45 Compressor Area      
25829-200-P1-45-10006    00A    Confidential - Plot Plan ISBL Area 45 Acid Gas
Removal Area       25829-200-P1-45-10007    00A    Confidential - Plot Plan ISBL
Area 45 Inlet Gas & Refrigeration Area       25829-200-P1-45-10008    00A   
Confidential - Plot Plan ISBL Area 45 Molecular Sieve & Hot Oil Area      
25829-200-P1-45-10009    00A    Plot Plan Key Plan ISBL Process Area 45
Liquefaction Train 5 4.1.8    Conceptual Sketches          4.1.8.1    P1K - Pipe
Rack Sketches    25829-200-P1K-47-00001    00A    Piping OSBL Process Area 47
Piperack Sections       25829-200-P1K-47-00002    00A    Piping OSBL Process
Area 47 Piperack Sections       25829-200-P1K-47-00003    00A    Piping OSBL
Process Area 47 Piperack Sections 4.1.8.1.1    P1K - Pipe Rack Sketches
(Confidential)    25829-200-P1K-45-00001    00A    Confidential - Piping ISBL
Process Area 45 Piperack Sections       25829-200-P1K-45-00002    00A   
Confidential - Piping ISBL Process Area 45 Piperack Sections      
25829-200-P1K-45-00003    00A    Confidential - Piping ISBL Process Area 45
Piperack Sections 4.1.8.2    P4K - UG Layout Sketches    25829-200-P4K-30U-00001
   00A    Underground Piping Details Miscellaneous Details      
25829-200-P4K-45U-00001    00B    Underground Piping Planning Study ISBL Process
Area 45 Liquefaction Train 5       25829-200-P4K-46U-00001    00B    Underground
Piping Planning Study ISBL Process Area 46 Liquefaction Train 6

 

A-17



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-P4K-47U-00001    00C    Piping Underground Layout OSBL Process
Area 47 Liquefaction 4.1.8.3    P4K - Tie In Sketches    25829-200-P4K-18-00001
   00B    Piping 326R01 Tie-In Location       25829-200-P4K-20-00001    00B   
Piping 335R05 Tie-In Location       25829-200-P4K-20-00002    00B    Piping
335R05 Tie-In Location       25829-200-P4K-20-00003    00B    Piping 335R05
Tie-In Location       25829-200-P4K-20-00004    00B    Piping 325J01 Tie-In
Location       25829-200-P4K-24-00001    00B    Piping 301R01 Tie-In Location   
   25829-200-P4K-33-00001    00B    Piping 335U04 Tie-In Location      
25829-200-P4K-33-00002    00B    Piping 321U01 Tie-In Location      
25829-200-P4K-33-00003    00B    Piping 321U01 Tie-In Location      
25829-200-P4K-33-00004    00B    Piping 335U04 Tie-In Location      
25829-200-P4K-35-00001    00B    Piping 326R01 Tie-In Location      
25829-200-P4K-35-00002    00B    Piping 326R01 Tie-In Location      
25829-200-P4K-36-00001    00B    Piping 335F01 Tie-In Location      
25829-200-P4K-39-00001    00B    Piping 326R01 Tie-In Location      
25829-200-P4K-54-00001    00B    Piping 326R01 Tie-In Location      
25829-200-P4K-54-00002    00B    Piping 326R01 Tie-In Location      
25829-200-P4K-11-00001    00B    Piping 335R05 Tie-In Location      
25829-200-P4K-55-00001    00B    Piping 326R01 Tie-In Location 4.1.8.4    P3K -
Demolition Sketches    25829-200-P3K-135R05-10HC-11004-07    00A    Demolition
Sketch 36”-10HC-11004-C6X-N0”       25829-200-P3K-135R05-00RP-20035-02    00A   
Demolition Sketch 4”-00RP-20035-B4-N0”       25829-200-P3K-135R05-00RE-20020-01
   00A    Demolition Sketch 4”-00RE-20020-N0-C4.5”      
25829-200-P3K-135R05-00RE-20015-03    00A    Demolition Sketch
4”-00RE-20015-P0-C5”       25829-200-P3K-135J01-00RP-20303-02    00A   
Demolition Sketch 3”-00RP-20303-B4-N0”       25829-200-P3K-135U04-00FW-33006-06
   00A    Demolition Sketch 24”-00FW-33006-K4-N0”      
25829-200-P3K-21U-WFU-33700-01    00A    Demolition Sketch 18”-WFU-33700-K4-N0”
      25829-200-P3K-21U-WFU-33700-07    00A    Demolition Sketch
18”-WFU-33700-K4-N0”       25829-200-P3K-135U04-00FW-33006-07    00A   
Demolition Sketch 24”-00FW-33006-K4-N0”       25829-200-P3K-126R01-IA-35410-01
   00A    Demolition Sketch 6”-IA-35410-S0-N0”      
25829-200-P3K-126R01-AU-35413-01    00A    Demolition Sketch 6”-AU-35413-S0-N0”
      25829-200-P3K-126R01-NI-39602-01    00A    Demolition Sketch
6”-NI-39602-A3-N0”

 

A-18



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-P3K-126R01-PL-55043-01    00A    Demolition Sketch
8”-PL-55043-N0-C7.5” 4.1.8.5    P9 - Standard Drawings (Not used)          4.1.9
   Material Selection Diagrams    25829-200-N1-0020-00001    00A    Material
Selection Diagram - Refrigerant Storage       25829-200-N1-3019-00001    00A   
Material Selection Diagram - Flare Blowdown System       25829-200-N1-3031-00001
   00A    Material Selection Diagram - Power Generation      
25829-200-N1-3519-00003    00A    Material Selection Diagram - Acid Gas Vent
Stack       25829-200-N1-3519-00004    00A    Material Selection Diagram - H2S
Removal       25829-200-N1-3024-00001    00A    Material Selection Diagram - LNG
Storage - Loading       25829-200-N1-3029-00001    00A    Material Selection
Diagram - Waste Water Collection       25829-200-N1-3033-00001    00A   
Material Selection Diagram - Unit 33 Firewater System      
25829-200-N1-3035-00001    00A    Material Selection Diagram - Plant -
Instrument Air System       25829-200-N1-3036-00001    00A    Material Selection
Diagram - Utility Water Supply System       25829-200-N1-3036-00002    00A   
Material Selection Diagram - Utility Water Supply System      
25829-200-N1-3036-00003    00A    Material Selection Diagram - Demineralizer
Water System       25829-200-N1-3036-00004    00A    Material Selection Diagram
- Demineralizer Water Distribution System       25829-200-N1-3039-00001    00A
   Material Selection Diagram - Nitrogen Selection Diagram      
25829-200-N1-3511-00002    00A    Material Selection Diagram Inlet Preheater and
Feed Gas Measurement       25829-200-N1-3512-00001    00A    Material Selection
Diagram Acid Gas Removal Unit       25829-200-N1-3512-00002    00A    Material
Selection Diagram Amine Regeneration       25829-200-N1-3513-00001    00A   
Material Selection Diagram Dehydration and Mercury Removal      
25829-200-N1-3513-00001    00A    Material Selection Diagram Dehydration and
Mercury Removal       25829-200-N1-3518-00001    00A    Material Selection
Diagram Condensate Stabilization       25829-200-N1-3522-00001    00A   
Material Selection Diagram - Fuel Gas System       25829-200-N1-3522-00002   
00A    Material Selection Diagram - Fuel Gas System      
25829-200-N1-3534-00001    00A    Material Selection Diagram - Hot Oil System

 

A-19



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-N1-3547-00001    00A    Material Selection Diagram - Turbine at
Humidification System 4.1.9.1    Material Selection Diagrams (Confidential)   
25829-200-N1-3514-00001    00A    Confidential - Material Selection Diagram
Propane Refrigeration       25829-200-N1-3514-00002    00A    Confidential -
Material Selection Diagram Propane Refrigeration       25829-200-N1-3515-00001
   00A    Confidential - Material Selection Diagram Ethylene Refrigeration      
25829-200-N1-3515-00002    00A    Confidential - Material Selection Diagram
Ethylene Refrigeration       25829-200-N1-3516-00001    00A    Confidential -
Material Selection Diagram Liquefaction and Methane Compressor      
25829-200-N1-3517-00001    00A    Confidential - Material Selection Diagram
Heavies Removal / NGL Recovery 4.1.10    Utility Summary   
25829-200-M4-DK-00016    000    Utility Balance - Hot Oil      
25829-200-M4-DK-00017    000    Utility Balance - Nitrogen      
25829-200-M4-DK-00018    000    Utility Balance - Instrument/Plant Air      
25829-200-M4-DK-00019    000    Utility Balance - Fuel Gas 4.1.11    Catalyst,
Chemical and Lubricant Summary    25829-200-M2-DK-00001    000    List of
Catalysts Chemicals and Lubricants 4.1.12    Process Description   
25829-200-3YD-M01-00001    000    Process System Description Non-Liquefaction
Units       25829-200-3YD-M01-00003    000    Process System Description Units
29 & 36 4.1.12.1    Process Description (Confidential)   
25829-200-3YD-M01-00002    000    Process System Description Liquefaction Units
4.1.13    Heat/Energy and Material Balance    25829-200-M3-DK-00001    000   
Specification Sheet for HP Fuel Gas       25829-200-M3-DK-00002    000   
Specification Sheet for LP Fuel Gas       25829-200-M4-DK-00001    000    Heat
and Material Balance Case 1 - Average Gas Average Ambient Temperature Non-
Confidential Streams       25829-200-M4-DK-00003    000    Heat and Material
Balance Case 2 - Average Gas Low Ambient Temperature Non- Confidential Streams
      25829-200-M4-DK-00005    000    Heat and Material Balance Case 3 - Average
Gas High Ambient Temperature Non- Confidential Streams      
25829-200-M4-DK-00007    000    Heat and Material Balance Case 4 - Ship Loading
Non- Confidential Streams       25829-200-M4-DK-00009    000    Heat and
Material Balance Case 5 - Maximum Inerts Low Ambient Temperature Non-
Confidential Streams       25829-200-M4-DK-00022    000    Heat and Material
Balance Case 6 - High Aromatics Average Ambient Temperature Non- Confidential
Streams       25829-200-M4-DK-00027    000    Heat and Material Balance Case 1A
- Maximum Inerts Low Ambient Temperature Non- Confidential Streams

 

A-20



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.1.13.1    Heat/Energy and Material Balance (Confidential)   
25829-200-M4-DK-00002    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00004    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00006    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00008    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00010    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00023    000    Confidential - Heat and Material Balance      
25829-200-M4-DK-00028    000    Confidential - Heat and Material Balance 4.1.14
   Preliminary PSV Data Summary (Non Confidential)    25829-200-M0X-DK-00010   
00B    Non-Confidential PSV List 4.1.14. 1    Preliminary PSV Data Summary
(Confidential)    25829-200-M0X-DK-00009    00A    Confidential - PSV List
4.1.15    Relief Scenario Narrative    25829-200-JVY-3012-12101    000    Relief
Scenario Narrative PSV-12101 for S-1201 Amine Storage Tank      
25829-200-JVY-3012-12102    000    Relief Scenario Narrative PSV-12102 for
S-1201 Amine Storage Tank       25829-200-JVY-3012-12105    000    Relief
Scenario Narrative PSV-12105 for P-1205 Amine Charge Pump discharge piping      
25829-200-JVY-3024-24001    000    Relief Scenario Narrative PSV-24001 for BOG
Recycle KO Drum - V-2402       25829-200-JVY-3024-24011    000    Relief
Scenario Narrative PSV-24011/21/31/54011/21 for LNG Storage Tanks -
S-101/02/03/04/05       25829-200-JVY-3024-24070    000    Relief Scenario
Narrative PSV-24071 for BOG Recycle K. O. Drum Pumps - 30P-2402A/B      
25829-200-JVY-3029-29001    000    Relief Scenario Narrative 30PSV-29001 for
Waste water tank - 30S-2912       25829-200-JVY-3031-31004    000    Relief
Scenario Narrative 30PSV-31004 for GTG Fuel Gas KO Drum - 30V-3102      
25829-200-JVY-3035-35002    000    Relief Scenario Narrative PSV-35002 for Air
Receiver - V-3501       25829-200-JVY-3036-36003    000    Relief Scenario
Narrative 35PSV-36001 for RO/EDI Package Filters PF-3601      
25829-200-JVY-3039-39104    000    Relief Scenario Narrative PSV-39104 for
Nitrogen Receiver - V-3901       25829-200-JVY-3511-11003    000    Relief
Scenario Narrative PSV-11003 A-B-C for Inlet Facilities      
25829-200-JVY-3511-11012    000    Relief Scenario Narrative PSV-11012 for FEED
Gas Heater - E-1102 Shell Side       25829-200-JVY-3511-11013    000    Relief
Scenario Narrative PSV-11013 for FEED GAS Heater - E-1102 Tube Side      
25829-200-JVY-3512-12001    000    Relief Scenario Narrative PSV-11012 for FEED
V-1201 - Absorber       25829-200-JVY-3512-12003    000    Relief Scenario
Narrative PSV-12003 for FEED F-1202 - Feed Gas Filter Coalescer      
25829-200-JVY-3512-12004    000    Relief Scenario Narrative PSV-12004 for FEED
V-1205 - Solvent Regenerator

 

A-21



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVY-3512-12006    000    Relief Scenario Narrative PSV-12006 for
FEED V-1205 Solvent Flash Drum       25829-200-JVY-3512-12007    000    Relief
Scenario Narrative PSV-12007 for FEED Rich Solvent Filter      
25829-200-JVY-3512-12010    000    Relief Scenario Narrative PSV-12010 for FEED
Lean Solvent Filter       25829-200-JVY-3512-12011    000    Relief Scenario
Narrative PSV-12011 for FEED F-1205 Carbon Treater      
25829-200-JVY-3512-12012    000    Relief Scenario Narrative PSV-12012 for FEED
F-1204 Lean Solvent After Filter       25829-200-JVY-3512-12021    000    Relief
Scenario Narrative PSV-12021 for FEED E-1203/E1201 - Lean/Rich Solvent HEX (Lean
Side) / Lean Solvent Cooler       25829-200-JVY-3512-12022    000    Relief
Scenario Narrative PSV-12022 for FEED P-1204A/B - Wash Water Pump      
25829-200-JVY-3512-12024    000    Relief Scenario Narrative PSV-12024 for FEED
E-1204A/B - Regenerator Reboiler (Shell side)       25829-200-JVY-3512-12104   
000    Relief Scenario Narrative PSV-12104 for FEED S-1202 - Amine Surge Tank   
   25829-200-JVY-3512-12105    000    Relief Scenario Narrative PSV-12105 for
Amine Surge Tank S-1202       25829-200-JVY-3512-12106    000    Relief Scenario
Narrative PSV-12106 for FEED P-1204A/B - Wash Water Pumps      
25829-200-JVY-3512-12203    000    Relief Scenario Narrative PSV-12203 for FEED
V-1203 - De-gassing Drum       25829-200-JVY-3512-12206    000    Relief
Scenario Narrative PSV-12206 for FEED E-1203 - Lean/Rich Solvent Heat Exchanger
(Rich side)       25829-200-JVY-3512-12237    000    Relief Scenario Narrative
PSV-12237 for FEED V-1209 - Amine Sump Drum       25829-200-JVY-3512-12338   
000    Relief Scenario Narrative PSV-12338 for FEED F-1206 - Amine Sump Filter
      25829-200-JVY-3513-13001    000    Relief Scenario Narrative PSV-13001 for
Dryer Inlet Filter Coalescer - F-1301       25829-200-JVY-3513-13002    000   
Relief Scenario Narrative PSV-13022 - 13003 - 13004 for Molecular Sieve
Dehydrators - V-1302A_B_C       25829-200-JVY-3513-13005    000    Relief
Scenario Narrative PSV-13005 for Regeneration Gas Compressor - C-1301      
25829-200-JVY-3513-13006    000    Relief Scenario Narrative PSV-13006 - 13007
for Mercury Removal after Filters - F-1302 A_B       25829-200-JVY-3513-13009   
000    Relief Scenario Narrative PSV-13009 for Regeneration Gas K.O. Drum -
V-1305 and Regeneration Gas Cooler - E-1301       25829-200-JVY-3513-13010   
000    Relief Scenario Narrative PSV-13010 - PSV-13012 for Molecular Sieve after
Filter - F-1303A_B

 

A-22



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVY-3513-13011    000    Relief Scenario Narrative PSV-13011 for
Dryer FEED KO Drum - V-1301 H.S. Propane FEED Chiller - E-1406 Tube Side      
25829-200-JVY-3513-13013    000    Relief Scenario Narrative PSV-13013 for
Mercury Removal Bed - V-1304A_B       25829-200-JVY-3519-19001    000    Relief
Scenario Narrative PSV-19001 for Thermal Oxidizer KO Drum - V-1904      
25829-200-JVY-3522-22003    000    Relief Scenario Narrative PSV-22003 for H.P
Fuel Gas KO Drum - V-2201       25829-200-JVY-3522-22004    000    Relief
Scenario Narrative PSV-22004 for H.P. Fuel Gas Heater Tube-Side - E-2201      
25829-200-JVY-3522-22005    000    Relief Scenario Narrative PSV-22005 for H.P.
Fuel Gas Heater Shell-Side - E-2201       25829-200-JVY-3522-22006    000   
Relief Scenario Narrative PSV-22006 for Compressor Turbine Fuel Gas Filter
Coalescer - F-2211       25829-200-JVY-3522-22009    000    Relief Scenario
Narrative PSV-22009 for L.P. Fuel Gas K.O. Drum - V-2202      
25829-200-JVY-3522-22012    000    Relief Scenario Narrative PSV-22012 for
Defrost Gas Distribution System       25829-200-JVY-3522-22016    000    Relief
Scenario Narrative PSV-22016 for Start-up Fuel Gas Electrical Heater - E-2202   
   25829-200-JVY-3522-22017    000    Relief Scenario Narrative PSV-22016 for
Pentane Heater- Hot Oil -Shell Side - E-2206       25829-200-JVY-3522-22018   
000    Relief Scenario Narrative PSV-22016 for Pentanes Heater -Tube side-
E-2206       25829-200-JVY-3534-34002    000    Relief Scenario Narrative
PSV-34002 A_B for Hot Oil Surge Drum - V-3401       25829-200-JVY-3534-34003   
000    Relief Scenario Narrative PSV-34003 for Hot Oil Filter - F-3401      
25829-200-JVY-3534-34004    000    Relief Scenario Narrative PSV-34004 for Hot
Oil Sump Drum - V-3402       25829-200-JVY-3534-34005    000    Relief Scenario
Narrative PSV-34005 for Hot Oil Sump Filter - F-3402      
25829-200-JVY-3534-34006    000    Relief Scenario Narrative PSV-34006 -
34007-34010 for Waste Heat Recovery Units - WHR-3411_21      
25829-200-JVY-3534-34008    000    Relief Scenario Narrative PSV-34008- 34009
for Waste Heat Recovery Units - Regeneration Gas Coil WHR-3411_21      
25829-200-JVY-3536-36001    000    Relief Scenario Narrative 35PSV-36001 for
Water Injection Skids - TC-14/15/1611/21-X01 4.1.15.1    Relief Scenario
Narrative (Confidential)    25829-200-JVY-3514-14001    000    Relief Scenario
Narrative       25829-200-JVY-3514-14002    000    Relief Scenario Narrative   
   25829-200-JVY-3514-14003    000    Relief Scenario Narrative      
25829-200-JVY-3514-14004    000    Relief Scenario Narrative      
25829-200-JVY-3514-14005    000    Relief Scenario Narrative

 

A-23



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVY-3514-14011    000    Relief Scenario Narrative      
25829-200-JVY-3514-14012    000    Relief Scenario Narrative      
25829-200-JVY-3514-14013    000    Relief Scenario Narrative      
25829-200-JVY-3514-14014    000    Relief Scenario Narrative      
25829-200-JVY-3514-14015    000    Relief Scenario Narrative      
25829-200-JVY-3514-14027    000    Relief Scenario Narrative      
25829-200-JVY-3514-14028    000    Relief Scenario Narrative      
25829-200-JVY-3514-14029    000    Relief Scenario Narrative      
25829-200-JVY-3514-14031    000    Relief Scenario Narrative      
25829-200-JVY-3515-15002    000    Relief Scenario Narrative      
25829-200-JVY-3515-15003    000    Relief Scenario Narrative      
25829-200-JVY-3515-15004    000    Relief Scenario Narrative      
25829-200-JVY-3515-15005    000    Relief Scenario Narrative      
25829-200-JVY-3515-15006    000    Relief Scenario Narrative      
25829-200-JVY-3515-15007    000    Relief Scenario Narrative      
25829-200-JVY-3515-15008    000    Relief Scenario Narrative      
25829-200-JVY-3515-15012    000    Relief Scenario Narrative      
25829-200-JVY-3515-15020    000    Relief Scenario Narrative      
25829-200-JVY-3515-15023    000    Relief Scenario Narrative      
25829-200-JVY-3515-15024    000    Relief Scenario Narrative      
25829-200-JVY-3515-15026    000    Relief Scenario Narrative      
25829-200-JVY-3516-16001    000    Relief Scenario Narrative      
25829-200-JVY-3516-16002    000    Relief Scenario Narrative      
25829-200-JVY-3516-16003    000    Relief Scenario Narrative      
25829-200-JVY-3516-16014    000    Relief Scenario Narrative      
25829-200-JVY-3516-16022    000    Relief Scenario Narrative      
25829-200-JVY-3516-16023    000    Relief Scenario Narrative      
25829-200-JVY-3516-16070    000    Relief Scenario Narrative      
25829-200-JVY-3516-16074    000    Relief Scenario Narrative      
25829-200-JVY-3517-17001    000    Relief Scenario Narrative      
25829-200-JVY-3517-17002    000    Relief Scenario Narrative      
25829-200-JVY-3517-17003    000    Relief Scenario Narrative      
25829-200-JVY-3517-17004    000    Relief Scenario Narrative      
25829-200-JVY-3517-17005    000    Relief Scenario Narrative      
25829-200-JVY-3517-17006    000    Relief Scenario Narrative      
25829-200-JVY-3517-17025    000    Relief Scenario Narrative      
25829-200-JVY-3517-17026    000    Relief Scenario Narrative      
25829-200-JVY-3518-18001    000    Relief Scenario Narrative      
25829-200-JVY-3518-18002    000    Relief Scenario Narrative      
25829-200-JVY-3518-18003    000    Relief Scenario Narrative      
25829-200-JVY-3518-18004    000    Relief Scenario Narrative

 

A-24



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.1.16    Pump Summary (Non-Confidential)    25829-200-MPA-DK-00001    000   
Pump Summary- Non- Confidential       25829-200-M0X-DK-00006    00A    Hydraulic
Summary Non Confidential Pumps       25829-200-M0X-DK-00008    00A    Hydraulic
Summary - Environmental Pumps 4.1.16.1    Pump Summary (Confidential)   
25829-200-M0X-DK-00007    00A    Confidential - Hydraulic Summary Confidential
Pumps       25829-200-MPA-DK-00002    001    Pump Summary- Confidential 4.2   
Unit 10 - General Unit          4.2.1    P&I Diagrams and Line Designation
Tables    25829-200-M6-3010-00001    00A    Piping and Instrumentation Diagram -
Level Purge/Maintenance Bypass Details       25829-200-M6-3010-00002    00A   
Piping and Instrumentation Diagram - Sample Station Details - Sht 1 of 2      
25829-200-M6-3010-00003    00A    Piping and Instrumentation Diagram - Sample
Station Details - Sht 2 of 2       25829-200-M6-3010-00004    00A    Piping and
Instrumentation Diagram - Pump Seal Plans - Sht 1 of 4      
25829-200-M6-3010-00005    00A    Piping and Instrumentation Diagram - Pump Seal
Plans Sht. 2 of 4       25829-200-M6-3010-00006    00A    Piping and
Instrumentation Diagram - Pump Seal Plans Sht. 3 of 4      
25829-200-M6-3010-00007    00A    Piping and Instrumentation Diagram - Air
Volume Tanks       25829-200-M6-3010-00008    00A    Piping and Instrumentation
Diagram - Insulation of PSV’s in Cryogenic Service & Pump Cable Seals Purge
Detail       25829-200-M6-3010-00009    00A    Piping and Instrumentation
Diagram - Miscellaneous DCS & SIS Functions       25829-200-M6-3010-00014    00A
   Pump Seal Plan with Lube Oil System Sht 4 of 4       25829-200-M6-3010-00100
   00D    Piping and Instrumentation Diagram - Feed LNG Fuel Gas Interconnecting
(Train 5 & 6)       25829-200-M6-3010-00101    00C    Piping and Instrumentation
Diagram - Plant Air Interconnecting (Train 5 & 6)       25829-200-M6-3010-00102
   00C    Piping and Instrumentation Diagram - Instrument Air Interconnecting
(Train 5 & 6)       25829-200-M6-3010-00103    00C    Piping and Instrumentation
Diagram - Nitrogen Interconnecting (Train 5 & 6)       25829-200-M6-3010-00104
   00C    Piping and Instrumentation Diagram - Utility and Demin. Water
Interconnecting (Train 5 & 6)       25829-200-M6-3010-00105    00C    Piping and
Instrumentation Diagram - Potable Water Interconnecting (Train 5 & 6)      
25829-200-M6-3010-00106    00C    Piping and Instrumentation Diagram - Waste
Water Interconnecting (Train 5 & 6)       25829-200-M6-3010-00107    00D   
Piping and Instrumentation Diagram - Flare and Blowdown Collection (Train 5 & 6)

 

A-25



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3010-00108    00C    Piping and Instrumentation Diagram - H2S
Scavenger Interconnecting (Train 5 & 6)       25829-200-M6-3010-00109    00C   
Piping and Instrumentation Diagram -Refrigerant Interconnecting      
25829-200-M6-3010-00110    00C    Piping and Instrumentation Diagram - Amine
Interconnecting       25829-200-M6-3010-00111    00C    Piping and
Instrumentation Diagram - BOG Interfaces and Cooldown Line and Condensate      
25829-200-M6-3010-00112    00D    Piping and Instrumentation Diagram - Pipeline
Interface Feed Gas Fuel Gas and Water Supply       25829-200-M6-3510-00001   
00A    Piping and Instrumentation Diagram - Train 5 Process Battery Limit      
25829-200-M6-3510-00002    00A    Piping and Instrumentation Diagram - Train 5
Process and Utilities Battery Limit       25829-200-M6-3510-00003    00A   
Piping and Instrumentation Diagram - Train 5 Utilities Battery Limit      
25829-200-M6-3510-00004    00A    Piping and Instrumentation Diagram -
Miscellaneous DCS & SIS Functions       25829-200-M6-3510-00005    00A    Piping
and Instrumentation Diagram - Anti Surge Details       25829-200-M6D-3010-00100
   00B    Line Designation Table       25829-200-M6D-3010-00101    00B    Line
Designation Table       25829-200-M6D-3010-00102    00B    Line Designation
Table       25829-200-M6D-3010-00103    00B    Line Designation Table      
25829-200-M6D-3010-00104    00B    Line Designation Table      
25829-200-M6D-3010-00105    00B    Line Designation Table      
25829-200-M6D-3010-00106    00B    Line Designation Table      
25829-200-M6D-3010-00107    00C    Line Designation Table      
25829-200-M6D-3010-00108    00B    Line Designation Table      
25829-200-M6D-3010-00109    00B    Line Designation Table      
25829-200-M6D-3010-00110    00B    Line Designation Table      
25829-200-M6D-3010-00111    00B    Line Designation Table      
25829-200-M6D-3010-00112    00C    Line Designation Table      
25829-200-M6D-3510-00001    00A    Line Designation Table      
25829-200-M6D-3510-00002    00A    Line Designation Table      
25829-200-M6D-3510-00003    00A    Line Designation Table 4.2.2    Equipment
Data Sheets    25829-200-MHD-10-K1001    00A    Mechanical Data Sheet Main
Compressor Bridge Crane       25829-200-MHD-10-K1002    00A    Mechanical Data
Sheet Jib Crane Hoist       25829-200-MHD-10-K1003    00A    Mechanical Data
Sheet Jib Crane       25829-200-MHD-10-K1015    00A    Mechanical Data Sheet Bog
Compressor Bridge Crane 4.3    Unit 11 – Inlet Metering Stations         

 

A-26



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.3.1    Process Flow Diagrams    25829-200-M5-3511-00002    000    Process Flow
Diagram - Inlet Preheater and Feed Gas Measurement 4.3.2    P&I Diagrams and
Line Designation Tables    25829-200-M6-3511-00001    00A    Piping and
Instrumentation Diagram - Feed Gas Heater       25829-200-M6-3511-00002    00A
   Piping and Instrumentation Diagram - Feed Gas Metering      
25829-200-M6D-3511-00001    00A    Line Designation Table      
25829-200-M6D-3511-00002    00A    Line Designation Table 4.3.3    Equipment
Data Sheets    25829-200-MED-11-E1102    00A    Shell and Tube Heat Exchanger
Data Sheet for Feed Gas Heater 4.3.4    Process Data Sheets   
25829-200-MEA-3511-01102    000    Process Data Sheet Heat Exchanger - Inlet
Preheaters and Feed Gas Measurement 4.4    Unit 12 – Acid Gas Removal Unit      
   4.4.1    Process Flow Diagrams    25829-200-M5-3512-00001    000    Process
Flow Diagram - Acid Gas Removal       25829-200-M5-3512-00002    000    Process
Flow Diagram - Amine Regeneration 4.4.2    P&I Diagrams and Line Designation
Tables    25829-200-M6-3012-00001    00A    Piping and Instrumentation Diagram -
Amine Storage Tanks       25829-200-M6-3512-00001    00A    Piping and
Instrumentation Diagram - Feed Gas Filter Coalescer      
25829-200-M6-3512-00002    00A    Piping and Instrumentation Diagram - Absorber
      25829-200-M6-3512-00003    00A    Piping and Instrumentation Diagram -
Solvent Flash Drum       25829-200-M6-3512-00004    00A    Piping and
Instrumentation Diagram - De-Gassing Drum       25829-200-M6-3512-00005    00A
   Piping and Instrumentation Diagram - Lean/Rich Solvent Heat Exchangers      
25829-200-M6-3512-00006    00A    Piping and Instrumentation Diagram - Solvent
Regenerator       25829-200-M6-3512-00007    00A    Piping and Instrumentation
Diagram - Regenerator Overhead Condensers       25829-200-M6-3512-00008    00A
   Piping and Instrumentation Diagram - Solvent Regenerator Reflux System      
25829-200-M6-3512-00009    00A    Piping and Instrumentation Diagram - Lean
Solvent Booster Pumps       25829-200-M6-3512-00010    00A    Piping and
Instrumentation Diagram - Lean Solvent Coolers       25829-200-M6-3512-00011   
00A    Piping and Instrumentation Diagram - Lean Solvent Filters      
25829-200-M6-3512-00012    00A    Piping and Instrumentation Diagram - Amine
Surge Tank       25829-200-M6-3512-00014    00A    Piping and Instrumentation
Diagram - Lean Solvent Charge Pumps       25829-200-M6-3512-00015    00A   
Piping and Instrumentation Diagram - Amine Collection Header      
25829-200-M6-3512-00016    00A    Piping and Instrumentation Diagram - Amine
Sump System

 

A-27



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3512-00017    00A    Piping and Instrumentation Diagram
Absorber Overhead Gas Coolers       25829-200-M6-3512-00018    00A    Piping and
Instrumentation Diagram - Anti-Foam Chemical Injection Skid      
25829-200-M6D-3012-00001    00A    Line Designation Table      
25829-200-M6D-3512-00001    00A    Line Designation Table      
25829-200-M6D-3512-00002    00A    Line Designation Table      
25829-200-M6D-3512-00003    00A    Line Designation Table      
25829-200-M6D-3512-00004    00A    Line Designation Table      
25829-200-M6D-3512-00005    00A    Line Designation Table      
25829-200-M6D-3512-00006    00A    Line Designation Table      
25829-200-M6D-3512-00007    00A    Line Designation Table      
25829-200-M6D-3512-00008    00A    Line Designation Table      
25829-200-M6D-3512-00009    00A    Line Designation Table      
25829-200-M6D-3512-00010    00A    Line Designation Table      
25829-200-M6D-3512-00011    00A    Line Designation Table      
25829-200-M6D-3512-00012    00A    Line Designation Table      
25829-200-M6D-3512-00014    00A    Line Designation Table      
25829-200-M6D-3512-00015    00A    Line Designation Table      
25829-200-M6D-3512-00016    00A    Line Designation Table      
25829-200-M6D-3512-00017    00A    Line Designation Table      
25829-200-M6D-3512-00018    00A    Line Designation Table 4.4.3    Equipment
Data Sheets    25829-200-MED-12-E1201    00A    Mechanical Data Sheet Lean
Solvent Cooler       25829-200-MED-12-E1202    00A    Mechanical Data Sheet
Regenerator Overhead Condenser       25829-200-MED-12-E1203    00A    Mechanical
Data Sheet Lean Rich Solvent Heat Exchanger       25829-200-MED-12-E1204    00A
   Data Sheet Shell and Tube Heat Exchanger for Regenerator Reboiler      
25829-200-MED-12-E1206    00A    Data Sheet for Heat Exchanger Air Cooled
Absorber Overhead Gas Cooler       25829-200-MFD-12-F1201    00A    Filters and
Gas Separators for Lean Solvent Filter Mechanical Data Sheet      
25829-200-MFD-12-F1202    00A    Mechanical Data Sheet for Feed Gas Filter
Coalescer       25829-200-MFD-12-F1203    00A    Filters and Gas Separators for
Rich Solvent Filter Mechanical Data Sheet       25829-200-MFD-12-F1204    00A   
Filters and Gas Separators for Lean Solvent After Filter Mechanical Data Sheet
      25829-200-MFD-12-F1205    00A    Filters and Gas Separators for Carbon
Treater Mechanical Data Sheet       25829-200-MFD-12-F1206    00A    Mechanical
Data Sheet for Amine Sump Filter       25829-200-MKD-12-PK1201    00A   
Mechanical Data Sheet for Anti-Foam Injection Package

 

A-28



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MPD-12-P1201    00A    Lean Solvent Booster Pumps Data Sheet   
   25829-200-MPD-12-P1202    00A    Data Sheet for Lean Solvent Charge Pump   
   25829-200-MPD-12-P1203    00A    Regenerator Reflux Pumps Data Sheet      
25829-200-MPD-12-P1204    00A    Data Sheet for Wash Water Pump      
25829-200-MPD-12-P1205    00A    Data Sheet for Rotary Pumps - Amine Charge Pump
      25829-200-MPD-12-P1206    00A    Data Sheet for Amine Sump Pumps      
25829-200-MTD-12-S1201    00A    Data Sheet Field Erected Storage Tanks for
Amine Storage Tanks       25829-200-MTD-12-S1202    00A    Data Sheet Field
Erected Storage Tanks for Amine Surge Tanks       25829-200-MUD-12-P1202    00A
   Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and
Larger-Lean Solvent Charge Pump Motor Driver       25829-200-MVD-12-V1201    00B
   Absorber       25829-200-MVD-12-V1202    00A    Solvent Regenerator      
25829-200-MVD-12-V1203    00A    Mechanical Data Sheet for DE-Gassing Drum      
25829-200-MVD-12-V1205    00A    Mechanical Data Sheet for Solvent Flash Drum   
   25829-200-MVD-12-V1206    00A    Mechanical Data Sheet for Solvent
Regenerator Reflux Drum       25829-200-MVD-12-V1209    00A    Column and
Vessels Carbon Steel - Amine Sump Drum 4.4.4    Process Data Sheets   
25829-200-MEA-3512-01201    000    Lean Solvent Cooler      
25829-200-MEA-3512-01202    000    Regenerator Overhead Condenser      
25829-200-MEA-3512-01203    000    Lean/Rich Solvent Heat Exchanger      
25829-200-MEA-3512-01204    000    Regenerator Reboiler      
25829-200-MEA-3512-01206    000    Absorber Overhead Gas Cooler      
25829-200-MFA-3512-01201    000    Filter Specification Sheet Lean Solvent
Filter       25829-200-MFA-3512-01202    000    Filter Specification Sheet for
Feed Gas Filter Coalescer       25829-200-MFA-3512-01203    000    Filter
Specification Sheet Rich Solvent Filter       25829-200-MFA-3512-01204    000   
Filter Specification Sheet Lean Solvent After Filter      
25829-200-MFA-3512-01205    000    Filter Specification Sheet Carbon Treater   
   25829-200-MFA-3512-01206    000    Filter Specification Sheet Amine Sump
Filter       25829-200-MKA-3512-K0001    000    Process Specification For Acid
Gas Removal Unit       25829-200-MTA-3012-01201    000    Tank Specification
Sheet for Amine Storage Tank       25829-200-MTA-3512-01202    000    Tank
Specification Sheet for Amine Surge Tank       25829-200-MVA-3512-01201    000
   Column Specification Sheet For Absorber       25829-200-MVA-3512-01202    000
   Column Specification For Solvent Regenerator

 

A-29



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MVA-3512-01203    000    Vessel Specification Sheet De Gassing
Drum       25829-200-MVA-3512-01205    000    Vessel Specification Sheet for
Solvent Flash Drum       25829-200-MVA-3512-01206    000    Vessel Specification
Sheet - Solvent Regenerator Reflux Drum - Vertical      
25829-200-MVA-3512-01209    000    Vessel Specification Sheet Amine Sump Drum
4.4.5    Heat/Energy and Material Balance    25829-200-M4-DK-00011    000   
Heat and Material Balance Case 1 - Average Gas, Average Ambient Temperature AGRU
Streams       25829-200-M4-DK-00012    000    Heat and Material Balance Case -2
- Average Gas, Low Ambient Temperature AGRU Streams       25829-200-M4-DK-00013
   000    Heat and Material Balance Case -3 - Average Gas, High Ambient
Temperature AGRU Streams       25829-200-M4-DK-00014    000    Heat and Material
Balance Case -4 - Average Gas, Ship Loading AGRU Streams      
25829-200-M4-DK-00015    000    Heat and Material Balance Case 5 - Maximum
Inerts, Gas, Low Ambient Temperature AGRU Streams       25829-200-M4-DK-00024   
000    Heat and Material Balance Case 6 - High Aromatics, Average Ambient
Temperature AGRU Streams 4.5    Unit 13 – Dehydration & Mercury Removal         
4.5.1    Process Flow Diagrams    25829-200-M5-3513-00001    000    Process Flow
Diagram - Dehydration and Mercury Removal 4.5.2    P&I Diagrams and Line
Designation Tables    25829-200-M6-3513-00001    00A    Piping and
Instrumentation Diagram - Dryer Inlet Filter Coalescer      
25829-200-M6-3513-00002    00A    Piping and Instrumentation Diagram -
Dehydrators       25829-200-M6-3513-00003    00A    Piping and Instrumentation
Diagram - Dehydrator       25829-200-M6-3513-00004    00A    Piping and
Instrumentation Diagram - Mercury Removal       25829-200-M6-3513-00005    00A
   Piping and Instrumentation Diagram - Regeneration Gas Distribution      
25829-200-M6-3513-00008    00A    Piping and Instrumentation Diagram -
Regeneration Gas K.O. Drum       25829-200-M6-3513-00009    00B    Piping and
Instrumentation Diagram - Regeneration Gas Compressor      
25829-200-M6D-3513-00001    00A    Line Designation Table      
25829-200-M6D-3513-00002    00A    Line Designation Table      
25829-200-M6D-3513-00003    00A    Line Designation Table      
25829-200-M6D-3513-00004    00A    Line Designation Table      
25829-200-M6D-3513-00005    00A    Line Designation Table      
25829-200-M6D-3513-00008    00A    Line Designation Table

 

A-30



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3513-00009    00B    Line Designation Table 4.5.3   
Equipment Data Sheets    25829-200-MCD-13-C1301    00A    Data Sheet For
Regeneration Gas Compressor       25829-200-MCD-13-L1301    00A    Data Sheet
For Regeneration Gas Compressor Lube Oil System       25829-200-MED-13-E1301   
00A    Heat Exchanger Air Cooled for Regeneration Gas Cooler      
25829-200-MFD-13-F1301    00A    Dryer Inlet Filter Coalescer Mechanical Data
Sheet       25829-200-MFD-13-F1302    00A    Mercury Removal After Filter
Mechanical Data Sheet       25829-200-MFD-13-F1303    00A    Filters and Gas
Separators for Molecular Sieve After Filter       25829-200-MUD-13-C1301    00A
   Data Sheet For Regeneration Gas Compressor Motor       25829-200-MVD-13-V1301
   00A    Vessel Data Sheet - Dryer Feed KO Drum       25829-200-MVD-13-V1302   
00A    Mechanical Data Sheet for Molecular Sieve Dehydrators      
25829-200-MVD-13-V1304    00B    Mechanical Data Sheet for Mercury Removal Beds
      25829-200-MVD-13-V1305    00B    Mechanical Data Sheet for Regeneration
Gas KO Drum       25829-200-MXD-13C-1301    00A    Data Sheet For Regeneration
Gas Compressor Coupling 4.5.4    Process Data Sheets    25829-200-MCA-3513-01301
   000    Centrifugal Compressor Specification Sheet -Regeneration Gas
Compressor       25829-200-MEA-3513-01301    000    Process Data Sheet Air
Cooled Heat Exchanger- Regeneration Gas Cooler       25829-200-MFA-3513-01301   
000    Dryer Inlet Filter Coalescer       25829-200-MFA-3513-01302    000   
Filter Specification Sheet Mercury Removal After Filter      
25829-200-MFA-3513-01303    000    Filter Specification Sheet Molecular Sieve
After Filter       25829-200-MKA-3513-K0001    000    Process Specification For
Molecular Sieve Dehydration System       25829-200-MKA-3513-K0002    000   
Process Specification For Mercury Removal System       25829-200-MVA-3513-01301
   000    Dryer FEED KO Drum       25829-200-MVA-3513-01302    000    Molecular
Sieve Dehydrators       25829-200-MVA-3513-01304    000    Specification Sheet
for Mercury Removal Beds       25829-200-MVA-3513-01305    000    Vessel
Specification Sheet For Regeneration Gas KO Drum 4.6    ***          4.6.1   
Process Flow Diagrams (Confidential)    25829-200-M5-3514-00001    000   
Confidential - Process Flow Diagram       25829-200-M5-3514-00002    000   
Confidential - Process Flow Diagram

 

A-31



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.6.2    P&I Diagrams and Line Designation Tables (Confidential)   
25829-200-M6-3514-00001    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3514-00002    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3514-00003    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3514-00004    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3514-00005
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3514-00006    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3514-00007    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3514-00008    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3514-00009    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3514-00010
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3514-00011    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3514-00012    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3514-00013    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3514-00014    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3514-00016
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3514-00018    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3514-00021    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3514-00022    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3514-00023    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3514-00024
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6D-3514-00001    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00002    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00003    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00004    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00005    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00006    00A    Confidential - Line Designation Table      
25829-200-M6D-3514-00007    00A    Confidential - Line Designation Table

 

A-32



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3514-00008    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00009    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00010    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00011    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00012    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00013    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00014    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00016    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00018    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00021    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00022    00A    Confidential - Line Designation Table
      25829-200-M6D-3514-00023    00A    Confidential - Line Designation Table
4.6.3    Equipment Data Sheets (Confidential)    25829-200-MCD-14-C1411    00A
   Confidential - Compressor, LNG Refrigeration - propane compressors      
25829-200-MCD-14-L1411    00A    Confidential - Special Purpose Oil System      
25829-200-MED-14-E1401    00A    Confidential - Heat Exchanger LNG Refrigeration
Propane Refrigerant Condenser       25829-200-MED-14-E1402    00A   
Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type H.S. Propane
Methane Ethylene Chiller       25829-200-MED-14-E1403    00A    Confidential -
Brazed Aluminum Heat Exchanger Core in Shell Type I.S. Propane Methane Ethylene
Feed Chiller       25829-200-MED-14-E1404    00A    Confidential - Brazed
Aluminum Heat Exchanger Core in Shell Type L.S. Propane Methane Ethylene Cond
Feed Chiller       25829-200-MED-14-E1406    00A    Confidential - Shell and
Tube Heat Exchanger for H.S. Propane Feed Chiller       25829-200-MED-14-E1407
   00A    CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Propane
Purger Condenser Section       25829-200-MED-14-E1408    00A    CONFIDENTIAL -
Data Sheet Shell and Tube Heat Exchanger for Low Stage Propane HRC Reflux
Chiller       25829-200-MED-14-E1409    00A    CONFIDENTIAL - Data Sheet Shell
and Tube Heat Exchanger for High Stage Propane HRC Reflux Chiller      
25829-200-MED-14-E1411    00A    Confidential - Heat Exchanger LNG Refrigeration
Propane Subcooler       25829-200-MED-14-E1415    00A    Confidential - Heat
Exchanger LNG Refrigeration Turbine Compressor Oil Cooler      
25829-200-MPD-14-P1403    00A    CONFIDENTIAL - Propane De-Inventory Pumps Data
Sheet       25829-200-MUD-14-A1411    00A    Confidential - Special Purpose Gear
Units - Propane Compressor       25829-200-MUD-14-TC1411    00A    Confidential
- Combustion Gas Turbines - Propane Compressor

 

A-33



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MVD-14-V1404    00B    Confidential - Propane Refrigerant
Accumulator       25829-100-MVD-14-V1405    00B    Confidential - Propane Purger
Absorber Section       25829-200-MVD-14-V1411    00B    Confidential - Low Stage
Propane Suction Drums - Carbon Steel Vessels Mechanical Data Sheet      
25829-200-MVD-14-V1412    00B    CONFIDENTIAL - Interstage Propane Suction Drums
Mechanical Data Sheet       25829-200-MVD-14-V1413    00B    CONFIDENTIAL - High
Stage Propane Suction Drums Mechanical Data Sheet       25829-200-MXD-14-A1411
   00A    Confidential - Special Purpose Coupling       25829-200-MXD-14-B1411
   00A    Confidential - Special Purpose Coupling       25829-200-MXD-14-C1411
   00A    Confidential - Special Purpose Coupling 4.6.4    Process Data Sheets
(Confidential)    25829-200-MCA-3514-01411    000    Confidential - Centrifugal
Compressor Specification Sheet       25829-200-MEA-3514-01401    000   
Confidential - Process Data Sheet       25829-200-MEA-3514-01402    000   
Confidential - Heat Exchanger Specification Sheet       25829-200-MEA-3514-01403
   000    Confidential - Heat Exchanger Specification Sheet      
25829-200-MEA-3514-01404    000    Confidential - Heat Exchanger Specification
Sheet       25829-200-MEA-3514-01406    000    Confidential - Process Data Sheet
Heat Exchanger Specification Sheet       25829-200-MEA-3514-01407    000   
Confidential - Process Data Sheet Heat Exchanger       25829-200-MEA-3514-01408
   000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MEA-3514-01409    000    Confidential - Process Data Sheet Heat
Exchanger       25829-200-MEA-3514-01411    000    Confidential - Process Data
Sheet Heat Exchanger       25829-200-MEA-3514-01415    001    Confidential -
Process Data Sheet Heat Exchanger       25829-200-MVA-3514-01404    000   
Confidential Refrigerant Accumulator       25829-200-MVA-3514-01405    000   
Confidential - Vessel Specification Sheet       25829-200-MVA-3514-01411    000
   Confidential Suction Drums       25829-200-MVA-3514-01412    000   
Confidential Suction Drums       25829-200-MVA-3514-01413    000    Confidential
Suction Drums 4.7    ***          4.7.1    Process Flow Diagrams (Confidential)
   25829-200-M5-3515-00001    000    Confidential - Process Flow Diagram      
25829-200-M5-3515-00002    000    Confidential - Process Flow Diagram 4.7.2   
P&I Diagrams and Line Designation Tables (Confidential)   
25829-200-M6-3515-00001    00A    Confidential - Piping and Instrumentation
Diagram

 

A-34



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3515-00002    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3515-00003    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3515-00004    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3515-00005
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3515-00006    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3515-00007    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3515-00008    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3515-00009    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3515-00010
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3515-00011    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3515-00021    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3515-00022    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3515-00023    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3515-00024
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3515-00025    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6D-3515-00001    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00002    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00003    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00004    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00005    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00006    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00007    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00008    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00009    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00010    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00011    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00021    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00022    00A    Confidential - Line Designation
Table       25829-200-M6D-3515-00023    00A    Confidential - Line Designation
Table

 

A-35



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3515-00024    00A    Confidential - Line Designation Table
      25829-200-M6D-3515-00025    00A    Confidential - Line Designation Table
4.7.3    Equipment Data Sheets (Confidential)    25829-200-MCD-15-C1511    00A
   Confidential - Compressor, LNG Refrigeration - Data Sheet for Ethylene
Compressors       25829-200-MCD-15-L1511    00A    Confidential - Special
Purpose Oil System       25829-200-MED-15-E1503    00A    Confidential Brazed
Aluminum Heat Exchanger Core in Shell Type for H.S. Ethylene Feed/HRC Reflux
Chiller       25829-200-MED-15-E1504    00A    Confidential Brazed Aluminum Heat
Exchanger Core in Shell Type for L.S. Ethylene Feed Condenser      
25829-200-MED-15-E1505    00A    Confidential Brazed Aluminum Heat Exchanger
Core in Shell Type for Ethylene Economizer       25829-200-MED-15-E1506    00A
   Confidential - Shell and Tube Heat Exchanger for Ethylene Purger Condenser
Section       25829-200-MED-15-E1508    00A    Confidential - Brazed Aluminum
Heat Exchanger Core in Shell Type for Heavies Removal Column Reflux Condenser   
   25829-200-MED-15-E1511    00A    Confidential - Heat Exchanger, LNG
Refrigeration-Ethylene Compressor Intercooler       25829-200-MED-15-E1512   
00A    Confidential - Heat Exchanger, LNG Refrigeration-Ethylene Compressor
Discharge Cooler       25829-200-MED-15-E1515    00A    Confidential - Heat
Exchanger, LNG Refrigeration-Ethylene Turbine Compressor Oil Cooler      
25829-200-MPD-15-P1501    00A    CONFIDENTIAL - Ethylene De-Inventory Pumps Data
Sheet       25829-200-MUD-15-A1511    00A    Confidential - Special Purpose Gear
Units Ethylene Compressor       25829-200-MUD-15-TC1511    00A    Confidential -
Combustion Gas Turbines Ethylene Compressor       25829-200-MVD-15-V1502    00B
   Confidential - Ethylene Surge Drum       25829-200-MVD-15-V1503    00B   
Confidential -Ethylene Purger Absorber Section       25829-200-MVD-15-V1507   
00B    Confidential - Heavies Removal Column Reflux Drum      
25829-200-MXD-15-A1511    00A    Confidential - Special Purpose Coupling GT-HP
Ethylene Regrigeration Compressor       25829-200-MXD-15-B1511    00A   
Confidential - Special Purpose Coupling HP-GB Ethylene Regrigeration Compressor
      25829-200-MXD-15-C1511    00A    Confidential - Special Purpose Coupling
GB-LP Ethylene Regrigeration Compressor 4.7.4   

Process Data Sheets

(Confidential)

   25829-200-MCA-3515-01511    000    Confidential - Compressor Specification
Sheet       25829-200-MEA-3515-01503    000    Confidential - Process Data Sheet

 

A-36



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MEA-3515-01504    000    Confidential - Heat Exchanger
Specification Sheet       25829-200-MEA-3515-01505    000    Confidential - Heat
Exchanger Specification Sheet       25829-200-MEA-3515-01506    000   
Confidential - Process Data Sheet Heat Exchanger       25829-200-MEA-3515-01508
   000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MEA-3515-01511    000    Confidential - Process Data Sheet Heat
Exchanger       25829-200-MEA-3515-01512    000    Confidential - Process Data
Sheet Heat Exchanger       25829-200-MEA-3515-01515    000    Confidential -
Process Data Sheet Heat Exchanger       25829-200-MVA-3515-01502    000   
Confidential - Surge Drum       25829-200-MVA-3515-01503    000    Confidential
- Vessel Specification Sheet       25829-200-MVA-3515-01507    000   
Confidential - Vessel Specification Sheet 4.8    ***          4.8.1    Process
Flow Diagrams (Confidential)    25829-200-M5-3516-00001    000    Confidential -
Process Flow Diagram 4.8.2    P&I Diagrams and Line Designation Tables
(Confidential)    25829-200-M6-3516-00001    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3516-00002    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3516-00003    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3516-00004
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3516-00006    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3516-00007    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3516-00008    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3516-00010    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3516-00011
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6-3516-00012    00A    Confidential - Piping and Instrumentation
Diagram       25829-200-M6-3516-00021    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3516-00022    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3516-00023    00A   
Confidential - Piping and Instrumentation Diagram

 

A-37



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3516-00024    00A    Confidential - Piping and
Instrumentation Diagram       25829-200-M6-3516-00025    00A    Confidential -
Piping and Instrumentation Diagram       25829-200-M6-3516-00026    00A   
Confidential - Piping and Instrumentation Diagram       25829-200-M6-3516-00027
   00A    Confidential - Piping and Instrumentation Diagram      
25829-200-M6D-3516-00001    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00002    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00003    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00004    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00006    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00007    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00008    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00010    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00011    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00012    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00021    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00022    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00023    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00024    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00026    00A    Confidential - Line Designation Table      
25829-200-M6D-3516-00027    00A    Confidential - Line Designation Table 4.8.3
   Equipment Data Sheets (Confidential)    25829-200-MCD-16-C1611    00A   
Confidential - Compressor LNG Refrigeration - Methane Compressors      
25829-200-MCD-16-L1611    00A    Confidential - Special Purpose Oil System - API
614 5th Edition Oil System for Methane Refrigeration Compressors      
25829-200-MED-16-E1605    00A    Confidential - Brazed Aluminum Heat Exchanger
for Methane Economizer       25829-200-MED-16-E1606    00A    Confidential -
Brazed Aluminum Heat Exchanger for Interstage Methane Economizer      
25829-200-MED-16-E1611    00A    Confidential - Heat Exchanger, LNG
Refrigeration - L.S. Methane Discharge Coolers       25829-200-MED-16-E1612   
00A    Confidential - Heat Exchanger, LNG Refrigeration - I.S. Methane Discharge
Coolers       25829-200-MED-16-E1613    00A    Confidential - Heat Exchanger,
LNG Refrigeration - H.S. Methane Discharge Coolers       25829-200-MED-16-E1615
   00A    Confidential - Heat Exchanger, LNG Refrigeration - Methane
Turbine/Compressor Oil Cooler

 

A-38



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MED-16-V1602    00A    Confidential - Mechanical Data Sheet for
H.S. Flash Drum       25829-200-MED-16-V1603    00A    Confidential - Mechanical
Data Sheet for I.S. Flash Drum       25829-200-MED-16-V1604    00A   
Confidential - Mechanical Data Sheet for L.S. Flash Drum      
25829-200-MPD-16-P1601    00B    Confidential - LNG Cryogenic Pump      
25829-200-MUD-16-P1601    00A    Data Sheet for Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger - LNG Transfer Pump Motor      
25829-200-MUD-16-TC1611    00A    Confidential - Combustion Gas Turbines -
Methane Compressor       25829-200-MXD-16-A1611    00A    Confidential - Special
Purpose Coupling GT-LP Methane Refrigeration Compressor      
25829-200-MXD-16-B1611    00A    Confidential - Special Purpose Coupling LP-MP
Methane Refrigeration Compressor       25829-200-MXD-16-C1611    00A   
Confidential - Special Purpose Coupling MP-HP Methane Refrigeration Compressor
4.8.4    Process Data Sheets (Confidential)    25829-200-MCA-3516-01611    000
   Confidential - Centrifugal Compressor Specification Sheet      
25829-200-MEA-3516-01605    000    Confidential - Heat Exchanger Specification
Sheet       25829-200-MEA-3516-01606    000    Confidential - Heat Exchanger
Specification       25829-200-MEA-3516-01611    000    Confidential - Process
Data Sheet Heat Exchanger       25829-200-MEA-3516-01612    000    Confidential
- Process Data Sheet Heat Exchanger       25829-200-MEA-3516-01613    000   
Confidential - Process Data Sheet Heat Exchanger       25829-200-MEA-3516-01615
   000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MVA-3516-01602    000    Confidential - Vessel Specification Sheet   
   25829-200-MVA-3516-01603    000    Confidential - Vessel Specification Sheet
      25829-200-MVA-3516-01604    000    Confidential - Vessel Specification
Sheet 4.9    Unit 19 – Flares          4.9.1    Process/Utility Flow Diagrams   
25829-200-M5-3019-00001    000    Utility Flow Diagram Flare/Blowdown System   
   25829-200-M5-3519-00003    000    Utility Flow Diagram - Thermal Oxidizer   
   25829-200-M5-3519-00004    000    Utility Flow Diagram - H2S Removal 4.9.2   
P&I Diagrams and Line Designation Tables    25829-200-M6-3019-00001    00A   
Piping and Instrumentation Diagram-Wet Gas Flare K.O. Drums and Pumps      
25829-200-M6-3019-00002    00A    Piping and Instrumentation Diagram-Dry Gas
Flare K.O. Drums and Vaporizers       25829-200-M6-3019-00003    00A    Piping
and Instrumentation Diagram - Scavenger Storage Tank and Pumps      
25829-200-M6-3019-00004    00B    Piping and Instrumentation Diagram - Scavenger
Pump Package

 

A-39



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3019-00005    00B    Piping and Instrumentation Diagram -
Spent Scavenger Storage Tank       25829-200-M6-3519-00001    00A    Piping and
Instrumentation Diagram - Wet Flare ISBL Collection - 1      
25829-200-M6-3519-00002    00A    Piping and Instrumentation Diagram - Wet Flare
ISBL Collection - 2       25829-200-M6-3519-00003    00A    Piping and
Instrumentation Diagram - Dry Flare ISBL Collection - 1      
25829-200-M6-3519-00004    00A    Piping and Instrumentation Diagram - Dry Flare
ISBL Collection - 2       25829-200-M6-3519-00005    00A    Piping and
Instrumentation Diagram - Cold Blowdown ISBL Collection      
25829-200-M6-3519-00006    00A    Piping and Instrumentation Diagram - Thermal
Oxidizer K.O. Drum and Pump       25829-200-M6-3519-00007    00A    Piping and
Instrumentation Diagram - Thermal Oxidizer       25829-200-M6-3519-00008    00A
   Piping and Instrumentation Diagram - H2S Removal Skid - 1      
25829-200-M6-3519-00009    00A    Piping and Instrumentation Diagram - H2S
Removal Skid - 2       25829-200-M6-3519-00010    00A    Piping and
Instrumentation Diagram - H2S Removal Skid - 3       25829-200-M6-3519-00011   
00A    Piping and Instrumentation Diagram - Wet Flare ISBL Collection - 3      
25829-200-M6-3519-00012    00A    Piping and Instrumentation Diagram - Wet Flare
ISBL Collection - 4       25829-200-M6-3519-00013    00A    Piping and
Instrumentation Diagram - Dry Flare ISBL Collection - 3      
25829-200-M6D-3019-00001    00A    Line Designation Table      
25829-200-M6D-3019-00002    00A    Line Designation Table      
25829-200-M6D-3019-00003    00A    Line Designation Table      
25829-200-M6D-3019-00004    00A    Line Designation Table      
25829-200-M6D-3019-00005    00B    Line Designation Table      
25829-200-M6D-3519-00001    00A    Line Designation Table      
25829-200-M6D-3519-00002    00A    Line Designation Table      
25829-200-M6D-3519-00003    00A    Line Designation Table      
25829-200-M6D-3519-00004    00A    Line Designation Table      
25829-200-M6D-3519-00005    00A    Line Designation Table      
25829-200-M6D-3519-00006    00A    Line Designation Table      
25829-200-M6D-3519-00007    00A    Line Designation Table      
25829-200-M6D-3519-00008    00A    Line Designation Table      
25829-200-M6D-3519-00009    00A    Line Designation Table      
25829-200-M6D-3519-00010    00A    Line Designation Table      
25829-200-M6D-3519-00011    00A    Line Designation Table      
25829-200-M6D-3519-00012    00A    Line Designation Table

 

A-40



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3519-00013    00A    Line Designation Table 4.9.3   
Equipment Data Sheets    25829-200-MBD-19-B1901    00A    Data Sheet For Wet Gas
Flare       25829-200-MBD-19-B1902    00A    Data Sheet For Dry Gas Flare      
25829-200-MBD-19-B1903    00A    Thermal Oxidizer FD Fan      
25829-200-MBD-19-T1901    00A    Thermal Oxidizer       25829-200-MBD-19-T1902
   00A    Data Sheet for Hot Oil Thermal Oxidizer Coil      
25829-200-MED-19-E1901    00A    Ambient Vaporizer       25829-200-MPD-19-P1901
   00B    Wet Gas Flare KO Drum Pump       25829-200-MPD-19-P1902    00A    Data
Sheet for Thermal Oxidizer KO Drum Pumps       25829-200-MPD-19-PK1901A    00A
   Data Sheet for Spent Scavenger Pump       25829-200-MPD-19-PK1901B    00A   
Data Sheet for Scavenger Metering Pumps       25829-200-MTD-19-S1901    00A   
Mechanical Data Sheet for Field Erected Tanks - Scavenger Storage Tank      
25829-200-MTD-19-S1902    00A    Mechanical Data Sheet for Field Erected Tanks -
Spent Scavenger Storage Tank       25829-200-MVD-19-PK1901A    00B    Mechanical
Data Sheet for Sweeting Tower       25829-200-MVD-19-PK1901B    00B   
Mechanical Data Sheet for Waste Gas Separator       25829-200-MVD-19-V1901   
00A    Data Sheet Columns and Vessels Carbon Steel for Wet Gas Flare KO Drum   
   25829-200-MVD-19-V1902    00A    Mechanical Data Sheet for Dry Gas Flare KO
Drum       25829-200-MVD-19-V1904    00A    Mechanical Data Sheet for Thermal
Oxidizer KO Drum       25829-200-MXD-19-PK1901    00A    H2S Removal Package
Mechanical Data Sheet 4.9.4    Process Data Sheets    25829-200-MBA-3019-01901
   000    Wet Gas Flare       25829-200-MBA-3019-01902    000    Dry Gas Flare
      25829-200-MBA-3519-01901    000    Acid Gas Thermal Oxidizer      
25829-200-MEA-3019-01901    000    Dry Gas Flare Vaporizer      
25829-200-MKA-3519-K0001    000    Process Specification for H2S Removal System
      25829-200-MTA-3019-01901    000    Fresh Chemical Storage Tank      
25829-200-MTA-3019-01902    000    Spent Chemical Storage Tank      
25829-200-MVA-3019-01901    000    Vessel Specification Sheet Wet Gas Flare KO
Drum       25829-200-MVA-3019-01902    000    Vessel Specification Sheet Dry Gas
Flare KO Drum       25829-200-MVA-3519-01904    000    Thermal Oxidizer KO Drum
- Vertical 4.10    Unit 20 – Refrigerant Storage          4.10.1    Utility Flow
Diagrams    25829-200-M5-0020-00001    000    Utility Flow Diagram - Refrigerant
Storage

 

A-41



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.10.2    P&I Diagrams and Line Designation Tables    25829-200-M6-0020-30001   
00B    Piping and Instrumentation Diagram For Ethylene Storage Drum 00V-2001A   
   25829-200-M6-0020-30003    00B    Piping and Instrumentation Diagram For
Ethylene Storage Drum 00V-2001C       25829-200-M6-0020-30005    00B    Piping
and Instrumentation Diagram For Propane Storage Drum 00V-2002B      
25829-200-M6-0020-30007    00B    Piping and Instrumentation Diagram Propane
Make-Up Pump       25829-200-M6D-0020-30003    00B    Line Designation Table   
   25829-200-M6D-0020-30007    00B    Line Designation Table 4.11    Unit 22 –
Fuel Gas System          4.11.1    Utility Flow Diagrams   
25829-200-M5-3522-00001    000    Utility Flow Diagram - Fuel Gas System      
25829-200-M5-3522-00002    000    Utility Flow Diagram - Fuel Gas System 4.11.2
   P&I Diagrams and Line Designation Tables    25829-200-M6-3522-00001    00A   
Piping and Instrumentation Diagram - Fuel Gas Heater      
25829-200-M6-3522-00002    00A    Piping and Instrumentation Diagram - HP Fuel
Gas KO Drum       25829-200-M6-3522-00003    00A    Piping and Instrumentation
Diagram - HP Fuel Gas Distribution       25829-200-M6-3522-00004    00A   
Piping and Instrumentation Diagram - LP Fuel Gas System      
25829-200-M6-3522-00005    00A    Piping and Instrumentation Diagram - Defrost
Gas Distribution       25829-200-M6-3522-00006    00A    Piping and
Instrumentation Diagram - Start-Up Fuel Gas Electrical Heater      
25829-200-M6D-3522-00001    00A    Line Designation Table      
25829-200-M6D-3522-00002    00A    Line Designation Table      
25829-200-M6D-3522-00003    00A    Line Designation Table      
25829-200-M6D-3522-00004    00A    Line Designation Table      
25829-200-M6D-3522-00005    00A    Line Designation Table      
25829-200-M6D-3522-00006    00A    Line Designation Table 4.11.3    Equipment
Data Sheets    25829-200-MED-22-E2201    00A    Shell and Tube Heat Exchanger
Data Sheet for Fuel Gas Heater       25829-200-MED-22-E2202    00A    Electric
Heater Mechanical Data Sheet for Start-Up Fuel Gas Heater      
25829-200-MED-22-E2206    00A    Shell and Tube Heat Exchanger for Pentane
Heater       25829-200-MFD-22-F2211    00A    Compressor Turbine Fuel Gas Filter
- Mechanical Data Sheet       25829-200-MVD-22-V2201    00A    Carbon Steel
Vessels - Non Proprietary Mechanical Data Sheet for HP Fuel Gas KO Drum      
25829-200-MVD-22-V2202    00A    Carbon Steel Vessels - Non Proprietary -
Mechanical Data Sheet for LP Fuel Gas KO Drum

 

A-42



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.11.4    Process Data Sheets    25829-200-MEA-3522-02201    000    Fuel Gas
Heater       25829-200-MEA-3522-02202    000    Start-up Fuel Gas Electric
Heater       25829-200-MEA-3522-02206    000    Pentane Heater      
25829-200-MFA-3522-02211    000    Filter Specification Sheet for Compressor
Turbine Gas Filter       25829-200-MVA-3522-02201    000    Vessel Specification
Sheet for HP Fuel Gas Knock Out Drum       25829-200-MVA-3522-02202    000   
Vessel Specification Sheet LP Fuel Gas KO Drum 4.12    Unit 24 – LNG Storage and
BOG Compressors          4.12.1    Process Flow Diagrams   
25829-200-M5-3024-00001    001    Process Flow Diagram LNG Storage / Loading   
   25829-200-M5-DK-02001    04A    Process Flow Diagram LNG Storage / Loading
4.12.2    P&I Diagrams and Line Designation Tables    25829-200-M6-3024-00001   
00C    Piping and Instrumentation Diagram - BOG Recycle Compressor Suction
Discharge       25829-200-M6-3024-00002    00A    Piping and Instrumentation
Diagram - BOG Recycle Compressor 30C-2401A       25829-200-M6-3024-00003    00A
   Piping and Instrumentation Diagram - BOG Recycle Compressor 30C-2401B      
25829-200-M6-3024-00004    00B    Piping and Instrumentation Diagram - BOG
Recycle Compressor 30C-2401C       25829-200-M6-3024-00008    00B    Piping and
Instrumentation Diagram - BOG Recycle KO Drum       25829-200-M6-3024-00009   
00A    Piping and Instrumentation Diagram - BOG Recycle KO Drum Pumps      
25829-200-M6D-3024-00001    00B    Line Designation Table      
25829-200-M6D-3024-00002    00A    Line Designation Table      
25829-200-M6D-3024-00003    00A    Line Designation Table      
25829-200-M6D-3024-00004    00A    Line Designation Table      
25829-200-M6D-3024-00008    00B    Line Designation Table      
25829-200-M6D-3024-00009    00A    Line Designation Table 4.12.3    Equipment
Data Sheets    25829-200-MCD-24-C2401    00A    Data Sheet For Boil Off Gas
Recycle Compressors       25829-200-MCD-24-L2401    00A    Data Sheet For Boil
Off Gas Recycle Compressor Lube Oil System       25829-200-MPD-24-P2402    00B
   LNG Cryogenic Pump - BOG Recycle KO Drum Pump       25829-200-MUD-24-C2401   
00A    Data Sheet For Medium Voltage Squirrel Cage Induction Motors 250 HP and
Larger Boil Off Gas Recycle       25829-200-MVD-24-V2402    00A    Mechanical
Data Sheet - BOG Recycle KO Drum       25829-200-MXD-24-C2401    00A    Data
Sheet For Boil Off Gas Recycle Compressor Coupling

 

A-43



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.12.4    Process Data Sheets    25829-200-MCA-3024-02401    000    Boil Off Gas
Compressor       25829-200-MVA-3024-02402    001    BOG Recycle KO Drum 4.13   
Unit 29 – Effluent Treatment          4.13.1    Utility Flow Diagrams   
25829-200-M5-3029-00001    00B    Utility Flow Diagram Waste Water Collection
4.13.2    P&I Diagrams and Line Designation Tables    25829-200-M6-3029-00001   
00A    Piping and Instrumentation Diagram - Impoundment Basin      
25829-200-M6-3029-00003    00A    Piping and Instrumentation Diagram - Waste
Water Tank       25829-200-M6-3529-00001    00A    Piping and Instrument Diagram
Compressor Area Collection Tank       25829-200-M6D-3029-00001    00A    Line
Designation Table       25829-200-M6D-3029-00003    00A    Line Designation
Table       25829-200-M6D-3529-00001    00A    Line Designation Table 4.13.3   
Equipment Data Sheets    25829-200-MPD-29-P2908    00A    Data Sheet for LNG
Impoundment Basin Pumps       25829-200-MPD-29-P2909    00A    Data Sheet for
LNG Impoundment Basin Sump Pump       25829-200-MTD-29-S2902    00A    Shop
Fabricated Tanks Data Sheet for Compressor Area Collection Tank      
25829-200-MTD-29-S2912    00A    Field Erected Storage Tanks Data Sheet for
Waste Water Tank 4.13.4    Environmental / Process Data Sheets   
25829-200-MPA-3029-02900    00A    Pump Summary Unit 29      
25829-200-MTA-3029-02902    00A    Compressor Area Collection Tank Data Sheet   
   25829-200-MTA-3029-02912    00A    Waste Water Tank Data Sheet (Train 5 & 6)
4.14    Unit 31 – Power Generation          4.14.1    Utility Flow Diagram   
25829-200-M5-3031-00001    001    Utility Flow Diagram GTG Power Generation
4.14.2    P&I Diagrams and Line Designation Tables    25829-200-M6-3031-00001   
00C    Piping and Instrumentation Diagram - Unit 31 Curbs      
25829-200-M6-3031-00002    00B    Piping and Instrumentation Diagram - Standby
Diesel Generator 30K-3102A-B       25829-200-M6-3031-00004    00D    GTG Fuel
Gas K.O. Drum       25829-200-M6-3031-00005    00C    Piping and Instrument
Diagram Turbine Power Generation 30G-3101A       25829-200-M6-3031-00006    00C
   Piping and Instrument Diagram Turbine Power Generation 30G-3101B      
25829-200-M6-3031-00019    00A          25829-200-M6-3031-00050    00A         
25829-200-M6-3031-00880    00A          25829-200-M6D-3031-00001    00C    Line
Designation Table       25829-200-M6D-3031-00004    00C    Line Designation
Table       25829-200-M6D-3031-00005    00C    Line Designation Table

 

A-44



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3031-00006    00C    Line Designation Table 4.14.3   
Equipment Data Sheets    25829-200-EAD-31-G3101    00B    Data Sheet for AC
Synchronous Generator       25829-200-MGD-31-K3102    00A    AC Generator Data
Sheet For Standby Diesel Generator       25829-200-MUD-31-G3101    00B    Data
Sheet for Combustion Gas Turbines - API 616 4th Ed. - Combustion Gas Turbine
Drivers       25829-200-MUD-31-K3102    00A    Data Sheet For Gas Engine Standby
Diesel Generator       25829-200-MVD-31-V3102    00B    Data Sheet for GTG Fuel
Gas K.O. Drum       25829-200-MXD-31-G3101    00B    Data Sheet For Special
Purpose Coupling - API 671 4th Ed. ISO-10441-2007-USC Units - Special Purpose
Coupling Gas Turbine Generator 4.14.4    Process Data Sheets               
25829-200-MVA-3031-03102    003    GTG Fuel Gas K. O. Drum 4.15    Unit 33 –
Firewater System          4.15.1    Utility Flow Diagrams   
25829-200-M5-0033-00001    00B    Utility Flow Diagram Unit 33 Firewater System
4.15.2    P&I Diagrams and Line Designation Tables    25829-200-M6-3033-00001   
00B    Piping and Instrumentation Diagram - Firewater Distribution (OSBL)-1   
   25829-200-M6-3033-00002    00A    Piping and Instrumentation Diagram -
Firewater Monitor Details       25829-200-M6-3033-00003    00A    Piping and
Instrumentation Diagram - OSBL Fire and Gas System       25829-200-M6-3033-00004
   00B    Piping and Instrumentation Diagram - Firewater Distribution - OSBL
Utility Area       25829-200-M6-3533-00001    00B    Piping and Instrumentation
Diagram - Train 5 Firewater Distribution       25829-200-M6-3533-00002    00A   
Piping and Instrumentation Diagram - ISBL Fire and Gas System      
25829-200-M6D-3033-00001    00B    Line Designation Table      
25829-200-M6D-3033-00004    00B    Line Designation Table      
25829-200-M6D-3533-00001    00B    Line Designation Table 4.16    Unit 34 – Hot
Oil System          4.16.1    Utility Flow Diagrams    25829-200-M5-3534-00001
   001    Utility Flow Diagram - Hot Oil System 4.16.2    P&I Diagrams and Line
Designation Tables    25829-200-M6-3534-00001    00A    Piping and
Instrumentation Diagram - Hot Oil Surge Drum       25829-200-M6-3534-00002   
00A    Piping and Instrumentation Diagram - Hot Oil Pumps      
25829-200-M6-3534-00003    00A    Piping and Instrumentation Diagram - Waste
Heat Recovery Unit 35WHR-3411       25829-200-M6-3534-00004    00A    Piping and
Instrumentation Diagram - Waste Heat Recovery Unit 35WHR-3421      
25829-200-M6-3534-00005    00A    Piping and Instrumentation Diagram - Hot Oil
Distribution

 

A-45



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3534-00006    00A    Piping and Instrumentation Diagram - Hot
Oil Sump       25829-200-M6-3534-00007    00A    Piping and Instrumentation
Diagram - Hot Oil WHRU On Thermal Oxidizer       25829-200-M6-3534-00008    00A
   Piping and Instrumentation Diagram - Hot Oil PSV Discharge Return Header   
   25829-200-M6D-3534-00001    00A    Line Designation Table      
25829-200-M6D-3534-00002    00A    Line Designation Table      
25829-200-M6D-3534-00003    00A    Line Designation Table      
25829-200-M6D-3534-00004    00A    Line Designation Table      
25829-200-M6D-3534-00005    00A    Line Designation Table      
25829-200-M6D-3534-00006    00A    Line Designation Table      
25829-200-M6D-3534-00007    00A    Line Designation Table      
25829-200-M6D-3534-00008    00A    Line Designation Table 4.16.3    Equipment
Data Sheets    25829-200-MBD-34-B3411    00B    Data Sheet For Waste Heat
Recovery - Hot Oil and Regen Gas Heating       25829-200-MBD-34-B3412    00A   
Data Sheet For GT Exhaust Stack For Propane - Methane Gas Turbine Exhaust Stack
      25829-200-MED-34-E3401    00A    Heat Exchanger Air Cooled for Hot Oil
Trim Cooler       25829-200-MFD-34-F3401    00A    Filters and Gas Separators
for Hot Oil Filter Mechanical Data Sheet       25829-200-MFD-34-F3402    00A   
Filters and Gas Separators for Hot Oil Sump Filter Mechanical Data Sheet      
25829-200-MPD-34-P3401    00A    Hot Oil Pumps Data Sheet      
25829-200-MPD-34-P3403    00A    Data Sheet for Hot Oil Sump Pumps      
25829-200-MUD-34-P3401    00A    Data Sheet for Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger - Hot Oil Pump Motors      
25829-200-MVD-34-V3401    00A    Data Sheets for Hot Oil Surge Drum      
25829-200-MVD-34-V3402    00A    Data Sheets for Hot Oil Sump Drum 4.16.4   
Process Data Sheets    25829-200-MBA-3534-03411    000    Waste Heat Recovery
Unit       25829-200-MEA-3534-03401    000    Hot Oil Trim Cooler      
25829-200-MFA-3534-03401    000    Filter Specification Sheet Hot Oil Filter   
   25829-200-MFA-3534-03402    000    Filter Specification Sheet Hot Oil Sump
Filter       25829-200-MVA-3534-03401    000    Vessel Specification Sheet for
Hot Oil Surge Drum       25829-200-MVA-3534-03402    000    Vessel Specification
Sheet for Hot Oil Sump Drum 4.17    Unit 35 – Plant / Instrument Air         
4.17.1    Utility Flow Diagrams    25829-200-M5-3035-00001    000    Utility
Flow Diagram - Plant Instrument Air System 4.17.2    P&I Diagrams and Line
Designation Tables    25829-200-M6-3035-00001    00B    Piping and
Instrumentation Diagram - Air Compressor/Dryer Package and Air Receiver

 

A-46



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3535-00001    00A    Piping and Instrumentation Diagram -
Instrument Air ISBL Distribution       25829-200-M6-3535-00002    00A    Piping
and Instrumentation Diagram - Plant Air ISBL Distribution - 1      
25829-200-M6-3535-00003    00A    Piping and Instrumentation Diagram - Plant Air
ISBL Distribution - 2       25829-200-M6D-3035-00001    00A    Line Designation
Table       25829-200-M6D-3535-00001    00A    Line Designation Table      
25829-200-M6D-3535-00002    00A    Line Designation Table      
25829-200-M6D-3535-00003    00A    Line Designation Table 4.17.3    Equipment
Data Sheets    25829-200-MCD-35-C3501    00A    Air Compressor Package Data
Sheet       25829-200-MKD-35-PK3501    00B    Air Dryer Package Data Sheet      
25829-200-MUD-35-C3501    00A    Data Sheet For Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger - Air Compressor Motor      
25829-200-MVD-35-V3501    00A    Data Sheet For Carbon Steel Vessels - Non
Proprietary - Air Receiver 4.17.4    Process Data Sheets   
25829-200-MVA-3035-03501    000    Air Receiver       25829-200-MXA-3035-03501
   000    Packaged Unit Specification Sheet Air Dryer Packages      
25829-200-MXA-3035-03502    000    Packaged Unit Specification Sheet Air
Compressor Package 4.18    Unit 36 – Water Storage/Treatment          4.18.1   
Utility Flow Diagrams    25829-200-M5-3036-00001    00B    Utility Flow Diagram
- Utility Water Supply System       25829-200-M5-3036-00002    00C    Utility
Flow Diagram - RO and Pre-Treatment System       25829-200-M5-3036-00003    00B
   Utility Flow Diagram - Demineralizer Water System      
25829-200-M5-3036-00004    00B    Utility Flow Diagram - Demineralizer Water
Distribution System 4.18.2    P&I Diagrams and Line Designation Tables   
25829-200-M6-3036-00001    00B    Piping and Instrumentation - RO Water Tank and
Pumps       25829-200-M6-3036-00002    00A    Piping and Instrumentation - RO
Multimedia Filters F-01A/GAC Filters F-03A       25829-200-M6-3036-00003    00A
   Piping and Instrumentation - RO Multimedia Filters F-01B,C/GAC Filters
F-03B,C       25829-200-M6-3036-00004    00B    Piping and Instrumentation - RO
Multimedia Filters F-01D,E/GAC Filters F-03D,E       25829-200-M6-3036-00007   
00A    Piping and Instrumentation - Coagulant Dosing System      
25829-200-M6-3036-00008    00C    Piping and Instrumentation - Filtered Water
Tank & Pumps       25829-200-M6-3036-00009    00A    Piping and Instrumentation
- RO Cartridge Filters and Feed Pumps

 

A-47



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3036-00010    00A    Piping and Instrumentation - RO Units   
   25829-200-M6-3036-00011    00B    Piping and Instrumentation - Electro
Deionization Units       25829-200-M6-3036-00012    00A    Piping and
Instrumentation - Polymer & Acid Dosing System       25829-200-M6-3036-00013   
00A    Piping and Instrumentation - Caustic, Sodium Bisulfite & RO Scale
Inhibitor Dosing System       25829-200-M6-3036-00014    00B    Piping and
Instrumentation - RO/EDI Membrane Cleaning System       25829-200-M6-3036-00015
   00A    Piping and Instrumentation - Demineralized Water Tank & Pumps      
25829-200-M6-3036-00017    00B    Piping and Instrumentation -Filtere/RO Reject
Lift Station Sump & Pumps       25829-200-M6-3036-00018    00A    Piping and
Instrumentation Diagram Potable Water Booster Pumps      
25829-200-M6-3036-00019    00A    Piping and Instrumentation Diagram - Potable
Water Chemical Treatment System       25829-200-M6-3036-00020    00A    Piping
and Instrumentation Diagram Potable Water Filter and UV Package      
25829-200-M6-3536-00001    00A    Piping and Instrumentation Diagram - Potable
Water ISBL Distribution       25829-200-M6-3536-00002    00A    Piping and
Instrumentation Diagram - Utility Water ISBL Distribution      
25829-200-M6-3536-00003    00A    Piping and Instrumentation Diagram -
Demineralized Water ISBL Distribution       25829-200-M6D-3036-00001    00B   
Line Designation Table       25829-200-M6D-3036-00002    00A    Line Designation
Table       25829-200-M6D-3036-00003    00A    Line Designation Table      
25829-200-M6D-3036-00004    00A    Line Designation Table      
25829-200-M6D-3036-00007    00A    Line Designation Table      
25829-200-M6D-3036-00008    00B    Line Designation Table      
25829-200-M6D-3036-00009    00A    Line Designation Table      
25829-200-M6D-3036-00010    00A    Line Designation Table      
25829-200-M6D-3036-00011    00A    Line Designation Table      
25829-200-M6D-3036-00012    00A    Line Designation Table      
25829-200-M6D-3036-00013    00A    Line Designation Table      
25829-200-M6D-3036-00014    00A    Line Designation Table      
25829-200-M6D-3036-00015    00A    Line Designation Table      
25829-200-M6D-3036-00017    00B    Line Designation Table      
25829-200-M6D-3036-00018    00A    Line Designation Table      
25829-200-M6D-3036-00019    00A    Line Designation Table      
25829-200-M6D-3036-00020    00A    Line Designation Table      
25829-200-M6D-3536-00001    00A    Line Designation Table      
25829-200-M6D-3536-00002    00A    Line Designation Table

 

A-48



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6D-3536-00003    00A    Line Designation Table 4.18.3   
Equipment Data Sheets    25829-200-MKD-36-PK3601    00B    RO-EDI Package -
Mechanical Data Sheet       25829-200-MKD-36-PK3602    00B    Sodium
Hypochlorite Injection Package Data Sheet       25829-200-MKD-36-PK3603    00A
   Potable Water Cartridge Filter Package Data Sheet      
25829-200-MKD-36-PK3604    00A    UV Package - Mechanical Data Sheet      
25829-200-MPD-36-P3601    00A    Data Sheet for RO Water Feed Pump      
25829-200-MPD-36-P3602    00A    Data Sheet for Filter RO Reject L.S. Pump      
25829-200-MPD-36-P3603    00A    Demineralized Water Pumps Data Sheet      
25829-200-MPD-36-P3606    00A    Data Sheet for Potable Water Booster Pumps   
   25829-200-MTD-36-S3601    00A    Mechanical Data Sheet for Field Erected
Tanks - RO Water Storage Tank       25829-200-MTD-36-S3603    00A   
Demineralized Water Storage Tank for Field Erected Tanks      
25829-200-MTD-36-S3606    00A    Mechanical Data Sheet for Field Erected Storage
Tanks - Filtered Water Storage Tank       25829-200-MUD-36-P3603    00A    Data
Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger -
Demineralized Water Pump Motor 4.18.4    Environmental / Process Data Sheets   
25829-200-MPA-3036-03600    00A    Pump Summary Unit 36      
25829-200-MTA-3036-03601    00B    RO Water Storage Tank Datasheet      
25829-200-MTA-3036-03603    00A    Demineralized Water Storage Tank Trains 5 and
6       25829-200-MTA-3036-03606    00B    Filtered Water Storage Tank      
25829-200-MWA-3036-03601    00A    RO EDI Package       25829-200-MWA-3036-03602
   00A    Sodium Hypochlorite Injection Package       25829-200-MWA-3036-03603
   00A    Potable Water Cartridge Filter Package       25829-200-MWA-3036-03604
   00A    UV Package 4.19    Unit 39 – Nitrogen          4.19.1    Utility Flow
Diagrams    25829-200-M5-3039-00001    000    Utility Flow Diagram - Nitrogen
Generation 4.19.2    P&I Diagrams and Line Designation Tables   
25829-200-M6-3039-00001    00A    Piping and Instrumentation Diagram - Nitrogen
Generator and Receiver       25829-200-M6-3539-00001    00A    Piping and
Instrumentation Diagram - Nitrogen ISBL Distribution -3      
25829-200-M6-3539-00002    00A    Piping and Instrumentation Diagram - Nitrogen
ISBL Distribution - 2       25829-200-M6-3539-00003    00A    Piping and
Instrumentation Diagram - Nitrogen ISBL Distribution - 1      
25829-200-M6D-3039-00001    00A    Line Designation Table      
25829-200-M6D-3539-00001    00A    Line Designation Table      
25829-200-M6D-3539-00002    00A    Line Designation Table      
25829-200-M6D-3539-00003    00A    Line Designation Table

 

A-49



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

4.19.3    Equipment Data Sheets    25829-200-MVD-39-V3901    00A    Data Sheet
For Carbon Steel Vessels - Non Proprietary - Nitrogen Receiver      
25829-200-MXD-39-K3901    00A    Mechanical Data sheet for Nitrogen Generator
Package 4.19.4    Process Data Sheets    25829-200-MVA-3039-03901    000   
Vessel Specification Sheet for Nitrogen Receiver       25829-200-MXA-3039-03901
   000    Packaged Unit Specification Sheet Nitrogen Generation Packages 4.20   
Unit 47 – Turbine IAH System          4.20.1    Utility Flow Diagrams   
25829-200-M5-3547-00001    000    Utility Flow Diagram - Turbine Air
Humidification System 4.20.2    P&I Diagrams and Line Designation Tables   
25829-200-M6-3547-00001    00A    Piping and Instrumentation Diagram - Turbine
IAH Water Tank       25829-200-M6-3547-00002    00A    Piping and
Instrumentation Diagram - Turbine IAH Water Circulation Pumps      
25829-200-M6-3547-00003    00A    Piping and Instrumentation Diagram - Propane
Compressor Gas Turbine IAH       25829-200-M6-3547-00004    00A    Piping and
Instrumentation Diagram - Ethylene Compressor Gas Turbine IAH      
25829-200-M6-3547-00005    00A    Piping and Instrumentation Diagram - Methane
Compressor Gas Turbine IAH       25829-200-M6D-3547-00001    00A    Line
Designation Table       25829-200-M6D-3547-00002    00A    Line Designation
Table       25829-200-M6D-3547-00003    00A    Line Designation Table      
25829-200-M6D-3547-00004    00A    Line Designation Table      
25829-200-M6D-3547-00005    00A    Line Designation Table 4.20.3    Equipment
Data Sheets    25829-200-MPD-47-P4701    00A    Data Sheet for Turbine IAH Water
Circulation Pumps       25829-200-MTD-47-S4701    00A    Shop Fabricated Tanks
Data Sheet for Turbine IAH Water Tank 4.20.4    Process Data Sheets   
25829-200-MTA-3547-04701    000    Tank Specification Sheet - Turbine IAH Water
Tank       25829-200-MXA-3547-04711    000    Propane Compressor Gas Turbine
Inlet Air Humidifier       25829-200-MXA-3547-04731    000    Ethylene
Compressor Gas Turbine Inlet Air Humidifier       25829-200-MXA-3547-04751   
000    Methane Compressor Gas Turbine Inlet Air Humidifier 4.21    Existing
Plant          4.21.1    Electrical    25829-200-E1-10-00002    00B   
Electrical 13.8k Generation and Distribution Overall - One Line Diagram 4.21.2
   P&I Diagrams and Line Designation Tables    25829-200-M6-3010-00016    00B   
Piping and Instrumentation Diagram - Norht-South Piperack Interconnecting (Sht
1)       25829-200-M6-3010-00017    00B    Piping and Instrumentation Diagram -
Norht-South Piperack Interconnecting (Sht 2)

 

A-50



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3010-00018    00B    Piping and Instrument Diagram
North-South Piperack Interconnecting Piping Sh 10       25829-200-M6-3010-00021
   00B    Piping and Instrument Diagram Jetty Piperack      
25829-200-M6-3010-00051    00C    Piping and Instrument Diagram North-South
Piperack Interconnecting Piping Sh 9       25829-200-M6-3010-00052    00C   
Piping and Instrument Diagram North-South Piperack Interconnecting Piping Sh 8
      25829-200-M6-3010-00053    00C    Piping and Instrument Diagram
North-South Piperack Interconnecting Piping Sh 7       25829-200-M6-3010-00054
   00C    Piping and Instrument Diagram North-South Piperack Interconnecting
Piping Sh 6       25829-200-M6-3010-00055    00C    Piping and Instrument
Diagram North-South Piperack Interconnecting Piping Sh 5      
25829-200-M6-3010-00056    00C    Piping and Instrument Diagram North-South
Piperack Interconnecting Piping Sh 4       25829-200-M6-3010-00057    00C   
Piping and Instrument Diagram North-South Piperack Interconnecting Piping Sh 3
      25829-200-M6-3010-00058    00C    Piping and Instrument Diagram
North-South Piperack Interconnecting Piping Sh 2       25829-200-M6-3010-00079
   00C    Piping and Instrument Diagram North South Piperack Interconnecting
Piping Sh 1       25829-200-M6-3024-00200    00B    Piping and Instrument
Diagram LNG Storage Tanks Interconnecting Piping       25829-200-M6-3033-00861
   00B    Piping and Instrumentation Diagram - Firewater Pumps/Pond      
25829-200-M6-3033-00893    00B    Firewater Distribution piping for Storage Tank
Area       25829-200-M6-3054-00200    00B    Piping and Instrument Diagram LNG
Storage Tanks Interconnecting Piping (Phase 2)       25829-200-M6-3054-00700   
00B    Piping and Instrument Diagram Boil OFF Gas Headers Piping      
25829-200-M6-3055-00300    00B    Piping and Instrument Diagram LNG Sendout
Header (Phase 2)       25829-200-M6D-3010-00079    00B    Line Designation Table
      25829-200-M6D-3054-00200    00B    Line Designation Table      
25829-200-M6D-3054-00700    00B    Line Designation Table      
25829-200-M6D-3055-00300    00B    Line Designation Table 4.21.3    Plant Design
and Piping          4.21.4    Process    25829-200-U4R-U04F-00002    00A   
Hazard and Operability Study - Stage 3 Tie-Ins      
25829-200-U4R-U04F-00002-00A-CC1    00A    Hazard and Operability Study - Stage
3 Tie-Ins - Responses to Action Items       25829-200-U4R-U04F-00001    00A   
Safety Integrity Review - Stage 3 Tie-Ins

 

A-51



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

5.0    PLANT INFRASTRUCTURE          5.1    Control Systems - DCS, PLC, SIS
Systems          5.1.1    Block Diagrams    25829-200-J1-00-00001    00B   
Control System DCS/SIS Block Diagram       25829-200-J1-00-00002    00B   
Control System DCS/SIS Block Diagram       25829-200-J1-00-00003    00B   
Control System DCS/SIS Block Diagram 5.1.2    Cause & Effect Diagrams
(Non-Confidential)    25829-200-J4-3010-00001    00A    Cause and Effect Diagram
ESD-7 Refrigerant Storage Isolation       25829-200-J4-3010-00002    00A   
Cause and Effect Diagram 301-ESD-6-5 Liquefaction Trains 5 and 6 Feed Gas
Isolation       25829-200-J4-3012-00001    00A    Cause and Effect Diagram Unit
12 Acid Gas Removal       25829-200-J4-3019-00001    00A    Cause and Effect
Diagram Unit 19 Flare Vent System       25829-200-J4-3024-00001    00A    Cause
and Effect Diagram Unit 24 LNG Storage / Import and Export      
25829-200-J4-3029-00001    00A    Cause and Effect Diagram Unit 29 Effluent
Treatment       25829-200-J4-3031-00001    00A    Cause and Effect Diagram Unit
31 GTG Fuel Gas Systems       25829-200-J4-3035-00001    00A    Cause and Effect
Diagram Unit 35 Plant Instrument Air System       25829-200-J4-3036-00001    00A
   Cause and Effect Diagram Unit 36 Water Systems       25829-200-J4-3510-00003
   00A    Cause and Effect Diagram 35-ISIS-1       25829-200-J4-3510-00004   
00A    Cause and Effect Diagram 35-ISIS-2       25829-200-J4-3511-00001    00A
   Cause and Effect Diagram Unit 11 Inlet Gas Receiving and Metering      
25829-200-J4-3512-00001    00A    Cause and Effect Diagram Unit 12 Acid Gas
Removal       25829-200-J4-3513-00001    00A    Cause and Effect Diagram Unit 13
Dehydration and Mercury Removal       25829-200-J4-3518-00001    00A    Cause
and Effect Diagram Unit 18 Condensate Stabilization      
25829-200-J4-3519-00001    00A    Cause and Effect Diagram Unit 19 Flare Vent
System       25829-200-J4-3522-00001    00A    Cause and Effect Diagram Unit 22
Fuel Gas System       25829-200-J4-3534-00001    00A    Cause and Effect Diagram
Unit 34 Hot Oil System       25829-200-J4-3547-00001    00A    Cause and Effect
Diagram Unit 47 Turbine Inlet Air Humidifier 5.1.2.1    Cause & Effect Diagrams
(Confidential)    25829-200-J4-3510-00001    00A    Confidential - Cause and
Effect Diagram ESD-4 Liquefaction Train 1 Emergency Shutdown      
25829-200-J4-3510-00002    00A    Confidential - Cause and Effect Diagram SDP
Liquefaction Train 1 Process Shutdown

 

A-52



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-J4-3510-00005    00A    Confidential - Cause and Effect Diagram
35-ESD-5-5       25829-200-J4-3514-00001    00A    Confidential - Cause and
Effect Diagram ***       25829-200-J4-3515-00001    00A    Confidential - Cause
and Effect Diagram ***       25829-200-J4-3516-00001    00A    Confidential -
Cause and Effect Diagram ***       25829-200-J4-3517-00001    00A   
Confidential - Cause and Effect Diagram *** 5.1.3    Interlock List
(Non-Confidential)    25829-200-J3-JD-00001    00A    Interlock List Blocks 1, 3
and 4 5.1.3.1    Interlock List (Confidential)    25829-200-J3-JD-00002    00A
   Confidential - Interlock List Blocks 2 5.1.4    Drawings - Main Control Room
Layout    25829-200-J2-4A1-00001    00A    Control Systems A-101 Main Control
Building I-O Room Equipment Layout       25829-200-J2-4A1-00002    00A   
Control Systems A-101 Main Control Building Control Room Equipment Layout 5.1.5
   Instrument Data Sheets    25829-200-JAD-JA05-11064A    00A    Instrument Data
Sheet - Gas Chromatograph       25829-200-JAD-JA05-12109    00A    Instrument
Data Sheet - Gas Chromatograph       25829-200-JAD-JA05-15164    00A   
Instrument Data Sheet Gas Chromatograph - Heavy Reflux from E-1503 Core B      
25829-200-JAD-JA05-16001    00A    Instrument Data Sheet - Misc Analysis
Instrument       25829-200-JAD-JA05-17005    00A    Instrument Data Sheet Gas
Chromatograph - HRC Heavy Reflux C1 Through C5 Composition      
25829-200-JAD-JA05-17107    00A    Instrument Data Sheet Gas Chromatograph -
35E-1705 HRC Reboiler       25829-200-JAD-JA05-17108    00A    Instrument Data
Sheet Gas Chromatograph - 35V-1703 Overhead Vapor to 35E-1409 C6      
25829-200-JAD-JA05-17109    00A    Instrument Data Sheet Gas Chromatograph -
35E-1702 Debutanizer Reboiler Return       25829-200-JAD-JA05-17190    00A   
Instrument Data Sheet Gas Chromatograph - 35V-1701 Overhead Vapor to 35E-1508   
   25829-200-JAD-JA05-18076    00A    Instrument Data Sheet Gas Chromatograph -
35P-1803A-B Discharge C6 Content       25829-200-JAD-JA05-19026    00A   
Instrument Data Sheet - Misc Analysis Instrument       25829-200-JAD-JA05-19027
   00A    Instrument Data Sheet - Misc Analysis Instrument      
25829-200-JAD-JA05-22033    00A    Instrument Data Sheet Gas Chromatograph -
35V-2202 LP Fuel Gas KO Drum       25829-200-JAD-JA05-22039    00A    Instrument
Data Sheet - Gas Chromatograph       25829-200-JAD-JA12-13073    00A   
Instrument Data Sheet - Infrared Ultraviolet Analyze      
25829-200-JAD-JA12-19045    00A    Instrument Data Sheet Infrared Ultraviolet
Analyze - 35H-1901-E01 Thermal Oxidizer Preheater BTU Analyzer

 

A-53



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JAD-JA14-36087    00A    Instrument Data Sheet - Misc Analysis
Instrument for 30P-3606A-B Potable Water Booster Pumps      
25829-200-JAD-JA15-36071    00A    Instrument Data Sheet PH ORP Dissolved O2 -
30Q-3601 Filtered RO Reject LS Sump       25829-200-JAD-JA18-36001    00A   
Instrument Data Sheet - Misc Analysis Instrument for Water From City of Port
Arthur To 30S-3601       25829-200-JAD-JA20-18038    00A    Instrument Data
Sheet Reid Vapor Pressure Analyzer - 35E-1828 Cool Condensate to Storage RVP   
   25829-200-JAD-JA22-11064B    00A    Instrument Data Sheet - Moisture Analyzer
      25829-200-JAD-JA22-11064B    00A    Instrument Data Sheet Moisture
Analyzer - 35PK-1101 Feed Gas in       25829-200-JAD-JA22-13047A    00A   
Instrument Data Sheet - Moisture Analyzer       25829-200-JAD-JA22-13047B    00A
   Instrument Data Sheet Moisture Analyzer - 35V-1302B Dehydrator - Dry Gas
Outlet H2O       25829-200-JAD-JA22-13047C    00A    Instrument Data Sheet
Moisture Analyzer - 35V-1302C Dehydrator - Dry Gas Outlet H2O      
25829-200-JAD-JA22-13071    00A    Instrument Data Sheet - Moisture Analyzer   
   25829-200-JAD-JA22-35036    00A    Instrument Data Sheet Moisture Analyzer -
Overhead From 30V-3501 IA to Dist HDR       25829-200-JAD-JA24-22037    00A   
Instrument Data Sheet - Misc Analysis Instrument       25829-200-JAD-JA25-47020
   00A    Instrument Data Sheet - Misc Analysis Instrument for 35P-4701 Pumps
Discharge       25829-200-JAD-JA30-11064    00A    Instrument Data Sheet Sample
Probe - 35PK-1101 Feed Gas In       25829-200-JAD-JA30-12109    00A   
Instrument Data Sheet Sample Probe - 35V-1201 ABSRB - Treated Gas      
25829-200-JAD-JA30-13047A    00A    Instrument Data Sheet Sample Probe -
35V-1302A Dehydrator - Dry Gas Outlet H2O       25829-200-JAD-JA30-13047B    00A
   Instrument Data Sheet Sample Probe -1302B Dehydrator - Dry Gas Outlet H2O   
   25829-200-JAD-JA30-13047C    00A    Instrument Data Sheet Sample Probe -
1302C Dehydrator - Dry Gas Outlet H2O       25829-200-JAD-JA30-13071    00A   
Instrument Data Sheet Sample Probe - 35F-1304A-B Mercury Bed Removal - Dry Gas
      25829-200-JAD-JA30-15164    00A    Instrument Data Sheet Sample Probe -
Heavy Reflux From E-1503 Core B       25829-200-JAD-JA30-16001    00A   
Instrument Data Sheet Sample Probe - 35PK-1601 Meth Cold Box LNG Out      
25829-200-JAD-JA30-17005    00A    Instrument Data Sheet Sample Probe - HRC
Heavy Reflux C1 Through C5 Composition       25829-200-JAD-JA30-17107    00A   
Instrument Data Sheet Sample Probe - 35E-1705 HRC Reboiler

 

A-54



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JAD-JA30-17108    00A    Instrument Data Sheet Sample Probe -
35V-1703 Overhead Vapor to 35E-1409C6       25829-200-JAD-JA30-17109    00A   
Instrument Data Sheet Sample Probe - 35E-1702 Debutanizer Reboiler Return      
25829-200-JAD-JA30-17190    00A    Instrument Data Sheet Sample Probe - 35V-1701
Overhead Vapor to 35E-1508       25829-200-JAD-JA30-19026    00A    Instrument
Data Sheet Sample Probe - 30Z-1901 Wet Gas Flare Inlet      
25829-200-JAD-JA30-19027    00A    Instrument Data Sheet Sample Probe - 30Z-1902
Dry Gas Flare Inlet       25829-200-JAD-JA30-19045    00A    Instrument Data
Sheet Sample Probe - 35H-1901-E01 Thermal Oxidizer Preheater BTU Analyzer      
25829-200-JAD-JA30-22033    00A    Instrument Data Sheet Sample Probe - 35V-2202
LP Fuel Gas KO Drum       25829-200-JAD-JA30-22037    00A    Instrument Data
Sheet Sample Probe - 35V-2201 HP Fuel Gas to 35F-2211      
25829-200-JAD-JA30-22039    00A    Instrument Data Sheet Sample Probe - 35V-2201
HP Fuel Gas to 35F-2211       25829-200-JAD-JA30-35036    00A    Instrument Data
Sheet Sample Probe - Overhead From 30V-3501 IA To Dist HDR      
25829-200-JAD-JA30-36001    00A    Instrument Data Sheet Sample Probe - Water
From City of Port Arthur to 30S-3601       25829-200-JAD-JA30-36071    00A   
Instrument Data Sheet Sample Probe - 30Q-3601 Filtered RO Reject LS Sump      
25829-200-JAD-JA30-36087    00A    Instrument Data Sheet Sample Probe -
30P-3606A-B Potable Water Booster Pumps       25829-200-JAD-JA30-47020    00A   
Instrument Data Sheet Sample Probe - 35P-4701 Pump Discharge      
25829-200-JAD-JA32-04012    00A    Instrument Data Sheet - Analyzer Building   
   25829-200-JAD-JA32-04014    00A    Instrument Data Sheet - Analyzer Building
      25829-200-JVD-JV01-00001    00A    General Service Control Valves      
25829-200-JVD-JV09-20001    00A    Butterfly Control Valves      
25829-200-JVD-JV09-11005    00A    Instrument Data Sheet Actuated On-Off Valve -
35E-1102 Hot Oil Inlet       25829-200-JVD-JV09-11075    00A    Instrument Data
Sheet Actuated On-Off Valve - 35E-1102 Main Feed Gas Supply      
25829-200-JVD-JV09-11076    00A    Instrument Data Sheet Actuated On-Off Valve -
35E-1102 Main Feed Gas Supply       25829-200-JVD-JV09-11112    00A   
Instrument Data Sheet Actuated On-Off Valve - 35E-1102 Feed Gas Heater

 

A-55



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-12008    00A    Instrument Data Sheet Actuated On-Off
Valve - 35V-1201 ABSRB - Rich Solvent Out - EIV       25829-200-JVD-JV09-12042
   00A    Instrument Data Sheet Actuated On-Off Valve - 35F-1202 Feed Gas Filter
Coalescer Make Up Fuel Gas       25829-200-JVD-JV09-12086    00A    Instrument
Data Sheet Actuated On-Off Valve - 35V-1206 SLVT Regen RFLX Drum OVHD      
25829-200-JVD-JV09-13001    00A    Instrument Data Sheet Actuated On-Off Valve -
35V-1301 Dryer Feed Knockout Drum Bottoms       25829-200-JVD-JV09-13002    00A
   Instrument Data Sheet Actuated On-Off Valve - 35F-1301 Dryer Inlet Filter
Coalescer       25829-200-JVD-JV09-13003    00A    Instrument Data Sheet
Actuated On-Off Valve - 35F-1302A-B MOL Sieve After Filter FG Make-Up      
25829-200-JVD-JV09-13005    00A    Instrument Data Sheet Actuated On-Off Valve -
35F-1301 Dryer Inlet Filter Coalescer Bottoms       25829-200-JVD-JV09-13013   
00A    Instrument Data Sheet Actuated On-Off Valve - 35V-1305 Regeneration Gas
KO Drum Bottoms       25829-200-JVD-JV09-13021    00A    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302A Dehydrator - Wet Gas Inlet      
25829-200-JVD-JV09-13022    00A    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302A Dehydrator - Dry Gas Outlet       25829-200-JVD-JV09-13023    00A
   Instrument Data Sheet - Actuated On-Off Valve for 35V-1302A Dehydrator -
Regen Gas Outlet       25829-200-JVD-JV09-13024    00A    Instrument Data Sheet
- Actuated On-Off Valve for 35V-1302A Dehydrator - Regen Gas Inlet      
25829-200-JVD-JV09-13025    00A    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302B Dehydrator - Wet Gas Inlet       25829-200-JVD-JV09-13026    00A
   Instrument Data Sheet - Actuated On-Off Valve for 35V-1302B Dehydrator - Dry
Gas Outlet       25829-200-JVD-JV09-13027    00A    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302B Dehydrator - Regen Gas Outlet      
25829-200-JVD-JV09-13028    00A    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302B Dehydrator - Regen Gas Inlet       25829-200-JVD-JV09-13029    00A
   Instrument Data Sheet - Actuated On-Off Valve for 35V-1302C Dehydrator - Wet
Gas Inlet       25829-200-JVD-JV09-13030    00A    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302C Dehydrator - Dry Gas Outlet

 

A-56



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-13031    00A    Instrument Data Sheet - Actuated On-Off
Valve for 35V-1302C Dehydrator - Regen Gas Outlet       25829-200-JVD-JV09-13032
   00A    Instrument Data Sheet - Actuated On-Off Valve for 35V-1302C Dehydrator
- Regen Gas Inlet       25829-200-JVD-JV09-13033    00A    Instrument Data Sheet
- Actuated On-Off Valve for 35V-1302A-B-C Dehydrator - Regen Gas Bypass      
25829-200-JVD-JV09-13057    00A    Instrument Data Sheet Actuated On-Off Valve -
Unit 13 Dry Feed Gas to Liquefaction       25829-200-JVD-JV09-13060    00A   
Instrument Data Sheet Actuated On-Off Valve - Unit 13 Dry Feed Gas to
Liquefaction       25829-200-JVD-JV09-13080A    00A    Instrument Data Sheet
Actuated On-Off Valve - Regen Gas to 35WHR-3411       25829-200-JVD-JV09-13080B
   00A    Instrument Data Sheet Actuated On-Off Valve - Regen Gas to 335WHR-1321
      25829-200-JVD-JV09-13115    00A    Instrument Data Sheet Actuated On-Off
Valve - 35V-1305 Regen Gas to 35V-2201       25829-200-JVD-JV09-18016    00A   
Instrument Data Sheet Actuated On-Off Valve - 35V-1810 Condensate Stabilizer
Bottoms Isolation EIV       25829-200-JVD-JV09-18050    00A    Instrument Data
Sheet Actuated On-Off Valve - 35V-1811 Stabilizer Reflux Drum Isolation - EIV   
   25829-200-JVD-JV09-18074    00A    Instrument Data Sheet Actuated On-Off
Valve - Pentane Charge Pumps Disch Isolation       25829-200-JVD-JV09-19138   
00A    Instrument Data Sheet Actuated On-Off Valve - 30P-1901A-B Waste Water
Discharge       25829-200-JVD-JV09-19151    00A    Instrument Data Sheet
Actuated On-Off Valve - 35V-1904 Thermal Oxidizer KO Drum Waste Gas Inlet      
25829-200-JVD-JV09-19152    00A    Instrument Data Sheet Actuated On-Off Valve -
35V-1904 Waste Gas Inlet to Flare       25829-200-JVD-JV09-19153    00A   
Instrument Data Sheet Actuated On-Off Valve - 35V-1904 Thermal Oxidizer KO Drum
Bottoms       25829-200-JVD-JV09-19225    00A    Instrument Data Sheet Actuated
On-Off Valve - Waste Gas From 35V-1904       25829-200-JVD-JV09-22019    00A   
Instrument Data Sheet Actuated On-Off Valve - 35V-2201 HP FG KO Drum HP FG to
35F-2211       25829-200-JVD-JV09-22044    00A    Instrument Data Sheet Actuated
On-Off Valve - 35V-2201 KO Drum to FG Wet Flare       25829-200-JVD-JV09-22047
   00A    Instrument Data Sheet Actuated On-Off Valve - 35V-2201 HP FG KO Drum
HP FG Out       25829-200-JVD-JV09-22051    00A    Instrument Data Sheet
Actuated On-Off Valve - 35V-2201 HP Fuel Gas KO Drum Bottoms to Flare

 

A-57



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-22055    00A    Instrument Data Sheet Actuated On-Off
Valve - 35WHR-3411-12 Defrost Gas to DF HDR       25829-200-JVD-JV09-22058   
00A    Instrument Data Sheet Actuated On-Off Valve - HO To 35E-2206 Pentane
Heater       25829-200-JVD-JV09-22059    00A    Instrument Data Sheet Actuated
On-Off Valve - HO To 35E-2201 HP FG Heater       25829-200-JVD-JV09-22088    00A
   Instrument Data Sheet Actuated On-Off Valve - 35E-2202 Start-up FG Electric
HTR FG Out       25829-200-JVD-JV09-22144    00A    Instrument Data Sheet
Actuated On-Off Valve - 35E-2201 HP FG HTR HP FG Out      
25829-200-JVD-JV09-24083    00A    Instrument Data Sheet Actuated On-Off Valve -
30V-2402 Bog Recycle KO Drum Outlet - EIV       25829-200-JVD-JV09-24093    00A
   Instrument Data Sheet Actuated On-Off Valve - 30V-2402 BOG Recycle KO Drum
Inlet - EIV       25829-200-JVD-JV09-31966    00A    Instrument Data Sheet
Actuated On-Off Valve - Fuel Gas to/from V-120       25829-200-JVD-JV09-34019   
00A    Instrument Data Sheet Actuated On-Off Valve - Hot Oil from 35V-3401 HO
SRG Drum - EIV       25829-200-JVD-JV09-34372    00A    Instrument Data Sheet -
Actuated On-Off Valve for Hot Oil to 35WHR-3411HT RCVY      
25829-200-JVD-JV09-34373    00A    Instrument Data Sheet - Actuated On-Off Valve
for HO Outlet from 35WHR-3411 HTR       25829-200-JVD-JV09-34383    00A   
Instrument Data Sheet Actuated On-Off Valve - 35WHR-3411 Waste Heat Recovery
Regen Gas Inlet       25829-200-JVD-JV09-34384    00A    Instrument Data Sheet
Actuated On-Off Valve - 35WHR-3411 Waste Heat Recovery Hot Regen Gas Outlet   
   25829-200-JVD-JV09-34392    00A    Instrument Data Sheet - Actuated On-Off
Valve for Hot Oil to 35WHR-3421-Heat RCVY       25829-200-JVD-JV09-34393    00A
   Instrument Data Sheet - Actuated On-Off Valve for HO Outlet from 35WHR-3421
HTR       25829-200-JVD-JV09-34403    00A    Instrument Data Sheet Actuated
On-Off Valve - 35WHR-3421 Waste Heat Recovery Regen Gas Inlet      
25829-200-JVD-JV09-34404    00A    Instrument Data Sheet Actuated On-Off Valve -
35WHR-3421 Waste Heat Recovery Hot Regen Gas Outlet      
25829-200-JVD-JV09-34472    00A    Instrument Data Sheet - Actuated On-Off Valve
for HO To 35H-1901-E02 Thermal Oxidizer HO Inlet

 

A-58



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-34473    00A    Instrument Data Sheet - Actuated On-Off
Valve for 35H-1901-E02 Hot Oil to Distribution       25829-200-JVD-JV09-35034   
00A    Instrument Data Sheet Actuated On-Off Valve - Plant Air From V-3501 to
Dist       25829-200-JVD-JV09-35040    00A    Instrument Data Sheet Actuated
On-Off Valve - Instrument Air to 30PK-3901       25829-200-JVD-JV09-36098    00A
   Instrument Data Sheet Actuated On-Off Valve Demin Water to 30S-3603      
25829-200-JVD-JV09-36260    00A    Instrument Data Sheet Actuated On-Off Valve -
Acid From 30PK-3601-P-08       25829-200-JVD-JV09-47024    00A    Instrument
Data Sheet Actuated On-Off Valve - Circulation Water from 35P-4701A-B to
35PK-4711       25829-200-JVD-JV09-47025    00A    Instrument Data Sheet
Actuated On-Off Valve - Circulation Water from 35P-4701A-B to 35PK-4721      
25829-200-JVD-JV09-47026    00A    Instrument Data Sheet Actuated On-Off Valve -
Circulation Water from 35P-4701A-B to 35PK-4731       25829-200-JVD-JV09-47027
   00A    Instrument Data Sheet Actuated On-Off Valve - Circulation Water from
35P-4701A-B to 35PK-4741       25829-200-JVD-JV09-47028    00A    Instrument
Data Sheet Actuated On-Off Valve - Circulation Water From 35P-4701A-B to
35PK-4751       25829-200-JVD-JV09-47029    00A    Instrument Data Sheet
Actuated On-Off Valve - Circulation Water from 35P-4701A-B to 35PK-4761      
25829-200-JVD-JV13-11068    00A    Instrument Specification - Control Valve
Rotary Linear for 35E-1102 Feed Gas In to 35PK-1101      
25829-200-JVD-JV13-11088A    00A    Instrument Specification - Control Valve
Rotary Linear for Feed Gas to 35F-1202       25829-200-JVD-JV13-11088B    00A   
Instrument Specification - Control Valve Rotary Linear for Feed Gas to 35F-1202
      25829-200-JVD-JV13-12003    00A    Instrument Specification - Control
Valve Rotary Linear for 35V-1201 ABSRB - Rich Solvent Out      
25829-200-JVD-JV13-12009    00A    Instrument Specification - Control Valve
Rotary Linear for 35V1201 ABSRB - to Flare 5.1.5.1    Instrument Data Sheets
(Confidential )    25829-200-JVD-JV09-14030    00A    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35XV-14030 Valve - EIV      
25829-200-JVD-JV09-14089    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1411 LS Propane Suction Drum Bottoms      
25829-200-JVD-JV09-14093    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1413 HS Propane Supply

 

A-59



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-14094    00A    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve 35V-1412 IS Propane Supply       25829-200-JVD-JV09-14095
   00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - C3
Antisurge C3 Liq Quench Supply       25829-200-JVD-JV09-14113    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35V-1411 LS Propane
Supply       25829-200-JVD-JV09-14134    00A    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - 35TC-1411 Fuel Gas Supply Vent      
25829-200-JVD-JV09-14135    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - Fuel Gas for C3 Compressor Turbine 35TC-1411      
25829-200-JVD-JV09-14137    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35C-1412 Propane Discharge to 35E-1401      
25829-200-JVD-JV09-14389    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1421 LS Propane Suction Drum Bottoms      
25829-200-JVD-JV09-14393    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1423 HS Propane Supply       25829-200-JVD-JV09-14394    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35V-1422 IS Propane
Supply       25829-200-JVD-JV09-14395    00A    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - C3 Antisurge C3 Liq Quench Supply      
25829-200-JVD-JV09-14413    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V1421 LS Propane Supply       25829-200-JVD-JV09-14435    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1421 Fuel Gas
Supply Vent       25829-200-JVD-JV09-14436    00A    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35C-1421 Fuel Gas Supply      
25829-200-JVD-JV09-14437    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35C-1422 Propane Discharge To 35E-1401      
25829-200-JVD-JV09-15020    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1502 Ethylene Surge Drum Outlet EIV      
25829-200-JVD-JV09-15046    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35TC-1511 C2 Comp Gas Turbine In       25829-200-JVD-JV09-15047
   00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1511
Inlet Vent To ATM

 

A-60



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-15052    00A    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35C-1512 HS C2 Comp Inlet       25829-200-JVD-JV09-15053
   00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35C-1511 LS
C2 Comp Inlet       25829-200-JVD-JV09-15087    00A    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35E-1512A-B-C C2 Comp Disch Clrs Outlet      
25829-200-JVD-JV09-15092    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve -35E-1504A-B LS C3 Feed Condenser C2 Vapor Inlet      
25829-200-JVD-JV09-15144    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1507 HRC Reflux Drum Bottoms Isolation Valve EIV      
25829-200-JVD-JV09-15208    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve IS Propane to 35E-1404A-B       25829-200-JVD-JV09-15346    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1521 C2 Comp
Gas Turbine In       25829-200-JVD-JV09-15347    00A    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35TC-1521 Inlet Vent to ATM      
25829-200-JVD-JV09-15352    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35C-1522 HS C2 Comp Inlet       25829-200-JVD-JV09-15353    00A
   CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35C-1521 LS C2
Comp Inlet       25829-200-JVD-JV09-15387    00A    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35E-1522A-B-C C2 Comp Disch Clrs Outlet      
25829-200-JVD-JV09-16047    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1604 LS Flash Drum Out - EIV       25829-200-JVD-JV09-16068
   00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1613
HP Methane Comp Inlet       25829-200-JVD-JV09-16098    00A    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35C-1612 MP Methane Comp Inlet   
   25829-200-JVD-JV09-16132    00A    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve 35C-1611 LS Methane Comp Inlet      
25829-200-JVD-JV09-16165    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35C-1613 HP Methane to *** 35E-1704      
25829-200-JVD-JV09-16173    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - Methane to 35E-1402 Core A

 

A-61



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV09-16175    00A    CONFIDENTIAL - Instrument Specification
Control Valve Rotary Linear HP Methane to 35E-1402 Core A      
25829-200-JVD-JV09-16213    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35TC-1611 Meth Comp Gas Turb - ATM       25829-200-JVD-JV09-16214
   00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1611
Meth Comp Gas Turbine       25829-200-JVD-JV09-16215    00A    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35TC-1621 Meth Comp Gas Turb-ATM
      25829-200-JVD-JV09-16216    00A    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35TC-16021       25829-200-JVD-JV09-16368    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1623 HP Methane
Comp Inlet       25829-200-JVD-JV09-16398    00A    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35C-1622 MP Methane Comp Inlet      
25829-200-JVD-JV09-16432    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35C-1621 LS Methane Comp Inlet       25829-200-JVD-JV09-16465   
00A    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1623HP
Methane To Unit 17 E5E-1704       25829-200-JVD-JV09-16473    00A   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - Methane to 35E-1402
Core A       25829-200-JVD-JV09-17024    00A    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - 35E-1705 HRC Reboiler Dry Gas Outlet      
25829-200-JVD-JV09-17050    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1702 Debutanizer Bottoms Isolation Valve      
25829-200-JVD-JV09-17073    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35E-1704 Methane Outlet Recycle To 35E-1605 Pass E      
25829-200-JVD-JV09-17077    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35E-1704 Debut Feed HTR Shell Supply      
25829-200-JVD-JV09-17127    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1703 Reflux Drum OVHD HC Vapors to 35E-1409      
25829-200-JVD-JV09-17138    00A    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1701 HRC Bottoms to 35V-1602       25829-200-JVD-JV13-14122
   00A    CONFIDENTIAL - Instrument Specification - Control Valve Rotary-Linear
for 35C-1412 C3 Antisurge       25829-200-JVD-JV13-14123    00A    CONFIDENTIAL
- Instrument Specification - Control Valve Rotary-Linear for 35C-1412 C3
Antisurge

 

A-62



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-JVD-JV13-14130    00A    CONFIDENTIAL - Instrument Specification
- Control Valve Rotary-Linear for 35C-1412 C3 Antisurge      
25829-200-JVD-JV13-14422    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25829-200-JVD-JV13-14423    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25829-200-JVD-JV13-14430    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25829-200-JVD-JV13-15056    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 LS C2 Antisurge      
25829-200-JVD-JV13-15057    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 HS C2 Antisurge      
25829-200-JVD-JV13-15104    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35E-1503 HS C2 FD Chiller - FD Gas      
25829-200-JVD-JV13-15356    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 LS C2 Antisurge      
25829-200-JVD-JV13-15357    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1522 HS C2 Antisurge      
25829-200-JVD-JV13-16002    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for LNG To V-1602       25829-200-JVD-JV13-16065   
00A    CONFIDENTIAL - Instrument Specification - Control Valve Rotary-Linear for
35C-1613 C1 Antisurge       25829-200-JVD-JV13-16092    00A    CONFIDENTIAL -
Instrument Specification - Control Valve Rotary-Linear for 35C-1612 C1 Antisurge
      25829-200-JVD-JV13-16122    00A    CONFIDENTIAL - Instrument Specification
- Control Valve Rotary-Linear for 35C-1611 C1 Antisurge      
25829-200-JVD-JV13-16365    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1623 C1 Antisurge      
25829-200-JVD-JV13-16392    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1622 C1 Antisurge      
25829-200-JVD-JV13-16422    00A    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1621 LS Meth Comp - Antisurge 5.1.6   
Instrument Index    25829-200-J0X-000-00001    00A    Instrument Index Report
5.1.6.1    Instrument Index (Confidential )    25829-200-J0X-000-00002    00A   
Confidential - Instrument Index Report

 

A-63



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

5.2    Electrical Systems          5.2.1    Electrical One Line Diagrams   
25829-200-E1-10-00001    00A    Electrical One Line Diagram Legend and Symbols
      25829-200-E1-10-00003    00D    Electrical 13.8k Distribution Overall -
One Line Diagram       25829-200-E1-10-00004    00B    Electrical Train 5 ISBL
Overall - One Line Diagram       25829-200-E1-10-00006    00C    Electrical
One-Line Diagram 13.8k Switchgear 30ES-47D01102       25829-200-E1-10-00020   
00A    Electrical One-Line Diagram 13.8kV Generator G-101G      
25829-200-E1-45N02-00010    00A    Electrical One-Line Diagram 4.16kV Switchgear
35ES-45N02201       25829-200-E1-45N02-00011    00A    Electrical One-Line
Diagram 4.16kV MCC 35ECM-45N02201A       25829-200-E1-45N02-00016    00A   
Electrical One-Line Diagram 4.16kV MCC 35ECM-45N02201B      
25829-200-E1-45N02-00020    00A    Electrical One Line Diagram 480V Switchgear
35EK 45N02301       25829-200-E1-45N02-00030    00A    Electrical One Line
Diagram 480V Switchgear 35EK 45N02302       25829-200-E1-45N02-00040    00A   
Electrical One Line Diagram 480V Switchgear 35EK 45N02303      
25829-200-E1-45N02-00050    00A    Electrical One Line Diagram 30 KVA UPS System
35EUY-45N02401       25829-200-E1-45A02-00020    00A    Electrical One Line
Diagram 480V Switchgear 35EK 45A02301       25829-200-E1-45A02-00030    00A   
Electrical One Line Diagram 480V Switchgear 35EK 45A02302      
25829-200-E1-45A02-00040    00A    Electrical One Line Diagram 480V Switchgear
35EK 45A02303       25829-200-E1-45A02-00050    00A    Electrical One Line
Diagram 120 KVA UPS System 35EUY-45A02401       25829-200-E1-47D01-00001    00A
   Electrical One-Line Diagram 13.8kV SWGR 30ES-47D01101 - Sh 1 of 9      
25829-200-E1-47D01-00002    00A    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 2 OF 9       25829-200-E1-47D01-00003    00A    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 3 OF 9      
25829-200-E1-47D01-00004    00A    Electrical One -Line Diagram 13.8kV SWGR
30ES-47D01101 SH 4 OF 9       25829-200-E1-47D01-00005    00A    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 5 OF 9

 

A-64



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-E1-47D01-00006    00A    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 6 OF 9       25829-200-E1-47D01-00007    00A    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 7 OF 9      
25829-200-E1-47D01-00008    00A    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 8 OF 9       25829-200-E1-47D01-00009    00A    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 9 OF 9      
25829-200-E1-47D01-00010    00A    Electrical One-Line Diagram 4.16 kV SWGR
30ES-47D01201       25829-200-E1-47D01-00011    00A    Electrical One-Line
Diagram 4.16.kV MCC 30ECM-47D01201A       25829-200-E1-47D01-00016    00B   
Electrical One-Line Diagram 4.16.kV MCC 30ECM - 47D01201B      
25829-200-E1-47D01-00020    00B    Electrical One-Line Diagram 4.16kV Switchgear
30ES-47D01202       25829-200-E1-47D01-00021    00B    Electrical One-Line
Diagram 4.16kV MCC 30ECM-47D01202A       25829-200-E1-47D01-00025    00A   
Electrical One-Line Diagram 4.16kV MCC 30ECM-47D01202B      
25829-200-E1-47D01-00028    00A    Electrical One-Line Diagram 4.16kV Standby
Generators 30K-3102A-B       25829-200-E1-47D01-00029    00A    Electrical
One-Line Diagram Standby Power System Notes       25829-200-E1-47D01-00030   
00A    Electrical One Line Diagram 480V Switchgear 30EK-47D01301      
25829-200-E1-47D01-00040    00A    Electrical One Line Diagram 13.8kV Switchgear
30ES-47D01102       25829-200-E1-47D01-00041    00A    Electrical One Line
Diagram 13.8kV Switchgear 30ES-47D01102       25829-200-E1-47D01-00045    00A   
Electrical One Line Diagram 13.8kV Switchgear 30ES-47D01102      
25829-200-E1-47D01-00050    00A    Electrical One Line Diagram 480V Switchgear
30EK-47D01302       25829-200-E1-47D01-00060    00A    Electrical One Line
Diagram 80 KVA UPS System 30EUY-47D01401 5.2.2    Conceptual Substation Layouts
   25829-200-E4-45N02-00001    00B    Electrical Equipment Arrangement Propane
Substation 35A-4011       25829-200-E4-45A02-00001    00A    Electrical
Equipment Arrangement Compressor Substation 35A-4010      
25829-200-E4-47D01-00001    00B    Electrical Equipment Arrangement Utility
Substation 30A-4005 5.2.3    Conceptual Main Cable Tray Routing Diagrams   
25829-200-ER-000-00001    00B    Electrical Conceptual Cable Tray Routing ISBL -
Train 5       25829-200-ER-000-00002    00B    Electrical Conceptual Cable Tray
Routing OSBL West

 

A-65



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-ER-000-00003    00B    Electrical Conceptual Cable Tray Routing
OSBL East       25829-200-ER-000-00004    00A    Electrical Conceptual Cable
Tray Routing OSBL 5.2.4    Electrical Load List (Confidential)   
25829-200-E8-000-00001    00C    Confidential - Electrical Load List 5.2.5   
Area Classification Drawings    25829-200-E3-000-00002    00C    Electrical Area
Classification Plan Liquefaction Facilities 5.2.5.1    Area Classification
Drawings (Confidential)    25829-200-E3-45-00001    00A    Confidential -
Electrical Area Classification ISBL Liquefaction Train 5 5.2.6   
Telecommunications Block Diagrams    25829-200-EF-000-00001    00B   
Telecommunications Block Diagram OSBL Sheet 1 of 3       25829-200-EF-000-00002
   00A    Telecommunications ISBL Block Diagram Sheet 2 of 3      
25829-200-EF-000-00003    00A    Telecommunications Block Diagram Legend Sheet 3
of 3       25829-200-EF-000-00004    00A    Liquefaction Facilities CCTV Camera
Locations       25829-200-EF-000-00005    00A    Liquefaction Facilities Speaker
and Strobe Locations       25829-200-EF-1000-00001    00A    Fiber Optic Cable
and Patch Panel Allocation Report 5.2.7    Electrical Data Sheets   
25829-200-ECD-ECM1-00001    00A    Data Sheet for Low Voltage Motor Control
Centers - Unit 35-36 - Equipment 480 VOLT MCCs       25829-200-ECD-ECM1-00002   
00A    Data Sheet for Low Voltage Motor Control Centers for 480 VOLT MCCs - Unit
35-36       25829-200-ECD-ECM1-00003    00A    Data Sheet for Low Voltage Motor
Control Centers for 480 VOLT MCCs - Unit 30       25829-200-ECD-ECM1-00004   
00A    Data Sheet for Low Voltage Motor Control Centers for 480 VOLT MCCs - Unit
35-36       25829-200-ECD-ECM1-00005    00A    Data Sheet for Low Voltage Motor
Control Centers - 480 VOLT MCCs - Unit 30-35-36       25829-200-ECD-ECM3-00001
   00A    Data Sheet for Medium Voltage Motor Control Center - Unit 30-35-36   
   25829-200-EDD-ED00-00001    00A    Data Sheet for DC Equipment - DC Charger -
Unit 30-35-36       25829-200-EGD-EGR2-00001    00A    Data Sheet for DC
Equipment - Neutral Grounding Resistor - Unit 30-35-36      
25829-200-EKD-EKL0-00001    00A    Data Sheet for Packaged and Prefabricated
Powerhouses - Prefabricated Building Unit 30

 

A-66



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-EKD-EKL0-00002    00A    Data Sheet for Packaged and
Prefabricated Powerhouses - Prefabricated Building - Unit 35-36      
25829-200-EKD-EKL0-00003    00A    Data Sheet for Packaged and Prefabricated
Powerhouses - Prefabricated Building - Unit 35-36       25829-200-EKD-ESL1-00001
   00A    Data Sheet for Metal Clad Low Voltage Switchgear - Unit 30-35-36      
25829-200-EKD-ESL1-00002    00A    Data Sheet for Metal Clad Low Voltage
Switchgear - Unit 30       25829-200-ESD-ESM1-00001    00A    Data Sheet for
Metal Clad Medium Voltage Switchgear - Unit 30       25829-200-ESD-ESM1-00002   
00A    Data Sheet for Metal Clad Medium Voltage Switchgear - Unit 30      
25829-200-ESD-ESM1-00003    00A    Data Sheet for Metal Clad Medium Voltage
Switchgear - Unit 30-35-36       25829-200-ESD-ESM1-00004    00A    Data Sheet
for Metal Clad Medium Voltage Switchgear - Unit 30      
25829-200-ESD-ESM1-00005    00A    Data Sheet for Metal Clad Medium Voltage
Switchgear - Unit 30       25829-200-ETD-ETP0-00001    00A    Data Sheet for
Liquid Immersed Transformers - Unit 30-35-36       25829-200-ETD-ETP0-00003   
00A    Data Sheet for Liquid Immersed Transformer - Unit 30-35-36      
25829-200-ETD-ETP0-00004    00A    Data Sheet for Dry Type Transformer Unit
35-36       25829-200-ETD-ETP0-00005    00A    Data Sheet for Dry Type
Transformer - Unit 30-35-36       25829-200-ETD-ETP0-00006    00B    Data Sheet
for Liquid Immersed Transformer - Unit 30       25829-200-ETD-ETP0-00007    00C
   Data Sheet for Liquid Immersed Transformer - Unit 30      
25829-200-ETD-ETP0-00008    00B    Data Sheet for Liquid Immersed Transformer -
Unit 32       25829-200-EUD-EU00-00001    00A    Data Sheet for UPS Systems -
Unit 30       25829-200-EUD-EU00-00002    00A    Data Sheet for UPS Systems -
Unit 35-36       25829-200-EUD-EU00-00003    00A    Data Sheet for UPS Systems -
Unit 35-36 5.2.8    Preliminary Electrical Systems Analysis (Load Flow, Short
Circuit and Motor Starting)    25829-200-E0C-000-00001    00B    Power System
Studies 5.3    Civil Structural          5.3.1    Site Preparation and Rough
Grading Drawings    25829-200-CG-000-00001    00A    Civil Site Development
Standards General Notes and Abbreviations       25829-200-CG-000-00002    00A   
Civil Site Development Roads Sections and Details       25829-200-CG-000-00004
   00A    Civil Site Development Fence Sections and Details      
25829-200-CG-000-00015    00A    Civil Site Development Standards - Sediment
Control Details

 

A-67



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-CG-000-00016    00A    Civil Site - Overall Site Topographic
Plan       25829-200-CG-000-00017    00A    Civil Site - LNG Containment
drainage Layout       25829-200-CG-000-00005    00C    Site Soil Improvement
Plan - General Notes       25829-200-CG-000-00006    00C    Site Soil
Improvement Plan - Drawing Index       25829-200-CG-000-00007    00C    Site
Soil Improvement Plan - Sheet No. 1       25829-200-CG-000-00008    00C    Site
Soil Improvement Plan - Sheet No. 2       25829-200-CG-000-00009    00C    Site
Soil Improvement Plan - Sheet No. 3       25829-200-CG-000-00010    00B    Site
Soil Improvement Plan - Sheet No. 4       25829-200-CG-000-00011    00B    Site
Soil Improvement Plan - Sheet No. 5       25829-200-CG-000-00020    00D    Rough
Grade - Key Plan       25829-200-CG-000-00021    00B    Rough Grade - Sheet No.
1       25829-200-CG-000-00022    00C    Rough Grade - Sheet No. 2      
25829-200-CG-000-00023    00C    Rough Grade - Sheet No. 3      
25829-200-CG-000-00024    00B    Rough Grade - Sheet No. 4      
25829-200-CG-000-00025    00B    Rough Grade - Sheet No. 5      
25829-200-CG-000-00026    00C    Rough Grade - Sheet No. 6      
25829-200-CG-000-00027    00B    Rough Grade - Sheet No. 7      
25829-200-CG-000-00028    00C    Rough Grade - Sheet No. 8      
25829-200-CG-000-00029    00B    Rough Grade - Sheet No. 9      
25829-200-CG-000-00030    00C    Rough Grade - Sheet No. 10      
25829-200-CG-000-00031    00C    Rough Grade - Sheet No. 11      
25829-200-CG-000-00032    00D    Rough Grade - Sheet No. 12      
25829-200-CG-000-00033    00B    Rough Grade - Sheet No. 13      
25829-200-CG-000-00034    00C    Rough Grade - Sheet No. 14      
25829-200-CG-000-00035    00B    Rough Grade - Sheet No. 15      
25829-200-CG-000-00036    00B    Rough Grade - Sheet No. 16      
25829-200-CG-000-00037    00C    Rough Grade - Sheet No. 17      
25829-200-CG-000-00038    00D    Rough Grade - Sheet No. 18      
25829-200-CG-000-00039    00D    Rough Grade - Culvert Schedule      
25829-200-CG-000-00041    00B    Civil Site Development - Permanent Fencing Plan
      25829-200-CG-000-00042    00A    Civil Site Development - Rough Grade
Sections       25829-200-CG-000-00050    00C    Rough Grade - Heavy Haul Rd. Key
Plan       25829-200-CG-000-00051    00D    Rough Grade - Heavy Haul Rd. Profile
      25829-200-CG-000-00052    00C    Rough Grade - Heavy Haul Rd. Profile   
   25829-200-CG-000-00053    00C    Rough Grade - Heavy Haul Rd. Profile      
25829-200-CG-000-00054    00C    Rough Grade - Heavy Haul Rd. Profile      
25829-200-CG-000-00055    00C    Rough Grade - Heavy Haul Rd. Profile      
25829-200-CG-000-00056    00C    Rough Grade - Heavy Haul Rd. Profile      
25829-200-CG-000-00057    00C    Rough Grade - Heavy Haul Rd. Profile

 

A-68



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-CS-000-00001    00A    Civil Site Development Standard - Guard
Rail 5.3.2    Building Floor Plans (Bechtel Scope Buildings)   
25829-200-A0-30000-00040    00A    Architectural Typical Analyzer Layout Floor
Plan and Elevations       25829-200-A1-47E01-00001    00B    Architectural BOG
Compressor Shelter 30A-4004 Plans       25829-200-A2-47E01-00001    00B   
Architectural BOG Compressor Shelter 30A-4004 Elevation and Section      
25829-200-A1-47F01-00001    00B    Architectural Water Treatment Building
30A-4008 Floor Plan       25829-200-A1-47F01-00002    00B    Architectural Water
Treatment Building 30A-4008 Roof Plan       25829-200-A1-45A01-00001    00A   
Architectural Refrig. Compressor Shelter 35A-4009 & 36A-4009 Floor Plan      
25829-200-A2-45A01-00001    00A    Architectural Refrig. Compressor Shelter
35A-4009 & 36A-4009 Elevations       25829-200-A2-47F01-00001    00B   
Architectural Water Treatment Building 30A-4008 Elevations      
25829-200-A2-47F01-00002    00B    Architectural Water Treatment Building
30A-4008 Elevations       25829-200-A2-47F01-00003    00B    Architectural Water
Treatment Building 30A-4008 Elevations       25829-200-A3-45A01-00001    00A   
Architectural Refrig. Compressor Shelter 35A-4009 & 36A-4009 Elevations      
25829-200-A3-47F01-00001    00B    Architectural Water Treatment Building
30A-4008 Elevations 5.3.3    Standard Drawings    25829-200-CP-000-00001    00A
   14 Inches Precast Concrete Pile Details and Notes      
25829-200-CP-000-00002    00A    18 Inches Precast Concrete Pile Details and
Notes       25829-200-CP-000-00003    00A    Treated Timber Pile Details and
Notes       25829-200-DB-000-00001    00A    Structural Standards Concrete
General Notes       25829-200-DB-000-00002    00A    Structural Standards
Concrete Detail Sht -1       25829-200-DB-000-00003    00A    Structural
Standards Concrete Detail Sht - 2       25829-200-DB-000-00004    00A   
Structural Standards Concrete Detail Sht - 3       25829-200-DB-000-00005    00A
   Structural Standards Typical Sectional Details Sht - 4      
25829-200-DB-000-00006    00A    Structural Standards Post Installed Anchor
Details Sht - 5       25829-200-DB-000-00007    00A    Structural Standards
Anchor Bolts Sht - 6       25829-200-DB-000-00008    00A    Structural Standards
Development and Splice Lengths       25829-200-SS-000-00001    00A    Structural
Steel Standards General Notes and Abbreviations       25829-200-SS-000-00002   
00A    Structural Steel Standards Beam Connections       25829-200-SS-000-00003
   00A    Structural Steel Standards Vertical Bracing Connections

 

A-69



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-SS-000-00004    00A    Structural Steel Standards Horizontal
Bracing Connections Column and Base Plate Details       25829-200-SS-000-00005
   00A    Structural Steel Standards Column and Base Plate Details      
25829-200-SS-000-00006    00A    Structural Steel Standards Angle Railing Sheet
1 of 2       25829-200-SS-000-00007    00A    Structural Steel Standards Angle
Railing Sheet 2 of 2       25829-200-SS-000-00008    00A    Structural Steel
Standards Ladder Details       25829-200-SS-000-00009    00A    Structural Steel
Standards Ladder Safety Cage Details       25829-200-SS-000-00010    00A   
Structural Steel Standards Stair Details Sheet 1 of 2      
25829-200-SS-000-00011    00A    Structural Steel Standards Stair Details 2 of 2
      25829-200-SS-000-00012    00A    Structural Steel Standards Grating
Details       25829-200-SS-000-00013    00A    Structural Steel Standards Floor
Plate Details       25829-200-SS-000-00014    00A    Structural Steel Standards
Safety Cable Holes       25829-200-SS-000-00015    00A    Structural Steel
Standards Concrete Fireproofing Details 5.3.4    MET - Cathodic Protection
System    25829-200-N3-2912-00001    00A    Internal Cathodic Protection System
- Details Waste Water Tank 10S-2912       25829-200-N3-3601-00001    00A   
Internal Cathodic Protection System - Details RO Water Tank 00S-3601      
25829-200-N3-3606-00001    00A    Internal Cathodic Protection System - Details
Filtered Water Storage Tank 00S-3606       25611-200-N3-4701-00001    00A   
Internal Cathodic Protection System - Details Turbine IAH (Potable) Water Tank
11S-4701 6.0    GEOTECH AND HYDRAULIC ENGINEERING          6.1    Transient
Analysis Report    25829-200K0R-DK-00002    00A    Stage 3 LNG Rundown System
FEED level Hydraulic Transient Analysis 6.2    Seismic Report    Seismic Hazards
Reports       Final Report Updated Site-Specific Seismic Hazard Evaluation of
the LNG Facility in Sabine Pass, LA URS Corporation 7.0 - 10.0    Not Used      
   11.0    ***          11.1    ***          11.1.1    Process Flow Diagrams   
25829-200-M5-3517-00001    000    Confidential - Process Flow Diagram Heavies
Removal/NGL Recovery 11.1.2    P & I Diagrams and Line Designation Tables   
25829-200-M6-3517-00001    00A    Confidential - Heavies Removal Column and
Reboiler       25829-200-M6-3517-00002    00A    Confidential - Heavies Removal
Column Reflux Pumps

 

A-70



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-M6-3517-00003    00A    Confidential - Debutanizer Feed Heater
      25829-200-M6-3517-00004    00A    Confidential - Debutanizer and Reboiler
      25829-200-M6-3517-00005    00A    Confidential - Debut. Reflux Condenser
Reflux Drum and Pumps       25829-200-M6-3517-00006    00A    Confidential - HRC
Heavies Reflux Drum and Pumps       25829-200-M6-3517-00007    00A   
Confidential - HRC Reflux Pump Minimum Flow       25829-200-M6D-3517-00001   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00002   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00003   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00004   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00005   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00006   
00A    Confidential - Line Designation Table       25829-200-M6D-3517-00007   
00A    Confidential - Line Designation Table 11.1.3    Equipment Data Sheets   
25829-200-MED-17-E1701    00A    Confidential - Data Sheet for Heat Exchanger,
Air Cooled-Debutanizer Reflux Condenser       25829-200-MED-17-E1702    00A   
CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Debutanizer Reboiler
      25829-200-MED-17-E1704    00A    CONFIDENTIAL - Data Sheet Shell and Tube
Heat Exchanger for Debutanizer Feed Heater       25829-200-MED-17-E1705    00A
   CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Heavies Removal
Column Reboiler       25829-200-MPD-17-P1701    00A    CONFIDENTIAL -
Debutanizer Reflux Pumps Data Sheet       25829-200-MPD-17-P1702    00A   
CONFIDENTIAL - Heavies Removal Column Reflux Pump Data Sheet      
25829-200-MPD-17-P1703    00A    CONFIDENTIAL - Data Sheet for HRC Heavies
Reflux Pumps       25829-200-MVD-17-V1701    00B    CONFIDENTIAL - Mechanical
Data Sheet - Heavies Removal Column       25829-200-MVD-17-V1702    00B   
CONFIDENTIAL - Mechanical Data Sheet - Debutanizer       25829-200-MVD-17-V1703
   00B    CONFIDENTIAL - Mechanical Data Sheet - Debutanizer Reflux Drum      
25829-200-MVD-17-V1705    00B    CONFIDENTIAL - Mechanical Data Sheet - HRC
Heavies Reflux Drum 11.1.4    Process Data Sheets    25829-200-MEA-3517-01701   
000    Confidential - Process Data Sheet - Air Cooled Heat Exchanger -
Debutanizer Reflux Condenser       25829-200-MEA-3517-01702    000   
Confidential - Process Data Sheet - Heat Exchanger Specification Sheet      
25829-200-MEA-3517-01704    000    Confidential - Process Data Sheet - Heavies
Removal _ NGL Stabilizer - Debutanizer Feed Heater

 

A-71



--------------------------------------------------------------------------------

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MEA-3517-01705    000    Confidential - Process Data Sheet -
Heavies Removal Column Reboiler       25829-200-MVA-3517-01701    000   
Confidential - Column Specification Sheet - Heavies Removal Column      
25829-200-MVA-3517-01702    000    Confidential - Debutanizer Data Sheet      
25829-200-MVA-3517-01703    000    Confidential - Vessel Specification -
Debutanizer Reflux Drum       25829-200-MVA-3517-01705    000    Confidential -
Vessel Specification Sheet - HRC Heavies Reflux Drum 11.2    Unit 18 –
Condensate Stabilization          11.2.1    Process Flow Diagram   
25829-200-M5-3518-00001    000    Confidential - Process Flow Diagram Condensate
Stabilization 11.2.2    P & I Diagrams and Line Designation Tables   
25829-200-M6-3518-00001    00A    Confidential - Stabilizer      
25829-200-M6-3518-00002    00A    Confidential - Stabilizer Bottoms      
25829-200-M6-3518-00003    00A    Confidential - Stabilizer Condenser and Reflux
Drum       25829-200-M6-3518-00004    00A    Confidential - Stabilizer Reflux
and Pentanes Charge Pumps       25829-200-M6D-3518-00001    00A    Confidential
- Line Designation Table       25829-200-M6D-3518-00002    00A    Confidential -
Line Designation Table       25829-200-M6D-3518-00003    00A    Confidential -
Line Designation Table       25829-200-M6D-3518-00004    00A    Confidential -
Line Designation Table 11.2.3    Equipment Data Sheets    25829-200-MED-18-E1810
   00A    Mechanical Data Sheet Stabilizer Condenser      
25829-200-MED-18-E1819    00A    Data Sheet Shell and Tube Heat Exchanger for
Stabilizer Reboiler       25829-200-MED-18-E1828    00A    Mechanical Data Sheet
Condensate Cooler       25829-200-MPD-18-P1802    00A    Stabilizer Reflux Pumps
Data Sheet       25829-200-MPD-18-P1803    00A    Data Sheet for Pentanes Charge
Pumps       25829-200-MVD-18-V1810    00A    Data Sheets Column and Vessels
Carbon Steel for Condensate Stabilizer       25829-200-MVD-18-V1811    00A   
Mechanical Data Sheet Stabilizer Overhead Drum       25829-200-MVD-18-V1812   
00A    Mechanical Data Sheet Stabilizer Feed Drum 11.2.4    Process Data Sheets
   25829-200-MVA-3518-01810    000    Column Specification Sheet - Condensate
Stabilizer       25829-200-MVA-3518-01811    000    Vessel Specification Sheet -
Stabilizer Overhead Drum       25829-200-MVA-3518-01812    000    Vessel
Specification Sheet - Stabilizer Feed Drum       25829-200-MEA-3518-01810    000
   Process Data Sheet - Stabilizer Condenser       25829-200-MEA-3518-01819   
000    Process Data Sheet - Stabilizer Reboiler       25829-200-MEA-3518-01828
   000    Process Data Sheet - Condensate Cooler

 

A-72



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT B

CONTRACTOR DELIVERABLES

1.1 Document Formats

Contractor shall provide engineering, procurement, construction, technical data
books, turnover documents and operating and maintenance documentation for all
aspects of the Work. Documents (including Drawings) developed by Contractor,
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers shall conform to the following:

 

  1. All documents required by this Agreement to be submitted by Contractor to
Owner shall be covered by a sequentially numbered transmittal accessible by
Owner via an ‘Electronic Data Room’.

 

  2. Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format (s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

 

  3. Software used for word processing shall be Microsoft Word.

 

  4. Software used for spreadsheets shall be Microsoft Excel.

 

  5. Hand-written documentation shall be minimized and scanned to a pdf file.

 

  6. All documents shall be produced in a clear readable and reproducible
manner.

 

  7. Each page of a document shall clearly indicate, on the document, the
document number, revision or version number (or alpha designation) and a
sequential page number.

 

  8. All Adobe pdf documents produced by software listed in this Attachment B
shall be in searchable format.

 

  9. Software used for scheduling shall be compatible with Primavera Project
Planner, P6 Version 7.

 

  10. Specific tag numbers shall be uniformly formatted on all documents (e.g.,
S-106 on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).

1.2 Progress Reviews

Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer images,
draft documents, working calculations, draft specifications or reports,
Drawings,

 

B-1



--------------------------------------------------------------------------------

Specifications or other design documents as agreed to by Contractor and Owner.
The Parties acknowledge that any Owner instructions to Contractor during such
reviews will have no effect unless Owner provides such instructions in writing
to Contractor or unless Contractor provides written notice of the instruction
and Contractor’s compliance to Owner and Owner fails to object.

1.3 Documents for Owner Approval for New Scope

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following documents to Owner for formal review and comment.
Subject to Section 3.3C of the Agreement, approval will only be required for
deliverables relevant to new scope of work beyond the Work defined in Attachment
A, including the FEED Documents. Following initial approval by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
approval shall be provided by Contractor to Owner.

1.4 Documents for Owner Review

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments consistent with Attachment
A, including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

B-2



--------------------------------------------------------------------------------

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

 

  m. Piping Specifications

 

  n. Underground piping plans

 

  o. 3-D model Vue file

 

  p. Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

 

  1) Table of Content List (quarterly update of documents submitted by
Contractor to Owner of for Approval or Review)

 

  2) Electrical Equipment List

 

  3) Equipment List

 

  4) Instrument List

 

  5) Line List

 

  6) Purchase Order List

 

  7) Specialty Items List

 

  8) Tie-In List

 

  9) Valve List

 

  q. Civil Pile Schedule

 

  r. Electrical one-line diagrams

 

  s. Minutes and reports of HAZOP reviews and management of change reviews

 

  t. Minutes and reports of safety integrity level (SIL) meetings

 

  u. Key plans

 

  v. Electrical area classification Drawings

 

  w. Equipment data sheets

 

  x. Equipment Specifications

 

  y. Instrument data sheets

 

B-3



--------------------------------------------------------------------------------

  z. Pressure safety valve (PSV) data sheets

 

  aa. Standard detail Drawings

 

  bb. Symbols and Legends P&ID

 

  cc. Corrosion control Specifications

 

  dd. Painting and coating Specifications and charts

 

  ee. Insulation system Specifications

 

  ff. Technical evaluation for all materials and Equipment

 

  gg. Acceptance test procedures for all Major Equipment and packages (by
vendors)

 

  hh. Factory acceptance test reports

 

  ii. Recommended spare parts lists (2 year operating spares)

 

  jj. For cost reimbursable purchases, Subcontract or Sub-subcontract and a
complete commercial and technical evaluation

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
review shall be provided by Contractor to Owner.

1.5 Review Periods

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. The Owner’s approval rights only
apply to documents listed in Section 1.3. If comments are not received for items
listed in Section 1.3 in ten (10) Business Days, the Contractor may proceed with
the development of the Drawings and Specifications with the design reflected in
the uncommented document. Owner will annotate the Drawings and Specifications as
appropriate and return to Contractor. In the event that Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response, and Contractor shall provide Owner with agreed to revised and
corrected Drawings and Specifications as soon as possible thereafter.

1.6 Record Drawings and Specifications

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in A through E below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for
Subcontract (including Equipment Supplier) records where Contractor can not
obtain the native format, or where approved as an exception by Owner. Any .pdf
document shall be in searchable format.

Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by digital video disks (DVDs), compact disks
(CDs) or USB flash drives (USBs). DVDs, CDs or USBs shall have a specific index
of DVD/CD/USB contents on each DVD/CD/USB in “Document Register” format that
includes the document number, title, revision and location of Hard copy in book.
Each DVD/CD/USB shall be organized in a logical structure by discipline. A
master Table of Contents shall be prepared to detail the contents of all
handover

 

B-4



--------------------------------------------------------------------------------

DVDs/CDs/USBs and books listed by DVD/CD/USB/book numbers and contents. Record
Drawings shall be inclusive of all documented (DCNs, FCDs or NCRs) design
changes and field changes made up to Substantial Completion with “Record
Drawing” in the revision block or with an as-built stamp.

Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.

 

  A. Drawings and Diagrams

 

  1) Piping and Instrument Diagrams (P&IDs)

 

  2) Plot Plans

 

  3) Civil

 

  (a) Civil Site Development

 

  (b) Civil Site Plans

 

  (c) Concrete Drawings

 

  4) Control System

 

  (a) Block Diagram

 

  (b) Cause & Effect Diagram

 

  (c) Instrument Index

 

  (d) Instrument Installation Details

 

  (e) Loop Drawings

 

  5) Electrical

 

  (a) Area Classification

 

  (b) One Line Diagram

 

  (c) Schematics

 

  6) Piping

 

  (a) Equipment Location Plan

 

  7) Fire Water Piping

 

  (a) Fire Water Piping Standard Drawings

 

  (b) Fire Monitor Water Radius Layout

 

  B. Project Specification for Process Design Basis

 

  C. All Underground piping and electrical plans with Survey Points

 

  D. Start up, operating and maintenance manuals

 

  E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)

1.7 Turnover Documents

Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (gg) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain clearly legible hand annotations if
necessary, provided a scanned or “.pdf” file of the annotated document is also
provided along with the native file. Scanned documents, searchable “.pdf”, and

 

B-5



--------------------------------------------------------------------------------

other non-editable formats are acceptable only for supplier, Subcontract or
Sub-subcontract records where Contractor cannot obtain the native format, or
where approved as an exception by Owner. All .pdf documents shall be in
searchable format unless the .pdf is submitted to reflect hand annotations.

Turnover documents shall be handed over in hard copy printed format, and in
electronic format by digital video disks (DVDs), compact disks (CDs) or USB
flash drives (USBs). DVDs, CDs or USBs shall have a specific index of DVD/CD/USB
contents on each DVD/CD/USB in “Document Register” format that includes the
document number, title and revision. Each DVD/CD/USB shall be organized in a
logical structure by discipline. A master Table of Contents index shall be
prepared to detail the contents of all handover DVDs/CDs/USBs or books listed by
DVD/CD/USB/book numbers and contents. Turnover Documents shall be the last
revision issued by Contractor, in addition to the Record Drawings and
Specifications listed in Section 1.6.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Architectural Building Drawings

 

  d. Architectural Details and Notes

 

  e. Architectural Elevations

 

  f. Architectural HVAC

 

  g. Architectural Electrical & Lighting

 

  h. Instrument Location Plans

 

  i. Electrical Cable Tray

 

  j. Electrical Grounding

 

  k. Electrical Lighting

 

  l. Telecommunications

 

  m. Mechanical Detail Drawings

 

  n. Piping Key Plan Index

 

  o. Piping Isometrics

 

  p. Piping Standard Drawings

 

  q. Structural Steel Layouts

 

  r. Structural Steel Details

 

B-6



--------------------------------------------------------------------------------

  s. Structural Steel Supports

 

  t. Structural Steel Standard Drawings

 

  u. Mechanical Start-up, Operating and Maintenance Manuals

 

  v. Vendor Data Books

 

  w. Aboveground Power Plans (Cabling)

 

  x. Piping Fabrication and Installation Specifications

 

  y. Piping Material Specifications

 

  z. Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

 

  aa. Material Selection Diagrams

 

  bb. Quality records and certification documentation

 

  cc. Tie-in Drawings

 

  dd. Electrical Equipment list

 

  ee. Mechanical Equipment list

 

  ff. Line Designation Table (Line lists)

 

  gg. Manual Valve List

1.8 Document Turnover Details

Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Document Turnover Details” attached and incorporated into this Attachment
B.

 

B-7



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?
(Y/N)(See
Note 1)

  

Comments

1.6 Record drawings and specifications

        

1.6(A1)

   Piping and Instrumentation Diagrams    Microstation    Y    Note 1

1.6(A2)

   Plot Plans    Microstation    Y   

1.6(A3)

   Civil: Site Development    Microstation    Y    Note 1

1.6(A3)

   Civil: Site plan    Microstation    Y    Note 1

1.6(A3)

   Civil: Concrete Drawings    Microstation    Y    Piles: As-Built only for out
of tolerance installation. Underground concrete: As-Built if major change to
design drawings

1.6(A4)

   Control System: Block Diagram    Microstation    Y   

1.6(A4)

   Control System: Cause & Effect Diagram    MS Excel    Y    Utilize same
format as on Stage 1 and Stage 2

1.6(A4)

   Control System: Instrument Index    MS Excel    Y    Utilize same format as
on Stage 1 and Stage 2

1.6(A4)

   Control System: Instrument Installation Details    Microstation    Y   

1.6(A4)

   Control System: Loop Drawings    pdf    Y    Native not possible to provide

1.6(A5)

   Electrical: Hazardous Area Classification Drawings    Microstation    Y   

1.6(A5)

   Electrical: One-Line Diagrams    Microstation    Y   

1.6(A5)

   Electrical: Schematics    Microstation    Y   

1.6(A6)

   Piping: Equipment Location Plan    Microstation    Y   

 

B-8



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?
(Y/N)(See
Note 1)

  

Comments

1.6(A7)

   Fire Water Piping: Standard Drawings    Microstation    Y   

1.6(A7)

   Fire Water Monitor Radius Layout    Microstation    Y   

1.6(B)

   Project Specifications for Process Design Basis    MS Word    Y   

1.6(C)

   All Piping and Electrical Underground Plans with Survey Points   
Microstation    Y   

1.6(D)

   Start-up, operating and maintenance manuals    MS Word    Y   

1.6(E)

   Performance Test reports    MS Word    Y   

1.7 Turnover Documents

        

1.7(a)

   Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)    Microstation
   N    PFDs and UFDs will be updated and revised as required to reflect the
final changes in EPC phase. Record PFD will have in Rev Block: “FINAL ISSUE
MATCHING P&ID AS-BUILT”

1.7(b)

   Heat and Material Balances    Excel    N    Utilize same format as on Stage 1
and Stage 2

1.7(c)

   Architectural: Building Drawings    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural)

1.7(d)

   Architectural: Details and Notes    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural)

1.7(e)

   Architectural: Elevations    Bechtel: Microstation    N    * Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD (Basic Structural)

 

B-9



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?
(Y/N)(See
Note 1)

  

Comments

1.7(f)

   Architectural: HVAC    Bechtel: Microstation    N    Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD

1.7(g)

   Architectural: Electrical & Lighting    Bechtel: Microstation    N   
Bechtel: Power Distribution drawings are revised if substantial change.
Subcontract: Ask subcontractor for Native CAD

1.7(h)

   Control System: Instrument Location Plans    Microstation    N   

1.7(i)

   Electrical: Cable Tray    Microstation    N    Only cable tray on main
piperacks are as built

1.7(j)

   Electrical: Grounding    Microstation    N    Only U/G grounding is as built

1.7(k)

   Electrical: Lighting    Microstation    N   

1.7(l)

   Telecommunications    Bechtel: Microstation    N    Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD. One Line Diagrams are as-built

1.7(m)

   Mechanical: Detail Drawings    PDF    N    As stated in Att “B” section 1.6,
Bechtel will ask vendors for searchable pdf

1.7(n)

   Piping: Key Piping Index    MS Excel    N    Utilize same format as on Stage
1 and Stage 2

1.7(o)

   Piping: Isometrics    Microstation    N   

1.7(p)

   Piping: Standard Drawings    Microstation    N   

1.7(q)

   Structural Steel: Layouts    Microstation    N   

1.7(r)

   Structural Steel: Details    Microstation    N   

 

B-10



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?
(Y/N)(See
Note 1)

  

Comments

1.7(s)

   Structural Steel: Supports    Microstation    N   

1.7(t)

   Structural Steel: Standard drawings    Microstation    N   

1.7(u)

   Mechanical - Start-up, operating and maintenance manuals    PDF    N    As
stated in Att “B” section 1.6, Bechtel will ask vendors for searchable pdf

1.7(v)

   Vendor Data books    PDF    N    As stated in Att “B” section 1.6, Bechtel
will ask vendors for searchable pdf

1.7 ( w)

   Aboveground Power Plans (Cabling)    Microstation    N   

1.7(x)

   Piping Fabrication and Installation Specifications    MS Word    N   

1.7(y)

   Piping Material Specifications    PDF    N    Pipeworks can extract to word.
Not searchable (images)

1.7(z)

   Mechanical Equipment Data Sheets (vendor or Bechtel as appropriate)   
MS Excel /PDF    N    PDF for vendor provided data sheets

1.7(aa)

   Material Selection Diagram    Microstation    N   

1.7(bb)

   Quality records and Certification Documentation    Hard copies    N   

1.7(cc)

   Tie-in Drawings    Microstation    N   

1.7(dd)

   Electrical Equipment list    MS Excel    N   

1.7(ee)

   Mechanical Equipment List    PDF    N   

1.7(ff)

   Line Designation Table (Line lists)    MS Excel    N   

 

B-11



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?
(Y/N)(See
Note 1)

  

Comments

1.7(gg)

   Manual Valve List    MS Excel    N    Excludes vendor package valves; content
of the Manual Valve List to be mutually agreed between Contractor and Owner

Note 1: “As-Built” is defined as IFC drawings + DCN’s (Design Change Notices) +
FCD’s (Field Change Documents) + NCR’s (Non Conformance Reports)

 

B-12



--------------------------------------------------------------------------------

ATTACHMENT C

PAYMENT SCHEDULE

 

C-1



--------------------------------------------------------------------------------

SCHEDULE C-1

MILESTONE PAYMENT SCHEDULE

 

C-2



--------------------------------------------------------------------------------

SCHEDULE C-1 MILESTONE PAYMENT SCHEDULE

SABINE PASS LNG STAGE 3 LIQUEFACTION PROJECT

Months indicated under the Month No. column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone payment shall be in accordance with Article 7 of
the Agreement. The Milestone achievement criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month 1 is the first Month commencing after NTP.

 

      Contract Price    $2,987,000,000       Mobilization Payment   
$448,050,000       Monthly Payments    $761,685,000       Milestone Allotment   
$1,777,265,000

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

1

   1.01    Issue subcontract or letter of award (LOA) to piling subcontractor   
Provide executed subcontract cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

1

   1.02    Place first tranche of insurance coverage for the project    Bechtel
provides report and or letter      * **%      * **%    $ * ** 

1

   1.03    Issue first PO or letter of award (LOA) for pipe fabrication   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

1

   1.04    Issue PO or letter of award (LOA) for refrigeration compressors   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

1

   1.05    Issue PO or letter of award (LOA) for waste heat recovery unit (WHRU)
   Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

1

   1.06    Issue PO or letter of award (LOA) for boil-off gas recycle
compressors    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * ** 

1

   1.07    Issue PO or letter of award (LOA) for cold box    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * ** 

1

   1.08    Issue PO or letter of award (LOA) for air cooled exchangers   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

1

   1.09    Start work for Soil Stabilization    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * ** 

2

   2.01    Prepare material requisition for rebar    Verified by Progress Report
or InfoWorks Report      * **%      * **%    $ * ** 

2

   2.02    Issue project execution plan to Cheniere    Provide first page of
client transmittal      * **%      * **%    $ * ** 

2

   2.03    Issue first PO or letter of award (LOA) for small and or large bore
piping valves    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * ** 

3

   3.01    Issue first piling drawing IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

3

   3.02    Initial vendor prints received by contractor for refrigeration
compressors    Verified by Vendor Print Log      * **%      * **%    $ * ** 

3

   3.03    Initial vendor prints received by contractor for waste heat recovery
unit (WHRU)    Verified by Vendor Print Log      * **%      * **%    $ * ** 

 

C-3



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

3

   3.04    Initial vendor prints received by contractor for boil-off gas recycle
compressors    Verified by Vendor Print Log      * **%      * **%    $ * ** 

3

   3.05    Initial vendor prints received by contractor for cold box    Verified
by Vendor Print Log      * **%      * **%    $ * ** 

3

   3.06    Initial vendor prints received by contractor for air cooled
exchangers    Verified by Vendor Print Log      * **%      * **%    $ * ** 

4

   4.01    Issue PO or letter of award (LOA) for Columns/Vessels    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * ** 

4

   4.02    Complete 30% Model Review    Bechtel will issue Notice of Completion
with conference notes      * **%      * **%    $ * ** 

4

   4.03    Start work for Train 5 (site preparation, rough grade)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

5

   5.01    1st major material received by vendor for use in fabrication of cold
box    Provide Vendor Material Receiving Report      * **%      * **%    $ * ** 

5

   5.02    Initial vendor prints received by contractor for Columns/Vessels   
Verified by Vendor Print Log      * **%      * **%    $ * ** 

5

   5.03    1st major material received by vendor for use in fabrication of air
cooled exchangers    Provide Vendor Material Receiving Report      * **%      *
**%    $ * ** 

5

   5.04    Issue first PO or letter of award (LOA) for any of the following:
(control valves, relief valves, or on/off valves)    Provide executed PO cover
sheet or Letter of Award (LOA) excluding cost information      * **%      * **% 
  $ * ** 

6

   6.01    Issue first PO or letter of award (LOA) for carbon steel pipe
material    Provide executed PO cover sheet or Letter of Award (LOA) excluding
cost information      * **%      * **%    $ * ** 

7

   7.01    Issue subcontract or letter of award (LOA) to field fabricated tanks
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * ** 

7

   7.02    Issue first PO or letter of award (LOA) for stainless steel pipe
material    Provide executed PO cover sheet or Letter of Award (LOA) excluding
cost information      * **%      * **%    $ * ** 

7

   7.03    Issue PO or letter of award (LOA) of DCS / SIS    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * ** 

7

   7.04    50% Complete of Train 5 (site preparation, rough grade)    Progress
report or equivalent shows 50% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

8

   8.01    Receipt of first pile to jobsite    Verified by Daily Report or
equivalent      * **%      * **%    $ * ** 

8

   8.02    Issue first PO or letter of award (LOA) for rebar material    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * ** 

8

   8.03    Issue first PO or letter of award (LOA) for steel material    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * ** 

8

   8.04    Issue PO or (LOA) for GTGs    Provide executed PO cover sheet or
Letter of Award (LOA) excluding cost information      * **%      * **%    $ *
** 

 

C-4



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

9

   9.01    Initial vendor prints received by contractor for DCS / SIS   
Verified by Vendor Print Log      * **%      * **%    $ * ** 

9

   9.02    Issue Block 1 P&IDs & LDTs IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

9

   9.03    Issue Block 2 P&IDs & LDTs IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

9

   9.04    1st major material received by vendor for use in fabrication of waste
heat recovery unit (WHRU)    Provide Vendor Material Receiving Report      *
**%      * **%    $ * ** 

9

   9.05    Start work for Train 6 (site preparation, rough grade)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

10

   10.01    Issue first one-line diagram drawing IFC    Provide first page of
client transmittal      * **%      * **%    $ * ** 

10

   10.02    Issue first foundation drawing IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

10

   10.03    1st major material received by vendor for use in fabrication of DCS
/ SIS    Provide Vendor Material Receiving Report      * **%      * **%    $ *
** 

10

   10.04    Issue first equipment location plan drawing IFC    Provide first
page of client transmittal      * **%      * **%    $ * ** 

10

   10.05    Piling subcontractor starts work for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

10

   10.06    Finish work for Train 5 (site preparation, rough grade)    Progress
report or equivalent shows 90% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

10

   10.07    50% Complete of work for Soil Stabilization    Progress report or
equivalent shows 50% complete of current budgeted quantity earned      * **%   
  * **%    $ * ** 

11

   11.01    Last shipment of stainless steel pipe delivery for Train 5 (pipe
fabricator or jobsite)    Provide Expediting Report to customer showing >=90%
complete of current budgeted quantity      * **%      * **%    $ * ** 

12

   12.01    Issue first structural steel drawing IFC    Provide first page of
client transmittal      * **%      * **%    $ * ** 

12

   12.02    Issue first cable tray / conduit drawing IFC    Provide first page
of client transmittal      * **%      * **%    $ * ** 

12

   12.03    Issue PO or letter of award (LOA) for Powerhouse / switchgear   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * ** 

12

   12.04    1st major material received by vendor for use in fabrication of
Columns/Vessels    Provide Vendor Material Receiving Report      * **%      *
**%    $ * ** 

12

   12.05    Initial Vendor Prints Received by Contractor for GTGs    Verified by
Vendor Print Log      * **%      * **%    $ * ** 

13

   13.01    First shipment of stainless steel pipe delivery for Train 5 (pipe
fabricator or jobsite)    Provide Material Receiving Report to customer      *
**%      * **%    $ * ** 

 

C-5



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

13

   13.02    Complete 50% Model Review    Bechtel will issue Notice of Completion
with conference notes      * **%      * **%    $ * ** 

13

   13.03    Last shipment of small and or large bore piping valves Train 5 (Pipe
Fabricator or jobsite)    Provide Expediting Report to customer >=90% complete
of current budgeted quantity      * **%      * **%    $ * ** 

14

   14.01    Initial vendor prints received by contractor for powerhouse /
switchgear    Verified by Vendor Print Log      * **%      * **%    $ * ** 

14

   14.02    Issue first A/G ISO drawing IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

14

   14.03    First shipment of small and or large bore piping valves Train 5
(Pipe Fabricator or jobsite)    Provide Expediting Report to customer      *
**%      * **%    $ * ** 

14

   14.04    Ready for 1st shipment of Columns/Vessels component (ex works)   
Provide Vendor notice to Bechtel or expediting report      * **%      * **%    $
* ** 

14

   14.05    Issue PO or letter of award(LOA) for electrical bulks    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * ** 

15

   15.01    Issue first instrument location plan drawing IFC    Provide first
page of client transmittal      * **%      * **%    $ * ** 

15

   15.02    First shipment of rebar delivery for Train 5 (ex works)    Provide
Material Receiving Report to customer      * **%      * **%    $ * ** 

15

   15.03    50% Complete of Train 6 (site preparation, rough grade)    Progress
report or equivalent shows 50% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

15

   15.04    Issue first PO or letter of award (LOA) for field mounted
instruments    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * ** 

16

   16.01    First shipment of any of the following: (control valves, relief
valves, or on/off valves) for Train 5 (ex works)    Provide Expediting Report to
customer      * **%      * **%    $ * ** 

17

   17.01    Mobilization of field fabricated tanks subcontractor    Daily Force
report or Daily Report from jobsite that identifies subcontractor presence     
* **%      * **%    $ * ** 

17

   17.02    1st major material received by vendor for use in fabrication of
powerhouse / switchgear    Provide Vendor Material Receiving Report      * **% 
    * **%    $ * ** 

17

   17.03    Last shipment of carbon steel pipe delivery for Train 5 (fabricator
or jobsite)    Provide Expediting Report to customer showing >=90% complete of
current budgeted quantity      * **%      * **%    $ * ** 

17

   17.04    Place first structural concrete for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

18

   18.01    First shipment of carbon steel pipe delivery for Train 5 (fabricator
or jobsite)    Provide Material Receiving Report to customer      * **%      *
**%    $ * ** 

18

   18.02    Issue first instrument index IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

18

   18.03    Finish work for Train 6 (site preparation, rough grade)    Progress
report or equivalent shows 90% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

 

C-6



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

19

   19.01    Issue first loop diagrams IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

19

   19.02    Ready for 1st shipment of DCS /SIS component (ex works)    Provide
Vendor notice to Bechtel or expediting report      * **%      * **%    $ * ** 

19

   19.03    Field fabricated tanks subcontractor starts work for Train 5   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * ** 

19

   19.04    Field fabricated tanks subcontractor finishes work for Train 5   
Progress report or equivalent shows 90% complete of current budgeted quantity
earned      * **%      * **%    $ * ** 

19

   19.05    First shipment of steel delivery for Train 5 (exworks)    Provide
Expediting Report to customer      * **%      * **%    $ * ** 

20

   20.01    First shipment of fabricated pipe delivery for Train 5    Provide
Expediting Report to customer      * **%      * **%    $ * ** 

20

   20.02    Ready for 1st shipment of air cooled exchangers component (ex works)
   Provide Vendor notice to Bechtel, inspection release, or expediting report   
  * **%      * **%    $ * ** 

20

   20.03    Refrigeration Compressor Vendor Places order for Forgings    Provide
Vendor notification      * **%      * **%    $ * ** 

20

   20.04    Piling subcontractor finishes work for Train 5    Progress report or
equivalent shows 90% complete of current budgeted quantity earned      * **%   
  * **%    $ * ** 

21

   21.01    Start erecting structural steel for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

22

   22.01    Finish work for Soil Stabilization    Progress report or equivalent
shows 90% complete of current budgeted quantity earned      * **%      * **%   
$ * ** 

22

   22.02    Issue subcontract or letter of award (LOA) to insulation
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * ** 

23

   23.01    Ready for 1st shipment of powerhouse / switchgear component (ex
works)    Provide Vendor notice to Bechtel or expediting report      * **%     
* **%    $ * ** 

23

   23.02    Ready for 1st Shipment of GTGs    Provide Vendor notice to Bechtel,
inspection release, or expediting report      * **%      * **%    $ * ** 

23

   23.03    Start setting CO2 absorber for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

23

   23.04    First shipment of electrical bulk material delivery for Train 5   
Provide Vendor Delivery Report      * **%      * **%    $ * ** 

24

   24.01    Issue last A/G ISO drawing IFC    Provide first page of client
transmittal      * **%      * **%    $ * ** 

25

   25.01    Start setting first hot oil pump for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

25

   25.02    Start setting first thermal oxidizer for Train 5    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* ** 

 

C-7



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

25

   25.03    Start installation of above ground pipe for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

26

   26.01    Ready for 1st shipment of refrigeration compressors component (ex
works)    Provide Vendor notice to Bechtel or expediting report      * **%     
* **%    $ * ** 

26

   26.02    Mobilization of insulation subcontractor    Daily Force report or
Daily Report from jobsite that identifies subcontractor presence      * **%     
* **%    $ * ** 

26

   26.03    First shipment of field mounted instruments delivery for Train 5   
Provide Expediting Report to customer      * **%      * **%    $ * ** 

27

   27.01    Ready for 1st shipment of equipment for boil-off gas recycle
compressors (ex works)    Provide Vendor notice to Bechtel, inspection release,
or expediting report      * **%      * **%    $ * ** 

27

   27.02    Ready for 1st shipment of cold box component (ex works)    Provide
Vendor notice to Bechtel, inspection release, or expediting report      * **%   
  * **%    $ * ** 

28

   28.01    Start setting first lean solvent booster pump for Train 5   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * ** 

28

   28.02    Start setting mechanical equipment—BOG compressors for Train 5   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * ** 

28

   28.03    50% Complete of structural concrete for Train 5    Progress report
or equivalent shows 50% complete of current budgeted quantity earned      * **% 
    * **%    $ * ** 

28

   28.04    Insulation subcontractor starts work for Train 5    Progress report,
force report or equivalent showing start of construction progress      * **%   
  * **%    $ * ** 

29

   29.01    Start installation of field mounted instruments for Train 5   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * ** 

30

   30.01    Start setting flare for Train 5    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * ** 

31

   31.01    Start setting first heat exchanger for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

31

   31.02    Start setting LS propane-ethylene condenser for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

32

   32.01    Ready for 1st shipment of waste heat recovery unit (WHRU) component
(ex works)    Provide Vendor notice to Bechtel, inspection release, or
expediting report      * **%      * **%    $ * ** 

32

   32.02    Start setting propane compressor for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

32

   32.03    50% Complete of erecting structural steel for Train 5    Progress
report or equivalent shows 50% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

33

   33.01    Start setting methane compressor for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

33

   33.02    Start pulling electrical cable for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

 

C-8



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone Value  

34

   34.01    Start setting ethylene compressor for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

34

   34.02    Start setting first propane refrigeration condenser for Train 5   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * ** 

34

   34.03    Start setting first S&T heat exchanger for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

34

   34.04    Start setting waste heat recovery equipment for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

35

   35.01    Start setting first lean solvent charge pump for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

36

   36.01    50% complete of installation of above ground pipe for Train 5   
Progress report or equivalent shows 50% complete of current budgeted quantity
earned      * **%      * **%    $ * ** 

36

   36.02    Start hydro testing above ground pipe for Train 5    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* ** 

36

   36.03    Start setting ethylene cold box for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

36

   36.04    Start setting methane cold box for Train 5    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
** 

37

   37.01    Start setting dry gas flare KO drum for Train 5    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* ** 

37

   37.02    Start setting ethylene de-inventory pump for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

37

   37.03    Start setting first ethylene surge drum for Train 5    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

39

   39.01    50% complete of installation of field mounted instruments for Train
5    Progress report or equivalent shows 50% complete of current budgeted
quantity earned      * **%      * **%    $ * ** 

39

   39.02    Start loop checks for Train 5    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * ** 

40

   40.01    50% complete of pulling electrical cable for Train 5    Progress
report or equivalent shows 50% complete of current budgeted quantity earned     
* **%      * **%    $ * ** 

44

   44.01    Finish erecting structural steel for Train 5    Progress report or
equivalent shows 90% complete of current budgeted quantity earned      * **%   
  * **%    $ * ** 

44

   44.02    Finish structural concrete for Train 5    Progress report or
equivalent shows 90% complete of current budgeted quantity earned      * **%   
  * **%    $ * ** 

45

   45.01    Deliver 90-day notice for RFSU - Train 5 to Cheniere    Bechtel
provides report and or letter      * **%      * **%    $ * ** 

46

   46.01    Finish pulling electrical cable for Train 5    Progress report or
equivalent shows 90% complete of current budgeted quantity earned      * **%   
  * **%    $ * ** 

 

C-9



--------------------------------------------------------------------------------

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage      Cumulative
Value      Milestone
Value  

46

   46.02    Deliver 90-day notice for performance testing - Train 5 to Cheniere
   Bechtel provides report and or letter      ***%         ***%       $ ***   

47

   47.01    Finish installation of above ground pipe for Train 5    Progress
report or equivalent shows 90% complete of current budgeted quantity earned     
***%         ***%       $ ***   

48

   48.01    Finish installation of field mounted instruments for Train 5   
Progress report or equivalent shows 90% complete of current budgeted quantity
earned      ***%         ***%       $ ***   

48

   48.02    Achieve RFSU - Train 5    Bechtel provides report and or letter     
***%         ***%       $ ***   

49

   49.01    Achieve first LNG cargo - Train 5    Bechtel provides report and or
letter      ***%         ***%       $ ***   

49

   49.02    Complete Performance Testing Train 5    Bechtel provides report and
or letter      ***%         ***%       $ ***   

52

   52.01    Substantial Completion Train 5    Bechtel achieves Substantial
Completion - Train 5      ***%         ***%       $ ***                    
TOTAL       $ 1,777,265,000   

 

C-10



--------------------------------------------------------------------------------

SCHEDULE C-2

MILESTONE PAYMENT SCHEDULE

 

C-11



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

SABINE PASS LNG STAGE 3 LIQUEFACTION PROJECT

Month 1 means the first Month commencing after NTP.

 

      Contract Price    $2,987,000,000       Mobilization Payment    $
448,050,000       Monthly Payments    $761,685,000       Milestone Payments
Allotment    $1,777,265,000

 

Month #

   Percent     Payments  

from

   Mobilization     Monthly     Milestone     Cumulative     Mobilization     
Monthly      Milestone      Total  

NTP

   Payment     Payment     Payments     Payments     Payment      Payment     
Payments      Payments                                                    
(Incremental)  

NTP

     15.00 %          *** %    $ 448,050,000       $ —            $  448,050,000
  

1

       *** %      *** %      *** %       $ 17,713,605       $  ***       $ ***
  

2

       *** %      *** %      *** %       $ 17,713,605       $  ***       $ ***
  

3

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

4

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

5

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

6

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

7

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

8

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

9

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

10

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

11

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

12

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

13

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

14

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

15

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

16

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

17

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

18

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

19

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

20

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

21

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

22

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

23

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

24

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

25

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

26

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

27

       *** %      *** %      *** %       $ 17,713,605       $ ***       $ ***   

 

C-12



--------------------------------------------------------------------------------

28

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

29

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

30

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

31

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

32

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

33

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

34

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

35

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

36

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

37

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

38

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

39

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

40

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

41

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

42

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

43

  * **%    * **%    * **%  $ 17,713,605    $   ***  $   *** 

44

  * **%    * **%    * **%  $   ***  $   *** 

45

  * **%    * **%    * **%  $   ***  $   *** 

46

  * **%    * **%    * **%  $   ***  $   *** 

47

  * **%    * **%    * **%  $   ***  $   *** 

48

  * **%    * **%    * **%  $   ***  $   *** 

49

  * **%    * **%    * **%  $   ***  $   *** 

50

  * **%    * **%    * **%  $   ***  $   *** 

51

  * **%    * **%    * **%  $   ***  $   *** 

52

  * **%    * **%    * **%  $   ***  $   ***    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

   

 

 

    15 %    * **%    * **%  $ 448,050,000    $ 761,685,000    $ 1,777,265,000   
$ 2,987,000,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

   

 

 

 

 

C-13



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Sabine Pass LNG Stage 3 Liquefaction Facility

CHANGE ORDER NUMBER:                     

OWNER: Sabine Pass Liquefaction, LLC

DATE OF CHANGE ORDER:                     

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

DATE OF AGREEMENT:                     

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

 

Adjustment to Contract Price

The original Contract Price was

$                        

Net change by previously authorized Change Orders (#            )

$                        

The Contract Price prior to this Change Order was

$                        

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

$                        

The new Contract Price including this Change Order will be

$                        

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Design Basis:

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:

Select either A or B:

[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:             Contractor             Owner

[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials:             Contractor             Owner

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

D-2



--------------------------------------------------------------------------------

 

 

Owner

 

Contractor

 

Name

 

Name

 

Title

 

Title

 

Date of Signing Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Sabine Pass LNG Stage 3 Liquefaction Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

 

DATE OF AGREEMENT:                             

 

CHANGE ORDER NUMBER:                                         

 

DATE OF CHANGE ORDER:                                              

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
[insert date].

This Change Order is signed by Owner’s duly authorized representative.

 

 

Owner

 

Name

 

Title

 

Date of Signing

 

D-4



--------------------------------------------------------------------------------

SCHEDULE D-3

CONTRACTOR’S CHANGE ORDER REQUEST FORM/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER

(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Sabine Pass LNG Stage 3 Liquefaction

Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

 

DATE OF AGREEMENT:                                     

CHANGE ORDER REQUEST NUMBER:                     

 

DATE OF CHANGE ORDER REQUEST:                     

 

 

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

OR (as applicable)

Owner proposes the following change(s) in the Agreement: attach additional
documentation, if necessary)

 

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

Contract Price Adjustment:

Project Schedule Adjustment:

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Guarantee Conditions:

Adjustment to Design Basis:

Other adjustments to liability or obligations of Contractor under the Agreement:

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

 

Contractor

 

Name

 

Title

 

Date of Signing

 

D-5



--------------------------------------------------------------------------------

SCHEDULE D-4

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

Item

  

Cost Category

  

Unit

   Rate (in US$)     

Remarks

     

Year

   2015      2016      2017      2018      2019      2020     

1

   Home Office    Home Office job-hour      $***         $***         $***      
  $***         $***         $***       Includes all home office labor and other
direct costs except travel.

2

   Field Non-Manual    Field Non-Manual job-hour      $***         $***        
$***         $***         $***         $***       Includes all field non-manual
labor, other direct costs including relocation and temporary assignments, except
business travel.

3

   Construction Direct and Indirect Labor    Direct Construction Labor job-hour
     $***         $***         $***         $***         $***         $***      
Includes all construction direct labor and indirect labor, temporary facilities,
material and small tools and consumables. Does not include large tools,
Construction Equipment, or manual travel.

4

   Busing Program         $***         $***         $***         $***        
$***         $***       Rate to be applied to all direct Construction labor
hours for the offsite busing program.

5

   Direct Material and Subcontracts                         Cost plus ***%
markup on material and ***% markup on Subcontracts

6

   Construction Equipment and tools valued over $1,500    Each      ***         
            For additional Construction Equipment or large tools not in the base
plan.

7

   Business Travel         ***                      ***.

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or
(iii) by Contractor to develop its proposed adjustment to the Contract Price for
any request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

D-6



--------------------------------------------------------------------------------

Exhibit 1

Contractor’s Travel Policy

 

A. GENERAL

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.

Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

 

B. TRANSPORTATION

 

1. Public Carrier

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

Guidelines for class of service:

 

Domestic travel (all countries)

Economy/Coach

International travel under 7 hours

Economy/Coach

International travel greater than 7 hours

Business

International travel overnight with next Day business

Business

 

2. Private Automobile

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.

 

C. FOOD, LODGING AND MISCELLANEOUS EXPENSES

Actual reasonable expense incurred during travel will be reimbursed.

 

D-7



--------------------------------------------------------------------------------

SCHEDULE D-5

EXISTING & STAGES 1 AND 2 LIQUEFACTION FACILITY LABOR UNIT RATES

SABINE PASS LIQUEFACTION PROJECT

 

    Unit      Rate (in US$/job-hour)    

Remarks

Item

  Year      2015     2016     2017     2018     2019     2020    

1

    Direct Labor       $ * **    $ * **    $ * **    $ * **    $ * **    $ * ** 
  These unit rates include wages, payroll adds, temporary facilities,
construction services, construction equipment, small tools and consumables,
field non-manual support, fee, and overheads all within the bounds of the EPC
scope and schedule.

 

D-8



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT E

PROJECT SCHEDULE

 

Notice to Proceed Day Zero Ready for Start Up *** (***) Days following Owner’s
issuance of Notice to Proceed Target Substantial Completion Date *** (***) Days
from Owner’s issuance of Notice to Proceed Guaranteed Substantial Completion
Date *** (***) Days from Owner’s issuance of Notice to Proceed Final Completion
*** (***) Days after Substantial Completion

 

E-1



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT F

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

The following individuals are Key Personnel. A scheduled de-staffing plan shall
be developed by Contractor for review by Owner during execution of the Work.

 

Position

   Name  

Mobilization

Project Director    ***   NTP Senior Project Manager    ***   NTP Project
Engineering Manager    ***   NTP Procurement Manager    ***   NTP Site Manager
   ***   NTP Project Controls Manager    ***   NTP QA Manager   
To be designated   NTP HSE Manager    ***   NTP Project Field Engineer    ***  
NTP Commissioning/Startup Manager    ***   NTP Field Warranty Manager    To be
designated   RFSU

 

F-1



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT G

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

AND LIST OF MAJOR EQUIPMENT

1.1 Introduction

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes:

 

•   (in Section 1.3) the Subcontracts designated as Major Subcontracts;

 

•   (in Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts;

 

•   (in Section 1.5) the Subcontracts designated as Bulk Order Subcontracts;

 

•   (in Section 1.6) the Equipment designated as Major Equipment; and

 

•   (in Section 1.7) the List of Approved Subcontractors.

1.2 Local Content

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment A, Schedule
A-1, Section 4.3)

1.3 Major Subcontracts

The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:

 

•   Insulation

 

•   Piling Fabricator and Installation Subcontractor

 

•   Soil Improvement

 

•   Cold Boxes and Brazed Aluminum Exchangers

 

•   Compressors – Boil Off Gas

 

•   Compressors, LNG Refrigeration

 

•   Heat Exchangers – Air Cooled

1.4 Major Sub-Subcontracts

The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:

 

•   Piling Fabricator

 

•   Heat Exchanger Vendor (for Cold Boxes)

 

•   Air Cooler Motor Vendor

 

G-1



--------------------------------------------------------------------------------

1.5 Bulk Order Subcontracts

The following Subcontracts are Bulk Order Subcontracts. The Subcontractors for
the following Subcontracts are Bulk Order Subcontractors:

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

1.6 Major Equipment

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

1.7 List of Approved Subcontractors

Contractor shall use those Subcontractors listed below for the specified items
of Work. Any deviation from this list or requests to use other Subcontractors
for the specified items of Work must be approved in writing in advance by Owner
in accordance with Section 2.4 of the Agreement.

Ball Valves, Soft Seated

***

***

***

***

 

G-2



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Cold Boxes and Brazed Aluminum Exchangers

***

***

Compressors – Boil Off Gas

***

Compressors, LNG Refrigeration

***

 

G-3



--------------------------------------------------------------------------------

Electrical Bulks (including cable tray and channel)

***

***

***

***

Generators, Combustion Turbine

***

Heat Exchangers – Air Cooled

***

***

***

***

Insulation

***

***

***

***

Piling Fabrication and Installation

***

***

***

***

***

***

***

***

Pipe Bulks

Pipe Carbon Steel (Welded)

***

***

 

G-4



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

G-5



--------------------------------------------------------------------------------

Pipe Stainless Steel (Welded)

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Pipe Spool Fabrication

***

***

***

***

***

***

Soil Improvement

***

***

***

***

Structural Steel (US)

***

***

***

 

G-6



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

 

G-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT H

FORM OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

FORM OF LIMITED NOTICE TO PROCEED

Date:                    

Via Facsimile (            )             -            and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:             

 

Re: Limited Notice to Proceed

Pursuant to Section 5.2A of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 3 Liquefaction
Facility, dated as of [            ], 20[    ] (the “Agreement”), by and between
Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”), this letter shall serve as the Limited Notice to Proceed from
Owner to Contractor authorizing Contractor to proceed with the LNTP Work
described in the attached appendix and authorized by this LNTP pursuant to the
terms and conditions of the Agreement.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC By:

 

Name:

 

Title:

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:

 

Name:

 

Title:

 

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-2



--------------------------------------------------------------------------------

SCHEDULE H-2

FORM OF NOTICE TO PROCEED

Date:                                         

Via Facsimile (            )             -            and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                         

 

Re: Notice to Proceed

Pursuant to Section 5.2B of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 3 Liquefaction
Facility, dated as of [            ], 20[    ] (the “Agreement”), by and between
Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc
(“Contractor”), this letter shall serve as the Notice to Proceed from Owner to
Contractor authorizing Contractor to proceed with the Work pursuant to the terms
and conditions of the Agreement.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC By:     Name:  

 

Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:  

 

Title:  

 

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-3



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT I

FORM OF CONTRACTOR’S INVOICES

 



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

SCHEDULE I-1

 

PROJECT NAME: Sabine Pass LNG Stage 3 Liquefaction Project

INVOICE NUMBER: 25936- XXXXXX

OWNER: Sabine Pass Liquefaction, LLC

DATE OF INVOICE: MMM/DD/YYYY

CONTRACTOR: Bechtel Oil, Gas, and Chemical, Inc.

DATE OF AGREEMENT: MMM/DD/YYYY

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.

Original Contract Price (Section 7.1 of Agreement) $ 0.00   

2.

Net change by Change Orders (Exhibit 1) $ 0.00   

3.

Contract Price to date (Line 1 + Line 2) $ 0.00   

4.

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2) $
0.00   

5.

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2) $ 0.00   

6.

Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2) $ 0.00   

7.

Total invoiced to date for Time and Material Work (Exhibit 3) $ 0.00   

8.

Total invoiced to date $ 0.00   

9.

Less previous Invoices $ 0.00   

10.

Current Payment Due $ 0.00   

11.

Balance of Contract Price remaining (Line 3 less Line 8) $ 0.00   

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in sixty
(60) Days and supplied in accordance with the Agreement; (iii) the Work
described in or relating to this Invoice is in accordance with the Agreement and
the referenced Milestone(s) is/are complete or will be complete in sixty
(60) Days; (iv) Contractor is entitled to payment of the amount set forth as
“Current Payment Due” in this Invoice.

 

I-1



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

SABINE PASS STAGE 3 LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 25936 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed:

 

Name:

 

Title:

 

Date:

                                    , YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $                                    

OWNER

 

Signed:

 

Name:

 

Title:

 

Date:

                                    , YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

  

Approved Amount

                             

Total

      $0.00

 

I-3



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) ($ USD)

  

Work Completed (This
Period) ($ USD)

                          

Total

      $0.00    $0.00

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

  

Previously Invoiced
Amount ($ USD)

  

Amount of Milestone
Completed this Month
($ USD)

  

This Month Invoice
Amount ($ USD)

                                                                                
  

Total

      $0.00    $0.00    $0.00

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

  

Monthly Payments

  

Previously Invoiced
Amount ($ USD)

  

This Month Invoice
Amount ($ USD)

                                                              

Total

   $0.00    $0.00    $0.00

 

I-4



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice                                                           
                                                                                
                                   

Total

        $0.00   

 

I-5



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 4

INTERIM CONDITIONAL LIEN WAIVERS

 

I-6



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-7



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

SCHEDULE I-2

 

PROJECT NAME: Sabine Pass LNG Stage 3 Liquefaction Project

INVOICE NUMBER: 25936 -XXXXXX

OWNER: Sabine Pass Liquefaction, LLC

DATE OF INVOICE: MMM/DD/YYYY

CONTRACTOR: Bechtel Oil, Gas, and Chemical, Inc.

DATE OF AGREEMENT: MMM/DD/YYYY

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.

Original Contract Price (Section 7.1 of Agreement) $ 0.00   

2.

Net change by Change Orders (Exhibit 1) $ 0.00   

3.

Contract Price to date (Line 1 + Line 2) $ 0.00   

4.

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2) $
0.00   

5.

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2) $ 0.00   

6.

Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2) $ 0.00   

7.

Total invoiced to date for Time and Material Work (Exhibit 3) $ 0.00   

8.

Total invoiced to date $ 0.00   

9.

Less previous Invoices $ 0.00   

10.

Current Payment Due $ 0.00   

11.

Balance of Contract Price remaining (Line 3 less Line 8) $ 0.00   

ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,

 

 

 

 

(Attach supporting documentation.)

Total Adjustments

$ 0.00   

Total Final Payment Due (Line I(10) +/- Total Adjustments)

$ 0.00   

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement;
(iii) fully completed and executed Final Conditional Lien and Claim Waivers from
Contractor, and from all Lien Waiver Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts;
(vii) all payrolls, Taxes, bill for Equipment, and any other indebtedness
connected with the Work (excluding Corrective Work) has been paid;
(viii) Contractor has delivered an executed Final Completion Certificate, which
has been accepted by Owner by signing such certificate; (ix) Contractor has
completed all other obligations required under the Agreement for Final
Completion; (x) attached to this final Invoice is all documentation supporting
Contractor’s request for payment as required under the Agreement; and (xi) this
final Invoice is signed by an authorized representative of Contractor.

 

I-1



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

SABINE PASS STAGE 3 LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 25936 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed:

 

Name:

 

Title:

 

Date:

                    , YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $                    

OWNER

 

Signed:

 

Name:

 

Title:

 

Date:

                    , YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

  

Approved Amount

                                                           

Total

      $0.00

 

I-3



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) ($ USD)

   Work Completed (This
Period) ($ USD)                    

Total

      $0.00      $0.00   

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount ($ USD)     

Amount of Milestone

Completed this Month

($ USD)

   This Month Invoice
Amount ($ USD)                                                                 
                                

Total

        $0.00       $0.00      $0.00   

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)    This Month Invoice
Amount ($ USD)                                               

Total

     $0.00       $0.00      $0.00   

 

I-4



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice                                                           
                                                  

Total

        $0.00   

 

I-5



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 4

FINAL CONDITIONAL LIEN WAIVERS

 

I-6



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g920575g19x72.jpg]

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT J

HSE PLAN REQUIREMENTS

 

1.0 Introduction

In addition to the requirements specified in the Agreement, including
Section 3.10, Contractor shall create and provide to Owner for review a health,
safety and environment plan (“HSE Plan”) for the Project that includes, at a
minimum, the following:

 

  1.1. HSE Management Plan

 

  1.2. Construction Environmental Control Plan

 

  1.2.1. Construction Environmental Control Plan (CECP);

 

  1.2.2. Construction Waste Management Plan;

 

  1.2.3. Spill Prevention, Control and Countermeasures Plan (SPCC); and

 

  1.2.4. Erosion and Sediment Management Plan (E&S Plan).

 

  1.3. Traffic Management Plan

 

2.0 HSE Management Plan

Contractor shall develop and implement a plan for management of the health,
safety and environmental (“HSE”) matters for the Project (“HSE Management Plan”)
to provide guidelines for compliance with: (i) all applicable Contractor HSE
requirements, policies, procedures and core processes; (ii) all Owner
requirements; and (iii) all HSE requirements under Applicable Law, including any
federal, state or local Permits.

The HSE Management Plan shall contain Project specific information including
Project scope, Project organization, HSE organization, and shall be used as a
guideline for the HSE management of the Project. Specific HSE procedures shall
be developed from the HSE Management Plan to provide specific instructions on
how to implement the HSE Management Plan.

The HSE Management Plan shall be broken into the following ten (10) elements:

 

  2.1. Leadership & Commitment

The HSE Management Plan shall include a zero accident philosophy and the Project
HSE policy. This section of the HSE Management Plan shall include the following:

 

  2.1.1. Senior and Project management commitment;

 

  2.1.2. Define management expectations with regards to HSE of all Project
personnel including supervision, employees, Subcontractors, and
Sub-subcontractors; and

 

  2.1.3. Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their HSE performance.

 

  2.2. Strategies and Objectives

The HSE Management Plan shall provide the HSE strategy, objectives, requirements
and standards for the Project. This section of the HSE Management Plan shall
include the following:

 

  2.2.1. Project HSE policy communication, updates and support;

 

J-1



--------------------------------------------------------------------------------

Execution Version

 

 

  2.2.2. Project HSE strategy including how it shall be supported and updated;

 

  2.2.3. Project HSE objectives, goals and targets; and

 

  2.2.4. Project Key Performance Indicators (KPI).

 

  2.3. Organization and Resources

The HSE Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of HSE documentation. This section
of the HSE Management Plan shall include the following:

 

  2.3.1. Project and HSE organization;

 

  2.3.2. Project HSE roles and responsibilities;

 

  2.3.3. Functional HSE responsibilities and coordination (i.e. procurement,
contracts, Project controls, HSE and etc.);

 

  2.3.4. Communication process with regards to HSE policies, procedures and
requirements; and

 

  2.3.5. HSE information and documentation review, distribution and retention.

 

  2.4. HSE Risk Management

The HSE Management Plan shall define the Project approach to risk management and
shall provide Project requirements and guidelines for implementation. This
section of the HSE Management Plan shall include the following:

 

  2.4.1. Defined risk management process that will identify HSE hazards and
manage HSE risks;

 

  2.4.2. Defined process to evaluate projects, tasks and Subcontractors with
regards to HSE risk and required resources for mitigation;

 

  2.4.3. Standardized risk matrix;

 

  2.4.4. Information sharing methods;

 

  2.4.5. Hazard recognition program;

 

  2.4.6. Hazard recognition teams; and

 

  2.4.7. Action register.

 

  2.5. Planning

This section of the HSE Management Plan shall include the following:

 

  2.5.1. Methods defined to achieve HSE objectives;

 

  2.5.2. Applicable HSE procedures, Site requirements and/or work instructions;

 

  2.5.3. Emergency preparedness; and

 

  2.5.4. HSE communications.

 

  2.6. Employee Competency

This section of the HSE Management Plan shall include the following:

 

  2.6.1. Training program and requirements with training matrix; and

 

  2.6.2. People based safety program.

 

J-2



--------------------------------------------------------------------------------

Execution Version

 

 

  2.7. Customer Interface

This section of the HSE Management Plan shall include the following:

 

  2.7.1. Communication between FERC and other Governmental Instrumentalities;

 

  2.7.2. Reporting, communication and information sharing; and

 

  2.7.3. Coordination, security and operating facility access.

 

  2.8. Contractor Evaluation, Selection and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.8.1. Define evaluation and selection methods and processes; and

 

  2.8.2. Define how monitoring of Subcontractors shall be performed.

 

  2.9. Implementation and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.9.1. Stop work policy;

 

  2.9.2. Incident reporting, recording and investigation;

 

  2.9.3. Procedure review; and

 

  2.9.4. Management of change.

 

  2.10. Auditing and Reviewing

This section of the HSE Management Plan shall include the following:

 

  2.10.1.  Project self-assessment;

 

  2.10.2.  Management assessments;

 

  2.10.3.  HSE inspection;

 

  2.10.4.  Subcontractor monitors and responsibilities; and

 

  2.10.5.  Action register and corrective action closure.

 

3.0 Construction Environmental Control Plan

 

  3.1 Construction Environmental Control Plan (CECP)

This section of the CECP shall include the following:

 

  3.1.1 Introduction;

 

  3.1.2 General Project information;

 

  3.1.3 Responsibilities;

 

  3.1.4 Environmental management controls;

 

  3.1.5 Environmental requirements, plans, and procedures; and

 

  3.1.6 Required figures, tables and appendices.

 

  3.2 Construction Waste Management Plan

This section of the Construction Waste Management Plan shall include the
following:

 

  3.2.1. Introduction;

 

  3.2.2. Waste types;

 

J-3



--------------------------------------------------------------------------------

Execution Version

 

 

  3.2.3. Waste management requirements;

 

  3.2.4. Waste disposal requirements;

 

  3.2.5. Waste minimization; and

 

  3.2.6. Required tables and appendices.

 

  3.3 Spill Prevention, Control and Countermeasures Plan (SPCC)

This section of the SPCC shall include the following:

 

  3.3.1 Management approval;

 

  3.3.2 Engineering certification;

 

  3.3.3 Record of review and amendment form;

 

  3.3.4 Introduction;

 

  3.3.5 Security;

 

  3.3.6 Trajectory analysis;

 

  3.3.7 Secondary containment;

 

  3.3.8 Contingency plans;

 

  3.3.9 Inspections, testing and recordkeeping;

 

  3.3.10 Personnel training & discharge prevention;

 

  3.3.11 Spill response;

 

  3.3.12 Spill notification and reporting;

 

  3.3.13 Spill kits; and

 

  3.3.14 Required figures, tables and appendices.

 

  3.4 Erosion and Sediment Management Plan (E&S Plan)

This section of the E&S Plan shall include the following:

 

  3.4.1. Introduction;

 

  3.4.2. General Project information;

 

  3.4.3. Responsibilities;

 

  3.4.4. Environmental management controls;

 

  3.4.5. Environmental requirements, plans and procedures; and

 

  3.4.6. Figures, tables and appendices.

 

  4.0 Traffic Management Plan

This section of the Traffic Management Plan shall include the following:

 

  4.1. Introduction;

 

  4.2. Responsibilities;

 

  4.3. Safe Facility Site layout;

 

  4.4. Pedestrian routes;

 

  4.5. Vehicle routes;

 

J-4



--------------------------------------------------------------------------------

Execution Version

 

 

  4.6. Traffic controls and Facility Site entrances;

 

  4.7. Parking;

 

  4.8. Vehicle safety equipment standards;

 

  4.9. Driving rules;

 

  4.10. Training requirements; and

 

  4.11. Vehicle inspection requirements.

 

J-5



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT K

FORM OF LIEN AND CLAIM WAIVERS

 

K-1



--------------------------------------------------------------------------------

SCHEDULE K-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 3
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 4 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 3 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                                 (the
“Property”).

Upon receipt of the sum of U.S.$                    (amount in Invoice submitted
with this Contractor’s Interim Conditional Lien Waiver), Contractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Contractor has or
may have arising out of the performance or provision of the work, materials,
equipment, services or labor by or on behalf of Contractor (including, without
limitation, any Subcontractor or Sub-subcontractor) in connection with the
Project through the date of                     , 20    (last day of Month
preceding the date of the Invoice submitted with this Contractor’s Interim
Conditional Lien Waiver (i.e., Month N-1)) and reserving those rights,
privileges and liens, if any, that Contractor might have in respect of any
amounts: (i) withheld by Owner under the terms of the Agreement from payment on
account of work, materials, equipment, services and/or labor furnished by or on
behalf of Contractor to or on account of Owner for the Project; or (ii) for Work
performed in connection with Milestones listed in Schedule C-1 of the Agreement
which have not yet been billed in the Invoice submitted with this Contractor’s
Interim Conditional Lien Waiver or in prior Invoices. Other exceptions are as
follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through                     ,
20    (date of Contractor’s last prior Invoice). Exceptions are as follows:

                                                                    
                                         
                                         
                                                      

 

(if no exception entry or “none” is entered above, all such payments have been
made )

This Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Conditional Lien Waiver, that
it is fully informed with respect to the legal effect of this Contractor’s
Interim Conditional Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Contractor’s Interim Conditional Lien Waiver in
return for the payment recited above.

This Contractor’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice(s) No.     

Signed:

 

By:

 

Title:

 

Date:

 

 

K-2



--------------------------------------------------------------------------------

SCHEDULE K-2

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 3
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 4 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 3 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                                 (the
“Property”).

Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor by or on behalf
of Contractor (including, without limitation, any subcontractor or
sub-subcontractor) in connection with the Project through the date of
                    , 20    (last day of the Month preceding the Month of the
last Invoice submitted by Contractor (i.e., Month N-2)) and reserving those
rights, privileges and liens, if any, that Contractor might have in respect of
any amounts: (i) withheld by Owner under the terms of the Agreement from payment
on account of work, materials, equipment, services and/or labor furnished by or
on behalf of Contractor to or on account of Owner for the Project; or (ii) for
Work performed in connection with Milestones listed in Schedule C-1 of the
Agreement which have not yet been billed to Owner by the date of the last
Invoice submitted by Contractor. Other exceptions are as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through                 , 20    (date of
Contractor’s last prior Invoice).

This Contractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Unconditional Lien Waiver, and
that it is fully informed with respect to the legal effect of this Contractor’s
Interim Unconditional Lien Waiver.

This Contractor’s Interim Unconditional Lien Waiver has been executed by its
duty authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice(s) No.      Signed:

 

By:

 

Title:

 

Date:

 

 

K-3



--------------------------------------------------------------------------------

SCHEDULE K-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment;

provided that, execution by Bulk Order Subcontractors is only pursuant to the
second proviso of Section 7.2.D.1)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,             (“Subcontractor”) who has, under an agreement with
Bechtel Oil, Gas and Chemicals, Inc.(“Contractor”), furnished certain materials,
equipment, services, and/or labor for the engineering, procurement and
construction of the Stage 3 Liquefaction Facility and certain modifications and
improvements to the Existing Facility, the Stage 1 Liquefaction Facility, the
Stage 2 Liquefaction Facility and the Stage 4 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 3 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana and is more particularly described as follows:

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                  (the “Property”).

Upon receipt of the sum of U.S.$            (amount in Invoice submitted with
this Subcontractor’s Interim Conditional Lien Waiver), Subcontractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Subcontractor has
or may have arising out of the performance or provision of the work, materials,
equipment, services or labor or on behalf of Subcontractor (including, without
limitation, any sub-subcontractor) in connection with the Project through the
date of                     , 20    (date of the Invoice submitted with this
Subcontractor’s Interim Conditional Lien Waiver) and reserving those rights,
privileges and liens, if any, that Subcontractor might have in respect of any
amounts withheld by Contractor from payment on account of work, materials,
equipment, services and/or labor furnished by or on behalf of Subcontractor to
or on account of Contractor for the Project. Other exceptions are as follows:

                                                                    
                                         
                                         
                                              

 

                                                                    
                                         
                                         
                                         

 

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
                    , 20    (date of Subcontractor’s last prior invoice).
Exceptions are as follows:

                                                                    
                                         
                                                                               

 

                                                                    
                                         
                                         
                                         

 

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR : Applicable to Invoice(s) No.      Signed:     By:  

 

Title:  

 

Date:  

 

 

K-4



--------------------------------------------------------------------------------

SCHEDULE K-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the Invoice for final payment; provided that, execution
by Bulk Order Subcontractors is only required on a quarterly basis)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                 (“Subcontractor”) who has, under an agreement
with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the engineering, procurement
and construction of the Stage 3 Liquefaction Facility and certain modifications
and improvements to the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility and the Stage 4 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 3 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana and is more particularly described as follows:

                                                                    
                                         
                                         
                                                              

 

                                                                    
                                         
                                         
                                                          

 

                                                                    
                                                               (the “Property”).

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Project through the date of                     , 20    
(date of the last invoice submitted by Subcontractor).

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
                    , 20     (date of Subcontractor’s last prior invoice).

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR : Applicable to Invoice(s) No.      Signed:     By:  

 

Title:  

 

Date:  

 

 

K-5



--------------------------------------------------------------------------------

SCHEDULE K-5

CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 3
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 4 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 3 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana and is more particularly
described as follows:

                                                                    
                                         
                                         
                                                              

 

                                                                    
                                         
                                         
                                                          

 

                                                                    
                                                                              
(the “Property”).

Upon receipt of the sum of U.S.$                     (amount in Invoice for
final payment submitted with this Contractor’s Final Conditional Lien and Claim
Waiver), Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, quantum meruit, unjust enrichment, tort, equity or otherwise
that Contractor has or may have had against Owner arising out of the Agreement
or the Project, whether or not known to Contractor at the time of the execution
of this Contractor’s Final Conditional Lien and Claim Waiver, except for the
following disputed claims in the amount of U.S.$        :

                                                                    
                                         
                                         
                                                              

 

                                                                    
                                         
                                         
                                                          

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.

This Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Lien
and Claim Waiver, that it is fully informed with respect to the legal effect of
this Contractor’s Final Conditional Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Lien and Claim Waiver in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives rights and is fully enforceable to extinguish all claims of
Contractor as of the date of execution of this document by Contractor.

This Contractor’s Final Conditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice No(s): ALL (If all, print “all”) Signed:  
  By:  

 

Title:  

 

Date:  

 

 

K-6



--------------------------------------------------------------------------------

SCHEDULE K-6

CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor prior to the receipt of final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 3
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 4 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 3 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana and is more particularly
described as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                                  (the
“Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise that Contractor has
or may have had against Owner arising out of the Agreement or the Project,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Lien and Claim Waiver, except for the following
disputed claims in the amount of U.S.$                                :

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

This Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Lien
and Claim Waiver, and that it is fully informed with respect to the legal effect
of this Contractor’s Final Unconditional Lien and Claim Waiver. Contractor
understands, agrees and acknowledges that, upon execution of this document, this
document waives rights unconditionally and is fully enforceable to extinguish
all claims of Contractor as of the date of execution of this document by
Contractor.

This Contractor’s Final Unconditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice No(s): ALL (If all, print “all”) Signed:

 

By:

 

Title:

 

Date:

 

 

K-7



--------------------------------------------------------------------------------

SCHEDULE K-7

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Wavier Subcontractors and Major Sub-subcontractors with
their invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                     (“Subcontractor”), has, under an agreement
with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the engineering, procurement
and construction of the Stage 3 Liquefaction Facility and certain modifications
and improvements to the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility and the Stage 4 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 3 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                                  (the
“Property”).

Upon receipt of the sum of U.S.$                            , Subcontractor
waives, relinquishes, remits and releases any and all privileges and liens or
claims of privileges or liens against the Project and the Property, and all
claims, demands, actions, causes of action or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise against Sabine Pass
Liquefaction, LLC (“Owner”) or Contractor, which Subcontractor has, may have had
or may have in the future arising out of the agreement between Subcontractor and
Contractor or the Project, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied.

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above. Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

FOR SUBCONTRACTOR: Applicable to Invoice No(s). ALL (If all, print “all”)
Signed:

 

By:

 

Title:

 

Date:

 

 

K-8



--------------------------------------------------------------------------------

SCHEDULE K-8

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                     (“Subcontractor”), has, under an agreement
with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the engineering, procurement
and construction of the Stage 3 Liquefaction Facility and certain modifications
and improvements to the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility and the Stage 4 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 3 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

                                                                    
                                         
                                         
                                                      

 

                                                                    
                                         
                                         
                                                                  

 

                                                                    
                                         
                                                                  (the
“Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of
Contractor for the Project, and Contractor hereby waives, relinquishes, remits
and releases any and all privileges and liens or claims of privileges or liens
against the Project and the Property, and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Sabine Pass Liquefaction, LLC
(“Owner”) or Contractor, which Subcontractor has, may have had or may have in
the future arising out of the agreement between Subcontractor and Contractor or
the Project, whether or not known to Subcontractor at the time of the execution
of this Subcontractor’s Final Unconditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied, including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes.

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver. Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

FOR SUBCONTRACTOR: Applicable to Invoice No(s). ALL (If all, print “all”)
Signed:

 

By:

 

Title:

 

Date:

 

 

K-9



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT L

FORM OF RFSU COMPLETION CERTIFICATE

Date:                                                         

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:             

 

Re: RFSU Completion Certificate for Subproject 5 — Lump Sum Turnkey Agreement
for the Engineering, Procurement and Construction of the Sabine Pass LNG Stage 3
Liquefaction Facility, dated as of [            ], 20[    ] (the “Agreement”),
by and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.1 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for RFSU of Subproject 5,
including: (i) Contractor has completed all applicable Work in accordance with
the requirements contained in the Agreement to ensure that the Subproject is
ready for use to receive Natural Gas; and (ii) Contractor hereby delivers this
RFSU Completion Certificate for the Subproject as required under Section 11.1 of
the Agreement.

Attached is supporting documentation which is reasonably required under the
Agreement to establish that the requirements for this RFSU Completion
Certificate under the Agreement have been met.

Contractor certifies that it achieved all requirements under the Agreement for
this RFSU Completion Certificate on             , 20            .

IN WITNESS WHEREOF, Contractor has caused this RFSU Completion Certificate to be
duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:  

 

Title:  

 

 

cc: Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

L-1



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of RFSU Completion Certificate

Pursuant to Section 11.3A of the Agreement, Owner             accepts
or             rejects (check one) the RFSU Completion Certificate for
Subproject 5.

If RFSU was achieved, RFSU was achieved on             , 20    .

Acceptance of this RFSU Completion Certificate shall not relieve Contractor of
any of Contractor’s obligations to perform the Work in accordance with the
requirements of the Agreement, nor shall it in any way release Contractor or any
surety of Contractor from any obligations or liability pursuant to the
Agreement, including obligations with respect to unperformed obligations of the
Agreement or for any Work that does not conform to the requirements of this
Agreement.

The basis for any rejection of RFSU is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC By:     Name:  

 

Title:  

 

 

L-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT M

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

Date:                                 

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:                     

 

Re: Substantial Completion Certificate for Subproject 5 — Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
LNG Stage 3 Liquefaction Facility, dated as of [                    ], 20[    ]
(the “Agreement”), by and between Sabine Pass Liquefaction, LLC (“Owner”) and
Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to Subproject 5, including: (i) the Minimum Acceptance Criteria
(MAC) has been achieved; (ii) the Performance Guarantee has been achieved, or if
the Performance Guarantee has not been achieved but the MAC has been achieved,
Contractor either (A) has paid the applicable Performance Liquidated Damages or
(B) elects or is directed to take corrective actions to achieve the Performance
Guarantee pursuant to Section 11.4(A)(ii); (iii) the Work (including training in
accordance with Section 3.5 and the delivery of all documentation required as a
condition of Substantial Completion under the Agreement (including documentation
required for operation, including test reports)) has been completed in
accordance with the requirements of the Agreement other than any Work which
meets the definition of Punchlist; (iv) Contractor hereby delivers to Owner this
Substantial Completion Certificate, as required under Section 11.2;
(v) Contractor has obtained all Contractor Permits; and (vi) Contractor has,
pursuant to Section 3.4, delivered to the Site all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Site prior to
Substantial Completion.

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has              or has not                      (check one) paid to Owner
all such Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on                                 ,
20    , including the payment of Liquidated Damages owed under the Agreement (if
any), or if any such Liquidated Damages have not been paid upon the date of this
Substantial Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

[Signature Page Follows]

 

M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:  

 

Title:  

 

 

cc: Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

M-2



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.3B of the Agreement, Owner              accepts or
             rejects (check one) the Substantial Completion Certificate for
Subproject 5.

If Substantial Completion was achieved, Substantial Completion was achieved on
            , 20    .

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

M-3



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT N

FORM OF FINAL COMPLETION CERTIFICATE

Date:                                                             

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:                     

 

Re: Final Completion Certificate — Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Stage 3
Liquefaction Facility, dated as of [                    ], 20[            ] (the
“Agreement”), by and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel
Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.6 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.6) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion of Subproject 5;
(ii) the completion of all Punchlist items; (iii) delivery by Contractor to
Owner of a fully executed Final Conditional Lien and Claim Waiver in the form of
Schedule K-5; (iv) delivery by Contractor to Owner of all documentation required
to be delivered under this Agreement as a prerequisite of achievement of Final
Completion, including Record Drawings; (v) removal from the Site of all of
Contractor’s, Subcontractors’ and Sub-subcontractors’ personnel, supplies,
waste, materials, rubbish, and temporary facilities; (vi) delivery by Contractor
to Owner of fully executed Final Conditional Lien and Claim Waivers from all
Lien Waiver Subcontractors in the form in Schedule K-7; (vii) fully executed
Final Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form of Schedule K-7; (viii) Contractor hereby
delivers to Owner this Final Completion Certificate as required under
Section 11.6; (ix) Contractor has, pursuant to Section 3.4, delivered to the
Project all Operating Spare Parts required by the Operating Spare Parts List to
be delivered to the Project prior to Final Completion; and (x) if pursuant to
Section 11.4A, Substantial Completion was achieved without Contractor having
achieved the Performance Guarantee, Contractor has achieved the Performance
Guarantee or has paid the applicable Performance Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                     , 20    .

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:

 

Name:

 

Title:

 

Date:

 

 

cc: Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

N-1



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Final Completion Certificate

Pursuant to Section 11.6 of the Agreement, Owner                  accepts or
                     rejects (check one) the Final Completion Certificate.

If Final Completion was achieved, Final Completion was achieved on
                , 20    .

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

The basis for any rejection of Final Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC By:

 

By:

 

Name:

 

Title:

 

 

N-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT O

INSURANCE

 

O-1



--------------------------------------------------------------------------------

SCHEDULE O-1

INSURANCE REQUIREMENTS

 

1. Contractor’s Insurance.

A. Types and Amounts of Insurance. Subject to Attachment EE, Contractor shall at
its own cost and expense procure and maintain in full force and effect at all
times specified in Section 1B the following insurances on an occurrence basis
for coverages at the following limits of liability:

1. Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.

 

Limits: Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any explosion, collapse or
underground exclusion. The policy shall be endorsed to provide coverage wherever
the Work is performed. The aggregate limits shall apply separately to each
annual policy period, except for the products and completed operations coverage,
which shall be a Project aggregate. This coverage will be subject to a maximum
deductible of U.S.$25,000.

 

Limits:

        U.S.$2,000,000 combined single limit each occurrence

 

O-2



--------------------------------------------------------------------------------

U.S.$4,000,000 general aggregate, with such limits dedicated to the Project

U.S.$4,000,000 products and completed operations aggregate, with such limits
dedicated to the Project

3. Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.

 

Limit:

U.S.$1,000,000 combined single limit each accident

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Project
aggregate.

 

Limits:

U.S.$100,000,000 combined single limit each occurrence, dedicated to the Project
U.S.$100,000,000 annual aggregate limit, with such limits dedicated to the
Project

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

Limit:

U.S.$10,000,000 per occurrence

6. Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1A.7 of this Attachment O, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.

 

Hull:

Replacement value of the vessel without depreciation

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include,
pollution liability, removal of wreck and/or debris, and if not provided for in
the hull and machinery policy,

 

O-3



--------------------------------------------------------------------------------

collision liability and tower’s liability with sister-ship clause un-amended.
All “as owner” and “other than owner” clauses shall be deleted, and navigational
limitations shall be adequate for Contractor to perform the specified Work.

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

Limits:

Protection and indemnity coverage provided with

a minimum limit of U.S.$100,000,000. (This limit may be satisfied with a minimum
underlying limit of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided
through excess P&I coverage which “follows form” with the underlying policy.)

Pollution liability coverage provided with a minimum limit of U.S.$100,000,000.

8. Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Facility. It is understood that this coverage shall not be included under
the builders risk policy.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), flood, windstorm,
startup and testing, strike, riot, civil commotion and malicious damage but
excluding terrorism.

 

  (a) Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility and Work in connection with the Existing Facility, (ii) free issue
items used in connection with the Liquefaction Facility and Work in connection
with the Existing Facility, (iii) the inventory of spare parts to be included in
the Liquefaction Facility, (iv) property of others in the care, custody or
control of Contractor or Owner in connection with the Project, (v) all
preliminary works, temporary works and interconnection works, (vi) foundations
and other property below the surface of the ground, and (vii) electronic
equipment and media.

 

  (b)

Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an

 

O-4



--------------------------------------------------------------------------------

  amount not less than U.S.$5,000,000, (ii) operational and performance testing
for a period not less than ninety (90) Days, (iii) inland transit with
sub-limits sufficient to insure the largest single shipment to or from the Site
from anywhere within the United States of America, (iv) expediting expenses
(defined as extraordinary expenses incurred after an insured loss to make
temporary repairs and expedite the permanent repair of the damaged property in
excess of the delayed startup coverage even if such expenses do not reduce the
delayed startup loss) in an amount not less than U.S.$15,000,000, (v) off-Site
storage with sub-limits sufficient to insure the full replacement value of any
property or Equipment not stored on the Site, and (vi) the removal of debris
with a sub-limit not less than twenty-five percent (25%) of the loss amount, but
subject to a maximum of U.S.$10,000,000.

 

  (c) Special Clauses: The insurance policy shall include (i) a seventy-two
(72) hour flood/storm/earthquake clause, (ii) unintentional errors and omissions
clause, (iii) a 50/50 clause, (iv) a requirement that the insurer pay losses
within thirty (30) Days after receipt of an acceptable proof or loss or partial
proof of loss, (v) an other insurance clause making this insurance primary over
any other insurance, (vi) a clause stating that the policy shall not be subject
to cancellation by the insurer except for non-payment of premium and (vii) an
extension clause allowing the policy period to be extended up to six (6) months
with respect to physical loss or damage without modification to the terms and
conditions of the policy and a pre-agreed upon premium.

 

  (d) Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

 

  (e)

Sum Insured: The insurance policy shall (i) be on a completed value form, with
no periodic reporting requirements, (ii) insure not less than U.S.$1,000,000,000
commencing at the earlier of LNTP or NTP, and insure no less than an amount to
be determined based upon a probable or estimated maximum loss study, as directed
by Owner and agreed upon by Contractor, performed by a reputable and experienced
firm reasonably satisfactory to Contractor, Owner and Owner’s Lenders, with such
probable or estimated maximum loss amount approved by the Parties and such
increased amount commencing no later than 120 Days after NTP, (iii) value losses
at replacement cost, without deduction for physical depreciation or obsolescence
including custom duties, Taxes and fees, (iv) insure loss or damage from earth
movement without a sub-limit, (v) insure property loss or damage from flood and
named windstorm with a sub-limit of not less than

 

O-5



--------------------------------------------------------------------------------

  U.S.$ 150,000,000 commencing at the earlier of LNTP or NTP, provided that such
sub-limit shall increase to an amount of not less than U.S.$500,000,000 no later
than 180 Days after NTP, and such sub-limit in the event of a named windstorm
shall apply to the combined loss covered under Section 1.A.9 Builder’s Risk and
Section 1.A.10 Builder’s Risk Delayed Startup, and (vi) insure loss or damage
from strikes, riots and civil commotion with a sub-limit not less than
U.S.$100,000,000.

 

  (f) Deductible: The insurance policy shall have no deductible greater than
U.S.$500,000 per occurrence and U.S.$1,000,000 as a result of testing and
commissioning; provided, however, (i) for flood and windstorm, the deductible
shall not be greater than two percent (2%) of values at risk, subject to a
minimum deductible of U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000
for flood and named windstorm and (ii) for wet works, the deductible shall not
be greater than U.S.$1,000,000.

 

  (g) Payment of Insurance Proceeds: The property damage proceeds under the
builder’s risk policy shall be paid as follows with respect to any one
occurrence:

 

  (i) the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under
the builder’s risk insurance policy for property damage shall be paid by the
insurance carrier directly to Contractor, which shall be used by Contractor in
connection with the repair, replacement or other necessary work in connection
with the loss or damage to the Facility; and

 

  (ii)

any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for property
damage shall (x) be paid by the insurance carrier directly to the Collateral
Agent, and Owner shall pay such insurance proceeds to Contractor in accordance
with Monthly Invoices submitted to Owner for the completion by Contractor of
repairs, replacement and other necessary work in accordance with the restoration
plan prepared by Contractor and approved by Owner, the Administrative Agent, and
the Independent Engineer and (y), provided that the conditions set forth in
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for the first Five Million U.S. Dollars
(U.S.$5,000,000) of builder’s risk proceeds received by the Collateral Agent,
Owner shall have five (5) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; (b) for the Forty Million U.S. Dollars
(U.S.$40,000,000) in builder’s risk proceeds received by the Collateral Agent in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s receipt of such proceeds to pay
Contractor; and (c) and for any builder’s risk proceeds received by the
Collateral Agent in excess of the amounts referred to

 

O-6



--------------------------------------------------------------------------------

  in clause (b), Owner shall have thirty (30) Business Days after the Collateral
Agent’s receipt of such proceeds to pay Contractor. Notwithstanding the
foregoing, under no circumstances shall Owner be required to pay any builder’s
risk insurance proceeds to Contractor if Owner or Lender elects not to repair or
rebuild the Facility, except to the extent Contractor has incurred costs in
excess of the Five Million U.S. Dollars (U.S.$5,000,000) of builder’s risk
proceeds paid directly to Contractor for safety, protection and salvage. For the
avoidance of doubt, if there is a delay in the approval of the restoration plan
beyond the times specified in Section 1A.9(g)(ii)(y) (a), (b) or (c) through no
fault of Contractor, and Contractor satisfies all other conditions in
Section 1A.9(g)(ii) for the payment of builder’s risk proceeds received by the
Collateral Agent, then Contractor shall be entitled to relief to the extent
permitted under Section 6.2A.7 of the Agreement.

10. Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s net
revenue (where such net revenue equals the amount paid or payable to Owner for
products delivered or services rendered less variable expenses and acquisition
costs dependent upon revenue) but in all cases in an amount equal to not less
than twelve (12) Months of Owner’s fixed costs and debt service as provided by
Owner prior to NTP (or other amount as agreed upon in writing by Contractor and
Owner) as a result of any loss or damage insured by Section 1A.9 above resulting
in a delay in Substantial Completion of the Facility beyond its anticipated date
of Substantial Completion in an amount to be determined by Owner and Lender but
subject to commercial availability at a reasonable cost. This coverage shall be
on an actual loss-sustained basis. Any proceeds from delay in startup insurance
shall be payable solely to the Lender or its designee and shall not in any way
reduce or relieve Contractor of any of its obligation or liabilities under the
Agreement.

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 days in the aggregate in the respect of
named windstorm, during the builder’s risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site for a period not less than sixty (60) Days, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to finished Equipment (including machinery) while
awaiting shipment at the premises of a Subcontractor or Sub-subcontractor,
(f) not contain any form of a coinsurance provision or include a waiver of such
provision, (g) cover loss sustained due to the accidental interruption or
failure, caused by an insured peril of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Site for a period not less than sixty (60) Days, (h) covering delays
resulting from any item of Construction Equipment who loss or damage could
result in a delay in Substantial Completion of the Facility beyond the
deductible period of the delayed startup insurance,

 

O-7



--------------------------------------------------------------------------------

and (i) an extension clause allowing the policy period to be extended up to six
(6) Months without modification to the terms and conditions (other than the
deductible) of the policy and a pre-agreed premium.

11. Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air extension clause, a 50/50 clause, a difference in conditions
for C.I.F. shipments, an errors and omissions clause, an import duty clause and
a non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) an insufficiency of packing clause, (d) provide coverage
for sue and labor in an amount not less than $1,000,000 and (e) insure for the
replacement value of the largest single shipment on a C.I.F. basis plus ten
percent (10%).

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

  (i) the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under
the marine cargo insurance policy for property damage shall be paid by the
insurance carrier directly to Contractor, which shall be used by Contractor in
connection with the repair, replacement or other necessary work in connection
with the Facility; and

 

  (ii)

any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for property
damage shall (x) be paid by the insurance carrier directly to the Collateral
Agent, and Owner shall pay such insurance proceeds to Contractor in accordance
with Monthly Invoices submitted to Owner for the completion by Contractor of
repairs, replacement and other necessary work in accordance with the restoration
plan prepared by Contractor and approved by Owner, the Administrative Agent, and
the Independent Engineer and (y), provided that the conditions set forth in
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for the first Five Million U.S. Dollars
(U.S.$5,000,000) of marine cargo proceeds received by the Collateral Agent,
Owner shall have five (5) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; (b) for the Forty Million U.S. Dollars
(U.S.$40,000,000) in marine cargo proceeds received by the Collateral Agent in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s receipt of such proceeds to pay
Contractor; and (c) and for any marine cargo proceeds received by the Collateral
Agent in excess of the amounts referred to in clause (b), Owner

 

O-8



--------------------------------------------------------------------------------

  shall have thirty (30) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor. Notwithstanding the foregoing, under no
circumstances shall Owner be required to pay any marine cargo insurance proceeds
to Contractor if Owner or Lender elects not to repair or rebuild the Facility,
except to the extent Contractor has incurred costs in excess of the Five Million
U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds paid directly to
Contractor for safety, protection and salvage. For the avoidance of doubt, if
there is a delay in the approval of the restoration plan beyond the times
specified in this Section 1A.11(ii)(y) (a), (b) or (c) through no fault of
Contractor, and Contractor satisfies all other conditions in Section 1A.11(ii)
for the payment of marine cargo proceeds received by the Collateral Agent, then
Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

12. Marine Cargo Delayed Startup Insurance. Delayed startup insurance insuring
Owner and Lender, as their interest may appear, for the Owner’s net revenue
(where such net revenue equals the amount paid or payable to Owner for products
delivered or services rendered less variable expenses and acquisition costs
dependent upon revenue) but in all cases in an amount equal to not less than
twelve (12) Months of Owner’s fixed costs and debt service as provided by Owner
prior to NTP, due to a delay in achievement of Substantial Completion of the
Project arising out of an event insured by the marine cargo insurance. Such
insurance shall (a) cover loss sustained due to blockage/closure of specified
waterways, (b) include an interim payments clause allowing for the monthly
payment of a claim pending final determination of the full claim amount and
(c) covered delay caused by loss, breakdown or damage to the hull, machinery or
equipment of the vessel or aircraft on which the insured property is being
transported, resulting in a delay in achievement of Substantial Completion of
the Facility beyond its anticipated date of Substantial Completion in an amount
to be determined by Owner and Lender but subject to commercial availability at a
reasonable cost. Such insurance shall have a deductible of not greater than
sixty (60) Days aggregate for all occurrences during the policy period. Any
proceeds from delay in startup insurance shall be payable solely to Lender or
its designee and shall not in any way reduce or relieve Contractor of any of its
obligation or liabilities under the Agreement.

13. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charter’s liability, with a
U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Project. A
maximum deductible or self-insured retention of U.S.$25,000 per occurrence shall
be allowed.

14. Contractors Pollution Liability Insurance. Contractors pollution liability
insurance in an amount of U.S.$25,000,000 per occurrence and in the aggregate
insuring Contractors liability for (a) cleanup on or off the Site for releases
of pollutants, (b) Third Party liability (including bodily injury, property
damage, natural resource damages, Third Party property loss of use/revenue, and
cleanup) due to releases of pollutants, and (c) spills of transported
pollutants. If the policy is Claims Made then the policy should

 

O-9



--------------------------------------------------------------------------------

include an extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Project. A maximum deductible or
self-insured retention of U.S.$250,000 per occurrence shall be allowed.

B. Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times (i) commencing from NTP (except as may
otherwise be expressly stated in this Attachment O), and (ii) continuing through
Substantial Completion for Subproject 5 for all coverages under this Attachment
O (except in the case of products and completed operations coverage under
Section 1A.2 and 1A.4, which shall be maintained in full force and effect for a
further period of five (5) years and Builder’s Risk for Subproject 5 which shall
be maintained until Substantial Completion for Subproject 5 is accepted by
Owner). If the Parties execute a Change Order for LNTP Work, the Parties will
include in such Change Order agreed upon insurance coverages for such LNTP Work.

C. Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1A.4, and 1A.7 into one
(1) policy, provided that the coverage provided by such combined policy shall
meet the requirements of Sections 1A.4, 1A.7 and 1A.13 and shall not provide
less coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4 and 1A.7. Contractor may also arrange
separate/stand-alone policies of insurance for any of the insurances required to
the extent it is economical to do so and still provides the required level of
insurance. For example, it may be required to place pollution insurance on a
stand-alone basis or some of the coverage for flood and windstorm risk may also
need to be placed on a stand-alone basis.

D. Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: IX” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Section 7.1B
of the Agreement, all such insurance shall be provided for at the sole cost of
Contractor or its Subcontractors or Sub-subcontractors. Failure of
Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.

 

O-10



--------------------------------------------------------------------------------

F. Named and Additional Insured.

1. The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance. The following insurance
policies provided by Contractor shall include ConocoPhillips Company as an
additional insured to the extent of ConocoPhillips Company’s indemnity
obligations under the ConocoPhillips License Agreement; commercial general
liability and umbrella or excess liability.

G. Waiver of Subrogation and Waiver of Claims.

1. All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group. The commercial general liability and umbrella or
excess liability policies provided by Contractor pursuant to this Agreement
shall include clauses providing that each underwriter shall waive its rights of
recovery, under subrogation or otherwise, against ConocoPhillips Company.

2. Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.

H. Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Project or any change in ownership of
all or any portion of the Project.

J. Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

 

O-11



--------------------------------------------------------------------------------

M. Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by Contractor or its Subcontractors or Sub-subcontractors hereunder.
Contractor shall promptly give Owner and Lender notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that may
give rise to a claim under an insurance policy hereunder and arising out of or
relating to the performance of the Work. In addition, Contractor shall ensure
that Owner is kept fully informed of any subsequent action and developments
concerning the same, and assist in the investigation of any such casualty,
claim, event, circumstance or occurrence.

N. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment O
and elsewhere in the Agreement.

O. Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1B of this Attachment O,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Sabine Pass Liquefaction, LLC, 700 Milam Street,
Suite 1900, Houston, Texas 77002, Facsimile: ***, Attn: ***.

In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:

“Additional Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds on employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:

“Named Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees as Named Insureds on commercial general liability,
umbrella or excess liability, builder’s

 

O-12



--------------------------------------------------------------------------------

risk, builder’s risk delayed start up, marine cargo, marine cargo delayed start
up, pollution liability and marine general liability insurance. The coverage
afforded the Named Insured under these policies shall be primary insurance. If
the Named Insured has other insurance which is applicable to a loss or claim,
such other insurance shall be on an excess or contingent basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the Facility.

Q. Deductibles. Contractor and Owner shall bear the cost of deductibles under
the insurance provided by Contractor pursuant to this Attachment O in accordance
with the allocation of risk found elsewhere in this Agreement; provided,
however, with respect to a loss covered by the builder’s risk insurance policy
or would have been covered but for the existence of the deductible for a flood
or windstorm event, Owner shall be responsible for that portion of the
deductible greater than U.S.$2,000,000 but less than U.S.$5,000,000. Without
limiting Owner’s right to collect Delay Liquidated Damages in accordance with
the terms of the Agreement, Owner shall be responsible for the deductible under
the Builder’s Risk Delayed Startup Insurance and the Marine Cargo Delayed
Startup Insurance.

2. Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment O shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60) Days after
receipt by Owner and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.

3. Reports: Contractor will advise Owner and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment O and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment O.

4. Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment O, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

 

O-13



--------------------------------------------------------------------------------

5. Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment O, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

6. Miscellaneous Policy Provisions: All insurance policies providing builder’s
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except for the perils of flood, windstorm, and strikes, riots and civil
commotion, (ii) shall explicitly require that aggregate limits of liability
apply separately with respect to the Project, (iii) shall have aggregate limits
for flood, earth movement and windstorm and (iv) if commercially feasible, shall
not include a clause requiring the payment of additional premium to reinstate
the limits after loss except for insurance covering the perils of flood, earth
movement and windstorm.

7. Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
O shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

 

O-14



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT P

CONTRACTOR PERMITS

Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    AGENCY
CONTACT
INFORMATION    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED
FOR
APPLICATION

   DATE
REQUIRED    COMMENTS Temporary/portable emergency and non-emergency diesel
powered generators    LAC 33:III    Louisiana
Department of
Environmental
Quality
(LDEQ)    Tegan
Treadaway,
LDEQ Air
Permit
Division,
7290
Bluebonnet,
Baton
Rouge, LA
70810
Phone:(225)
219-3082    Operation and
emissions of
generator
engine    Portable emission sources do not require air permit. However,
if equipment is located in one spot for more than one year, it must be permitted
as a stationary source.    As required
to support
Permit
requirement    Spill Prevention Plan    40 CFR 112.7    EPA       Storage of
petroleum
products   

•      Type, volume, location of oil products

 

•      Spill Response Procedures

   On or
before
mobilization
at Site    LDEQ hazardous waste stream notification    40 CFR Part 261    LDEQ
   DEQ,
Office of
Environmental
Services,
PO Box
4313,
Baton
Rouge, LA,
70821    Generation
of any
amount of
hazardous
waste on
the Site.    List of normal hazardous and class 1 wastes.    Not
anticipated    Fire Protection       Johnson
Bayou Fire
Department
and
Cameron
Parish Fire
Marshall.    Johnson
Bayou Fire
Department;
155
Berwick
Road;
Cameron,
LA 70631
(337)
569-2119    Fire
protection
and mutual
aid
agreements       On or
before
mobilization
of
permitted
structures
are erected
at the Site    It is not
anticipated
that these
Permits
will be
required.
Those that
may apply
pertain to
occupied
structures
such as
trailers.

 

P-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    AGENCY
CONTACT
INFORMATION    REGULATED
ACTIVITY    TECHNICAL
INFORMATION
NEEDED
FOR
APPLICATION    DATE
REQUIRED    COMMENTS Occupancy Permit       Cameron
Parish
Floodplain
Administration             On or
before
habitable
structures
are
mobilized
to the Site    General Construction Permit       Cameron
Parish
Police Jury             As required
to support
permitted
activities    LPDES hydrostatic test wastewater discharge permit       LDEQ   
Permits
Section,
LDEQ
Water
Permit
Division,
7290
Bluebonnet,
Baton
Rouge,
LA
70810
Phone:(225)
219-3110    Discharge
of
hydrostatic
test
wastewater
to surface
waters       Prior to
discharge
of
hydrotest
water    Notice of Proposed Construction or Alteration - FAA Form 7460-1   
14 CFR Part 77    Federal
Aviation
Administration
(FAA)    Construction
or use of
obstructions,
including
cranes, in
navigable
airspace    Locations
and
dimensions
of any
other
significant
temporary
structures    Earlier
of : (1)
30 Days
prior to
the
construction
or
alteration
is to
begin; or
(2) date
an
application
for a
construction
permit is
to be
filed.    An
Obstruction
Evaluation/
Airport
Airspace
Analysis
(OE/AAA)
is required
if
construction
will have
structures
greater
than 200
feet or is
within
20,000 feet
from an
airport
meeting
certain
obstruction
requirements.
(see
Section
77.13(a))    Notice of
Proposed
Construction or
Alteration -
FAA Form
7460-1

 

P-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT Q

OWNER PERMITS

Owner shall obtain the Owner Permits listed below.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY    TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION    DATE
REQUIRED    COMMENTS Notice of Proposed
Construction or
Alteration - FAA Form 7460-1    14 CFR Part 77    Federal Aviation
Administration
(FAA)    Installation of
obstructions
in navigable
airspace    Locations and
dimensions of
any other
significant
structures    Earlier of : (1) 30
Days prior to the
construction or
alteration
is to begin; or
(2) date an
application
for a
construction
permit is to
be filed.    An Obstruction
Evaluation/
Airport
Airspace
Analysis (OE/
AAA) is
required if the
Facility will
have
structures
greater than
200 feet or is
within 20,000
feet from an
airport
meeting
certain
obstruction
requirements.
(see Section
77.13(a)). NGA Section 3
Application       U.S. Federal
Energy
Regulatory
Commission
(FERC)    LNG Facility
and
Liquefaction
Facility    Environmental
Resource
Reports 1-13
submitted
with FERC
Application
and
subsequent
environmental
info requests.    NTP    Phase I:


Application:
12/22/03

Certificate:
12/21/04.

 

Phase II:

Application:
7/29/05

Certificate:
6/15/06 .

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility

Application:
01/31/11

Certificate:
04/16/12.

 

Amendment to
Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Certificate
issued
4/16/12

 

Q-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY    TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION    DATE REQUIRED    COMMENTS                   Application: 10/09/12


Certificate: 08/02/13.

 

Stage 3 Liquefaction
Facility

Application: 09/30/13

Certificate: Pending.

Section 10/404

Impacts to Waters of the U.S. (including wetlands)

   33 CFR 320 to 330    U.S. Army
Corps of
Engineers
(USACOE)    Construction
activities in
lakes,
streams,
wetlands    Amendment
to permit
for
Liquefaction
Facilities.    NTP or as
specified
in FERC
Authorization    Stage 1 Liquefaction
Facility and Stage 2
Liquefaction Facility

Application: 01/31/11

Authorization: 03/14/12.

 

Stage 3 Liquefaction
Facility

Application: 09/30/13

Authorization: Pending.

Essential Fish Habitat    Magnuson/Stevens Act    NOAA
Fisheries       Consultation    NTP or as
specified
in FERC
Authorization    Stage 1 Liquefaction
Facility and Stage 2
Liquefaction Facility
Clearance received
11/3/2010, no further action
required.

 

Stage 3 Liquefaction
Facility

Clearance received
05/09/13, no further action
required.

 

Q-2



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

   DATE REQUIRED    COMMENTS

Federal Endangered

Species Consultation

   Magnuson/Stevens Act    NOAA
Fisheries       Consultation for Project; Dredged Material Placement Area Plan
review    NTP or as
specified
in FERC
Authorization    Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility

Clearance
received
11/3/2010, no
further action
required.

 

Stage 3
Liquefaction
Facility

Clearance
received
05/09/13 no
further action
required.

Federal Endangered

Species Consultation

   Section 7 of the Endangered Species Act (ESA)    U.S.
Fish and
Wildlife
Service    Impacts to
listed
threatened
and
endangered
species    Consult with NOAA Fisheries for EFH and offshore T/E potential
impacts, and consult with USACOE for wetlands    NTP or as
specified
in FERC
Authorization    Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility

Clearance
received
10/05/10.

 

Stage 3
Liquefaction
Facility

Clearance
received

11/14/13.

Navigation and Marine

Safety issues

associated with the

LNG terminal ship traffic

      United
States
Coast
Guard    Navigation
and Marine
Safety issues
associated
with the
LNG
terminal
ship traffic   

•      Consultation

 

•      Disabled Ships simulation memo

   NTP or as
specified
in FERC
Authorization    Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility: LOR
issued
7/23/04;
WSA
concurrence
3/20/06;
updated WSA
accepted
11/13/07;
approval
granted:
01/30/08.

 

Stage 3
Liquefaction
Facility:

no changes to
ship traffic.

02/19/13 - No
LOI or
revision to
WSA is
required.

 

Q-3



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

   DATE REQUIRED    COMMENTS New Source Review Preconstruction Permit
(Prevention of Significant Deterioration and Non-Attainment Review)    LAC
33:III.509    Louisiana
Department of
Environmental
Quality(LDEQ)    Construction
of major
source of air
pollution   

•      Air pollution emissions and control equipment data

 

•      Locations and dimensions of major structures

 

•      Air quality impact modeling

 

•      BACT/LAER determinations

 

•      Identification of emission offsets for non-attainment areas

 

•      Addendum to air permit, officially added turbines to application

   NTP or as
specified
in FERC
Authorization    Phase I:


Application:
12/22/03

Received:
11/24/04.

 

Phase II:

Application:
08/12/05

Received:
01/04/07.

 

Modification:

Application:
05/14/08

Received:
05/20/09.

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Application:
12/17/10

Received:
12/06/11.

 

Stage 3
Liquefaction
Facility
Application:
09/20/13

Received:
Pending.

Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility
   40 CFR Part 112    LDEQ    Onsite
storage of oil
in quantities
greater than
threshold
amounts   

1. Oil storage inventory including maximum capacity

 

2.Description of measures to prevent an oil spill

 

3.Description of how personnel will respond to an oil spill

   Prior to
RFSU    This is not a
permit, but
rather an
operating
plan that must
be updated
prior to
operating the
Liquefaction
Facility. RCRA Small Quantity Hazardous Waste Generator Identification Number   
40 CFR Part 261    LDEQ    Onsite
presence of
hazardous
waste in
quantities
greater than
threshold
amounts    Expected hazardous waste accumulation    NTP or as
specified
in FERC
Authorization    Received:
11/17/06.

 

Q-4



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

   DATE REQUIRED    COMMENTS Water Quality Certification, Section 401 of CWA   
   LDEQ    Triggered
by
application
for a
USACOE
Section 404
Permit   

•       Submitted as a part of the CUP and IP

 

•       Consultation for modified construction dock area and Aquatic Resources
Mitigation Plan

   NTP or as
specified
in FERC
Authorization    Phase I:


Application:
5/12/04

Received:
12/16/04.

 

Phase II:

Application:
10/31/06

Received:
12/21/06.

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Application:
11/22/10

Received:
06/22/11.

 

Stage 3
Liquefaction
Facility

Application:
09/30/13

Received:
03/11/15.

LPDES sanitary wastewater discharge permit / combined with stormwater and
process water discharges.       LDEQ    Discharge
of sanitary
wastewater   

•       Water balance diagram

 

•       Expected wastewater
flows and
characteristics

 

•       Expected flow/
characteristics from ROU

   Must
receive
prior to
operation
and water
discharge.    Received:
06/27/07;
Effective:
08/1/07;

Expiration:
06/26/12.

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Application:
08/06/13

Received:
02/10/14.

 

Stage 3
Liquefaction
Facility – No
modifications
necessary.

 

Q-5



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

   DATE REQUIRED    COMMENTS State threatened and endangered species clearance
   NEPA/FERC    Louisiana
Department
of Wildlife
and
Fisheries
(LDWF)    Assessment
of site
habitation by
listed
(threatened or
endangered)
species   

•      Consultation

 

•      Consultation for approval of revised construction dock

   NTP or as
specified
in FERC
Authorization    Clearance
granted
1/7/05 (part
of coastal use
permit review
process).

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Clearance
granted
11/29/10 (part
of coastal use
permit).

 

Stage 3
Liquefaction
Facility – part
of coastal use
permit review –

Application:
09/30/13

Received:
06/27/14.

Coastal Use Permit       Louisiana
Department
of Natural
Resources
(LDNR)

P20101481

   Construction
in coastal
management
zone   

•      Solicitation of Views

 

•      Same as for USACOE permit, and additional information on CY of
disturbance in all land types.

   NTP or as
specified
in FERC
Authorization    Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Received:
03/28/11.

 

Stage 3
Liquefaction
Facility

Application:
09/30/13

Received:
06/27/14.

 

Q-6



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY   

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

   DATE REQUIRED    COMMENTS Historic Preservation Approval - Section 106
Environmental Review (applies to entire site)       Louisiana
Division of
Historic
Preservation
(LDHP)    Federal
oversight
requires
compliance
with Section
106   

•       Phase I Survey Report

 

•       Unanticipated Discoveries Plan review

 

•       Dredged Material Placement Area Plan review

 

•       Updated Unanticipated Discoveries Plan

 

•       Final Phase I Survey Report (terminal and pipeline combined)

 

•       Consultation for approval of revised construction dock

   NTP or as
specified
in FERC
Authorization    Phase I:


Final
Approval
01/12/05

 

Phase II:
Final
Approval
07/16/05

 

Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Clearance
granted
07/02/10.

 

Stage 3
Liquefaction
Facility:
Clearance
granted
10/22/13.

Traffic data for SH82    NEPA/FERC    Louisiana
Department
of
Transportation
and
Development       request for traffic information for SH 82    NTP or as
specified
in FERC
Authorization    No permit
required;
informational
purposes
only. Permit for Construction in a Zone “VE” or Variance as: functionality
dependent use, Floodplain Development Permit       Cameron
Parish
Floodplain
Administrator    Construction
of facilities
and buildings   

•       Submit
Individual
Permit application package

 

•       Indemnification and Roadway Easement permits/approvals

   NTP or as
specified
in FERC
Authorization    Permit for
new buildings
in
Liquefaction -
Permit is not
required, as
Stage 3 Scope
of Work does
not include
any buildings. Occupancy authorization for buildings       Office of the
State Fire
Marshall    Occupancy
authorization
for buildings    Submittal of building plans, fire suppression diagrams, and
facility inspection.    Prior to
occupancy    Permit is not
required, as
Stage 3 Scope
of Work does
not include
any buildings.

 

Q-7



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

   RESPONSIBLE
AGENCY    REGULATED
ACTIVITY    TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION    DATE REQUIRED    COMMENTS Letter Order Authorizing Start-up of
Liquefaction Train       U.S. Federal
Energy
Regulatory
Commission
(FERC)    LNG
Facility    Environmental
Resource
Reports 1-13
submitted
with FERC
Application
and
subsequent
environmental
info requests.    Prior
to
Start-up    Stage 1
Liquefaction
Facility and
Stage 2
Liquefaction
Facility
Pending .

 

Stage 3
Liquefaction
Facility

Pending.

 

Q-8



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT R

STAGE 3 FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

DATE: [                                        ]

AMOUNT OF: U.S.$ [                ]

 

BENEFICIARY:             APPLICANT AND ACCOUNT PARTY: SABINE PASS LIQUEFACTION,
LLC             BECHTEL OIL, GAS AND CHEMICALS, INC. 700 MILAM, SUITE 1900
            3000 POST OAK BOULEVARD HOUSTON, TEXAS 77002             HOUSTON,
TEXAS 77056 FACSIMILE: ***             FACSIMILE: *** ATTN: ***
            ATTN: [                            ]

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.             (THIS
“LETTER OF CREDIT”) IN FAVOR OF SABINE PASS LIQUEFACTION, LLC, AS BENEFICIARY,
FOR AN INITIAL AMOUNT OF TWO HUNDRED NINETY EIGHT MILLION SEVEN HUNDRED THOUSAND
U.S. DOLLARS (U.S.$298,700,000) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE
ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3
LIQUEFACTION FACILITY, DATED AS OF [            , 20        ], BY AND BETWEEN
APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS
MUST BE PRESENTED TO ISSUING BANK IN ONE LOT.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

 

R-1



--------------------------------------------------------------------------------

Execution Version

 

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ONE HUNDRED NINETEEN MILLION FOUR HUNDRED EIGHTY THOUSAND U.S. DOLLARS
(U.S.$119,480,000) AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN
NOTICE THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT 5 HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 5, AND
(C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR SUBPROJECT 5 OR PAID
ALL PERFORMANCE LIQUIDATED DAMAGES FOR SUBPROJECT 5, WHICH SHALL BE IN
SUBSTANTIALLY THE FORM OF ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ZERO U.S. DOLLARS (U.S.$0) THIRTY (30) DAYS AFTER ISSUING BANK’S RECEIPT FROM
BENEFICIARY WRITTEN NOTICE OF THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 5, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF ANNEX VII ATTACHED
HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [            , 20        ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[            , 20        ], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER,
UNLESS (A) AT LEAST NINETY (90) CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION
DATE WE NOTIFY BOTH BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR
RESPECTIVE ADDRESSES SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS
LETTER OF CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN
CURRENT EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN
SUBSTANTIALLY THE FORM OF ANNEX V (I) OF THE EXPIRATION OF THE “DEFECT
CORRECTION PERIOD” FOR SUBPROJECT 5 (AS DEFINED IN THE AGREEMENT), OR (II) THAT
THE AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO NOTIFIED BY
US PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY UNUSED
PORTION OF THIS LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR PAYMENT TO
BENEFICIARY UPON BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT IN
SUBSTANTIALLY THE FORM OF ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY
COMPLETED NO EARLIER THAN THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT
AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS DAY, WE WILL HONOR
YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF
AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN
BE EFFECTED ON THE FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S

 

R-2



--------------------------------------------------------------------------------

Execution Version

 

INSTRUCTIONS RETURN THE SAME TO BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND
FOR PAYMENT WAS NOT EFFECTED IN CONFORMITY WITH THIS LETTER OF CREDIT,
BENEFICIARY MAY ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING DEMAND FOR PAYMENT.

WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF; PROVIDED THAT TO THE EXTENT OF
ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER PUBLICATION PROVIDES ANY COVERAGE
REGARDING ANY SUCH PETITION, WE SHALL BE DEEMED TO HAVE PROVIDED ANY NOTICES
THAT ARE REQUIRED HEREIN FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF
ANNEX II, THE CONTENTS OF SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT
BE CONSIDERED AS A TERM OF DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH
NOTICE OR INVOICE IS TO NOTE THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY
THAT AT LEAST TEN (10) CALENDAR DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE
OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK] BY:   NAME:     TITLE:   BY:   NAME:     TITLE:  

 

R-3



--------------------------------------------------------------------------------

Execution Version

 

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAFT

                    , 20        

PAY AT SIGHT TO ORDER OF OURSELVES                                          AND
        /100 U.S. DOLLARS (U.S.$                    ). THIS DRAFT IS PRESENTED
UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.                      DATED
                    , ISSUED FOR THE ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS,
INC.

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

SABINE PASS LIQUEFACTION, LLC By:     Name:  

 

Title:  

 

 

R-4



--------------------------------------------------------------------------------

Execution Version

 

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAWING CERTIFICATE

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR THE STAGE 3
EPC AGREEMENT

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3 LIQUEFACTION FACILITY,
DATED AS OF [             , 20        ] BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN
OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

2. AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[            ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS         DAY OF             , 20        .

 

SABINE PASS LIQUEFACTION, LLC BY:     NAME:  

 

TITLE:  

 

 

R-5



--------------------------------------------------------------------------------

Execution Version

 

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF TRANSFER REQUEST FOR STAGE 3

DATE:                     

 

TO: [ISSUING BANK]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     FOR STAGE 3

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

 

ADDRESS

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[            ] VIA CERTIFIED CHECK IN PAYMENT OF
YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

SINCERELY,

SABINE PASS LIQUEFACTION, LLC

 

AUTHORIZED NAME & TITLE

 

AUTHORIZED SIGNATURE

 

 

R-6



--------------------------------------------------------------------------------

Execution Version

 

TELEPHONE NUMBER

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

NAME & ADDRESS OF BANK  

 

 

AUTHORIZED NAME & TITLE     AUTHORIZED SIGNATURE  

 

TELEPHONE NO.  

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

(a)    FOR BANK USE ONLY

  Confirmation of Authenticating Bank’s signature performed by:

 

    Date:                   Time:                  
a.m./p.m.                    

Addl Info.:                                                         

 

 

R-7



--------------------------------------------------------------------------------

Execution Version

 

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR SUBPROJECT 5

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     FOR STAGE 3

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3
LIQUEFACTION FACILITY DATED AS OF [            , 20        ] BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT 5 HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR THE SUBPROJECT,
AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR THE SUBPROJECT OR
PAID ALL PERFORMANCE LIQUIDATED DAMAGES FOR THE SUBPROJECT.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[            ]).

 

SABINE PASS LIQUEFACTION, LLC

By:

 

Name:

 

Title:

 

 

R-8



--------------------------------------------------------------------------------

Execution Version

 

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 5

OR EXPIRATION OF TERM OF AGREEMENT

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 FOR STAGE 3

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 5 OR (B) THE EXPIRATION OF THE TERM OF THE LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3
LIQUEFACTION FACILITY DATED AS OF [            , 20        ], BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [            ], 20[        ].

 

SABINE PASS LIQUEFACTION, LLC By:

 

Name:

 

Title:

 

 

R-9



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAWING CERTIFICATE FOR STAGE 3

            , 20        

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 FOR STAGE 3

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3 LIQUEFACTION FACILITY
DATED AS OF [            , 20        ], BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN
OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.             ) FROM A COMMERCIAL BANK IN THE UNITED STATES
OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S
INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE THE
EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[            ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS     DAY OF             , 20        .

 

SABINE PASS LIQUEFACTION, LLC By:

 

Name:

 

Title:

 

 

R-10



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE OF EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 5

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 FOR STAGE 3

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 3
LIQUEFACTION FACILITY DATED AS OF [            ], 20[        ], BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT THE DEFECT CORRECTION PERIOD FOR SUBPROJECT 5 HAS EXPIRED.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF [            U.S. DOLLARS ($            )].

 

SABINE PASS LIQUEFACTION, LLC

By:

 

Name:

 

Title:

 

 

R-11



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT S

PERFORMANCE TESTS AND COMMISSIONING TESTS

Table of Contents

 

1. INTRODUCTION   S-1    1.1 PURPOSE   S-1    1.2 DEFINITIONS   S-1    2.
PERFORMANCE TEST   S-2    2.1 GENERAL   S-2    2.2 PERFORMANCE TEST REPORTS  
S-2    2.3 PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST.   S-3    2.4 LNG
PRODUCTION RATE GUARANTEE CONDITIONS.   S-3    2.5 PERFORMANCE TEST PROCEDURES;
MEASUREMENT AND CALCULATION METHODS.   S-4    3. COMMISSIONING TESTS   S-6   
3.1 PURPOSE OF TESTS   S-6    3.2 LIQUEFACTION FACILITY AND EXISTING FACILITY  
S-6    3.3 UNIT 11 – LNG TRAIN INLET FEED GAS METERING   S-7    3.4 UNIT 12 –
ACID GAS REMOVAL AND AMINE REGENERATION   S-7    3.5 UNIT 13 – DEHYDRATION AND
MERCURY REMOVAL   S-8    3.6 ***   S-9    3.7 ***   S-9    3.8 UNIT 19 – FLARE
AND THERMAL OXIDATION SYSTEM   S-9    3.9 UNIT 19 – H2S TREATMENT UNIT   S-9   
3.10 UNIT 22 – FUEL GAS SYSTEM   S-9    3.11 UNIT 24 – LNG STORAGE/SHIP LOADING
AND BOIL OFF GAS RECYCLE COMPRESSORS   S-9    3.12 UNIT 31 – POWER GENERATION  
S-10    3.13 UNIT 33 – FIRE PROTECTION SYSTEM   S-10    3.14 UNIT 35 – PLANT AND
INSTRUMENT AIR   S-10    3.15 UNIT 36 – WATER SYSTEMS   S-11    3.16 UNIT 47 –
TURBINE AIR HUMIDIFICATION SYSTEM   S-11    3.17 UNIT 39 – NITROGEN SYSTEM  
S-11   

 

1. INTRODUCTION

 

  1.1 Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment S specifies the
minimum requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below.

 

  1.2 Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below.

 

S-1



--------------------------------------------------------------------------------

“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of this Attachment S, to demonstrate that the applicable Equipment or system is
ready for use to receive Natural Gas and produce LNG for Performance Tests.

“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment S.

“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high and low pressure fuel gas systems to the gas
turbine compressor drivers (35PK-2201 and 35PK-2202) in the LNG Train,
multiplied by their respective heating values (HHV) as based on chromatographic
analysis as described in paragraph 2.5 (below).Fuel gas for the gas turbine
generators (GTGs) and other users is not included.

“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment S.

“Ship Loading Time” means the time actually required to load a specified volume
of LNG into an LNG ship at the LNG berth.

 

2. PERFORMANCE TEST

 

  2.1 General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Attachment T have been achieved. The Parties shall agree, in
accordance with the provisions of Section 11.2 of the Agreement, upon detailed
procedures for the Performance Test (“Performance Test Procedures”).

 

  2.2 Performance Test Reports

Contractor shall submit to Owner a report upon completion of each Performance
Test that, at a minimum, complies with the requirements of Section 11.2 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria,
Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.

 

S-2



--------------------------------------------------------------------------------

  2.3 Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether the LNG Train has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Attachment T. The LNG Production Rate Performance Test shall be
conducted in accordance with the LNG Production Rate Guarantee Conditions
specified in Section 2.4 and the Performance Test Procedures specified in
Section 2.5 of this Attachment S.

 

  2.4 LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee and LNG
Production Rate MAC are based (“LNG Production Rate Guarantee Conditions”) are
as follows:

 

  1. At the pipeline battery limit, the composition of the Feed Gas will be
within the range of feed gas compositions shown in Document no.
25829-200-3DR-V04F-00001 rev 1, “General Specification for Process Design
Basis”, paragraph 3.2. The pressure of the Feed Gas and temperature of the Feed
Gas and flow availability of the Feed Gas will be within the Feed Gas design
ranges specified in Document no. 25829-200-3BD-M04-00002 rev C, “Basis of Design
(BOD) Summary,” Table 1, item “2 Upstream Facilities (Rely Upon).

 

  2. The refrigeration compressor gas turbine drivers shall deliver no more than
their de-rated power. “De-rated power” is defined as the site available power
minus the fouling and degradation deduction defined in Document no.
25829-200-3BD-M04-00002 rev C, “Basis of Design (BOD) Summary,” Table 1, item
3.20. “Site available power” is defined as the gas turbine maximum power
demonstrated at Site with the gas turbine in a new and clean condition, while
operating within the maximum exhaust gas temperature limitation allowed by the
applicable Equipment Subcontractor.

 

  3. Each individual refrigeration service will be controlled so that the
average gas turbine power (averaged over the Performance Test period) is within
***% to ***% of its average de-rated power.

 

  4. During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

 

  a. No flaring or venting is permitted other than minor emergency flaring, up
to a maximum of one hour duration in the aggregate;

 

  b. A ship is not being loaded;

 

  c. The loading line is being maintained cold, with adequate re-circulation;

 

  d. The compressor power is limited as stated in this Section 2.4 above; and

 

S-3



--------------------------------------------------------------------------------

  e. No Natural Gas sourced from downstream of the LNG Train Feed Gas flow meter
is being used for power generation, and no Natural Gas is exported for any use
outside the envelope consisting of the Liquefaction Facility plus the Existing
Facility’s LNG storage tanks and loading/boiloff gas piping and equipment. This
prohibition includes but is not limited to the export of re-vaporized LNG.

 

  5. Fuel Gas Consumption for the LNG Train shall not exceed *** percent (***%)
of the Feed Gas Rate as measured by the LNG Train Feed Gas flow meter during the
LNG Production Rate Performance Test.

 

  6. The ambient air temperature averaged over the test period shall be within
the range of “Design Minimum” and “Design Maximum” as specified in Document no.
25829-200-3BD-M04-00002 rev C, “Basis of Design (BOD) Summary,” Table 2, item
8.1.

 

  7. V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating.
Liquid from V-1701 bottoms is sent to V-1602.

 

  2.5 Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.

 

  1. LNG production will be measured by the increase in the LNG in storage in
MMbtu HHV as measured by the radar gauge for the applicable Tank(s) over a
72-hour continuous period. The LNG Tanks shall be strapped prior to commencement
of the Performance Test.

 

  2. The LNG composition will be measured by sampling the product rundown and
conducting a gas chromatographic analysis in accordance with GPA 2261. The
in-tank composition after final flash will be calculated from this analysis
using measured rundown and LNG tank temperatures and pressures and simulations
undertaken with Hyprotech Corporation’s HYSYS, version 7.3, using the Peng
Robinson/Lee Kesler physical properties package. The density of the LNG in the
tanks will also be calculated from this composition using Hysys. The Btu content
of the LNG will be calculated from the composition using data in GPA 2145.

 

  3. The Fuel Gas Consumption shall be calculated based on measurements from
flow measurement devices of a mutually agreed type on the high and low pressure
fuel gas systems and using the same chromatographic analysis methods and data
described above. The flows will be corrected as appropriate for temperature and
pressure differences from baseline calibration.

 

S-4



--------------------------------------------------------------------------------

  4. Ambient temperature will be measured using the weather station located at
the Existing Facility.

 

  5. Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) the
technical viability of conducting the LNG Production Rate Performance Test and
(b) any adjustments to the Performance Guarantee set forth in this Attachment S
and Attachment T.

 

  6. The Performance Guarantee and Minimum Acceptance Criteria specified in
Attachment S and fuel gas consumption requirement described in paragraph 2.4
above are based on the following conditions:

 

  a) Ambient air temperature and wet bulb temperature are at “Design” condition
as specified in Bechtel document no. 25829-200-3BD-M04-00002 rev C, “Basis of
Design (BOD) Summary,” Table 2, item 8.1;

 

  b) Feed gas supply pressure is at “Feed Gas Operating Pressure at PFD Case” as
specified in Bechtel document no. 25829-200-3BD-M04-00002 rev C, “Basis of
Design (BOD) Summary,” Table 1, item 2.2, at the tie-in point specified in the
same document item 2.3;

 

  c) Feed gas supply temperature is at the “Average” condition as specified in
Bechtel document no. 25829-200-3BD-M04-00002 rev C, “Basis of Design (BOD)
Summary,” Table 1, item 2.5.2;

 

  d) Feed Gas composition is the “PFD Case” composition as specified in Bechtel
document no. 25829-200-3DR-V04F-00001 rev 1, “General Specification for Process
Design Basis”, paragraph 3.2.

 

  e) V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating.
Liquid from V-1701 bottoms is sent to V-1602.

 

  7. If any of the conditions prevailing during the LNG Production Rate
Performance Test are not in accordance with the conditions described in this
Attachment S, Section 2.5, paragraphs 6a through 6e, then the Performance
Guarantees and Minimum Acceptance Criteria described in Attachment T, and the
fuel gas consumption condition described in this Attachment S paragraph 2.4,
paragraph 5, will be adjusted for such deviation(s) using the same process
simulation model, software, thermodynamic data packages, methods, and principles
used for the original design (i.e. Hyprotech Corporation’s HYSYS, version 7.3,
using the Peng Robinson/Lee Kesler physical properties package).

 

S-5



--------------------------------------------------------------------------------

  8. If the average gas turbine power measured over the test period deviates
from the derated gas turbine power as specified in this Attachment S paragraph
2.4, paragraph 2, then the LNG Production Rate Test results will be adjusted
proportionally to the ratio of derated gas turbine power to the average measured
power upon mutual agreement of Owner and Contractor.

 

3. COMMISSIONING TESTS

 

  3.1 Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and, at a minimum, include the
Commissioning Tests specified below. The Project Commissioning Plan shall
specify the scope, progression and sequence of these tests and whether the tests
are dependent or independent of each other.

All Commissioning Tests for Subproject 5 must be completed in accordance with
the Commissioning Test Procedures prior to commencing the Performance Tests for
Subproject 5; provided that, in the event Contractor is unable to complete a
Commissioning Test and such inability will have no impact on the performance or
results of Performance Tests, Owner may, at its sole discretion, defer
completion of such Commissioning Test so long as the Commissioning Test is
completed prior to Substantial Completion of Subproject 5.

During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.

 

  3.2 Liquefaction Facility and Existing Facility

 

  3.21 LNG Train Feed Gas Meter.

 

    The inlet metering system for the LNG Train will be calibrated and tested
per the calibration audit manuals for the metering skid, by others.

 

  3.2.2 Plant ESD/DPV.

 

   

These tests will be performed in accordance with the Functional Testing
Procedures DPV, ESD.4-1, ESD.5-1, and ESD.6-1; shutdown devices will be checked
for proper function prior to initial start up of the system. These tests will
verify that the Liquefaction Facility and Existing Facility ESD, DPV systems
provide emergency protection as designed. The test

 

S-6



--------------------------------------------------------------------------------

  will include firstly, a Site Acceptance Test (SAT), for the entire Integrated
Control and Safety System (ICSS). Secondly, a complete set of loop checks that
include systems will be completed as part of the test. Then finally, before
introducing Natural Gas into the Equipment or system of Equipment for the first
time, the DPV and ESD-4-1 will each separately be initiated by their control
room push buttons.

 

  3.2.3 Rated Case Demonstration (minimum Ambient).

 

    A capacity evaluation test will be performed utilizing available power from
the refrigerant turbines, and within the design limits of the Liquefaction
Facility to validate as best as possible the assumptions around the minimum
ambient rated case used to set the hydraulic limits of the Liquefaction
Facility. The test results will be compared to the simulation case to evaluate
margins to design limits and identify if any have been exceeded.

 

  3.2.4 LNG Train Turndown Test.

 

    The purpose of this test is to confirm the stability of the Liquefaction
Facility when the inlet feed rate into the Liquefaction Facility is ***% of the
PFD case inlet feed rate.

 

  3.2.5 LNG First Cargo.

 

    The purpose of this measurement is to confirm that Subproject 5 has achieved
LNG First Cargo as defined in the Agreement and measured in accordance with
Section 2.5.1 of this Attachment S.

 

  3.3 Unit 11 – LNG Train Inlet Feed Gas Metering

The Natural Gas flowing into the LNG Train is to be measured by flow meter 35
FQI-11003 for LNG Train 5. These flow meters are to be calibrated and tested per
meter system vendor calibration audit manuals.

 

  3.4 Unit 12 – Acid Gas Removal and Amine Regeneration

The Feed Gas flow rate will be monitored to be within the limit of 737.05 MMSCFD
dry basis (869,623 Sm3/hr). The CO2 content and H2S content in the treated gas
will be monitored to confirm it is within the following limits: 100 ppmv maximum
CO2 and < 2 ppm maximum H2S. The regenerator reboiler duty will be monitored to
be within the limit of 54.95 MMBTU/hr. The lean amine circulation rate through
acid gas absorber will be monitored to be within the limit of 1100 gpm (258
metric tonnes/hr).

 

  3.4.1 Acid Gas Removal.

 

    The CO2 acid gas removal system will be observed under normal operation when
the LNG Train is running at a steady high capacity rate prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).

 

S-7



--------------------------------------------------------------------------------

  3.4.2 Amine Regeneration.

 

    Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.
Demonstration of the switching of the acid gas stream from the H2S removal Unit
to the Thermal Oxidizer and back will also occur.

 

  3.4.3 Hot Oil System.

 

    Circulation and operation of the hot oil system will be checked against
design parameters to verify functional compliance.

 

  3.5 Unit 13 – Dehydration and Mercury Removal

 

  3.5.1 Regeneration Gas Compressor.

 

    This test will consist of verifying the manufacturer’s performance curve for
the design point. The compressor will be observed for safe operation for its
normal operating envelope.

 

  3.5.2 Molecular Sieve Driers Sequence Control Function Test.

 

    A full functional test will be observed twice; first just prior to startup
for all three driers, and a second time during normal operation. The Molecular
Sieve Dehydration system shall be operated to verify operation on the designated
automatic schedule.

 

  3.5.3 Molecular Sieve Driers Breakthrough Test.

 

    The goal of this test is to determine the actual water capacity of all three
driers under a measured set of feed conditions. This test will measure the total
weight of water fed to the drier until a measurable water “breakthrough”
happens.

 

    The driers will be on manual mode (no normal automatic switching sequence
will be used). A hygrometer will be used at the inlet and outlet of the drier
with a chart recorder to continuously record gas flow, temperature, pressure,
inlet and outlet water content. The breakthrough test results will be compared
to the cycle time used in the automatic sequence mode to ensure the compliance
with the Specifications.

 

    Online analyzers will also be tested and checked against lab results.
Differential pressures across all liquefaction chillers to be recorded before
and after breakthrough test.

 

S-8



--------------------------------------------------------------------------------

  3.6 ***

 

  3.6.1 ***

 

  3.6.2 ***

 

  3.7 ***

 

  3.7.1 ***

 

  3.7.2 ***

 

  3.8 Unit 19 – Flare and Thermal Oxidation System

 

  3.8.1 Main Flares.

 

    The flare tip will be observed for flame stability at a mutually agreed
flow.

 

  3.8.2 Marine Flare

 

    No test is required for the Marine Flare.

 

  3.8.3 Thermal Oxidizer.

 

    Operation of the thermal oxidizer will be checked, including analysis of
exhaust gas.

 

  3.9 Unit 19 – H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and days to outlet H2S specification by
sampling and laboratory analysis to verify successful treatment Specification
compliance.

 

  3.10 Unit 22 – Fuel Gas System

Emission testing of the gas turbine exhausts will be done by an outside
specialist contractor, after the LNG Train is operating normally and will be
done prior to each Performance Test. Emissions will be tested from each stack to
ensure they meet or exceed the design Specifications.

 

  3.11 Unit 24 – LNG Storage/Ship Loading and Boil Off Gas Recycle Compressors

 

  3.11.1 Boil Off Gas Recycle Compressors.

 

    This first test will consist of verifying the manufacturer’s performance
curve for the design point for each compressor. Each compressor will be observed
for safe operation for its normal operating envelope. Actual flow rate, gas
composition, pressure and temperature at the machine’s suction and discharge
will be recorded.

 

    The second test will consist of operating all installed units in parallel
during ship loading operations (operation throughout the range of vapor return
rates) with all gas from the Boil Off Gas Recycle Compressor recovered to the
process and no flaring and with all controls in automatic. This test will be
done to evaluate stability and controllability for the expected range of flows.

 

S-9



--------------------------------------------------------------------------------

  3.11.2 LNG Loading Pumps.

 

    No test is required for the LNG Loading Pumps.

 

  3.11.2 Ship Loading Time Test.

 

    No Ship Loading Time Test is required.

 

  3.12 Unit 31 – Power Generation

 

  3.12.1 Gas Turbine Generators.

 

    A demonstration will be conducted of the startup and shutdown to
functionally check the full operation and rated capacity of the two (2) gas
turbine generators (GTGs) and their associated subsystems. Units will be
operated with the existing GTGs and synchronization checked.

 

  3.12.2 Standby Generator.

 

    This test will demonstrate startup, shutdown, and operation in the field of
this piece of Equipment. Paralleling of this unit with the main generators, auto
start-up on simulated power failure and operation under full load will be
tested.

 

  3.12.3 Electrical Distribution.

 

    This test will ensure that all equipment, breakers, transformers, bus duct,
and major cable runs, are operating within their rated capacity. The system will
be checked for no hot spots. Transfer of loads will also be tested along with
demonstration of UPS performance against design. Load shedding will also be
confirmed.

 

  3.13 Unit 33 – Fire Protection System

 

  3.13.1 Firewater Distribution.

 

    The test will consist of demonstrating that the new ring main associated
with the Liquefaction Facility delivers sufficient flow at the furthest points
from the tie-ins with the Existing Facility main firewater network.

 

  3.13.2 Fire and Gas Detection.

 

    All detectors will be field function tested per vendor’s procedures.

 

  3.14 Unit 35 – Plant and Instrument Air

 

  3.14.1 Air Compressor Package.

 

    The Air Compressor package will be tested to confirm operation is at design
delivery pressure and design flow rate. Auto start up of the compressors shall
be tested on emergency power bus. Control system “Lead-Lag” functions shall be
demonstrated for the number of compressors required to maintain full plant
operation.

 

S-10



--------------------------------------------------------------------------------

  3.14.2 Air Driers.

 

    Exit flow and dew point will be tested to ensure the design specification is
met. Exit stream dew point measurements will be independently checked to verify
the package instruments. This will be done using grab samples and laboratory
analysis.

 

  3.15 Unit 36 – Water Systems

 

  3.15.1 Water Treatment Unit.

 

    The inlet stream composition against specifications, efficiency of the unit
(recovery), outlet flow for capacity and exit stream compositions will be
checked to ensure the design specification is met. This will be done using
online instrumentation, grab samples and laboratory analysis.

 

  3.15.2 Service Water Unit.

 

    The outlet flow for capacity will be checked to ensure the design intent is
met. This will be done using online instrumentation, grab samples and analyzing
in the laboratory.

 

  3.16 Unit 47 – Turbine Air Humidification System

The Turbine Air Humidification System package will be observed under normal
operation when the LNG Train is running at a comfortable high capacity prior to
the Performance Tests. The test will be done to evaluate stability and
controllability for the expected range of ambient air temperatures with the
corresponding refrigeration gas turbine power checked to determine if the design
intent is met.

 

  3.17 Unit 39 – Nitrogen System

Outlet flow for capacity, O2 specification and header pressure of the nitrogen
generation system will be checked to ensure they meet design specification.
Laboratory samples will be taken to verify the O2 content.

 

S-11



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT T

PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES MINIMUM ACCEPTANCE
CRITERIA, AND DELAY LIQUIDATED DAMAGES

 

1. Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:

“Commissioning Period” means, with respect to Subproject 5, the period
commencing upon the first delivery of Feed Gas to Subproject 5 in accordance
with Sections 4.8 and 11.1 of the Agreement continuing through achievement of
RFSU, commissioning, Start Up, Performance Testing and achievement of
Substantial Completion for Subproject 5.

“LNG Train Feed Gas” is defined as the high heating value (HHV) as measured in
MMbtu of the Natural Gas flowing into the LNG Train as measured by flow meter 35
FQI-11003 for LNG Train 5.

“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment S in MMbtu of the net LNG in storage after the final
flash from the process train into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.

 

2. Performance Guarantee

The Performance Guarantee for the LNG Production Rate is as follows:

 

  A. LNG Production Rate Performance Guarantee. The LNG Train shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
Performance Guarantee”), produced over a 72 hour continuous period using the
Measurement and Calculation Methods specified in Attachment S; provided that the
LNG Production Rate Performance Guarantee Conditions stipulated in Attachment S
are met.

 

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Performance Guarantee are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
S.

 

3. Minimum Acceptance Criteria

The Minimum Acceptance Criteria for the LNG Production Rate is as follows:

 

  A. LNG Production Rate MAC. The LNG Train shall have an LNG Production Rate
equal to or greater than *** MMbtu HHV (“LNG Production Rate MAC”), over a 72
hour continuous period using the Measurement and Calculation Methods specified
in Attachment S; provided that the LNG Production Rate Performance Guarantee
Conditions stipulated in Attachment S are met.

 

T-1



--------------------------------------------------------------------------------

Execution Version

 

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Minimum Acceptance Criteria are not met during the applicable Performance
Test, the Parties shall, with respect to the applicable Guarantee Conditions,
take such actions as are specified in the Performance Test Procedures in
Attachment S.

 

4. Delay Liquidated Damages

 

  A. Delay Liquidated Damages for Subproject 5.

If Substantial Completion of Subproject 5 occurs after the Guaranteed
Substantial Completion Date for Subproject 5, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 5 occurs:

 

  (i) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (ii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (iii) *** Days after Guaranteed Substantial Completion Date and thereafter:
*** U.S. Dollars (U.S.$***) per Day.

 

5. Performance Liquidated Damages

*** U.S. Dollars (U.S. $***) for every *** percent (***%), rounded to the
nearest *** percent (***%) of LNG Production Rate less than the LNG Production
Rate Performance Guarantee (“Performance Liquidated Damages”).

 

6. Priority.

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

T-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT U

OWNER PROVIDED ITEMS AND RESPONSIBILITY

 

1. Owner Supplied Data

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment A, Schedule A-2
for the data, information, and documents which are defined as “Rely Upon” items
pursuant to Section 4.8 of the Agreement.

 

Description of Data/Information/Documents Provided

  

Date Provided

or to be Provided

Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP13-552-000, dated April 6, 2015.    At NTP Final Environmental Assessment
certificate from FERC.    At NTP Legal description and survey in accordance with
Section 4.6 of the Agreement.    At NTP or prior to any LNTP Work where
applicable Lonnie G. Harper & Associates Survey of Property lease, Sabine Pass,
dated revised October 7, 2011.    Previously provided to Contractor Owner
Supplied Permits listed in Attachment Q.    In accordance with the date
specified under the “Date Required” column in Attachment Q Certified coordinates
of existing U.S. Coast Guard D Range rear light tower ISOW6S.    Previously
Provided to Contractor Geotechnical Recommendations Report Sabine Pass
Liquefaction Project Trains 5 and 6 Cameron Parish, Louisiana September 2013
TWEI Project No. 12.13.123.004 Tolunay-Wong Engineers, Inc.    Previously
Provided to Contractor Geotechnical Data Report – Sabine Pass Liquefaction
Project – Trains 5 and 6 – Cameron Parish, Louisiana September 2013 – TWEI
Project No. 12.14.123.004 Tolunay-Wong Engineers, Inc.    Previously Provided to
Contractor Topographic Survey of Sabine Pass Liquefaction Project Stage 3
Cameron Parish May 2013 Morrison Surveying, Inc.    Previously Provided to
Contractor

 

U-1



--------------------------------------------------------------------------------

Description of Data/Information/Documents Provided

  

Date Provided

or to be Provided

Geotechnical Data Report – Sabine Pass Liquefaction Project – Trains 1 and 2 –
Cameron Parish, Louisiana- March 2011 – TWEI Project No. 10.14.071, Tolunay-Wong
Engineers, Inc.    Previously provided to Contractor Geotechnical
Recommendations Report – Sabine Pass Liquefaction Project – Trains 1 and 2 –
Cameron Parish, Louisiana – March 2011 TWEI Project No. 10.14.071, Tolunay-Wong
Engineers, Inc.    Previously provided to Contractor Geotechnical Data Report –
Sabine Pass Liquefaction Project – Trains 3 and 4 – Cameron Parish, Louisiana-
May 2011, TWEI Project No. 11.14.005, Tolunay-Wong Engineers, Inc.    Previously
provided to Contractor Geotechnical Recommendations Report – Sabine Pass
Liquefaction Project – Trains 3 and 4 – Cameron Parish, Louisiana- June 2011
TWEI Project No. 11.14.005, Tolunay-Wong Engineers, Inc.    Previously provided
to Contractor Draft Revised Report, Geotechnical Investigation Relocation LNG
Tank 106, Sabine LNG Import Terminal, Cameron Parish, Louisiana – May 2011 TWEI
Project No. 11.14.021, Tolunay-Wong Engineers, Inc.    Previously provided to
Contractor Final Report Supplemental Geotechnical Exploration Heavy Haul Road,
Flare pipe Rack, GTG and Existing Dike Area Sabine Pass LNG Cameron Parish, LA,
from Tolunay-Wong Engineers dated April 13, 2015.    Previously provided to
Contractor

 

3. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide access to Stage 3 Site pursuant to Section 4.3A of the Agreement.    NTP

 

U-2



--------------------------------------------------------------------------------

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide all work associated with overall program management among other
contractors working directly for Owner and not in Contractor Group (“Owner’s
Suppliers”), including Owner’s Suppliers for the Feed Gas Pipeline, wetland
mitigation, permitting agencies, Owner consultants, and Owner’s activities.   
Ongoing requirement under the terms of the Agreement Make Owner’s personnel
available for training pursuant to Section 3.5 of the Agreement.    As required
by the training program to be developed in accordance with Attachment V, but no
later than 6 months before RFSU Make Owner’s personnel available to Contractor
for commissioning and testing pursuant to the terms of the Agreement, including
Section 4.4.    As required under the Project Commissioning Plan Provide any
outside training and certification required by Applicable Law for Owner
personnel shall be coordinated by Owner (other than the training to be provided
by Contractor in accordance with Section 3.5 of the Agreement).    Prior to RFSU
Provide the Natural Gas necessary for Contractor (i) to achieve RFSU in
accordance with Sections 11.1 and 11.2 of the Agreement and (ii) to conduct the
Performance Tests and other commissioning activities in accordance with
Section 11.3 of the Agreement.    As required under Sections 11.1, 11.2 and 11.3
of the Agreement Provide Feed Gas Pipeline up to the designated tie-in points.
Pipeline contractor will be responsible for access and laydown area development.
   1,095 Days after NTP Provide water to the designated tie-in point. Pipeline
contractor will be responsible for access and laydown area development.    2
months prior to first hydrotest scheduled For dust control, river water may be
used. In any case Johnson Bayou potable water must not be used.    As needed
Provide Feed gas for startup and initial operation of the Liquefaction Facility.
   Required Feed Gas 6 Months before RFSU Modify existing equipment or systems
to incorporate liquefaction plant systems, such as: liquid nitrogen system,
upgrade of existing plant DCS/SIS software, safety system program.    Prior to
startup and commissioning activities

 

U-3



--------------------------------------------------------------------------------

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide access and isolation to Existing Facility, Subproject 1, Subproject 2,
Subproject 3, or Subproject 4 (or any portion), as applicable.    Pursuant to
Sections 3.25 and 4.3A of the Agreement Wetlands mitigation to be performed on
or off the Site.    In accordance with the mitigation plan filed with the USACE
Provide in-plant UHF and VHF base radio and handheld radio system for Owner,
except for Owner personnel provided under Section 4.4 of the Agreement.    Prior
to RFSU Provide vehicles for Owner’s own use.    As determined by Owner

 

4. Additional Owner Responsibilities

The following documents include additional Owner responsibilities/rely upon data
to support the performance of Work:

 

Description of Document

  

Document Ref. No.

Basic Engineering Design Data (BEDD)    25829-200-3BD-M04-00001 Rev 00D Basis of
Design (BOD) Summary    25829-200-3BD-M04-00002 Rev 00C Scope of Facilities   
25829-200-G01-000-00001 Rev 00F

 

U-4



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT V

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING

 

1.0 Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation of Subproject 5 (until Substantial
Completion of Subproject 5). This Attachment V does not constitute a substitute
for the Project Commissioning Plan or the start-up manual, but rather forms the
basis for the development of such Project Commissioning Plan and manual.

The following phases of activities are generally described in this Attachment V:

 

  A. Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, flushing, and
Equipment testing, and initial check out of Project process and utility systems.

 

  B. Commissioning: preparation of a system or systems to allow hydrocarbons or
other process fluids to be safely introduced into the system or systems for
processing. In this phase testing will focus on systems, including utilities.

 

  C. Start-Up: the bringing of a system or systems into a normal operational
mode, and the first LNG ship loading.

 

  D. Operation: LNG production to storage and LNG ship loading.

 

2.0 General

Contractor will perform pre-commissioning, commissioning, and start-up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.

 

3.0 Project Commissioning Plan; Manuals and Procedures

 

  A. Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and start-up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conduct of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to the Existing Facility. The
manual will include procedures that will at a minimum address the activities
described in Sections 5.0 and 7.0.

 

V-1



--------------------------------------------------------------------------------

  B. Start-up Manual:

Contractor shall prepare and provide a detailed start-up manual for Owner’s
review. The manual will include Contractor’s start-up plan and start-up
procedures, including procedures for achieving Cool Down of the Project, and
will address, at a minimum, the start-up activities described in Section 8.0.

 

  C. Plant System Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant System Manual (PSM) for
each New Plant System (as defined in Section 3.0H of this Attachment V). Each
PSM shall be designed using the format and standard provided by Owner to ensure
that the form of each PSM is substantially similar to the Existing Facility PSMs
and shall prepare personnel to study the Standard Operating Procedures related
to the given plant system (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.

Each Plant System Manual shall include at a minimum:

 

  1.0 Introduction

 

  •   high level overview of the applicable system

 

  •   scope of the PSM

 

  •   technical references including other referenced PSMs, P&IDs, or other
documents

 

  2.0 Health, Safety and Environmental Related Issues

 

  •   identifies system specific safety concerns

 

  •   references corporate safety procedures that are applicable

 

  •   identifies Personal Protective Equipment (PPE) requirements

 

  •   identifies system specific environmental concerns

 

  •   references corporate environmental procedures that are applicable

 

  3.0 Terms and Definitions

 

  •   includes a table of acronyms used in the PSM

 

  •   includes a table of terms and definitions used in the PSM

 

  •   all acronyms and terms and definitions are added to a master list

 

  4.0 Process Description

 

  •   “About the System” section that identifies the parts of the system

  •   includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

  •   “How the System Works” section that identifies generally how the parts of
the system connect and flow

  •   discusses process flows, controls, equipment function

 

  5.0 System Operation

 

  •   includes complete listing of all instrument tags and descriptions
associated with the system

 

V-2



--------------------------------------------------------------------------------

  •   includes a table identifying instrument ranges, setpoints, and alarms

 

  •   includes a table identifying all interlocks in the system and a
description of interlock function

 

  •   includes a Consequences of Deviation (COD) table to identify consequences
of exceeding operating ranges and limits and corrective actions

 

  •   addresses any operating guidelines specific to the system or any special
modes of operation that might be associated

 

  6.0 Troubleshooting the System

 

  •   includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

 

  •   while the COD table only addresses exceeding control loop set points and
alarms, the troubleshooting chart addresses all conceivable problems that might
be encountered

 

  7.0 Abnormal Conditions

 

  •   this section is specifically for compliance with verbiage in the DOT
regulations regarding identifying abnormal conditions; it references the COD
table and troubleshooting chart

 

  8.0 Document Revision Record

 

  •   has a standard table for recording document revisions

 

  9.0 Appendices

 

  •   includes any further system specific information

 

  D. Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System. Such SOP shall provide two types of procedures: operating
procedures and service procedures. Each SOP shall be detailed to cover each
piece of Equipment in the applicable Plant System.

The Standard Operating Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID
but showing items necessary to understand the procedure)

 

  5.0 Pre-Start Procedure (detailed pre-start steps)

 

  6.0 Normal Start-up Procedure

 

V-3



--------------------------------------------------------------------------------

  7.0 Normal Operation Procedure

 

  8.0 Normal Shutdown Procedure

 

  9.0 Emergency Shutdown Procedure

 

  10.0 Document Record

Service Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram (simplified diagram, not as complicated as P&ID but showing
items necessary to understand the procedure)

 

  5.0 Job Preparation Procedure (includes coordination with Maintenance and
gathering materials)

 

  6.0 Remove From Service Procedure (isolation, clearing, purge, & inert)

 

  7.0 Lockout/Tagout Procedure (LOTO)

 

  8.0 Return To Service Procedure (isolation removal, purge, re-inventory,
return to service)

 

  9.0 Document Record

 

  E. Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs). Contractor shall
provide all Equipment information and owner/operator manuals developed or
provided for Equipment.

 

  F. Training Guides:

Contractor shall prepare and provide detailed training manuals (“Training
Guides”) containing specific guidance sections that are designed to navigate
personnel through the operations, maintenance and training (OMT) manuals for
each Plant System by way of course outline and exercises. The intent is for
personnel to be able to use the training guide as a “curriculum” along with the
PSM “textbook” and SOP/SMP “detailed actions required.”

Training Guides shall include at a minimum:

 

  1.0 Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs,
SMPs, P&IDs)

 

  2.0 Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

 

  3.0 Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About
the System, P&IDs, How the System Works, Instrumentation, Field Walkdown,
Operating Modes, Troubleshooting

 

V-4



--------------------------------------------------------------------------------

  4.0 Operating Procedures: Introduction, Procedure Review, Procedures

 

  5.0 Service Procedures: Procedure Review, Procedures

 

  6.0 Performance Sign-off

 

  7.0 Document Record (revision history)

 

  G. Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs at the
Existing Facility. Knowledge Tests and/or their contents are not published to
maintain their integrity as a comprehension measurement.

 

  H. Plant Systems:

The Existing Facility currently has the following plant systems (each an
“Existing Plant System”):

 

  1. OPS-SPLNG-8120-PSP_LNG Storage Tanks

 

  2. OPS-SPLNG-8130-PSP_LNG In-tank Pumps

 

  3. OPS-SPLNG-8140-PSP_LNG Circulation System

 

  4. OPS-SPLNG-8150-PSP_Vapor System

 

  5. OPS-SPLNG-8160-PSP_Ship Unloading

 

  6. OPS-SPLNG-8170-PSP_Vapor Return Blowers

 

  7. OPS-SPLNG-8180-PSP_BOG Compressors

 

  8. OPS-SPLNG-8190-PSP_BOG Recondensers

 

  9. OPS-SPLNG-8200-PSP_Vent and LNG Recovery Systems

 

  10. OPS-SPLNG-8210-PSP_Fuel Gas System

 

  11. OPS-SPLNG-8220-PSP_High Pressure Sendout Pumps

 

  12. OPS-SPLNG-8230-PSP_Submerged Combustion Vaporizers

 

  13. OPS-SPLNG-8240-PSP_Natural Gas Sendout

 

  14. OPS-SPLNG-8250-PSP_Distributed Control System

 

  15. OPS-SPLNG-8260-PSP_Pipeline Compressor

 

  16. OPS-SPLNG-8270-PSP_Ambient Air Vaporizers

 

  17. OPS-SPLNG-8310-PSU_Power Generation

 

  18. OPS-SPLNG-8320-PSU_Standby Diesel Generator-UPS

 

V-5



--------------------------------------------------------------------------------

  19. OPS-SPLNG-8330-PSU_Air Compression and Distribution

 

  20. OPS-SPLNG-8340-PSU_Nitrogen System

 

  21. OPS-SPLNG-8350-PSU_Caustic System

 

  22. OPS-SPLNG-8360-PSU_Sewage System

 

  23. OPS-SPLNG-8370-PSU_Stormwater Effluent System

 

  24. OPS-SPLNG-8380-PSU_Potable and Utility Water System

 

  25. OPS-SPLNG-8390-PSU_Communication System

 

  26. OPS-SPLNG-8410-PSE_Fire and Gas Detection and Control System

 

  27. OPS-SPLNG-8420-PSE_ESD System

 

  28. OPS-SPLNG-8430-PSE_Firewater Protection and Control System

Each Existing Plant System has the following operations, maintenance and
training (OMT) manuals: PSM’s, SOP’s, SMP’s, Training Guides, and Knowledge
Tests.

The plant systems for the Liquefaction Facility are referred to herein as the
“New Plant Systems.” Fourteen (14) potential New Plant Systems have been
identified for possible development, depending on final design of the
Liquefaction Facility:

 

  1. OPS-SPLNG-8272-PSP_Inlet Processing/Stabilization Facilities (Unit 11)

 

  2. OPS-SPLNG-8273-PSP_Acid Gas Removal Amine Regeneration (Unit 12)

 

  3. OPS-SPLNG-8274-PSP_ Dehydration and Mercury Removal (Unit 13)

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. OPS-SPLNG-8278-PSP_Flares/Sulfur Removal/Thermal Oxidizer (Unit 19)

 

  8. ***

 

  9. OPS-SPLNG-8392-PSU_Refrigerant Storage (Unit 20)

 

  10. OPS-SPLNG-8394-PSU_Effluent Treatment (Unit 29)

 

  11. OPS-SPLNG-8395-PSU_Hot Oil System (Unit 34)

 

  12. OPS-SPLNG-8396-PSU_Liquefaction Water Systems (Unit 36)

 

  13. ***

 

V-6



--------------------------------------------------------------------------------

  14. OPS-SPLNG-8398-PSU_Turbine Inlet Air Humidification System (TIAH) (Unit
47)

Contractor will review the OMT manuals for the Existing Plant Systems, except
the SMPs, and make required revisions, additions and deletions to such OMT
manuals to incorporate the changes required for the design of the Liquefaction
Facility.

Contractor will develop all of the OMT manuals for the New Plant Systems in
accordance with this Attachment V and otherwise as necessary to ensure that the
New Plant System manuals fulfill the DOT OMT requirements.

 

4.0 Contractor’s Organization/Manpower

 

  A. Pre-Commissioning/Commissioning Team: The PC/C Team will consist of
Contractor’s personnel who are experienced in pre-commissioning, commissioning
and start-up of petrochemical facilities. Contractor will assign a senior
Start-up Manager to lead the PC/C Team throughout the Project execution. Without
limiting Contractor’s responsibility to provide sufficient qualified personnel
to perform the Work, Contractor’s PC/C Team will have primary responsibility for
the commissioning activities and start-up activities as described below.

 

5.0 Pre-commissioning

 

  A. PC/C Team Responsibilities: The PC/C manager and other members of the PC/C
Team as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete start-up, operations and maintenance manuals during this phase.

 

  B. Pre-Commissioning Test Procedures and Schedule: Details of
pre-commissioning test procedures will be developed by Contractor and reviewed
by Owner.

 

6.0 Training Program

 

  A. Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

 

V-7



--------------------------------------------------------------------------------

Training Program

  

Trainer

   Intended Trainees

Project Orientation / Safety

   Contractor    All Owner / Contractor personnel at the
Site

Basic Technical Training

   Owner    Technician level personnel

Basic General Maintenance

   Owner    Maintenance personnel

Laboratory Training

   Contractor/Subcontractor    Laboratory personnel

Basic Equipment Maintenance

   Contractor    Maintenance and Operations personnel

In-depth Equipment Maintenance

   Contractor will supply Subcontractor training courses to the Owner at Owner’s
cost. Owner will develop and implement the maintenance training program, and
Contractor will assist Owner as required.    Maintenance and Operations
personnel

General Operations Training

   Contractor / Process Licensors    All operations personnel

Operations Training

   Contractor    Operations personnel

On-the-Job Training and Qualification

   Contractor    Operations and Maintenance personnel

 

  B. On-the-Job Training: Contractor shall provide on-the-job training (“OJT”)
for sixty (60) of Owner designated operations, maintenance and technical
personnel who will be present in the Liquefaction Facility during the
pre-commissioning, commissioning and start-up period.

OJT will provide job-specific field training for selected Equipment at the
Liquefaction Facility. OJT checklists will be developed specific to the
Liquefaction Facility, and shall consist of facility-specific procedures
(checklists) for maintenance of the Equipment. Supervisory personnel will use
these checklists to train and evaluate maintenance personnel in the performance
of their duties.

OJT will be delivered during the pre-commissioning and commissioning phases of
LNG Train 5, and continue during the initial start-up and subsequent operation
of LNG Train 5. The field trainers will assign OJT tasks on a pass / fail basis
to maintenance personnel.

 

  C.

Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for sixty (60) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. This program shall contain not less than eight (8) full
weeks of full-time training. Contractor shall prepare for Owner approval a
detailed outline of this training program within twelve (12) months of Notice to
Proceed. In addition, Contractor shall provide for training by mutually

 

V-8



--------------------------------------------------------------------------------

  agreed vendor representatives for Owner designated personnel. Subcontractor
vendors to be included, as a minimum, are: ConocoPhillips, BASF, refrigeration
compressor vendor, power generation vendor, DCS system vendor, anti-surge
controller vendor, safety shutdown systems vendor, and emergency power generator
vendor. Trainees must have completed classroom and vendor training, and be ready
for field assignment six (6) months prior to RFSU of a New Plant System. For
operations and maintenance personnel, training must be completed six (6) months
prior to RFSU of a New Plant System. This applies to classroom training, and not
to on-the-job training and qualification.

 

  Classroom training will be divided into specific subject areas as follows:

 

  •   Process Description and Operating Principles

 

  •   Special Equipment and Instrumentation

 

  •   Plant System Manuals

 

  •   Standard Operating Procedures

 

  •   Service Procedures

 

  •   Abnormal and Emergency Conditions and Troubleshooting

 

  •   Commissioning and Start-up

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site by Subcontractor representatives
for equipment operations and maintenance training sessions organized in
Contractor’s facilities (home office and field) for Project operation. Such
maintenance training sessions to be available in Subcontractor shops or at the
Liquefaction Facility Site shall be fully identified and should include items
such as, but not limited to:

 

  •   Propane and MR compressors and drivers;

 

  •   BOG compressor;

 

  •   Air compressor;

 

  •   Air dryers;

 

  •   Demin Water;

 

  •   DCS and control systems;

 

  •   HVAC;

 

  •   Gas turbine generator;

 

  •   Waste Heat Recovery (WHRU);

 

  •   Heavies Removal unit (HRU);

 

V-9



--------------------------------------------------------------------------------

  •   Main switchgears and motor control centers;

 

  •   Nitrogen Generation units;

 

  •   Direct-fired heaters;

 

  •   Flares and Thermal Oxidizer;

 

  •   H2S Removal unit;

 

  •   Effluents treatment;

 

  •   Amine re-circulation pumps;

 

  •   Diesel generators; and

 

  •   A complete training plan identifying the number of sessions together with
number of trainees is to be submitted.

 

  D. Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a detailed breakdown of the points of discussion to be
addressed in the training presentation. Each presentation on a plant system
shall be accompanied, if possible, by an in-plant walk through of the applicable
system. Lesson plans shall be prepared for each system walk through that detail
the key components to be viewed and the inter-system relationships to be
emphasized during the walk through. If not possible to conduct these in-plant
walk downs during the class room training then this will be accomplished during
on the job training during the commissioning phase.

 

  E. Course Summary Manual: Within four weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

 

  F.

EHS Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must

 

V-10



--------------------------------------------------------------------------------

  be taken in relation to the job, including emergency response and evacuation
as applicable. Contractor shall ensure that its supervisors have adequate
training to perform and that they are performing this function properly. Workers
shall also be informed of the consequences of deviation from any EHS
requirement.

The EHS training program shall include, at a minimum, the following topics:

 

  •   Safe driving and work practices;

 

  •   Environmental management associated with the Work;

 

  •   Code of conduct;

 

  •   Waste management;

 

  •   Dust control;

 

  •   All requirements within the approved contractor management plans;

 

  •   Management of hazardous materials;

 

  •   Spills and response plans; and

 

  •   Contingency plan and its implementation.

Risks and hazards associated with the Work:

 

  •   First aid;

 

  •   Personal protective equipment;

 

  •   Occupational health;

 

  •   Natural resources of the region and the importance of their conservation;
and

 

  •   Archeological discoveries, control, and protection.

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the EHS plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified, competent
and fit.

 

7.0 Commissioning

 

  A. Personnel: Field engineering, maintenance, safety, administrative and
manual labor personnel carried forward from the construction force will augment
the PC/C Team during commissioning activities. In addition to personnel provided
by Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and start-up the
Project and for continuous operation of the Project.

 

V-11



--------------------------------------------------------------------------------

  B. Multiple Phases: Certain portions of the Work may be entering the
commissioning or start-up phase while other portions of the Work are still in
the pre-commissioning phase or in general construction.

 

8.0 Start-Up

 

  A. Start-Up: Start-up activities will begin on a system or subsystem of the
Equipment when (1) the RFSU Completion Certificate has been accepted in
accordance with Section 11.1A of the Agreement, and (2) the start-up procedures
(as set forth in the start-up manual referred to in Section 3.0 above) are in
place at the Site. All personnel involved in start-up activities shall be
trained and shall be conversant with the content and application of all such
procedures.

 

  B. Personnel: Contractor shall provide all labor, supervisory personnel,
vendor representatives, technicians and other items necessary to prepare, test
and start-up the Project and the Equipment and for the execution of the
Performance Tests. Owner will provide operating personnel for supervision by
Contractor in accordance with Section 4.4 of the Agreement and supply Natural
Gas for production of the LNG necessary for Contractor to achieve Cool Down and
to commence start-up and conduct the Performance Tests, in accordance with
Section 11.1 of the Agreement.

 

  C. Objectives: The primary objectives of this phase shall be to load the first
LNG cargo.

 

9.0 Operation

Prior to Substantial Completion and after RFSU, to the extent Contractor has
care, custody and control of the Project, Contractor will operate the Project in
accordance with the Agreement, including Section 11.7 of the Agreement, and will
supply operating and maintenance personnel in addition to those personnel
supplied by Owner for supervision by Contractor pursuant to Section 4.4 of the
Agreement, for operation of the Project as required to reach Substantial
Completion.

The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.

 

V-12



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT W

FORM OF OPERATING SPARE PARTS LIST

 

Material

Requisition

Number

   Equipment
Description    Supplier
Name    Supplier
Contact
Information    Part
Description    Part
Number    Estimated
Price per
Unit
(U.S.$)    Quantity
Required    Extension
(Estimated
Price per
Unit x
Quantity
Required)
(U.S.$)      Required for
Delivery Prior to
Substantial
Completion or
Final Completion                                                               
                                                                                
                 

Total:

                        $                   

 

W-1



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT X

WORK IN EXISTING FACILITY, STAGE 1 LIQUEFACTION FACILITY, AND STAGE 2
LIQUEFACTION FACILITY

The table below identifies elements of Work to be undertaken on systems in the
Existing Facility, Stage 1 Liquefaction Facility, and Stage 2 Liquefaction
Facility in respect of which such Work must be planned as specified in the
Agreement Section 3.25, prior to the performance of such Work.

 

Item #

  

Existing Facility Work, Stage 1 Liquefaction Facility, Stage 2 Liquefaction
Facility

  

Work Description Reference

1    Synchronizing Bus Substation and Switchgear    SoF, 3.2.6 2    Control Room
DCS/SIS/FGS tie-ins    SoF, 5.1 3    LNG rundown line to Existing Facility   
SoF, 5.2 4    BOG System, Tie-in to Existing Facility    SoF, 5.3 5   
Instrument air Tie-in to Existing Facility    SoF, 5.6 6    Plant air Tie-in to
Existing Facility    SoF, 5.7 7    Nitrogen Tie-in to Existing Facility    SoF,
5.8 8    Water, tie-ins to Stage 1 Liquefaction Facility    SoF, 3.2.10 and 5.10
9    Connect and route power feeder cables, control cables and fiber optic
cables from Synchronizing Bus substation to Stage 3 utility substation    SoF,
3.2.6 10    Firewater tie-ins to the Existing Facility system    SoF, 3.2.7 and
5.4 11    Telecommunications expansion of existing system    SoF, 5.5 12    Gas
Turbine Generator integration back-up from the existing system    SoF, 3.2.6 13
   Ethylene and Propane Refrigerant supply    SoF 3.2.3 14    RO water reject
tie-in to Existing Facility    SoF 5.9 15    Stabilized condensate tie-in to
Stage 1 Liquefaction Facility    SoF 5.11 16    Feed gas intraplant gas line
connection    SoF, 3.2.1 17    Cooldown LNG tie-in to Existing Facility    SoF,
5.2

 

X-1



--------------------------------------------------------------------------------

Item #

  

Existing Facility Work, Stage 1 Liquefaction Facility, Stage 2 Liquefaction
Facility

  

Work Description Reference

18    HP GTG Fuel Gas tie-in to Existing Facility    SoF, 3.1.10

Notes:

1. Attachment X includes all tie-ins associated with Subproject 5, including,
but not limited to, major tie-ins specifically identified above and the tie-ins
identified in 25829-200-M0X-DK-00003 rev C - Stage 3 Tie-in List, which is
incorporated herein by reference as if fully set forth at length.

2. For Owner and Contractor division of responsibilities, refer to the Scope of
Facilities document and Attachment U.

 

X-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT Y

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

A. The Existing Facility Site is identified in Exhibit Y-1.

B. The Stage 3 Site is identified in Exhibit Y-2.

C. A legal description of the boundaries is set forth in the document “Lonnie G.
Harper & Associates Survey of Property lease, Sabine Pass, dated revised
October 7, 2011.” This document has already been provided by Owner to
Contractor.

D. “Laydown Areas” means those areas identified as Existing Permitted Area in
Exhibit Y-3. “Heavy Haul Road” means the portion of the Stage 3 Permanent
Facilities identified in Exhibit Y-3 that is not located on the Stage 3 Site.

E. Owner shall provide survey coordinates better defining all areas shown in
Exhibit Y-1 and Exhibit Y-2, including:

 

  a. Site;

  b. Liquefaction Facility Site;

  c. Existing Facility Site;

  d. Stage 1 Site;

  e. Stage 2 Site;

  f. Stage 3 Site;

  g. Kinder Morgan Louisiana Pipeline;

  h. Natural Gas Pipeline Company of America (NGPL);

  i. Noble P/L;

  j. Creole Trail Pipeline;

  k. Chevron Hydrocarbon P/L;

  l. East Meter Pipe;

  m. LRC P/L;

  n. Condensate Export P/L.

 

F. Owner shall provide descriptions of expected activities for Landowner
property located on the Site or on Off-Site Rights of Way and Easements where
they will affect Contractor’s Work, including the following:

 

  a. Crain Brothers;

  b. W&T Offshore, LLC;

  c. Edison Chouest;

  d. Transcontinental Gas Pipe Line Company.

 

Y-1



--------------------------------------------------------------------------------

EXHIBIT Y-1

Existing Facility Site

 

Y-2



--------------------------------------------------------------------------------

LOGO [g920575g09k77.jpg]



--------------------------------------------------------------------------------

EXHIBIT Y-2

Stage 3 Site

 

Y-3



--------------------------------------------------------------------------------

LOGO [g920575g12x60.jpg]



--------------------------------------------------------------------------------

EXHIBIT Y-3

Existing Permitted Areas and Laydown and Temporary Facilities

 

Y-4



--------------------------------------------------------------------------------

LOGO [g920575g83h78.jpg]



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT Z

LANDOWNER ACCESS

 

A. Persons Provided Access. Contractor shall in all cases provide access to the
Site and Off-Site Rights of Way and Easements and, subject to Section 4.3 of the
Agreement, coordinate the Work with the following Landowners and their
representatives in accordance with the terms of this Attachment Z and
Section 3.24 of the Agreement:

 

  1. W&T Offshore;

  2. Kinder Morgan Louisiana Pipeline;

  3. Natural Gas Pipeline Company of America (NGPL);

  4. Crain Brothers;

  5. Edison Chouest;

  6. Creole Trail Pipeline;

  7. Chevron Pipeline;

  8. Transcontinental Gas Pipe Line Company; and

  9. Any successors-in-interest of any of the foregoing entities in the Off-Site
Rights of Way and Easements.

 

B. Access Requirements. Without limiting its obligations under Section 3.24 of
the Agreement, Contractor shall provide access to the foregoing Landowners and
their representatives as follows:

 

  1. Contractor shall provide access to, on and transit through the Site and
Off-Site Rights of Way and Easements to such Persons for the purpose of
accessing the existing pipelines and other existing Landowner facilities on the
Site and Off-Site Rights of Way and Easements.

 

  2. Contractor may, at its option and cost, provide escorts to such Persons
when they are transiting through the Site and Off-Site Rights of Way and
Easements, but Contractor is not obligated to do so.

 

  3. Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures on the portions of the Stage 3 Site, or
materially interfere with Contractor’s Work.

 

Z-1



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT AA

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT

Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [             ], 20[         ], (as from time to time amended,
supplemented or modified, the “Security Agreement”), among Sabine Pass
Liquefaction, LLC (the “Borrower”) and [                    ] as common security
trustee (in such capacity, the “Common Security Trustee”), for the benefit of
various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”), and hereby executes this Acknowledgement
and Consent Agreement (the “Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Sabine Pass Stage 3 Liquefaction Facility, dated
[                ], 20[    ], between the Contracting Party and the Borrower
(the “Assigned Agreement”) to the Common Security Trustee pursuant to the
Security Agreement. Capitalized terms used, but not otherwise defined, herein
shall have the respective meanings prescribed to such terms in the Assigned
Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Louisiana now and as contemplated by the
Assigned Agreement. No consent or approval of, or other action by or any notice
to or filing with, any Governmental Instrumentality (except those previously
obtained) was required in connection with the execution and delivery by the
Contracting Party of the Assigned Agreement, or is required in connection with
the execution and delivery of this Consent, or, to the best actual current
knowledge of the Contracting Party, the performance of its obligations under
this Consent. The Contracting Party

 

AA-1



--------------------------------------------------------------------------------

has obtained all permits, licenses, approvals, consents and exemptions with
respect to the performance of its obligations under the Assigned Agreement
required by Applicable Law in effect as of the date hereof, except those
permits, licenses, approvals, consents and exemptions that the Contracting Party
is permitted to obtain in the ordinary course of business in the performance of
its obligations under the Assigned Agreement (collectively, the “Ordinary Course
Consents”).

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that has or could
reasonably be expected to result in a material adverse effect upon the ability
of the Contracting Party to perform its obligations under this Consent and the
Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

AA-2



--------------------------------------------------------------------------------

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the right, but not the obligation, to pay all
sums due under the Assigned Agreement by the Borrower and to perform any other
act, duty or obligation required of the Borrower thereunder (to the same extent
as the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Common
Security Trustee or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Common Security Trustee pursuant to paragraph 5 hereof. Any action taken by
the Common Security Trustee in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Common Security Trustee in accordance with this
paragraph 3(a) which are conflicting with that made by the Borrower, the Common
Security Trustee’s demands, notices and requests shall control over those
conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Common Security
Trustee concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
and 3(d) below.

 

AA-3



--------------------------------------------------------------------------------

c. If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Common Security Trustee by
the Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Common Security Trustee may elect to exercise its right to cure by
providing, within thirty (30) days after the receipt by it of the notices
referred to in the preceding clause (iii), to the Contracting Party, written
notice stating that the Common Security Trustee has elected to exercise such
right to cure (or cause to be cured), together with a written statement of the
Common Security Trustee that it will promptly commence to cure (or cause to be
cured) all Termination Events susceptible of being cured (including, as
appropriate, by the payment of money damages), and that it will, during the cure
period, diligently attempt in good faith to complete (or cause to be completed)
the curing of, to the reasonable satisfaction of the Contracting Party, all such
Termination Events. If the Contracting Party is entitled to suspend performance
of the Work for an event under Section 16.4 of the Assigned Agreement
(“Suspension Event”), the Contracting Party may, provided that notice to the
Common Security Trustee shall have been provided to the Common Security Trustee
as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Common Security Trustee has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Common Security Trustee’s right to effect a cure in accordance with
paragraph 3(c) for a Termination Event or Suspension Event and paragraph 3(d)
for a Termination Event.

d. The Common Security Trustee shall have a period equal to forty-five (45) days
in the event of default in payment of undisputed amounts under Section 16.5 of
the Assigned Agreement or ninety (90) days in other cases, after the delivery of
the notice by the Common Security Trustee referred to in paragraph 3(c) in which
to cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then, provided that the
Common Security Trustee makes, and continues to make, timely payment to the
Contracting Party of all sums due under the Assigned Agreement, and, subject to
paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs
reasonably incurred by the Contracting Party thereafter, the Common Security
Trustee shall have such additional reasonable period of time as is necessary to
effect such foreclosure. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Common Security Trustee or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.

e. If, before the Common Security Trustee shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Common Security Trustee
with notice of such cure and the discontinuance of such Termination Event.

 

AA-4



--------------------------------------------------------------------------------

f. In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.

g. The Common Security Trustee’s right to cure Borrower defaults under the
Assigned Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of any of the
Secured Parties’ loans.

4.

a. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Common Security Trustee shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time required for
the following activities, the Contracting Party will enter into a new agreement
with the Common Security Trustee or, at the Common Security Trustee’s request,
with the Common Security Trustee’s nominee, effective as of the date of such
rejection, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Common Security
Trustee receives notice from the Contracting Party of the rejection of the
Assigned Agreement and provided further that the Contracting Party shall have
been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.

b. If the Common Security Trustee or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Common Security Trustee shall have
made payment to the Contracting Party of all sums due under the Assigned
Agreement and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs incurred by the Contracting Party thereafter, the times
specified herein for the exercise by the Common Security Trustee of any right or
benefit granted to it hereunder (including without limitation the time period
for the exercise of any cure rights granted hereunder) shall be extended for the
period of such prohibition; provided that the Common Security Trustee is
diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.

c. The Common Security Trustee shall not take action under this paragraph 4
until after the initial disbursement of any of the Secured Parties’ loans.

 

AA-5



--------------------------------------------------------------------------------

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Common Security Trustee shall have made or caused to be made payment to
the Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Common Security Trustee (or any entity acting on behalf of the
Common Security Trustee or any of the other Secured Parties) assumes the
Assigned Agreement as provided above, such party shall not be liable for the
performance of the obligations thereunder except to the extent of all of its
right, title and interest in and to the Project (as defined in the Security
Agreement). Notwithstanding any such assumption or disposition by the Common
Security Trustee, a purchaser, an assignee or a transferee, the Borrower shall
not be released or discharged from and shall remain liable for any and all of
its obligations to the Contracting Party arising or accruing under the Assigned
Agreement prior to such assumption and the Contracting Party retains all rights
under the Assigned Agreement relating to any breach thereof by the Borrower or
the assuming party. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Accounts Bank to
Account No. [                    ], ABA No. [                    ], FFC:
[                    ]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7. Except for Change Orders, no amendment or modification of, or waiver by or
consent of, the Borrower in respect of, any provision of the Assigned Agreement
shall be effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Common Security Trustee and the Common Security Trustee shall
have given its consent. No Change Order shall be effective unless the same shall
be in writing, in accordance with the requirements of the Assigned Agreement,
prior written notice thereof shall have been given to the Common Security
Trustee and the Common Security Trustee shall have given its consent, provided
that as between the

 

AA-6



--------------------------------------------------------------------------------

Contracting Party and the Common Security Trustee only, and without derogation
of the Borrower’s obligations under the loan documents entered into in
connection with the Security Agreement, (i) in the case of any one Change Order,
prior written notice to and consent by the Common Security Trustee is not
required if such Change Order would result in an increase in the Contract Price
(as defined in the Assigned Agreement) in an amount less than Twenty Five
Million U.S. Dollars (U.S.$25,000,000) or (ii) in the case of a Change Order in
conjunction with other Change Orders, prior written notice to and consent by the
Common Security Trustee of such Change Order is not required if such Change
Orders would in themselves result in an increase in the Contract Price in an
amount less than One Hundred Million U.S. Dollars U.S.$100,000,000), and
provided further that the foregoing shall not impair any rights the Contracting
Party may have to any Change Order under the Assigned Agreement. This Consent
may be amended or modified only by an instrument in writing signed by the
Contracting Party, the Borrower and the Common Security Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

AA-7



--------------------------------------------------------------------------------

The Common Security Trustee:

[                        ]

[                        ], [                        ]

[                         ]

The Borrower:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Telephone: ***

Facsimile: ***

Attention: ***

Email: ***

 

with a copy to:

 

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

Email: ***

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

 

AA-8



--------------------------------------------------------------------------------

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

AA-9



--------------------------------------------------------------------------------

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.

(Signature page follows.)

 

AA-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the      day of
                , 20    .

[                    ]

By:                                                                          

Name:

Title:

 

 

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:                                                                   
          

Name:

Title:

 

 

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED and AGREED

SABINE PASS LIQUEFACTION, LLC

By:                                                                   
          

Name:

Title:

 

 

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT BB

FORM OF OWNER CONFIRMATIONS

 

BB-1



--------------------------------------------------------------------------------

SCHEDULE BB-1

FORM OF OWNER QUARTERLY CONFIRMATION

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: ***

 

Re: Owner Quarterly Confirmation

As of the date of this confirmation and so far as I am aware, Sabine Pass
Liquefaction, LLC has sufficient funds, in an amount at least equal to the
committed fund levels as required by Section 4.1A of the Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
Stage 3 Liquefaction Facility dated [             , 20         ] (the
“Agreement”), through itself and financing to continue to fulfill its payment
obligations under the Agreement, and no event has come to the attention of
Sabine Pass Liquefaction, LLC which would materially and adversely affect the
continued availability of such funding. This confirmation shall not be construed
in any way such as to relieve Bechtel Oil, Gas and Chemicals, Inc. from its
obligations and liabilities under the Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas and Chemicals, Inc.

 

 

Signature and Title of Appropriate Senior Officer of Sabine Pass Liquefaction,
LLC

 

Date

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: Principal Counsel

 

BB-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT CC

INDEPENDENT ENGINEER ACTIVITIES

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Stage 3 Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor. Independent Engineer
shall comply with all Stage 3 Site safety programs in effect while on the Stage
3 Site. With respect to the activities of Independent Engineer, Owner is
responsible for the actions of Independent Engineer.

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Liquefaction Facility, Existing Facility and the Work, including but not limited
to, the activities of Independent Engineer set forth below:

 

1. Conduct quarterly Stage 3 Site visits, including:

 

  a. Evaluation of the progress of the Work against the Milestones set forth in
Attachment C, Schedule C-1 and the Level III CPM Schedule;

 

  b. Observation of general standard of workmanship and performance of spot
checks of Contractor’s quality records;

 

  c. Review of incurred and potential delays and proposed Recovery Schedule, if
any;

 

  d. Review of Contractor Permits obtained and assessment of Contractor’s
ability to obtain outstanding Contractor Permits;

 

  e. Review and report on Contractor’s health, safety and environmental
compliance programs; and

 

  f. Evaluation of Contractors safety statistics;

 

2. Verify Contractor’s achievement of each Milestone per Attachment C, Schedule
C-1 (including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

 

3. Review Contractor’s Monthly Progress Reports;

 

4. Monitor and review each Change Order approved by Owner;

 

5. Review performance and/or operational test reports for each utility system
and confirm satisfactory performance;

 

CC-1



--------------------------------------------------------------------------------

6. Review all necessary reports and data associated with the pre-commissioning
and commissioning of the Stage 3 Liquefaction Facility;

 

7. Review Contractor’s proposed Performance Test plans and procedures and
confirm compliance with Performance Test criteria specified in Attachment S and
Attachment T, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

 

8. Witness Performance Tests, including:

 

  a. Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Tests;

 

  b. Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

 

  c. Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damages payments;

 

  d. Review and comment to Owner on Contractor’s Performance Test reports; and

 

  e. Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment S of the Agreement;

 

9. Verify that Punchlist items are complete in all material respects, as
inspected and verified by Owner personnel; and

 

10. Sign and submit the RFSU Completion Certificate, Substantial Completion
Certificate and the Final Completion Certificate confirming that all conditions
of RFSU, RFPT, Substantial Completion and Final Completion, as the case may be,
have been achieved.

 

CC-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT DD

FORM OF ESCROW AGREEMENT FOR STAGE 3

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[            ], 20[            ] (the “Effective Date”) by and among SABINE PASS
LIQUEFACTION, LLC, a Delaware limited liability company (“Owner”), and BECHTEL
OIL, GAS AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and,
together with Owner, each a “Party” and, collectively, the “Parties”), and
DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association, as escrow
agent (“Escrow Agent”). Capitalized terms used, but not otherwise defined,
herein shall have the respective meanings ascribed to such terms in the EPC
Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass Stage 3
Liquefaction Facility, dated as of [            ], 20[            ], by and
between Owner and Contractor (the “EPC Agreement”), Contractor will provide
services for the engineering, procurement and construction of the Stage 3
Liquefaction Facility, and the commissioning, start-up and testing of the
Liquefaction Facility; and

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in a designated escrow account (the “Escrow Account”)
pursuant to the terms of this Escrow Agreement; and

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

1. Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate Deutsche Bank National Trust Company as escrow agent to receive, hold,
administer, invest and disburse the Escrow Funds in accordance with the terms of
this Escrow Agreement. Escrow Agent hereby accepts its appointment as Escrow
Agent and agrees to hold, administer, invest and disburse the Escrow Funds in
accordance with the terms of this Escrow Agreement.

2. Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC Agreement,
Owner and Contractor have agreed that Owner shall have the obligation in certain
circumstances to deliver by wire transfer to Escrow Agent certain sums to be
held by Escrow Agent in accordance with the terms of this Escrow Agreement (the
“Escrow Funds”). Subject to and in accordance with the terms and conditions
hereof, Escrow Agent agrees that it shall receive, hold in escrow, invest and
reinvest, and release or disburse the Escrow Funds. It is hereby expressly
stipulated and agreed that all interest and other earnings on the Escrow Funds
shall be added to

 

DD-1



--------------------------------------------------------------------------------

and become a part of the Escrow Funds for all purposes, and that all losses
resulting from the investment or reinvestment thereof from time to time and any
amounts which may be charged thereto in accordance with Section 10 to compensate
or reimburse Escrow Agent from time to time for amounts owing to it hereunder
shall from the time of such loss or charge no longer constitute part of the
Escrow Funds.

3. Investment of the Escrow Funds.

(a) The Escrow Agent shall hold the Escrow Funds in an interest bearing account
or in a Government Money Market fund registered under the Investment Act of
1940, as designated in writing by Owner and Contractor.

(b) For purposes of this Escrow Agreement, “Earnings” means, with respect to the
Escrow Funds or any portion thereof on any particular date, the interest and any
other income earned on such amount from the date hereof through such date in
accordance with the terms hereof.

(c) On a monthly basis, the Escrow Agent shall deliver to the Owner and
Contractor a written statement setting forth the balance of the Escrow Account,
all investments thereof, all Earnings thereon and all distributions made
therefrom, which statement shall be delivered to Owner and Contractor in
accordance with Section 11.

4. Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds to
Owner or Contractor, or their assigned representatives, only upon the following
conditions and/or circumstances:

(a) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,

(b) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum,
(i) the amount of the Escrow Funds (plus accrued interest) to be disbursed and
(iii) the timing of when the disbursement shall occur; provided that Contractor
has not provided its objection in writing to Escrow Agent (with a copy by
facsimile and registered mail provided to Owner) (“Objection Notice”) within
sixty (60) calendar days of receipt of Owner’s Notice, such Objection Notice
setting forth in reasonable detail Contractor’s rationale for objecting to the
disbursement terms set forth in Owner’s Notice; OR

 

DD-2



--------------------------------------------------------------------------------

(c) Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed, and if the Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or their respective heirs, devisees, executors,
administrators, personal representatives, successors, trustee, receivers and
permitted assigns, absent willful misconduct or gross negligence, or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

5. Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 hereof,
any interest accrued on such Escrow Funds shall be disbursed to Owner.

6. Tax Matters. Through execution of this Escrow Agreement, Owner and Contractor
hereby each provide Escrow Agent with their respective taxpayer identification
number documented on the signature page of this Escrow Agreement. Owner and
Contractor shall provide Escrow Agent with the taxpayer identification number(s)
of any recipient, other than Escrow Agent, of funds to be disbursed from the
Escrow Funds. Owner and Contractor understand that the failure to provide such
information as to any recipient may prevent or delay disbursements from the
Escrow Funds and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Escrow Funds. Any payments of income shall be subject to applicable
withholding regulations then in force in the United States or any other
jurisdiction, as applicable. Solely for purposes of ensuring the regular payment
of taxes upon Escrow Funds, the Parties agree that Owner shall be treated as the
owner of the Escrow Funds for federal and state income tax purposes and that
Owner shall include in taxable income the earnings on the Escrow Funds.

7. Limited Liability of Escrow Agent. In performing its duties under this Escrow
Agreement or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall have no liability except for Escrow Agent’s willful misconduct or
gross negligence. The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceeding in connection
with the Escrow Funds or to appear in, prosecute or defend any such legal action
or proceedings. The Escrow Agent may consult legal counsel selected by it in the
event of any

 

DD-3



--------------------------------------------------------------------------------

dispute or question as to the construction of any of the provisions hereof or of
any other agreement or of its duties hereunder, and shall incur no liability and
shall be fully protected from any liability whatsoever in acting in accordance
with the opinion or instruction of such counsel. Owner and Contractor, jointly
and severally, shall promptly pay, upon demand (in accordance with the
procedures set forth in Section 10 hereof), the reasonable fees and expenses of
any such counsel; provided, however, Owner and Contractor agree that such fees
and expenses shall be borne equally between Owner and Contractor. The Escrow
Agent shall have no obligations or responsibilities in connection with the EPC
Agreement, or any other agreement between the Parties, other than this Escrow
Agreement.

8. Right of Interpleader. Should any controversy arise involving the Parties and
Escrow Agent, or any of them or any other person, firm or entity with respect to
this Escrow Agreement or the Escrow Funds, or should a substitute escrow agent
fail to be designated as provided in Section 14 hereof, or if Escrow Agent
should be in doubt as to what action to take, Escrow Agent shall have the right,
but not the obligation, either to (i) withhold delivery of the Escrow Funds
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (ii) institute a petition for interpleader in a court in
New York, New York to determine the rights of the Parties and Escrow Agent.
Should a petition for interpleader be instituted, or should Escrow Agent be
threatened with litigation or become involved in litigation in any manner
whatsoever in connection with this Escrow Agreement or the Escrow Funds, Owner
and Contractor hereby jointly and severally agree to reimburse Escrow Agent for
its reasonable attorneys’ fees and any and all other reasonable expenses,
losses, costs and damages incurred by Escrow Agent in connection with or
resulting from such threatened or actual litigation prior to any disbursement
hereunder, except to the extent that any such expense, loss, cost or damage
results from the willful misconduct or gross negligence of Escrow Agent.

9. Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent are
herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.

10. Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”), unless arising from the
willful misconduct or gross negligence of the Escrow Agent. All of the
compensation and reimbursement obligations set forth in this Section 10 shall be
payable within ten (10) Business Days following the Parties’ receipt of notice
from Escrow Agent that such payment should be made. The Parties

 

DD-4



--------------------------------------------------------------------------------

agree that the Fees shall be borne equally by the Parties and the Fees may be
deducted from the Escrow Funds. Solely in the event and to the extent that the
Parties shall have failed to provide payment to Escrow Agent within the ten
(10) Business Day period set forth in the preceding sentence, Escrow Agent is
authorized to disburse to itself from the Escrow Funds the amount(s) not paid,
subject to Escrow Agent’s restoration of such payment to the Escrow Funds should
the applicable payment be later received by Escrow Agent. The term “Business
Day” shall mean a day (other than a Saturday or Sunday) on which banks are
generally authorized to be open for business in the City of New York.

11. Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:

If to Escrow Agent:

Deutsche Bank National Trust Company

1761 E. Saint Andrew Place

Santa Ana, CA 92705

Attn: ***

Email: ***

Telephone No.: ***

If to Owner:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

If to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

 

DD-5



--------------------------------------------------------------------------------

Facsimile: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

12. Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.

13. Choice of Laws; Cumulative Rights. This Escrow Agreement shall be governed
by, and construed in accordance with, the laws of the state of New York, without
giving effect to the principles thereof relating to conflicts of law. All of
Escrow Agent’s rights hereunder are cumulative of any other rights it may have
at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.

14. Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty
(30) calendar days’ prior written notice to Owner and Contractor or may be
removed, with or without cause, by Owner and Contractor, acting jointly, at any
time by providing thirty (30) calendar days’ prior written notice to Escrow
Agent. Such resignation or removal shall take effect upon the appointment of a
successor escrow agent as provided herein. Upon any such notice of resignation
or removal, Owner and Contractor, acting jointly, shall appoint a successor
escrow agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$100,000,000, unless otherwise agreed by Owner and Contractor as evidenced by
written instructions executed by Owner and Contractor. Upon the acceptance in
writing of any appointment as Escrow Agent hereunder by a successor escrow
agent: (i) the retiring Escrow Agent shall deliver the Escrow Funds to the
successor escrow agent, (ii) such successor escrow agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Escrow Agent, and (iii) the retiring Escrow Agent shall be

 

DD-6



--------------------------------------------------------------------------------

discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession. After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement. If Owner and Contractor fail to
designate a substitute escrow agent within thirty (30) calendar days after
receiving a notice of Escrow Agent’s resignation or delivering to Escrow Agent a
notice of removal, Escrow Agent may institute a petition for interpleader.
Escrow Agent’s sole responsibility after such thirty (30) calendar day notice
period expires shall be to hold the Escrow Funds (without any obligation to
reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery Escrow Agent’s
obligations hereunder shall cease and terminate.

15. Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.

16. Severability. If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Escrow Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

17. Reliance. The Escrow Agent may rely upon, and shall be protected in acting
or refraining from acting upon, any written instructions or notices furnished to
it in accordance herewith and, in particular, in accordance with Section 4 of
this Escrow Agreement and believed by it to be genuine and to have been signed
and presented by the proper party or parties, except for Escrow Agent’s willful
misconduct or gross negligence.

18. Amendment. This Agreement may not be amended, supplemented or otherwise
modified without the prior written consent of the parties hereto.

19. Termination. This Escrow Agreement shall terminate upon the disbursement, in
accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.

 

DD-7



--------------------------------------------------------------------------------

20. Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Escrow
Agreement to the extent caused by circumstances beyond its reasonable control,
including acts of God; earthquakes; fire; flood; wars; acts of terrorism; civil
or military disturbances; sabotage; epidemic; riots; interruptions, loss or
malfunctions of utilities or communications services; labor disputes; acts of
civil or military authority or governmental action; it being understood that in
any such case the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances and to
mitigate the adverse impact of such circumstances.

21. USA PATRIOT Act. The parties acknowledge that in order to help the United
States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Escrow Agent such information as
it may request, from time to time, in order for the Escrow Agent to satisfy the
requirements of the USA PATRIOT Act, including but not limited to the name,
address, tax identification number and other information that will allow it to
identify the individual or entity who is establishing the relationship or
opening the account and may also ask for formation documents such as articles of
incorporation or other identifying documents to be provided.

22. General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived or terminated only by
written instrument duly signed by the Parties and Escrow Agent. This Escrow
Agreement shall inure to the benefit of, and be binding upon, the Parties and
Escrow Agent and their respective heirs, devisees, executors, administrators,
personal representatives, successors, trustees, receivers and permitted assigns.
This Escrow Agreement is for the sole and exclusive benefit of the Parties and
Escrow Agent, and nothing in this Escrow Agreement, express or implied, is
intended to confer or shall be construed as conferring upon any other person any
rights, remedies or any other type or types of benefits.

[Signature Page Follows]

 

DD-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC

By:

 

Name:

 

Title:

 

Tax Identification #:

 

Contractor:

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:

 

Name:

 

Title:

 

Tax Identification #:

 

Escrow Agent:

DEUTSCHE BANK NATIONAL TRUST COMPANY

By:

 

Name:

 

Title:

 

 

DD-9



--------------------------------------------------------------------------------

Exhibit 1

Form of Joint Notice

[Date]

[Name of Escrow Agent]

[Address]

Attn: [                    ]

 

Re: Escrow Agreement, dated [            ], 20[            ], by and among
Sabine Pass Liquefaction LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

Dear [            ]:

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.        ] of the Escrow Funds (the “Released Escrow Funds”),
plus any accrued interest thereon, should be released from the Escrow Account
and disbursed to [Owner/Contractor/Owner and Contractor], as set forth below.
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[    ] ([    ]) Days of receipt of this notice, as follows: [(i)] [$U.S.
                    ] of the Released Escrowed Funds, plus accrued interest
thereon, to [                    ] to the following account [list account
information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number]; and (ii) [$U.S.         ]
of the Released Escrowed Funds, plus accrued interest thereon, to
[                    ] to the following account [list account information
including name of recipient, name of recipient’s financial institution, account
number, and ABA routing number].

This Joint Notice may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC By:

 

Name:

 

Title:

 

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By:

 

Name:

 

Title:

 

 

DD-10



--------------------------------------------------------------------------------

cc: [                    ]

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                    

 

Notary Public’s signature

(Notary stamp or seal)

 

DD-11



--------------------------------------------------------------------------------

Exhibit 2

Form of Owner’s Notice

[Date]

[Name of Escrow Agent]

[Address]

Attn: [                        ]

 

Re: Escrow Agreement, dated [            ], 20[    ], by and among Sabine Pass
Liquefaction LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)
and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)

Dear [            ]:

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.                    ] of the Escrow Funds (the “Released Escrow Funds”),
plus any accrued interest thereon, should be released from the Escrow Account
and disbursed to [Owner] [Name of Other Recipient], as set forth below.
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [    ] ([    ]) days of receipt of this notice, as follows
(provided that Escrow Agent has not received, within sixty (60) calendar days of
receipt of this notice, written notice from Contractor of its objection to the
terms of this notice):

 

Sabine Pass Liquefaction, LLC [Name of Financial Institution] [City, State]
Account No.: [                                             ] ABA Routing No.:
[                    ] Amount: U.S.$[            ]

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC

By:

 

Name:

 

Title:

 

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: [                    ]

 

DD-12



--------------------------------------------------------------------------------

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                                          
                       

 

Notary Public’s signature (Notary stamp or seal)

 

DD-13



--------------------------------------------------------------------------------

Exhibit 3

Fee Schedule

 

DD-14



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT EE

PROVISIONAL SUMS

 

EE-1



--------------------------------------------------------------------------------

SCHEDULE EE-1

Provisional Sums to be Fixed Based on Notice to Proceed

1 INTRODUCTION

The Currency Provisional Sum, Fuel Provisional Sum and Insurance Provisional Sum
shall be adjusted by mutually agreed Change Order as described below. Upon
adjustment of the Contract Price pursuant to this Schedule EE-1, the Aggregate
Provisional Sum shall also be reduced to reflect any Provisional Sums that have
been fixed by mutually agreed Change Order.

1.1 Currency Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:

 

FOREIGN CURRENCY

   VALUE IN FOREIGN
CURRENCY   EXCHANGE RATE

EURO

   € ***   *** USD TO EURO

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order to account for currency
fluctuations. This adjustment will be determined by multiplying (a) the
difference of the exchange rate as quoted by Bloomberg on the following website:

http://www.bloomberg.com/markets/currencies/

for the closing exchange rate on the date Owner issues NTP (the “NTP Exchange
Rate”) and the above listed exchange rate (“Contract Exchange Rate”) by (b) the
value in corresponding value in foreign currency listed above (“Value of Foreign
Currency”).

For clarity, the Contract Price and the Aggregate Provisional Sum adjustments
shall be the cumulative sum of the adjustment for each currency and the
adjustment for each currency shall be:

 

LOGO [g920575g87l50.jpg]

1.2 Fuel Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) (“Fuel Provisional Sum”) for price fluctuation in the cost of
gasoline, non-road diesel, and diesel fuels to be used during construction,
commissioning, and start-up of the Stage 3 Liquefaction Facility. The baseline
index value from each of the selected indices is as of the week ending March 16,
2015:

 

EE-2



--------------------------------------------------------------------------------

Figure 1

 

FUEL TYPE

   VALUE IN
ESTIMATE*      BASELINE
INDEX VALUE  

Gasoline

     $    ***         2.220   

Non-Road Diesel

     $    ***         2.763   

Road Diesel

     $    ***         2.763   

 

* Estimate refers to the Fuel Provisional Sum, which is based on the estimated
quantities.

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order for each of the following fuel
types: (i) gasoline, (ii) non-road diesel, and (iii) road diesel listed above
for any change in the index value, at the nearest weekly datum, as published by
the US Energy Information Administration (EIA) for the Gulf Coast Region for
each specific fuel type (See Figure 2). The adjustment for each fuel type will
be determined by subtracting the baseline index value from the corresponding NTP
index value (which is the index value on the date of NTP) and then dividing that
result by the baseline index value and multiplying the result by the value in
Fuel Provisional Sum for each of the fuel types listed in Figure 1. For clarity:

 

LOGO [g920575g57w17.jpg]

The indices are as follows for the specific fuel types:

Figure 2

 

FUEL

  

 INDEX 

Gasoline

   US EIA Weekly Gulf Coast Regular All Formulations Retail Gasoline Prices

Non-Road Diesel

   US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

Road Diesel

   US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

For avoidance of doubt, Contractor bears the risk of determining the correct
quantity of fuel for the Work as of the Contract Date, and this Schedule EE-1
shall not entitle Contractor to any Contract Price adjustments on account of
increases in the actual fuel quantity used for the Work as of the Contract Date.

 

EE-3



--------------------------------------------------------------------------------

1.3 Insurance Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the insurance required to be provided by Contractor in accordance with
Attachment O (other than workers compensation and employer liability insurance)
(the “Project Insurances”). On or before the date Owner issues the NTP, or
within a reasonable time after Owner issues the NTP (but no later than
one-hundred twenty (120) Days after NTP), and in accordance with Section 2.3 of
the umbrella agreement executed in accordance with Section 9.1 of the Agreement,
Contractor shall notify Owner in writing of the actual cost of the insurance
premiums charged to Contractor by Contractor’s insurance carrier for the Project
Insurances (“Actual Insurance Cost”), which Actual Insurance Cost shall be
adequately documented by Contractor. If the Actual Insurance Cost is less than
the Insurance Provisional Sum, Owner shall be entitled to a Change Order
reducing the Contract Price by such difference. If the Actual Insurance Cost is
greater than the Insurance Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference. Contractor shall
be responsible for the placement of the Project Insurances required to be
provided by Contractor in accordance with Attachment O, provided that Contractor
shall reasonably cooperate with Owner to minimize such Actual Insurance Cost to
the extent reasonably practicable.

The Contract Price has been based upon naming the Owner Group as additional
named insureds on the commercial general liability and umbrella or excess
liability policies specified in Section 1A.2 and 1A.4 of Attachment O and
providing sudden and accidental pollution liability coverage under such
commercial general liability policy. The Provisional Sum will include a cost for
a Contractor’s Pollution Liability policy. Such coverage will provide for both
onsite and offsite clean up, in addition to the typical third party property
damage and bodily injury resulting from a pollution condition.

 

EE-4



--------------------------------------------------------------------------------

SCHEDULE EE – 2

Provisional Sums to be Adjusted during Project Execution

2 INTRODUCTION

The Soils Preparation Provisional Sum, Existing & Stages 1 and 2 Liquefaction
Facility Labor Provisional Sum, Operating Spare Parts Provisional Sum, and
Louisiana Sales and Use Tax Provisional Sum shall be adjusted by mutually agreed
Change Order as described below. Upon adjustment of the Contract Price pursuant
to this Schedule EE-2, the Aggregate Provisional Sum shall also be reduced to
reflect any Provisional Sums that have been fixed by mutually agreed Change
Order.

2.1 Soils Preparation Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) for performance of the soils improvement, including clearing and
grubbing (“Soils Preparation Provisional Sum”). This Work, including its
respective assumptions and qualifications, is defined in (i) FEED Books, Volume
1, Section 2.4 Scope of Facilities, Section 6.0 Civil Site Work, Items 4, 8 and
11; (ii) FEED Books, Volume 20, Section 5.3 Civil Structural, Item 5.3.1 Site
Preparation and Rough Grading Drawings; and (iii) FEED Books, Volume 10,
Section 4.1.6 Site Plan Construction Facilities Stage 3 Laydown and Temporary
Facilities; and (iv) 25936-100-G71-GAM-00001, “RECON Scope and Schedule”
(collectively “Preliminary Soils Preparation Basis Documents”). The Soils
Preparation Provisional Sum is based on the following estimated quantities:

 

EE-5



--------------------------------------------------------------------------------

Activity

   Quantity      UOM  

CLEARING AND GRUBBING

     

Clearing & Grubbing (Including Disposal)

     178         AC   

SOIL IMPROVEMENT WORK

     

Soil Improvement to 3 ft. Depth Using a Mix Design with Lime

     378,013         CY   

Soil Improvement to 5 ft. Depth Using a Mix Design with Lime

     38,846         CY   

Soil Improvement to 6 ft. Depth Using a Mix Design with Lime

     637,403         CY   

Soil Improvement to 7 ft. Depth Using a Mix Design with Lime

     167,903         CY   

Soil Improvement to 8 ft. Depth Using a Mix Design with Lime

     52,811         CY   

Soil Improvement to 9 ft. Depth Using a Mix Design with Lime

     13,245         CY   

Soil Improvement to 10 ft. Depth Using a Mix Design with Lime

     36,128         CY   

Soil Improvement to 11 ft. Depth Using a Mix Design with Lime

     10,458         CY   

Soil Improvement to 12 ft. Depth Using a Mix Design with Lime

     31,231         CY   

Soil Improvement to 13 ft. Depth Using a Mix Design with Lime

     20,749         CY   

Soil Improvement to 16 ft. Depth Using a Mix Design with Lime

     3,733         CY   

Soil Improvement to 18 ft. Depth Using a Mix Design with Lime

     18,464         CY   

Soil Improvement to 23 ft. Depth Using a Mix Design with Lime

     22,361         CY   

QC/QA Soil Improvement Test

     7,085         EA   

The Soils Preparation Provisional Sum, as of the Contract Date, is based on the
Work description and the Preliminary Soils Preparation Basis Documents
referenced in this Section 2.1 and quantities set forth in the table specified
in this Section 2.1. Within thirty (30) Days after completion of the
pre-production testing required in Section 6.2A.15 of the Agreement or thirty
(30) Days after NTP, whichever date is later, Contractor and Owner shall jointly
and in good faith review the results of the soils stabilization pre-production
testing required in Section 6.2A.15 of the Agreement, and any additional
information as may arise, and Contractor shall prepare final soils preparation
basis documents and revised estimated quantities as necessary to better define
this Work and the schedule for its execution (collectively the “Final Soils
Preparation Basis Documents”). If the Final Soils Preparation Basis Documents
show differences from the Preliminary Soils Preparation Basis Documents in the
quantities or otherwise varies from the assumptions, schedule, means or methods
specified in the Preliminary Soils Preparation Basis Documents, the Soils
Preparation Provisional Sum will be adjusted (up or down) to account for such
differences. In addition, if the Final Soils Preparation Basis Documents show
differences from the Preliminary Soils Preparation Basis Documents in the
quantities or otherwise varies from the assumptions, schedule, means or methods
specified in the Preliminary Soils Preparation Basis Documents and such
differences or variances will adversely affect Contractor’s ability to perform
the Work in accordance with the Project Schedule, Contractor shall be entitled
to an extension to the Target Substantial Completion Date and

 

EE-6



--------------------------------------------------------------------------------

Guaranteed Substantial Completion Date (and a corresponding adjustment to the
Contract Price to the extent Contractor is entitled to delay costs under
Section 6.9 of the Agreement) in accordance with Section 6.9 of the Agreement
for such differences between the Preliminary Soils Preparation Basis Documents
and the Final Soils Preparation Basis Documents. Notwithstanding the foregoing,
Owner may, at any time, instruct Contractor to undertake commercially and
technically reasonable efforts to overcome such delay (through additional labor
and Equipment, crews, shifts, etc.).

In the event that the performance of the production Work exceeds the revised
quantities or otherwise varies from the assumptions, means or methods specified
in the Final Soils Preparation Basis Documents and such variances adversely
affect Contractor’s ability to perform the Work in accordance with the Project
Schedule, Contractor shall be entitled to an extension to the Target Substantial
Completion Date and Guaranteed Substantial Completion Date in accordance with
Article 6 of the Agreement. Notwithstanding the foregoing, Owner may, at any
time, instruct Contractor to undertake commercially and technically reasonable
efforts to overcome such delay (through additional labor and Equipment, crews,
shifts, etc.).

If the actual cost incurred by Contractor for performance of the soils
improvement Work under this Agreement is less than the Soils Preparation
Provisional Sum, Owner shall be entitled to a Change Order reducing the Contract
Price by such difference and *** percent (***%) of such difference. If the
actual cost incurred by Contractor for the performance of the soils improvement
Work under this Agreement is greater than the Soils Preparation Provisional Sum,
Contractor shall be entitled to a Change Order increasing the Contract Price by
such difference, plus *** percent (***%) of such difference.

2.2 Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) (“Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional
Sum”) for labor necessary for the performance of modifications and improvements
to the Existing Facility, Stage 1 Liquefaction Facility and Stage 2 Liquefaction
Facility specified in Attachment X. The Existing & Stages 1 and 2 Liquefaction
Facility Labor Provisional Sum is based on an estimate of *** (***) hours for
direct craft hours for this Work. Except for the Existing Facility, Stage 1
Liquefaction Facility and Stage 2 Liquefaction Facility costs included in the
Unit Rates set forth in Schedule D-5 (“Existing & Stages 1 and 2 Liquefaction
Facility Costs”), all Work associated with the performance of the modifications
and improvements of the Existing Facility, Stage 1 Liquefaction Facility and
Stage 2 Liquefaction Facility, including engineering and procurement Work, is
included in the Contract Price and the cost thereof is not a Provisional Sum. If
the Existing & Stages 1 and 2 Liquefaction Facility Costs under this Agreement,
based on the Unit Rates set forth in Schedule D-5, is less than the Existing &
Stages 1 and 2 Liquefaction Facility Labor Provisional Sum, Owner shall be
entitled to a Change Order reducing the Contract Price by such difference. If
the Existing & Stages 1 and 2 Liquefaction Facility Costs under this Agreement,
based on the Unit Rates set forth in Schedule D-5, is greater than the
Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional Sum,
Contractor shall be entitled to a Change Order increasing the Contract Price by
such difference.

 

EE-7



--------------------------------------------------------------------------------

The Existing & Stages 1 and 2 Liquefaction Facility Labor Provisional Sum, as of
the Contract Date, is based on the Work description and quantities specified in
this Section 2.2. In the event that the performance of the Work exceed such
quantities or otherwise varies from the assumptions specified in Section 2.2 and
such variances adversely affect Contractor’s ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to an
extension to the applicable Target Substantial Completion Dates and Guaranteed
Substantial Completion Dates in accordance with Section 6.9. Notwithstanding the
foregoing, Owner may, at any time, instruct Contractor to increase Existing &
Stages 1 and 2 Liquefaction Facility Labor (through additional crews, shifts,
etc.) to overcome any such delays.

2.3 Operating Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) for supply and delivery of Operating Spare Parts (“Operating Spare
Part Provisional Sum”). If the actual cost charged to Contractor for the supply
and delivery of Operating Spare Parts provided to Owner under this Agreement is
less than the Operating Spare Part Provisional Sum, Owner shall be entitled to a
Change Order reducing the Contract Price by such difference and *** percent
(***%) of such difference. If the actual cost for the supply and delivery of
Operating Spare Parts provided to Owner under this Agreement is greater than the
Operating Spare Part Provisional Sum, Contractor shall be entitled to a Change
Order increasing the Contract Price by such difference, plus *** percent (***%)
of such difference.

2.4 Louisiana Sales and Use Tax Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) for Louisiana Sales and Use Taxes arising in connection with the
Work (“Louisiana Sales and Use Tax Provisional Sum”). If the actual amount of
Louisiana Sales and Use Taxes paid by Contractor and its Subcontractors and
Sub-subcontractors is less than the Louisiana Sales and Use Tax Provisional Sum,
Owner shall be entitled to a Change Order reducing the Contract Price by such
difference. If the actual amount of Louisiana Sales and Use Taxes paid by
Contractor and its Subcontractors and Sub-subcontractors is greater than the
Louisiana Sales and Use Tax Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference, except for
Louisiana Sales and Use Tax associated penalties and interest paid or incurred
by Contractor and its Subcontractors and Sub-subcontractors as a result of
non-compliance with the Louisiana Sales and Use Tax laws. Subject to
Section 4.5C of the Agreement, Owner and Owner’s tax consultant shall have
thirty (30) Days following receipt of the Contractor’s Change Order request
pursuant to this Section 2.4 to review and audit Contractor’s Change Order
request, supporting Louisiana Sales and Use Tax Returns and supporting invoice
documentation as delineated in Section 4.5A of the Agreement to ensure the
validity of Contractor’s Change Order with this Section 2.4. Contractor shall
reasonably cooperate with Owner and Owner’s tax consultant to minimize any and
all Louisiana Sales and Use Taxes arising in connection with the Work, including
a Contractor’s Change Order pursuant to this Section 2.4.

 

EE-8



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT FF

FORM OF PARENT GUARANTEE

[On Guarantor letterhead]

This guarantee and indemnity agreement (hereinafter referred to as the
“Guarantee”) effective on this the [  •] day of [            ], 20[    ], is
entered into by BECHTEL GLOBAL ENERGY, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America,
having its registered office located at 50 Beale Street, San Francisco,
California, 94105-1845 U.S.A. (hereinafter referred to as “Guarantor”), in favor
of Sabine Pass Liquefaction, LLC (hereinafter referred to as “Owner”).

In consideration of Owner entering into an Engineering, Procurement and
Construction agreement between Owner and Guarantor’s wholly owned affiliate
BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) for the Stage 3 Liquefaction
Facility and dated the [    ] day of [            ], 20[    ] (“Agreement”) and
accepting this Guarantee in respect of such Agreement it is agreed as follows:

1. In this Guarantee:

 

  (a) unless otherwise defined herein, terms defined in the Agreement have the
same meanings when used herein; and

 

  (b) references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:

 

  (a) Contractor shall properly and diligently observe the provisions of and
perform its obligations and discharge its liabilities, whether actual or
contingent, now or hereafter arising under or in connection with the Agreement
(whether arising by way of payment, indemnity or otherwise) (“Guaranteed
Obligations”).

 

  (b) If Contractor fails to perform or defaults in any manner whatsoever in the
due and proper performance of any Guaranteed Obligations, or commits any breach
of any Guaranteed Obligations, Guarantor shall, forthwith upon written request
from Owner so to do, secure or cause (including, as may be necessary, by
contracting with a third party) the assumption and proper and diligent
performance and discharge of those Guaranteed Obligations remaining unfulfilled.

 

  (c) Guarantor shall pay to Owner on demand all monies due and owing by
Contractor to Owner under the Agreement or pursuant to any claims made by Owner
arising under or in connection with the Agreement.

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;
(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under the Agreement; or (iv) to exercise any diligence
against Contractor.

 

FF-1



--------------------------------------------------------------------------------

4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:

 

  (a) in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

 

  (b) if any of Contractor’s Guaranteed Obligations is or becomes unenforceable,
invalid or illegal, the amount of loss, damage, liability or expense shall be
equal to the amount that Owner would otherwise have been entitled to recover
from Contractor, had such Guaranteed Obligations been fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreement had Guarantor been an
original party to the Agreement in place of Contractor and the Agreement been
fully enforceable. Guarantor shall be entitled in respect of the obligations,
duties, and liabilities under this Guarantee to raise, and rely as though it was
Contractor on, any claims, rights, privileges, defenses, excuses or limitations
available to Contractor under the Agreement, provided that any award or judgment
between Contractor and Owner under the Agreement (whether in arbitration or
litigation, by default or otherwise) shall be conclusive and binding for the
purposes of determining Guarantor’s obligations under the Guarantee but no such
judgment shall be required to enforce Guarantor’s obligations under this
Guarantee.

6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against Contractor
arising under the Agreement or otherwise, and Guarantor shall not be released
from the obligations hereunder by reason of any time or forbearance granted by
Owner to Contractor or Guarantor. This Guarantee is a continuing guarantee and
indemnity and extends to any and all of Contractor’s Guaranteed Obligations
under or arising in connection with the Agreement.

7. Guarantor makes the following representations and warranties:

 

  (a) It has the power to enter into and perform its obligations under this
Guarantee;

 

  (b) It has taken all necessary corporate action to authorize the entry into
and performance of this Guarantee and to carry out the transactions and
discharge the obligations contemplated by this Guarantee; and

 

  (c) This Guarantee is its valid and binding obligation enforceable in
accordance with its terms, and Guarantor acknowledges and agrees that Owner has
agreed to enter into the Agreement and to accept this Guarantee in reliance on
these representations and warranties.

8. If any payment by Contractor or Guarantor or any other surety or discharge
given by Owner is avoided or reduced as a result of insolvency or similar event
(a) the liability of Guarantor shall continue as if the payment or discharge had
not occurred, and (b) Owner shall be entitled to recover the value or amount of
that security or payment from Guarantor as if the payment or discharge had not
occurred.

 

FF-2



--------------------------------------------------------------------------------

9. The liability of Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:

 

  (a) The granting of any waiver, time or indulgence to Guarantor or to
Contractor by Owner;

 

  (b) The effecting of any compromise, discharge or release whatsoever with
Contractor by Owner or any other person;

 

  (c) Suspension or termination (in whole or in part) of Contractor’s services
or Work under the Agreement;

 

  (d) Any breach of the Agreement by Owner or any other thing done or neglected
to be done by Owner;

 

  (e) Any lack of power, authority or legal personality or change in the
constitution or business organization of Contractor or the illegality of any
relevant contracts or obligation;

 

  (f) Any variation to the scope of work or services under the Agreement
(including, without limitation, by way of a Change Order);

 

  (g) The amendment, novation, supplement or extension of any terms or
conditions of the Agreement by Owner;

 

  (h) Any disability, incapacity, insolvency, administration or similar
proceedings with respect to Contractor;

 

  (i) Any reorganization, change in ownership, merger, consolidation, change in
status or like arrangement in respect of either Contractor or Guarantor;

 

  (j) Any assignment of this Guarantee or the Agreement, or the granting or
creation of any mortgage, pledge, charge or other encumbrance over or in respect
of this Guarantee or the Agreement or any of Owner’s rights or benefits under or
pursuant to this Guarantee or the Agreement; or

 

  (k) Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the Agreement and shall be made free of any withholding
or deduction and Guarantor shall have no right of set-off, deduction, abatement
or counterclaim except for those rights it exercises on behalf of Contractor
under the Agreement.

11. Any notices or communications to be made by Guarantor or Owner to the other
under or in connection with this Guarantee shall be in writing and made to the
other at the following addresses:

Guarantor:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: ***

Facsimile: ***

Attn: ***

 

FF-3



--------------------------------------------------------------------------------

With a copy to:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: ***

Facsimile: ***

Attn: Principal Counsel

Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile ***

Attn: ***

With a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile ***

Attn: ***

Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:

 

  (a) If by way of facsimile, when received as evidenced by confirmation; or

 

  (b) If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of this Guarantee so long as the
material purposes of this Guarantee can be determined and effectuated.

13. Guarantor shall, promptly on demand, pay to Owner the amount of all costs,
charges and expenses incurred in connection with the enforcement or exercise of
any rights under this Guarantee.

14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.

15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.

 

FF-4



--------------------------------------------------------------------------------

16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this paragraph 16, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
paragraph 16 and any disputes in connection with any arbitration under the
Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Guarantor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Contractor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. Judgment on the arbitration award may be
entered by any court having jurisdiction thereof.

17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between Guarantor and
Owner with respect to the subject matter hereof.

18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in paragraph
19 hereof.

19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing, this
Guarantee shall be binding upon and shall inure to the benefit of the assignee;
provided

 

FF-5



--------------------------------------------------------------------------------

that any assignment by Guarantor or Owner pursuant to this paragraph 19 shall
not relieve Guarantor or Owner (as applicable) of any of its obligations or
liabilities under this Guarantee. Any assignment not in accordance with this
paragraph 19 shall be void and without force or effect. Guarantor shall, on or
before issuance of NTP under the Agreement, enter into an acknowledgement and
consent with the Collateral Agent substantially in the form of Schedule 1 to
this Guarantee, as may be amended mutatis mutandis to conform to the
acknowledgement and consent form agreed by Contractor under the Agreement.

20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.

21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.

22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreement and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to Contractor.

23. Guarantor shall not take any photographs of any part of the Liquefaction
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work under the Agreement or any part of the Liquefaction Facility
without the prior written consent of Owner. Guarantor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws, that Owner believes in good faith are required by Applicable
Law or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Guarantor, then Owner shall provide as much
notice as is practicable to Guarantor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Guarantor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Guarantee.

IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.

 

BECHTEL GLOBAL ENERGY, INC. By:                                     
                                       
Name:                                                                       
Title:                                                                         
Acknowledged by: SABINE PASS LIQUEFACTION, LLC
By:                                                                             
Name:                                                                       
Title:                                                                         

 

FF-6



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1

TO ATTACHMENT FF

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER

Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of
[            ], 20[    ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Sabine Pass Liquefaction, LLC (the
“Borrower”), [            ] as common security trustee in such capacity, the
“Common Security Trustee”), for the benefit of various financial institutions
providing financing to the Borrower (collectively, the “Secured Parties”), and
hereby executes this Acknowledgement and Consent Agreement (the “Consent”) and
agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [            ], 20[    ] (the “Assigned
Agreement”), given in respect of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass Stage 3
Liquefaction Facility, dated [            ], 20[    ] , between Bechtel Oil, Gas
and Chemicals, Inc. and the Borrower (the “EPC Contract”) to the Common Security
Trustee pursuant to the Security Agreement. Capitalized terms used, but not
otherwise defined, herein shall have the respective meanings ascribed to such
terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. No consent or approval of, or other action by or any notice to or filing
with, any Governmental Instrumentality (except those previously obtained) was
required in connection with the execution and delivery by the Contracting Party
of the Assigned

 

FF-1-1



--------------------------------------------------------------------------------

Agreement, or is required in connection with the execution and delivery of this
Consent, or, to the best actual current knowledge of the Contracting Party, the
performance of its obligations under this Consent.

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and those permits, licenses,
approvals, consents and exemptions that the Contracting Party is permitted to
obtain in the ordinary course of business in the performance of its obligations
under the Assigned Agreement) under: (A) the charter or by-laws of the
Contracting Party, (B) any Applicable Law, (C) any order, writ, injunction or
decree of any court applicable to the Contracting Party, or (D) any agreement or
instrument to which the Contracting Party is a party or by which it is bound or
to which it or any of its property or assets is subject in any such case under
this clause (i) that has or could reasonably be expected to result in a material
adverse effect upon the ability of the Contracting Party to perform its
obligations under this Consent and the Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract and perform its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

FF-1-2



--------------------------------------------------------------------------------

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the full right and power to enforce directly
against the Contracting Party (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such performance shall be construed as an
assumption by the Common Security Trustee or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Common Security Trustee pursuant to paragraph 5 hereof. Any
action taken by the Common Security Trustee in accordance with this paragraph
3(a) shall be binding on the Borrower. If the Contracting Party receives any
demands, notices or requests made from the Common Security Trustee in accordance
with this paragraph 3(a) which are conflicting with that made by the Borrower,
the Common Security Trustee’s demands, notices and requests shall control over
those conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.

4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract to a third party, or in the event of the execution of a
new EPC Contract pursuant to the terms of Section 4 of that certain
acknowledgement and consent agreement, dated [            ] between Bechtel Oil,
Gas and Chemicals, Inc. and the Common Security Trustee, the Contracting Party
will enter into a new agreement with the Common Security Trustee or, at the

 

FF-1-3



--------------------------------------------------------------------------------

Common Security Trustee’s request, with the Common Security Trustee’s nominee,
effective as of the date of such assignment, novation or execution, with
substantially the same covenants, agreements, terms, provisions and limitations
as are contained in the Assigned Agreement; provided that the Common Security
Trustee shall have made a request to the Contracting Party for such new
agreement within seven (7) days after the date of such assignment or novation of
the EPC Contract or execution of a new EPC Contract.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the rights and interests of the Borrower
thereafter arising under the Assigned Agreement. If the rights and interests of
the Borrower in the Assigned Agreement shall be assumed, sold or transferred as
provided herein, then the Contracting Party shall continue to perform its
obligations under the Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under the Assigned
Agreement. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [            ], acting as the Accounts Bank to Account No.
[            ], ABA No. [            ], FFC: [            ]. All parties hereto
agree that each payment by the Contracting Party to the Accounts Bank of amounts
due to the Borrower from the Contracting Party under the Assigned Agreement
shall satisfy the Contracting Party’s corresponding payment obligation under the
Assigned Agreement and, to the extent applicable, the EPC Contract.

7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Common Security Trustee and the Common Security Trustee shall have given its
consent. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

 

FF-1-4



--------------------------------------------------------------------------------

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Common Security Trustee:

[                    ] [                    ] [                    ]
[                    ]

The Borrower:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Telephone: ***

Facsimile: ***

Attn: ***

Email: ***

with a copy to:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:

Bechtel Global Energy, Inc.

50 Beale Street

San Francisco, California 94105-18190

Facsimile: ***

Attn: [                    ]

Email: [                    ]

 

FF-1-5



--------------------------------------------------------------------------------

with a copy to:

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE

 

FF-1-6



--------------------------------------------------------------------------------

COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR THE
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONSENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES ARISING OUT OF OR
RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE GOVERNED
EXCLUSIVELY BY PARAGRAPH 16 OF THE ASSIGNED AGREEMENT. THE CONTRACTING PARTY,
THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
EPC CONTRACT WITH RESPECT TO OBLIGATIONS UNDER THE EPC CONTRACT ONLY.

(Signature page follows.)

 

FF-1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the             day of
            , 20    .

[                    ]

 

By:

 

 

Name:

  Title:  

SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT

 



--------------------------------------------------------------------------------

BECHTEL GLOBAL ENERGY, INC.

 

By:

 

Name:

Title:

SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT

 



--------------------------------------------------------------------------------

ACKNOWLEDGED and AGREED

SABINE PASS LIQUEFACTION, LLC

 

By:

 

Name: Title:

 

SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT